Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 1 of 85 PageID #: 360




         EXHIBIT 1
Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 2 of 85 PageID #: 361
Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 3 of 85 PageID #: 362
Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 4 of 85 PageID #: 363
Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 5 of 85 PageID #: 364
Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 6 of 85 PageID #: 365




         EXHIBIT 2
Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 7 of 85 PageID #: 366
Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 8 of 85 PageID #: 367




         EXHIBIT 3
Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 9 of 85 PageID #: 368
Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 10 of 85 PageID #: 369
Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 11 of 85 PageID #: 370
Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 12 of 85 PageID #: 371
Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 13 of 85 PageID #: 372
Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 14 of 85 PageID #: 373
Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 15 of 85 PageID #: 374
Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 16 of 85 PageID #: 375
Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 17 of 85 PageID #: 376




         EXHIBIT 4
Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 18 of 85 PageID #: 377




                               CERTIFICATION OF RECORD


          I, Jessica Choi am employed by and am authorized to certify for Stripe, Inc. that the
  accompanying records for Case# 1:19-cv-01262-RGA are true and accurate copies maintained
  in the regular course and scope of business of my employer.

         I certify under the laws of the State of California that the foregoing, including any
  attachments, is true and correct and that this certification is executed on December 4, 2019.


  Best Wishes,




  Jessica Choi
  Legal Operations
  Stripe, Inc.




                                       Concord - Document ID: null                                1-1
  Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 19 of 85 PageID #: 378
                                      Account Application

account_id            acct_                   WlHA   acct_                 2xnY
business_dba          HOSTSTORE.COM                  THEMEPURE.COM
business_legal_name   Ahmad Al Shahman (Sole Prop)   iMedia Solutions Inc
phone_number          888‐777‐7590                   619‐866‐8582
address_line1         null                           null
address_line2         null                           null
state                 null                           null
postal_code           null                           null
url                   http://hoststore.com           http://www.eastmedia.co
product_description   null                           null
company_rep_first     Ahmad                          Ahmad
company_rep_last      Al Shahman                     Al Shahman
company_rep_dob       [1989‐      ]                  [1989‐      ]
owner_email           info@hoststore.com             null
                                        Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 20 of 85 PageID #: 379




account_id          date_and_time                       amount_cents            currency   issuing_bank                                       redacted_card_number      description
acct_        2xnY   2016-03-12T08:05:08.767Z                              200   usd        Bank of America, National Association              4815825iauQ3hritIHP5554   null
acct_        2xnY   2016-03-12T18:56:35.74Z                               200   usd        Bank of America, National Association              4815825iauQ3hritIHP5554   null
acct_        2xnY   2016-03-12T19:01:23.56Z                               200   usd        Bank of America, National Association              4815825iauQ3hritIHP5554   null
acct_        2xnY   2016-03-12T19:02:17.928Z                              200   usd        Bank of America, National Association              4815825iauQ3hritIHP5554   null
acct_        2xnY   2016-03-13T00:59:34.517Z                            19900   usd        Banque Saudi Fransi                                496655mHLIgs5bvr2oN8644   null
acct_        2xnY   2016-03-13T01:18:53.074Z                            19900   usd        Bank of America, National Association              471724ayUndi2cI2hzd9152   null
acct_        2xnY   2016-03-13T04:54:26.168Z                             9999   usd        METABANK                                           516612wcvMDjdkzZceZ1912   null
acct_        2xnY   2016-03-13T04:58:37.651Z                             9999   usd        Bank of America - Consumer Credit                  426428DjVRHDqTLDAEG7808   null
acct_        2xnY   2016-03-17T02:16:20.678Z                             9999   usd        BANK OF MONTREAL                                   552489lVWFjYC6LzZsN6807   null
acct_        2xnY   2016-03-24T00:35:03.751Z                            19900   usd        Bank of America, National Association              4744814OofRAj6RZdNZ3148   null
acct_        2xnY   2016-03-24T18:28:03.214Z                            11900   usd        Wells Fargo Bank, National Association             434258sw629E2MNYZ3r7901   null
acct_        2xnY   2016-03-26T16:38:00.026Z                            11900   usd        Wells Fargo Bank, National Association             434256pP6hNhv0blo9G4842   null
acct_        2xnY   2016-03-27T19:01:13.373Z                            11900   usd        JPMorgan Chase Bank N.A.                           426684KRQQZ3ORMIyGw0826   null
acct_        2xnY   2016-03-28T21:58:26.32Z                             11900   usd        null                                               601100mABwKkrJAuYmz0298   null
acct_        2xnY   2016-03-30T18:42:14.58Z                             11900   usd        Arizona Federal Credit Union                       448265WNnN1Ta4rfxuR0707   null
acct_        2xnY   2016-03-30T21:32:12.244Z                            11900   usd        The Toronto-Dominion Bank                          452001tO6XtgFperf647818   null
acct_        2xnY   2016-04-02T04:47:46.744Z                            11900   usd        JPMorgan Chase Bank N.A. - Debit                   483312Z2UUb7JNY8Ww69876   null
acct_        2xnY   2016-04-07T16:27:25.724Z                            11900   usd        Bank of America - Consumer Credit                  440066vuAfm0Qg3QG5k3015   null
acct_        2xnY   2016-04-07T22:30:36.951Z                            11900   usd        null                                               377481OEqiaIPQatQH09026   null
acct_        2xnY   2016-04-08T05:26:19.088Z                            11900   usd        Comenity Bank                                      412777Ctm4uI7GS9B562369   null
acct_        2xnY   2016-04-08T21:39:11.754Z                            13900   usd        CAPITAL ONE BANK (CANADA BRANCH)                   5457563mpiLvyuLQfAZ9331   null
acct_        2xnY   2016-04-09T23:24:35.135Z                            11900   usd        Branch Banking and Trust Company                   498879WP2OePE60QTtI9383   null
acct_        2xnY   2016-04-10T13:05:58.143Z                            11900   usd        SEB KORT BANK AB                                   5275022ZTFyc8GJMc0l4214   null
acct_        2xnY   2016-04-12T20:05:41.059Z                            15000   usd        U.S. Bank National Association-Credit              403784vUuiQT66ypcwl5995   null
acct_        2xnY   2016-04-15T01:51:00.207Z                            11900   usd        CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION       5178059b6CwOtOuGkrk6189   null
acct_        2xnY   2016-04-17T15:43:23.561Z                            11900   usd        null                                               379578uZWQucxtpjsCH1005   null
acct_        2xnY   2016-04-20T01:49:26.095Z                            19900   usd        Bank of America - Consumer Credit                  488893e8mW1s3TBvdM52445   null
acct_        2xnY   2016-04-20T15:54:13.062Z                            13000   usd        Synchrony Bank                                     447994zAJZDMiKcXY0k1020   null
acct_        2xnY   2016-04-20T15:56:04.744Z                            13000   usd        Synchrony Bank                                     447994zAJZDMiKcXY0k1020   null
acct_        2xnY   2016-04-22T05:37:03.173Z                            23900   usd        Banque Saudi Fransi                                496655mHLIgs5bvr2oN8644   null
acct_        2xnY   2016-04-27T22:54:00.313Z                            23900   usd        Royal Bank of Canada                               451223p0hpAh0pfxclx6390   null
acct_        2xnY   2016-04-30T00:02:29.976Z                            19900   usd        Bank of America - Consumer Credit                  426428G5zHViqFa9TfQ9152   null
acct_        2xnY   2016-05-02T01:56:19.954Z                            21900   usd        CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION       517805sYU31wKmWvUvA9699   null
acct_        2xnY   2016-05-02T01:57:39.579Z                            21900   usd        CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION       517805sYU31wKmWvUvA9699   null
acct_        2xnY   2016-05-03T15:26:25.187Z                            21900   usd        JPMorgan Chase Bank N.A.                           426684SfWWj77wJuaKk3457   null
acct_        2xnY   2016-05-11T03:11:57.074Z                            21900   usd        JPMorgan Chase Bank N.A.                           426684poI4urlNPFA567778   null
acct_        2xnY   2016-05-11T18:41:49.438Z                            23900   usd        Wells Fargo Bank, National Association             446540QfslH3P7xsSF11875   null
acct_        2xnY   2016-05-12T02:18:16.748Z                            13000   usd        Synchrony Bank                                     447994zAJZDMiKcXY0k1020   null
acct_        2xnY   2016-05-13T20:05:58.244Z                            21900   usd        PNC Bank, National Association - Consumer Credit   448900SkScwqry9GE630220   null
acct_        2xnY   2016-05-15T12:03:50.817Z                            21900   usd        COMMONWEALTH BANK OF AUSTRALIA                     5353184emTBE8sixKDN5914   null
acct_        2xnY   2016-05-17T08:40:54.773Z                            23900   usd        Raiffeisenbank (Bulgaria) EAD                      4143860w1hlyugGVZXA7163   null
acct_        2xnY   2016-05-24T03:42:52.489Z                            15000   usd        Synchrony Bank                                     447994zAJZDMiKcXY0k1020   null
acct_        2xnY   2016-05-24T03:47:03.163Z                            15000   usd        Synchrony Bank                                     447994zAJZDMiKcXY0k1020   null
acct_        2xnY   2016-05-24T05:11:12.929Z                            21900   usd        SYNCHRONY BANK                                     5243667lmPorbQizhnm7717   null
acct_        2xnY   2016-05-26T16:24:49.955Z                            23900   usd        CAPITAL ONE, NATIONAL ASSOCIATION                  549944B1vNQO7JBbXkN9894   null
acct_        2xnY   2016-05-31T19:58:10.436Z                            15000   usd        JPMorgan Chase Bank N.A.                           41472057ZtyTTdMXVhi2315   null
acct_        2xnY   2016-05-31T20:01:48.01Z                             15000   usd        JPMorgan Chase Bank N.A.                           41472057ZtyTTdMXVhi2315   null
acct_        2xnY   2016-06-03T23:21:39.268Z                              249   usd        PNC Bank, National Association                     403491dGKXwzg1Zf4yu9145   null
acct_        2xnY   2016-06-03T23:30:29.662Z                            24900   usd        DNB Bank ASA                                       477124bH8yJwaGXrXvc9805   null
acct_        2xnY   2016-06-04T06:06:00.348Z                            24900   usd        Regions Bank                                       435546NF0LveepKD01U0834   null
acct_        2xnY   2016-06-05T01:17:21.306Z                            75000   usd        U.S. Bank National Association-Credit              403784vUuiQT66ypcwl5995   null
acct_        2xnY   2016-06-06T02:05:48.885Z                            24900   usd        Bank of America, National Association              4815828jOYT4RcSpI7b3527   null
acct_        2xnY   2016-06-06T21:11:34.105Z                            24900   usd        null                                               379569Z7FgK2X3EaoiF1009   null
acct_        2xnY   2016-06-08T06:14:56.1Z                              15000   usd        Synchrony Bank                                     447994zAJZDMiKcXY0k1020   null
acct_        2xnY   2016-06-08T06:16:19.289Z                            15000   usd        Synchrony Bank                                     447994zAJZDMiKcXY0k1020   null
acct_        2xnY   2016-06-08T06:17:04.611Z                            15000   usd        Synchrony Bank                                     447994zAJZDMiKcXY0k1020   null
acct_        2xnY   2016-06-08T06:17:46.226Z                            15000   usd        Synchrony Bank                                     447994zAJZDMiKcXY0k1020   null
acct_        2xnY   2016-06-08T21:03:29.287Z                            22900   usd        Bank of America - Consumer Credit                  440066OndQkXJiR6hzx3987   null
acct_        2xnY   2016-06-09T09:11:12.031Z                            24900   usd        POSTFINANCE AG                                     530826SrtLhjwMedqSA5729   null
acct_        2xnY   2016-06-16T19:38:03.264Z                            22900   usd        JPMorgan Chase Bank N.A.                           4266844WknR36SLTLX12380   null
acct_        2xnY   2016-06-22T23:14:38.049Z                            27900   usd        PNC Bank, National Association                     403491Eg2UYO9DTZwHe2996   null
acct_        2xnY   2016-06-22T23:19:41.874Z                              750   usd        PNC Bank, National Association                     403491dGKXwzg1Zf4yu9145   null
acct_        2xnY   2016-06-22T23:20:19.344Z                            75000   usd        CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION       517805BviKNZmDDQUeV7365   null
acct_        2xnY   2016-06-23T23:54:58.17Z                             23900   usd        CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION       517805iIxHQ2FObFxTg9524   null
acct_        2xnY   2016-07-11T20:43:46.216Z                            19998   usd        JPMorgan Chase Bank N.A.                           426684RnpV9mYWDNfhq1558   null
acct_        2xnY   2016-07-13T20:47:11.017Z                            75000   usd        CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION       517805BviKNZmDDQUeV7365   null
acct_        2xnY   2016-07-20T19:26:03.131Z                            19999   usd        Wells Fargo Bank, National Association             446542FWPmAJv4lcsa43995   null
acct_        2xnY   2016-07-21T04:32:48.019Z                            19999   usd        Citibank, N.A.- Costco                             410039X4tBMRHZGF8nA0660   null
acct_        2xnY   2016-07-21T04:34:04.007Z                            19999   usd        Citibank, N.A.- Costco                             410039X4tBMRHZGF8nA0660   null
acct_        2xnY   2016-07-22T12:59:06.055Z                            19999   usd        The Toronto-Dominion Bank                          452088ymjuPyFSMYkmk5916   null
acct_        2xnY   2016-07-22T13:02:05.768Z                           113995   usd        null                                               379187PiQhOZ7A7iJuW8105   null
acct_        2xnY   2016-07-22T23:58:21.29Z                             19999   usd        Sunrise Banks, National Association                448156Wl5TlWPqaBuye5096   null
acct_        2xnY   2016-07-23T17:14:12.129Z                            19999   usd        Wells Fargo Bank, National Association             434256L9JwckdxYLKOX1117   null
acct_        2xnY   2016-07-24T00:30:08.028Z                            19999   usd        Royal Bank of Canada                               451015UzVjH2ht3fYmR8191   null
acct_        2xnY   2016-07-24T09:45:39.528Z                            19999   usd        Wells Fargo Bank, National Association             446540Om4AI4dmOJvlC9943   null
acct_        2xnY   2016-07-24T14:05:47.518Z                            19999   usd        Canadian Imperial Bank of Commerce                 450110MFNi7UhU5Kjea5731   null
acct_        2xnY   2016-07-24T22:59:58.717Z                            19999   usd        TD Bank, National Association                      402944UgPZo4zv9YUvx4304   null
acct_        2xnY   2016-07-25T04:37:47.792Z                            15000   usd        University of Wisconsin Credit Union               468006Eg708lyoBe50A0839   null
acct_        2xnY   2016-07-25T04:38:40.759Z                            15000   usd        University of Wisconsin Credit Union               468006Eg708lyoBe50A0839   null
acct_        2xnY   2016-07-27T01:07:00.095Z                            19999   usd        CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION       517805CHXU3fJxGHC8C5520   null
acct_        2xnY   2016-07-27T23:03:56.402Z                            19999   usd        U.S. Bank National Association                     419002xO6Lc0RXApbtZ3920   null
acct_        2xnY   2016-08-01T18:17:46.483Z                            15000   usd        SYNCHRONY BANK                                     521853XxT1MaPdcqwPx8839   null
acct_        2xnY   2016-08-01T18:18:43.47Z                             15000   usd        SYNCHRONY BANK                                     521853XxT1MaPdcqwPx8839   null
acct_        2xnY   2016-08-10T20:58:11.867Z                            15000   usd        University of Wisconsin Credit Union               468006Eg708lyoBe50A0839   null
acct_        2xnY   2016-08-10T21:00:26.479Z                            15000   usd        University of Wisconsin Credit Union               468006Eg708lyoBe50A0839   null
acct_        2xnY   2016-08-11T01:43:23.225Z                            15000   usd        Synchrony Bank                                     447994zAJZDMiKcXY0k1020   null
acct_        2xnY   2016-08-12T02:15:57.523Z                            19999   usd        TD Bank, National Association                      4029440XtMBkG5QW7wH3813   null
acct_        2xnY   2016-08-12T20:43:22.112Z                            19999   usd        null                                               6011201MXfwjMFjuRhH5295   null
acct_        2xnY   2016-08-12T21:44:38.483Z                            19999   usd        null                                               379586cjfTZXHt3Lqkm1005   null
acct_        2xnY   2016-08-13T01:10:07.167Z                            17999   usd        JPMorgan Chase Bank N.A.                           414740MGgNMjzVkL98G2648   null
acct_        2xnY   2016-08-14T22:52:24.17Z                             17999   usd        Bank of America - Consumer Credit                  4400665IBkvYoMfrU1B8036   null
acct_        2xnY   2016-08-15T05:53:58.209Z                            19999   usd        JPMorgan Chase Bank N.A.                           4266849GuEWJMSFXqqa8411   null
acct_        2xnY   2016-08-17T02:24:08.464Z                            19999   usd        null                                               377229goYXqKOE1HzeG4005   null
acct_        2xnY   2016-08-18T15:51:19.386Z                            15000   usd        Synchrony Bank                                     447994zAJZDMiKcXY0k1020   null
acct_        2xnY   2016-08-27T03:58:39.145Z                            17999   usd        TD Bank, National Association                      402944gAsUVcHgEfYWe0930   null
acct_        2xnY   2016-08-29T01:58:20.084Z                            19999   usd        Bank of America - Consumer Credit                  440066gCOcI2HLMZWwb9374   null
acct_        2xnY   2016-08-29T09:23:18.837Z                            15000   usd        University of Wisconsin Credit Union               468006Eg708lyoBe50A0839   null
                                   Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 21 of 85 PageID #: 380




acct_   2xnY   2016-08-29T09:24:40.248Z                          15000   usd      University of Wisconsin Credit Union           468006Eg708lyoBe50A0839   null
acct_   2xnY   2016-08-31T17:53:01.247Z                          19999   usd      Bank of America - Consumer Credit              431305pSbpoQ6ttB6FA3380   null
acct_   2xnY   2016-09-02T03:01:25.429Z                          19999   usd      Citibank, N.A.- Costco                         410039X4tBMRHZGF8nA0660   null
acct_   2xnY   2016-09-02T09:08:00.745Z                          17999   usd      ING BANK N.V.                                  524886d97wjwvuxw8Yu5081   null
acct_   2xnY   2016-09-02T23:33:49.27Z                           19999   usd      Wells Fargo Bank, National Association         473702O8HwTE3aUnsFG9970   null
acct_   2xnY   2016-09-04T03:24:40.477Z                          17999   usd      Bank of America - Consumer Credit              440066a66wMmXRhUE7r3456   null
acct_   2xnY   2016-09-05T15:35:43.926Z                          19999   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION   517805rCJtZdLxBAbgS7404   null
acct_   2xnY   2016-09-06T03:46:57.931Z                          15000   usd      University of Wisconsin Credit Union           468006Eg708lyoBe50A0839   null
acct_   2xnY   2016-09-06T03:47:51.762Z                          15000   usd      University of Wisconsin Credit Union           468006Eg708lyoBe50A0839   null
acct_   2xnY   2016-09-06T05:24:55.635Z                          19999   usd      null                                           3767346ynUHrTWwTjw93002   null
acct_   2xnY   2016-09-06T22:33:18.434Z                          19999   usd      JPMorgan Chase Bank N.A. - Debit               475055Z7CGfE4I1uaKc0742   null
acct_   2xnY   2016-09-07T00:22:14.939Z                          19999   usd      Bank of America, National Association          481582EMH10LfEUjivM7093   null
acct_   2xnY   2016-09-07T01:40:19.525Z                          19999   usd      ROYAL BANK OF CANADA                           541590tFdfINDX5t4vd5533   null
acct_   2xnY   2016-09-09T01:41:05.332Z                          19999   usd      JPMorgan Chase Bank N.A. - Debit               483314KZBwOCi558cdI7120   null
acct_   2xnY   2016-09-10T16:43:33.175Z                          19999   usd      Bank of America - Consumer Credit              488893jWpTEtTLeV4ew0585   null
acct_   2xnY   2016-09-11T17:47:37.838Z                          19999   usd      State Employees' Credit Union                  43273983X5SP7pSG0Tl0673   null
acct_   2xnY   2016-09-14T02:48:40.963Z                          15000   usd      Synchrony Bank                                 447994zAJZDMiKcXY0k1020   null
acct_   2xnY   2016-09-20T02:38:58.667Z                          15000   usd      Synchrony Bank                                 447994zAJZDMiKcXY0k1020   null
acct_   2xnY   2016-09-21T03:12:05.763Z                          15000   usd      University of Wisconsin Credit Union           468006Eg708lyoBe50A0839   null
acct_   2xnY   2016-09-21T03:12:55.166Z                          15000   usd      University of Wisconsin Credit Union           468006Eg708lyoBe50A0839   null
acct_   2xnY   2016-09-25T00:19:04.874Z                          19999   usd      Wells Fargo Bank, National Association         473702UjU3x8BP44CEf0156   null
acct_   2xnY   2016-09-25T13:35:30.341Z                          75000   usd      U.S. Bank National Association-Credit          403784vUuiQT66ypcwl5995   null
acct_   2xnY   2016-09-26T03:15:20.465Z                          19999   usd      The Bancorp Bank                               4847351ullqx1h63ZZN1044   null
acct_   2xnY   2016-09-26T17:19:06.924Z                          15000   usd      Synchrony Bank                                 447994zAJZDMiKcXY0k1020   null
acct_   2xnY   2016-09-28T04:32:23.252Z                          19999   usd      Wells Fargo Bank, National Association         4426442smhB9y0vD5w79265   null
acct_   2xnY   2016-09-30T22:53:23.025Z                          19999   usd      Bank of America, National Association          474472RsTclpHhjEg9H7304   null
acct_   2xnY   2016-10-01T10:00:43.375Z                          19999   usd      JPMorgan Chase Bank N.A. - Debit               475055libK1T7KS97Ti5707   null
acct_   2xnY   2016-10-02T02:25:41.181Z                          17999   usd      null                                           37174883YLYywH5Dw9q2017   null
acct_   2xnY   2016-10-02T04:53:50.2Z                            17999   usd      JPMorgan Chase Bank N.A.                       4266847gkYPy5yz1eTp1204   null
acct_   2xnY   2016-10-03T16:33:52.217Z                          15000   usd      University of Wisconsin Credit Union           468006Eg708lyoBe50A0839   null
acct_   2xnY   2016-10-03T16:34:37.928Z                          15000   usd      University of Wisconsin Credit Union           468006Eg708lyoBe50A0839   null
acct_   2xnY   2016-10-06T18:41:45.594Z                          19999   usd      BANK OF AMERICA, NATIONAL ASSOCIATION          556719IXdn3tRvdnV3x8887   null
acct_   2xnY   2016-10-06T19:20:40.051Z                          19999   usd      Wells Fargo Bank, National Association         434256VatfcfZkndM7U3456   null
acct_   2xnY   2016-10-07T15:38:18.236Z                          15000   usd      Synchrony Bank                                 447994zAJZDMiKcXY0k1020   null
acct_   2xnY   2016-10-09T09:21:51.32Z                           19999   usd      First Abu Dhabi Bank (PJSC)                    434143GHECqO9qPw6Sh6052   null
acct_   2xnY   2016-10-12T23:50:07.618Z                          19999   usd      Wells Fargo Bank, National Association         473702O8HwTE3aUnsFG9970   null
acct_   2xnY   2016-10-13T21:38:42.074Z                          19999   usd      San Diego County Credit Union                  423568x9LAvrsGdOTNN1202   null
acct_   2xnY   2016-10-18T01:35:10.023Z                           3850   usd      BANK OF AMERICA, NATIONAL ASSOCIATION          549033AmPawRTvISqOu5966   null
acct_   2xnY   2016-10-18T21:44:15.305Z                           2000   usd      JPMorgan Chase Bank N.A. - Debit               442732caBDt7NtVbxvl8983   null
acct_   2xnY   2016-10-19T17:09:49.204Z                          15000   usd      Synchrony Bank                                 447994zAJZDMiKcXY0k1020   null
acct_   2xnY   2016-10-19T17:10:47.252Z                          15000   usd      Synchrony Bank                                 447994zAJZDMiKcXY0k1020   null
acct_   2xnY   2016-10-20T10:07:09.093Z                          19999   usd      Kuwait Finance House                           400601Jc4Vj0xztoj2V4267   null
acct_   2xnY   2016-10-21T21:54:37.733Z                          18999   usd      HUNTINGTON NATIONAL BANK                       517546JH1zIRK6AxNdu0795   null
acct_   2xnY   2016-10-24T16:56:44.557Z                          15000   usd      University of Wisconsin Credit Union           468006Eg708lyoBe50A0839   null
acct_   2xnY   2016-10-24T16:58:54.145Z                          15000   usd      University of Wisconsin Credit Union           468006Eg708lyoBe50A0839   null
acct_   2xnY   2016-10-25T00:52:01.885Z                           2000   usd      JPMorgan Chase Bank N.A. - Debit               4867969EJfnE7Kjx44h2130   null
acct_   2xnY   2016-10-25T01:30:08.113Z                          19999   usd      The Toronto-Dominion Bank                      452002lvT4bAlG4TjZq8336   null
acct_   2xnY   2016-10-25T22:02:37.332Z                          10000   usd      National Bank of Kuwait, S.A.K.                455015NhmgxXuB4UYBQ7062   null
acct_   2xnY   2016-10-28T20:12:03.383Z                           2000   usd      MB Financial Bank, National Association        451440yOtgyvgi03Vnl7489   null
acct_   2xnY   2016-10-28T22:05:53.63Z                           18999   usd      CITIBANK N.A.                                  546616qyDHEyJuvK29A7807   null
acct_   2xnY   2016-10-30T06:37:26.978Z                          19999   usd      Regions Bank                                   435546NF0LveepKD01U0834   null
acct_   2xnY   2016-10-31T15:53:21.341Z                          19999   usd      null                                           378518ABP9KAPMPUJ4j2008   null
acct_   2xnY   2016-11-01T13:38:51.351Z                          19999   usd      DEUTSCHER SPARKASSEN UND GIROVERBAND           523253WbMTVasw5mHtG3830   null
acct_   2xnY   2016-11-01T18:34:21.749Z                           2000   usd      University of Wisconsin Credit Union           468006Eg708lyoBe50A0839   null
acct_   2xnY   2016-11-02T23:21:11.47Z                           19999   usd      Wells Fargo Bank, National Association         434257MUcmiNwBojHaI1078   null
acct_   2xnY   2016-11-05T17:46:17.26Z                           19999   usd      CITIBANK, N.A.                                 546068vWGZsH8qsUaIS0265   null
acct_   2xnY   2016-11-05T23:39:05.475Z                          19999   usd      JPMorgan Chase Bank N.A. - Debit               475055Fag97t41LKs6U7693   null
acct_   2xnY   2016-11-08T19:54:25.087Z                          23000   usd      Capital One Bank (Usa), National Association   400344kE0tVUUbeEaZc5153   null
acct_   2xnY   2016-11-08T22:02:21.607Z                           2000   usd      University of Wisconsin Credit Union           468006Eg708lyoBe50A0839   null
acct_   2xnY   2016-11-09T01:05:05.808Z                          25000   usd      CITIBANK N.A.                                  546616FYJx8O6wnHlQ10600   null
acct_   2xnY   2016-11-09T02:24:33.005Z                          25000   usd      Navy Federal Credit Union                      406095ceoYo4OEAiKiX6758   null
acct_   2xnY   2016-11-09T18:00:41.374Z                           2000   usd      Wells Fargo Bank, National Association         4465423q3dJaA32Prfx9055   null
acct_   2xnY   2016-11-09T20:37:08.36Z                           19999   usd      null                                           376771sDTuW2GJ8uVkS2001   null
acct_   2xnY   2016-11-10T00:02:54.615Z                          25000   usd      JPMorgan Chase Bank N.A.                       438857PWIThiO0RAwhs1011   null
acct_   2xnY   2016-11-10T00:55:24.758Z                          25000   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION   517805oU3OL178Uw7Cq0809   null
acct_   2xnY   2016-11-10T03:44:57.602Z                          22000   usd      null                                           377481Or0Iw5BIKOOcy9957   null
acct_   2xnY   2016-11-11T01:41:29.005Z                          25000   usd      BARCLAYS BANK DELAWARE                         5199552GEmDYrfC80z26756   null
acct_   2xnY   2016-11-11T04:17:44.636Z                          30000   usd      Bank of America - Consumer Credit              440066MxWUATl8XJ8gB8748   null
acct_   2xnY   2016-11-11T04:22:21.82Z                           19999   usd      GREENSTATE CREDIT UNION                        551263E4tu4Ysn0R55s5858   null
acct_   2xnY   2016-11-11T11:29:13.562Z                          19999   usd      Foreningen af Danske Kortudstedere F.M.B.A     457142pi4qZHPNCTs8q3784   null
acct_   2xnY   2016-11-11T16:28:50.366Z                          19999   usd      null                                           378518ABP9KAPMPUJ4j2008   null
acct_   2xnY   2016-11-11T16:30:11.874Z                          19999   usd      null                                           378518ABP9KAPMPUJ4j2008   null
acct_   2xnY   2016-11-11T20:46:05.075Z                          19999   usd      CITIBANK N.A.                                  542418Qr9NqZG0XkiXA7363   null
acct_   2xnY   2016-11-12T17:40:33.751Z                           2500   usd      JPMorgan Chase Bank N.A.                       414740bWeXbJUOGwpnH9395   null
acct_   2xnY   2016-11-13T02:19:39.876Z                          40000   usd      CITIBANK N.A.                                  540385ZqC3D0F4qjFAJ0843   null
acct_   2xnY   2016-11-13T04:11:37.552Z                          18999   usd      Bank of America - Consumer Credit              440066bsmaBcytGSKfC6386   null
acct_   2xnY   2016-11-13T18:54:37.525Z                           9900   usd      JPMorgan Chase Bank N.A.                       426684CJ1U6w8HIrESQ9623   null
acct_   2xnY   2016-11-13T21:43:11.397Z                          25000   usd      null                                           377274MnEaHSkigRflY5009   null
acct_   2xnY   2016-11-14T01:06:00.742Z                          25000   usd      null                                           372738Z3W21uwoBhWXs1006   null
acct_   2xnY   2016-11-15T02:21:17.013Z                          25000   usd      FIFTH THIRD BANK, THE                          542432lmn9Ac9QMDDR31348   null
acct_   2xnY   2016-11-16T21:18:07.096Z                          19999   usd      Bank of America - Consumer Credit              4400662UhqINiBf4rXc4373   null
acct_   2xnY   2016-11-18T06:20:55.735Z                           9900   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION   517805dEsZJGzab2NOV9186   null
acct_   2xnY   2016-11-18T15:01:14.902Z                          19999   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION   517805nGHLw2S4I4fXV7487   null
acct_   2xnY   2016-11-20T19:32:56.03Z                           19999   usd      Bank of America, National Association          43263068al6Ce4tJZEE8713   null
acct_   2xnY   2016-11-20T22:33:22.667Z                          24899   usd      The Toronto-Dominion Bank                      452005RbJA8NRVPZrK57258   null
acct_   2xnY   2016-11-20T23:45:18.07Z                           25000   usd      CAPITAL ONE BANK (CANADA BRANCH)               5457567jPGUk8pjBXdb1954   null
acct_   2xnY   2016-11-21T22:22:33.698Z                          18999   usd      Wells Fargo Bank, National Association         446542TlE922re71zx14374   null
acct_   2xnY   2016-11-22T21:59:14.278Z                          28000   usd      Jovia Financial Federal Credit Union           470408AvhQiHC9rhFyz2513   null
acct_   2xnY   2016-11-23T19:39:45.839Z                          19999   usd      CITIBANK N.A.                                  542418CAHu1OdoZPAVR9400   null
acct_   2xnY   2016-11-26T00:49:03.027Z                          25000   usd      TCF National Bank                              476164adCYwcHJD2NIt4525   null
acct_   2xnY   2016-11-27T23:33:43.051Z                          19999   usd      SYNCHRONY BANK                                 524366fTy5wKsGOTgOQ8886   null
acct_   2xnY   2016-11-28T16:26:12.128Z                          15000   usd      Synchrony Bank                                 447994zAJZDMiKcXY0k1020   null
acct_   2xnY   2016-11-28T23:50:34.452Z                          25000   usd      null                                           376760zXHawQdtW0jtn1000   null
acct_   2xnY   2016-11-29T02:03:46.761Z                          27000   usd      null                                           372724zMZ4BAOtSxxps1007   null
acct_   2xnY   2016-11-30T02:39:19.691Z                          25000   usd      Wells Fargo Bank, National Association         434256sIgfeW1TWRqWw2428   null
acct_   2xnY   2016-11-30T03:09:16.576Z                          25000   usd      JPMorgan Chase Bank N.A. - Debit               4833161Baz5hZtNYSNo9121   null
acct_   2xnY   2016-12-01T00:59:22.332Z                          25000   usd      JPMorgan Chase Bank N.A.                       4266844Gv7hwkLoymrh4450   null
acct_   2xnY   2016-12-01T01:16:32.917Z                          25000   usd      RENASANT BANK                                  529393cRtqSsaJvngsF8809   null
                                   Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 22 of 85 PageID #: 381




acct_   2xnY   2016-12-02T00:11:46.164Z                          27000   usd      null                                               371244pGLX3B5RlGW271007   null
acct_   2xnY   2016-12-03T18:35:57.028Z                          25000   usd      Wells Fargo Bank, National Association             473703HdGs061P2zIgJ3045   null
acct_   2xnY   2016-12-04T17:39:38.217Z                          25000   usd      Citizens Bank, National Association                4427969KEdH0fAGeHwV4861   null
acct_   2xnY   2016-12-04T18:44:20.322Z                          24899   usd      Sparebanken Sor                                    431310WGV3Qn8vcAUgE9100   null
acct_   2xnY   2016-12-05T18:47:26.602Z                          25000   usd      null                                               379642RoQCMkFadSSQP2006   null
acct_   2xnY   2016-12-05T23:42:57.437Z                          23000   usd      JPMorgan Chase Bank N.A. - Debit                   4282081coskACAlNywW9279   null
acct_   2xnY   2016-12-06T00:27:04.469Z                          25000   usd      CITIBANK N.A.                                      526226WSr2HU0UANAkq1865   null
acct_   2xnY   2016-12-06T04:23:07.305Z                          15000   usd      University of Wisconsin Credit Union               468006Eg708lyoBe50A0839   null
acct_   2xnY   2016-12-06T04:24:15.397Z                          15000   usd      University of Wisconsin Credit Union               468006Eg708lyoBe50A0839   null
acct_   2xnY   2016-12-07T16:51:52.262Z                          15000   usd      Synchrony Bank                                     447994zAJZDMiKcXY0k1020   null
acct_   2xnY   2016-12-07T16:55:01.4Z                            15000   usd      Synchrony Bank                                     447994zAJZDMiKcXY0k1020   null
acct_   2xnY   2016-12-08T00:33:22.44Z                           18999   usd      CITIZENS BANK, N.A.                                5240387XkDkicQ5tkRC0490   null
acct_   2xnY   2016-12-08T00:37:55.451Z                          25000   usd      SUNTRUST BANK                                      546540szhurqmy56Wq11968   null
acct_   2xnY   2016-12-09T01:38:03.023Z                          25000   usd      U.S. Bank National Association-Credit              403784gf7PuGDmVJmuh6131   null
acct_   2xnY   2016-12-11T15:31:34.062Z                          25000   usd      null                                               601100YRakDFbOzNibr0022   null
acct_   2xnY   2016-12-11T17:59:32.239Z                          25000   usd      The Toronto-Dominion Bank                          452085QPW1BM3bC8x1E2794   null
acct_   2xnY   2016-12-12T04:06:42.545Z                          19999   usd      null                                               601100kvBPYbzTY1Rhq3074   null
acct_   2xnY   2016-12-13T03:07:51.139Z                          25000   usd      null                                               601100U4d2CIx5GEj2U5257   null
acct_   2xnY   2016-12-13T03:58:55.252Z                          19999   usd      Bank of America - Consumer Credit                  414737oDInReq7wvcHJ3152   null
acct_   2xnY   2016-12-13T04:49:19.946Z                          19999   usd      Bank of America - Consumer Credit                  440066ZXj3PDvUiga6I7198   null
acct_   2xnY   2016-12-13T21:35:01.706Z                          25000   usd      The Bancorp Bank                                   411192oC12eaNsfTvKo4033   null
acct_   2xnY   2016-12-14T02:34:57.706Z                          25000   usd      null                                               372725nba4hG1PJ9Kvt1008   null
acct_   2xnY   2016-12-14T08:58:34.205Z                          19999   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION       517805m1IaHKCg0tUEa0307   null
acct_   2xnY   2016-12-14T20:13:55.05Z                           25000   usd      HSBC BANK USA, NATIONAL ASSOCI ATION               521332yIrhBdnxZAI5e9868   null
acct_   2xnY   2016-12-15T01:15:08.909Z                          65000   usd      SYNCHRONY BANK                                     521333V5lUu2DaStTnP8287   null
acct_   2xnY   2016-12-15T06:31:51.719Z                          19999   usd      PNC Bank, National Association                     443044kSym49hcaEj3s2476   null
acct_   2xnY   2016-12-15T19:07:27.284Z                         291700   usd      null                                               376740c2GE7BbAkUKAZ6003   null
acct_   2xnY   2016-12-15T21:10:01.474Z                          25000   usd      Bank of America, National Association              4635764niVNxriAN9QH2085   null
acct_   2xnY   2016-12-16T16:52:40.349Z                          19999   usd      U.S. Bank National Association-Credit              4798532VUsImHsTs0Dk8600   null
acct_   2xnY   2016-12-17T01:54:27.743Z                          19999   usd      Citibank, N.A.- Costco                             410039yWgcISjXCEa1y5752   null
acct_   2xnY   2016-12-17T02:51:54.318Z                          15000   usd      Synchrony Bank                                     447994zAJZDMiKcXY0k1020   null
acct_   2xnY   2016-12-17T19:49:30.561Z                          25000   usd      null                                               377260ybtzJH1zS5kGh6000   null
acct_   2xnY   2016-12-17T20:38:39.718Z                          19999   usd      Banco de Fomento SARL                              458286fQUIB47Rd1gON7907   null
acct_   2xnY   2016-12-18T02:00:12.848Z                          28000   usd      JPMorgan Chase Bank N.A. - Debit                   456331h8WMZlmtGY4qr1905   null
acct_   2xnY   2016-12-18T19:41:43.954Z                          25000   usd      null                                               372897acZYDuxLCLTwt1007   null
acct_   2xnY   2016-12-20T00:07:58.024Z                          25000   usd      M&T Bank                                           4258084UpuWvvvpDrcO0835   null
acct_   2xnY   2016-12-21T18:34:46.995Z                          15000   usd      Synchrony Bank                                     447994zAJZDMiKcXY0k1020   null
acct_   2xnY   2016-12-21T18:35:58.158Z                          15000   usd      Synchrony Bank                                     447994zAJZDMiKcXY0k1020   null
acct_   2xnY   2016-12-22T05:54:33.931Z                          19999   usd      Bank of America - Consumer Credit                  414737Mijhsx1zfjDLm4813   null
acct_   2xnY   2016-12-22T17:00:34.967Z                          25000   usd      JPMorgan Chase Bank N.A.                           426684y2i5MecJYQwuy3387   null
acct_   2xnY   2016-12-22T21:57:10.435Z                          19999   usd      CITIBANK N.A.                                      542418zyklR9ZC4MmIv9633   null
acct_   2xnY   2016-12-23T05:48:16.564Z                          75000   usd      U.S. Bank National Association-Credit              403784vUuiQT66ypcwl5995   null
acct_   2xnY   2016-12-24T00:50:09.66Z                           25000   usd      Wells Fargo Bank, National Association             473702RkY8MT90LAjsY6352   null
acct_   2xnY   2016-12-25T21:20:29.177Z                          25000   usd      JPMorgan Chase Bank N.A. - Debit                   473622PS88RWB52IxYM5810   null
acct_   2xnY   2016-12-26T21:37:45.541Z                          25000   usd      null                                               379591E5o4PZ3Qs95wq2004   null
acct_   2xnY   2016-12-27T21:08:53.893Z                          25000   usd      Bank of America - Consumer Credit                  440066nJWJuIhQJtzvH8127   null
acct_   2xnY   2016-12-28T01:05:33.232Z                          25000   usd      Wells Fargo Bank, National Association             446542rIfnVBiRdoVXe1588   null
acct_   2xnY   2016-12-29T01:59:27.406Z                          19999   usd      null                                               601100SI8L2kpy5QH8R8613   null
acct_   2xnY   2016-12-29T20:56:49.637Z                          25000   usd      Synchrony Bank                                     4479937vnRIfLM8AdF36900   null
acct_   2xnY   2016-12-31T01:28:54.056Z                          25000   usd      TCF National Bank                                  4761643zBxXWPT7I4s70271   null
acct_   2xnY   2016-12-31T15:43:45.636Z                          19999   usd      Wells Fargo Bank, National Association             473702RDJIxOL7FJqJs7265   null
acct_   2xnY   2017-01-01T00:39:47.747Z                          19999   usd      JPMorgan Chase Bank N.A.                           46401880i6FAAWYsW8e0420   null
acct_   2xnY   2017-01-01T20:54:19.17Z                           24899   usd      HSBC UK Bank plc                                   454638aEOtmpsLIZzvH2757   null
acct_   2xnY   2017-01-03T03:11:38.369Z                          25000   usd      CAPITAL ONE BANK (CANADA BRANCH)                   5160750iGSUDLTjJBSB1152   null
acct_   2xnY   2017-01-03T21:35:18.687Z                          15000   usd      University of Wisconsin Credit Union               468006Eg708lyoBe50A0839   null
acct_   2xnY   2017-01-04T19:08:47.401Z                          26500   usd      JPMorgan Chase Bank N.A. - Debit                   442732BdI2UfefWCqNl0075   null
acct_   2xnY   2017-01-04T19:41:26.929Z                          19999   usd      Wells Fargo Bank, National Association             4426443CTkS4XibKcgE4442   null
acct_   2xnY   2017-01-04T22:01:27.208Z                          26500   usd      Bank of America, National Association              463588wf6Fs10IpvL6r2684   null
acct_   2xnY   2017-01-06T17:53:49.347Z                          19699   usd      JPMorgan Chase Bank N.A.                           414720PnoqUPeHqzzLG1232   null
acct_   2xnY   2017-01-08T19:30:10.907Z                          26500   usd      PNC Bank, National Association - Consumer Credit   448915I1S30Drg58Pny0061   null
acct_   2xnY   2017-01-09T23:27:45.57Z                            2500   usd      JPMorgan Chase Bank N.A. - Debit                   4207679flkKMkrn1UGw6517   null
acct_   2xnY   2017-01-09T23:38:01.167Z                          30000   usd      null                                               379578bCBI2LETykPlH1009   null
acct_   2xnY   2017-01-10T02:53:13.718Z                          47450   usd      SUMITOMO MITSUI CARD COMPANY,                      530232gy7WUb4hjQIqS0750   null
acct_   2xnY   2017-01-10T04:55:41.493Z                          19999   usd      Wells Fargo Bank, National Association             434256YpCQyDevx50MQ2447   null
acct_   2xnY   2017-01-10T18:32:22.512Z                          19699   usd      Bank of America, National Association              4635774QlqHFXV2FKGG1769   null
acct_   2xnY   2017-01-10T23:02:54.937Z                          15000   usd      University of Wisconsin Credit Union               468006Eg708lyoBe50A0839   null
acct_   2xnY   2017-01-11T03:56:55.492Z                          19999   usd      null                                               372741X11QfLGRwmaYQ4186   null
acct_   2xnY   2017-01-11T21:37:12.53Z                           19999   usd      Bank of America - Consumer Credit                  440066zG8Sq52xx6S2b4285   null
acct_   2xnY   2017-01-12T02:36:16.242Z                          26500   usd      The Toronto-Dominion Bank                          452085QPW1BM3bC8x1E2794   null
acct_   2xnY   2017-01-12T15:17:23Z                               9100   usd      null                                               3712963I8MzRURaOGed1836   null
acct_   2xnY   2017-01-12T18:42:28.281Z                          26500   usd      Wells Fargo Bank, National Association             446542btuA15I7oiF566746   null
acct_   2xnY   2017-01-13T09:50:43.107Z                           1600   usd      Bank of America, National Association              481588eJdKglM9zRoeE9394   null
acct_   2xnY   2017-01-15T16:58:41.303Z                          26500   usd      PNC Bank, National Association                     443045L9H1WDMVaZykd7656   null
acct_   2xnY   2017-01-15T19:46:46.274Z                          26500   usd      Capital One Bank (Usa), National Association       400344VEnbKSQm6R6NG3865   null
acct_   2xnY   2017-01-16T00:11:05.859Z                          30000   usd      BANK OF MONTREAL                                   519123ohG3zExWpxYio8298   null
acct_   2xnY   2017-01-16T00:13:57.194Z                          27000   usd      null                                               6011004oSyt5moOUebn6445   null
acct_   2xnY   2017-01-16T20:21:34.711Z                           2200   usd      Wells Fargo Bank, National Association             446542TlE922re71zx14374   null
acct_   2xnY   2017-01-17T22:53:02.273Z                          27000   usd      Citibank, National Association - Consumer          414729L3XEthcrxXP7G3533   null
acct_   2xnY   2017-01-18T22:19:20.639Z                          15000   usd      University of Wisconsin Credit Union               468006Eg708lyoBe50A0839   null
acct_   2xnY   2017-01-19T01:28:17.542Z                          15000   usd      Synchrony Bank                                     447994zAJZDMiKcXY0k1020   null
acct_   2xnY   2017-01-19T01:30:23.921Z                          19999   usd      null                                               376740OFxz0Wjn4q8p42232   null
acct_   2xnY   2017-01-19T02:26:27.783Z                          30000   usd      Royal Bank of Canada                               451401EMoBHbnPqCVnS5613   null
acct_   2xnY   2017-01-22T21:49:06.074Z                          26500   usd      CITIBANK N.A.                                      542418VfFxNVjZFbGXp5613   null
acct_   2xnY   2017-01-23T01:01:47.29Z                           47450   usd      SUMITOMO MITSUI CARD COMPANY,                      530232gy7WUb4hjQIqS0750   null
acct_   2xnY   2017-01-23T02:56:58.377Z                          25000   usd      null                                               37254902vgiYINPjYlv1000   null
acct_   2xnY   2017-01-24T00:44:13Z                              26500   usd      Canadian Imperial Bank of Commerce                 4506444cGpTNtI4IyPZ6408   null
acct_   2xnY   2017-01-24T03:53:41.269Z                          19999   usd      TD Bank, National Association                      401777lfs5YQYCk8vBD7600   null
acct_   2xnY   2017-01-24T20:15:01.826Z                          19999   usd      Citibank, N.A.- Costco                             410039X4tBMRHZGF8nA0660   null
acct_   2xnY   2017-01-25T01:25:05.979Z                          28000   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION       5458008TvwfRgTaxaVH4250   null
acct_   2xnY   2017-01-25T23:10:15.262Z                          26500   usd      The Toronto-Dominion Bank                          472409tvU2XcImyLIUO2287   null
acct_   2xnY   2017-01-25T23:42:07.734Z                          19999   usd      CITIBANK N.A.                                      542418BF964rXEJyjna3774   null
acct_   2xnY   2017-01-27T01:16:20.505Z                          26500   usd      The Bank of Nova Scotia                            4535100NKeuwnkMPiXL2033   null
acct_   2xnY   2017-01-27T15:37:14.556Z                           3900   usd      Canadian Imperial Bank of Commerce                 450644Ig7Zf991tXTJ37373   null
acct_   2xnY   2017-01-28T19:59:33.072Z                          26500   usd      JPMorgan Chase Bank N.A.                           426684nIdxlFYPDHAjb4278   null
acct_   2xnY   2017-01-29T01:04:02.023Z                          25000   usd      Arab National Bank                                 4550351ByiZjaDuFCX54331   null
acct_   2xnY   2017-01-29T18:36:38.628Z                          26500   usd      The Toronto-Dominion Bank                          452001dp2Tf8zJJlCDA6782   null
acct_   2xnY   2017-01-29T21:20:27.451Z                          26500   usd      PNC Bank, National Association                     443051CPWrJAFrHEgql7112   null
acct_   2xnY   2017-01-30T13:38:39.288Z                           9100   usd      null                                               371296HI25XUWEbK07w1968   null
                                   Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 23 of 85 PageID #: 382




acct_   2xnY   2017-02-01T17:01:59.134Z                          26500   usd      FEDERATION DES CAISSES DESJARDINS DU QUEBEC        559822T5R0N88V6VRmu1019   null
acct_   2xnY   2017-02-03T21:43:58.059Z                          19999   usd      null                                               371380MsgqLep8gxgS94004   null
acct_   2xnY   2017-02-05T07:08:01.416Z                           2500   usd      Citibank, N.A.- Costco                             410039X4tBMRHZGF8nA0660   null
acct_   2xnY   2017-02-05T08:18:07.686Z                          19699   usd      Bank of America, National Association              481582ZJnJeKNgzZUoL5819   null
acct_   2xnY   2017-02-05T09:13:29.635Z                          19999   usd      Bank of America, National Association              481582L4SiHEp9ZrFzr5689   null
acct_   2xnY   2017-02-05T15:40:35.757Z                          19999   usd      NATIONAL BANK OF KUWAIT (S.A.K.)                   552277NJ3PcQH2QLuRx6754   null
acct_   2xnY   2017-02-06T07:41:20.711Z                          14500   usd      Bank of America, National Association              481588eJdKglM9zRoeE9394   null
acct_   2xnY   2017-02-07T20:59:18.815Z                          25000   usd      Bank of America - Consumer Credit                  426451yNVbdHIUkBosX2082   null
acct_   2xnY   2017-02-07T21:09:50.66Z                           24899   usd      SWEDBANK AB                                        5545017LlaCDyyaZZyB9669   null
acct_   2xnY   2017-02-08T23:04:42.011Z                           2500   usd      BANK OF AMERICA, NATIONAL ASSOCIATION              531257bElzBTqaGJCDZ4651   null
acct_   2xnY   2017-02-09T14:25:54.624Z                           2500   usd      Bank of America, National Association              411776g4aAqxvudVGDc8430   null
acct_   2xnY   2017-02-12T21:55:48.959Z                          27500   usd      Arvest Bank                                        491802mlHY2QKiu6poi0075   null
acct_   2xnY   2017-02-13T21:58:24.013Z                          25000   usd      JACK HENRY & ASSOCIATES                            533462UXwQWb3z35DMx3022   null
acct_   2xnY   2017-02-14T02:04:18.108Z                          19999   usd      Bank of America - Consumer Credit                  440066be30IUEhPFlGW1979   null
acct_   2xnY   2017-02-14T03:08:10.808Z                          27500   usd      Bank of America, National Association              474478tq61DsxSzglyl1235   null
acct_   2xnY   2017-02-14T03:16:03.013Z                          27500   usd      null                                               379780I04L7WAeV3aHh1002   null
acct_   2xnY   2017-02-14T08:00:19.949Z                          19999   usd      null                                               371587JQEi8PX0RU7x72008   null
acct_   2xnY   2017-02-14T20:01:57.615Z                           9900   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION       517805fHBPRjWXLxoCe1737   null
acct_   2xnY   2017-02-15T18:59:06.886Z                          19999   usd      PNC Bank, National Association - Consumer Credit   448915GpKNoI3lTum3x4200   null
acct_   2xnY   2017-02-16T22:46:21.376Z                          30000   usd      CITIBANK N.A.                                      546616OWXcEBQfA4x292813   null
acct_   2xnY   2017-02-16T23:25:59.177Z                          26500   usd      JPMorgan Chase Bank N.A.                           414720mBco6lnC0N7ab5818   null
acct_   2xnY   2017-02-17T04:26:06.218Z                          19999   usd      Wells Fargo Bank, National Association             434256UjiFMcHJw7im54038   null
acct_   2xnY   2017-02-19T01:10:11.123Z                           9900   usd      Commerce Bancshares, Inc.                          4412513Y18EpjzFsL8W8217   null
acct_   2xnY   2017-02-19T01:16:37.095Z                          25000   usd      null                                               372738Z3W21uwoBhWXs1006   null
acct_   2xnY   2017-02-19T12:41:08.076Z                          24899   usd      GULF BANK K.S.C., THE                              544675HNg3PbiZb6LK74006   null
acct_   2xnY   2017-02-20T00:20:58.532Z                          19999   usd      CITIBANK N.A.                                      558828k0CcCND23YCi48517   null
acct_   2xnY   2017-02-20T01:43:36.804Z                          19999   usd      JPMorgan Chase Bank N.A. - Debit                   483313zW1LPDQ1wynwD4300   null
acct_   2xnY   2017-02-20T19:11:13.677Z                          19999   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION       529149o9CJR0T5PWda31622   null
acct_   2xnY   2017-02-21T02:00:23.595Z                          27500   usd      Bank of America - Consumer Credit                  440066Sq43umh2ka1nF7612   null
acct_   2xnY   2017-02-21T18:55:23.891Z                          19999   usd      JPMorgan Chase Bank N.A. - Debit                   483313YZSosYRKFbRkB5956   null
acct_   2xnY   2017-02-21T22:11:31.648Z                          27500   usd      null                                               372722wO8kpqFhFd5nd1047   null
acct_   2xnY   2017-02-22T16:03:26.138Z                          19999   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION       517805bb8Am8JOm2V2K1008   null
acct_   2xnY   2017-02-22T16:41:20.158Z                         145000   usd      PREPAID FINANCIAL SERVICES LTD                     529565vml8Ec2CYvZ5P6830   null
acct_   2xnY   2017-02-23T19:17:01.43Z                           19999   usd      Wells Fargo Bank, National Association             446542eGCwn1yHeSdQ38993   null
acct_   2xnY   2017-02-23T22:08:45.398Z                           9999   usd      University of Wisconsin Credit Union               468006Eg708lyoBe50A0839   null
acct_   2xnY   2017-02-23T22:49:17.341Z                           9999   usd      University of Wisconsin Credit Union               468006Eg708lyoBe50A0839   null
acct_   2xnY   2017-02-24T02:26:39.541Z                          18999   usd      Bank of America, National Association              481582k3wW312myuuf49344   null
acct_   2xnY   2017-02-24T14:33:05.766Z                          19999   usd      BANK OF AMERICA, NATIONAL ASSOCIATION              5312603Wk5dbCq0xirB6673   null
acct_   2xnY   2017-02-25T19:47:10.844Z                          27500   usd      Canadian Imperial Bank of Commerce                 450644RVzwoWrmOr6yd6200   null
acct_   2xnY   2017-02-27T00:19:24.228Z                          27500   usd      null                                               379581jekWqks9vV8K42003   null
acct_   2xnY   2017-02-27T03:06:12.041Z                           2500   usd      null                                               376656NFSwLJsuFDjs04416   null
acct_   2xnY   2017-02-27T18:00:16.917Z                           9900   usd      Alinma Bank                                        428672aJ0szt6DKtj588732   null
acct_   2xnY   2017-02-27T23:22:02.741Z                           9999   usd      University of Wisconsin Credit Union               468006Eg708lyoBe50A0839   null
acct_   2xnY   2017-02-27T23:26:48.986Z                           9999   usd      University of Wisconsin Credit Union               468006Eg708lyoBe50A0839   null
acct_   2xnY   2017-02-28T23:17:42.063Z                          27500   usd      The Bank of Nova Scotia                            453737IHXJG1GgBH7i95014   null
acct_   2xnY   2017-03-01T19:45:06.692Z                          39998   usd      REPUBLIC BANK & TRUST COMPANY                      546196CX8yuz042Y0HK3285   null
acct_   2xnY   2017-03-02T00:52:42.97Z                            2500   usd      Bank of America, National Association              4117733evJT9IzAtGYu4229   null
acct_   2xnY   2017-03-02T00:57:28.535Z                          27500   usd      CHASE BANK USA, N.A.                               546604XZGqitikdPw615205   null
acct_   2xnY   2017-03-02T02:34:48.53Z                           27500   usd      American Savings Bank, FSB                         414580eV9LTZwtu6ymC9277   null
acct_   2xnY   2017-03-02T22:49:27.655Z                          27500   usd      ROYAL BANK OF CANADA                               541590tsermVUiqs5MQ2175   null
acct_   2xnY   2017-03-03T13:17:03.714Z                           2500   usd      null                                               377279TrP6p1Pg2Yp5z1008   null
acct_   2xnY   2017-03-04T14:09:35.396Z                          27500   usd      CITIBANK N.A.                                      526226h53O77yz4yE6M7607   null
acct_   2xnY   2017-03-04T16:25:27.507Z                           2500   usd      CITIBANK N.A.                                      5424182G33pp646UCiv2103   null
acct_   2xnY   2017-03-04T22:09:34.28Z                           19999   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION       529149o9CJR0T5PWda31622   null
acct_   2xnY   2017-03-04T23:45:29.134Z                          27500   usd      JPMorgan Chase Bank N.A.                           414720VkhsnIuEpAOXh5777   null
acct_   2xnY   2017-03-07T12:04:56.779Z                          19999   usd      Bank of America - Consumer Credit                  440066jryQux9ZSO1n53883   null
acct_   2xnY   2017-03-08T00:17:45.483Z                          25000   usd      null                                               372738Z3W21uwoBhWXs1006   null
acct_   2xnY   2017-03-08T08:35:20.1Z                             9900   usd      Bank of America, National Association              430594lVCNyUXVIUPSD4084   null
acct_   2xnY   2017-03-08T22:09:05.6Z                            27500   usd      TD Bank, National Association                      402944GXmXG5VMWDr385799   null
acct_   2xnY   2017-03-09T00:06:20.197Z                          27500   usd      The Bank of Nova Scotia                            453801yTG2EsifkT7OP6032   null
acct_   2xnY   2017-03-09T01:23:38.463Z                          19999   usd      Capital One Bank (Usa), National Association       4663092uQeyjouTTZND4966   null
acct_   2xnY   2017-03-09T17:18:46.625Z                          19999   usd      Bank of America - Consumer Credit                  440066naY2bK2h1844X2602   null
acct_   2xnY   2017-03-09T17:42:17.887Z                          18999   usd      null                                               377229goYXqKOE1HzeG4005   null
acct_   2xnY   2017-03-09T23:10:52.735Z                          27500   usd      CAPITAL ONE BANK (CANADA BRANCH)                   516075slB2AJwTXnykq2749   null
acct_   2xnY   2017-03-10T14:00:53.246Z                           9100   usd      null                                               371296mrw5Jd0NMX9bl2545   null
acct_   2xnY   2017-03-11T04:29:42.15Z                           19999   usd      Bank of America - Consumer Credit                  440066p6bEqPtVJfTpb5023   null
acct_   2xnY   2017-03-11T14:34:51.809Z                           2500   usd      JPMorgan Chase Bank N.A.                           426684AL2pIkpJUkOCA2326   null
acct_   2xnY   2017-03-11T17:48:54.622Z                          39998   usd      Capital One Bank (Usa), National Association       415417hBMUOnBQIwiFD5754   null
acct_   2xnY   2017-03-11T23:24:43.779Z                          27500   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION       529115jG3VsKzIvA8wW0462   null
acct_   2xnY   2017-03-12T00:09:36.123Z                          27500   usd      ROYAL BANK OF CANADA                               54159000peOeXpRNU3u3024   null
acct_   2xnY   2017-03-12T22:38:39.429Z                          19999   usd      TCF National Bank                                  447971OMumTBcKGetXq7168   null
acct_   2xnY   2017-03-13T02:27:22.907Z                          27500   usd      JPMorgan Chase Bank N.A. - Debit                   4833124Ni6IbrWPXcJ30744   null
acct_   2xnY   2017-03-13T20:05:42.049Z                           9999   usd      University of Wisconsin Credit Union               468006Eg708lyoBe50A0839   null
acct_   2xnY   2017-03-14T00:48:57.039Z                          27500   usd      JPMorgan Chase Bank N.A.                           4266846aBKz731ZbQt92897   null
acct_   2xnY   2017-03-14T19:33:41.547Z                           9999   usd      University of Wisconsin Credit Union               468006Eg708lyoBe50A0839   null
acct_   2xnY   2017-03-14T20:59:21.938Z                          10895   usd      St. George Bank Limited                            423954OBriZusip8Ov16422   null
acct_   2xnY   2017-03-14T21:32:03.83Z                           27500   usd      null                                               372125Lv1NChMneUXrZ4003   null
acct_   2xnY   2017-03-14T22:38:33.394Z                          25000   usd      null                                               372527rSldW41H3Vcvi4009   null
acct_   2xnY   2017-03-15T00:26:05.905Z                          27500   usd      U.S. Bank National Association-Credit              403784TM9qaBoausmgN2068   null
acct_   2xnY   2017-03-15T01:25:52.476Z                          19999   usd      Bank of America, National Association              4117708ShS9XTtFVyYQ6006   null
acct_   2xnY   2017-03-15T14:29:38.226Z                           9100   usd      null                                               371296O9pJjazsRXZIN2990   null
acct_   2xnY   2017-03-16T05:07:29.62Z                           27500   usd      Bank of America, National Association              411770mGgjQEEGwwJQp6054   null
acct_   2xnY   2017-03-16T22:24:05.283Z                          27500   usd      ROYAL BANK OF CANADA                               5415908WNBSKxNVwXDH7961   null
acct_   2xnY   2017-03-16T22:30:17.496Z                          27500   usd      ROYAL BANK OF CANADA                               541590Sdv5YDWWrc49R1831   null
acct_   2xnY   2017-03-17T04:16:44.947Z                          10000   usd      KENNEBUNK SAVINGS BANK                             545961jE7n7sPNLtdxb9908   null
acct_   2xnY   2017-03-17T04:20:49.331Z                          21200   usd      KENNEBUNK SAVINGS BANK                             545961jE7n7sPNLtdxb9908   null
acct_   2xnY   2017-03-17T12:26:07.621Z                           1000   usd      KENNEBUNK SAVINGS BANK                             545961jE7n7sPNLtdxb9908   null
acct_   2xnY   2017-03-17T19:44:01.607Z                           5000   usd      Resource One Credit Union                          4456496ePsEHLVb3oZn4568   null
acct_   2xnY   2017-03-17T19:50:19.338Z                           1000   usd      Resource One Credit Union                          4456496ePsEHLVb3oZn4568   null
acct_   2xnY   2017-03-17T20:08:08.202Z                           2000   usd      Resource One Credit Union                          4456496ePsEHLVb3oZn4568   null
acct_   2xnY   2017-03-17T23:17:47.746Z                           1000   usd      BANK OF AMERICA, NATIONAL ASSOCIATION              534875NesvRi6GlIS1V4222   null
acct_   2xnY   2017-03-18T23:28:43.987Z                          19999   usd      null                                               601100Ea6yEKYwm5gBK5778   null
acct_   2xnY   2017-03-19T03:40:23.321Z                          19999   usd      Branch Banking and Trust Company                   410894oC1TXg7CLNRGk8285   null
acct_   2xnY   2017-03-20T18:17:45.239Z                           9999   usd      University of Wisconsin Credit Union               468006Eg708lyoBe50A0839   null
acct_   2xnY   2017-03-21T19:06:25.068Z                          25000   usd      null                                               378264m4QKtFLRErUez7008   null
acct_   2xnY   2017-03-21T23:11:34.568Z                          19999   usd      Bank of America - Consumer Credit                  440066qZghMMWSS8ktv5048   null
acct_   2xnY   2017-03-22T12:19:20.244Z                          27500   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION       517805zQ9GIDbR483CX2311   null
acct_   2xnY   2017-03-22T13:19:27.822Z                          19999   usd      Wells Fargo Bank, National Association             473702O8HwTE3aUnsFG9970   null
                                   Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 24 of 85 PageID #: 383




acct_   2xnY   2017-03-22T21:10:06.687Z                          27500   usd      TD Bank, National Association                      4029440WcpIMurXyJJs6204   null
acct_   2xnY   2017-03-23T01:57:56.802Z                          19999   usd      TCF National Bank                                  447973bZLKqptqJHknb1564   null
acct_   2xnY   2017-03-23T11:30:47.17Z                           26500   usd      U.S. Bank National Association                     480209KvobPK15smEc28870   null
acct_   2xnY   2017-03-23T21:17:33.184Z                          19999   usd      CITIBANK N.A.                                      546616OSE14ZMMg6Mgw5062   null
acct_   2xnY   2017-03-24T04:21:10.298Z                          19999   usd      Wells Fargo Bank, National Association             44654274bLRGM3xFrbo3032   null
acct_   2xnY   2017-03-26T02:21:39.579Z                          27500   usd      TD Bank, National Association                      483950MexsfsuD6adc40362   null
acct_   2xnY   2017-03-26T03:14:29.609Z                          25000   usd      Wells Fargo Bank, National Association             446542Czou0C7Ml8Gq96085   null
acct_   2xnY   2017-03-27T03:49:15.812Z                          19999   usd      null                                               3721713Gr1XhIeJjIZ64008   null
acct_   2xnY   2017-03-28T02:41:33.543Z                          24899   usd      null                                               3761048vwt5D3ZDJaKZ1007   null
acct_   2xnY   2017-03-28T05:52:03.86Z                           19999   usd      Bank of America, National Association              4815829GWh6ck6K0cih9341   null
acct_   2xnY   2017-03-28T08:48:16.685Z                          39998   usd      Bank of America, National Association              474488Hp3C3N2S2iDeE5329   null
acct_   2xnY   2017-03-28T21:15:10.962Z                          25000   usd      CITIBANK N.A.                                      542418OnSmQUrNmluPP1179   null
acct_   2xnY   2017-03-28T23:14:25.301Z                          50000   usd      JPMorgan Chase Bank N.A. - Debit                   420767UHokx63byL5Mw3398   null
acct_   2xnY   2017-03-29T10:32:13.977Z                          10895   usd      JPMorgan Chase Bank N.A.                           4147207Ynany3QrGLQu1461   null
acct_   2xnY   2017-03-29T22:28:45.736Z                          19999   usd      TD Bank, National Association                      483950YOb4bwMR5qp7Y0184   null
acct_   2xnY   2017-03-29T22:30:51.122Z                          25000   usd      Bank of America - Consumer Credit                  4400664SSrXv0NuvtkF0781   null
acct_   2xnY   2017-03-31T04:46:11.968Z                          19999   usd      Bank of America - Consumer Credit                  426428K3WNqVFZyDfUI3396   null
acct_   2xnY   2017-03-31T14:29:43.321Z                           9191   usd      null                                               371296suADK0mgO2b0B2834   null
acct_   2xnY   2017-03-31T21:45:04.036Z                          19999   usd      JPMorgan Chase Bank N.A. - Debit                   456331os8iBo0oFUGUr2232   null
acct_   2xnY   2017-04-01T02:37:26.27Z                           25000   usd      Royal Bank of Canada                               451401o9RPy6DF4sBDe8816   null
acct_   2xnY   2017-04-02T00:30:29.635Z                          22000   usd      CAPITAL ONE BANK (CANADA BRANCH)                   516075pJbzBUaC1ux6n6159   null
acct_   2xnY   2017-04-02T03:20:42.636Z                          19999   usd      BMO HARRIS BANK N.A.                               558098HswdvvhUDdaey2039   null
acct_   2xnY   2017-04-02T16:17:36.693Z                          19999   usd      Wells Fargo Bank, National Association             431243gmluJW2l9gUov8876   null
acct_   2xnY   2017-04-02T23:38:06.201Z                          27500   usd      null                                               372301HDwDYnxvVbuvU7728   null
acct_   2xnY   2017-04-03T17:52:36.049Z                            995   usd      STANDARD CHARTERED BANK (SINGAPORE) LIMITED        549834XxwRUR3vAC8Gw7936   null
acct_   2xnY   2017-04-05T04:39:42.117Z                          24899   usd      HSBC BANK CANADA                                   5193942Hmcwau7pau583919   null
acct_   2xnY   2017-04-05T12:35:09.844Z                          24899   usd      null                                               3761048vwt5D3ZDJaKZ1007   null
acct_   2xnY   2017-04-06T01:50:45.366Z                          27500   usd      Bank of America, National Association              411774BfN9QkTrEe7qK8382   null
acct_   2xnY   2017-04-07T00:00:34.785Z                          27500   usd      Citibank, N.A.- Costco                             410039KmbUlmlz9FJhm5632   null
acct_   2xnY   2017-04-07T19:22:11.738Z                          26500   usd      PNC Bank, National Association                     443051hUzRoa9ZhFvKz5029   null
acct_   2xnY   2017-04-07T22:22:09.669Z                           2500   usd      WHEELHOUSE CREDIT UNION                            424014nZ7SMaLphT8xK4178   null
acct_   2xnY   2017-04-08T01:19:42.204Z                          19999   usd      JPMorgan Chase Bank N.A. - Debit                   486796mxi0lYnYR7KTK2544   null
acct_   2xnY   2017-04-08T02:21:09.46Z                           19999   usd      Bank of America, National Association              4815829GWh6ck6K0cih9341   null
acct_   2xnY   2017-04-08T22:33:44.807Z                          23000   usd      null                                               378264m4QKtFLRErUez7008   null
acct_   2xnY   2017-04-09T00:44:09.992Z                          19999   usd      Wells Fargo Bank, National Association             446540vLvhSLDcTXy1r8201   null
acct_   2xnY   2017-04-09T03:18:25.368Z                          19999   usd      Bank of America, National Association              436802nFcjtVISNrI5Y4842   null
acct_   2xnY   2017-04-09T20:24:21.299Z                           9900   usd      Bank of America - Consumer Credit                  440066ZODE2wa4vzoxv4737   null
acct_   2xnY   2017-04-11T01:42:36.652Z                           2500   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION       517805pGk4sPvcri20n1455   null
acct_   2xnY   2017-04-11T05:04:00.295Z                          24899   usd      HSBC UK Bank plc                                   465943vrdXUzDYmIrrw5201   null
acct_   2xnY   2017-04-12T00:27:51.391Z                          25000   usd      null                                               3712733qiTL44akQMj54004   null
acct_   2xnY   2017-04-12T01:00:32.521Z                          27500   usd      Capital One Bank (Usa), National Association       480213OLX3xG36aKvd07882   null
acct_   2xnY   2017-04-13T22:40:09.66Z                           19999   usd      BANK OF AMERICA, NATIONAL ASSOCIATION              5312784RlAEZoaZJsdD0221   null
acct_   2xnY   2017-04-14T00:56:28.065Z                          18999   usd      Capital One Bank (Usa), National Association       415417osLiBtpluAXHD4881   null
acct_   2xnY   2017-04-14T09:49:26.821Z                           3495   usd      Rakuten Card Co., Ltd.                             429769IvheQBZd7bfO31726   null
acct_   2xnY   2017-04-14T10:08:19.927Z                           2400   usd      null                                               3777816v1GThw9w1z7d9806   null
acct_   2xnY   2017-04-14T12:25:07.724Z                           9100   usd      null                                               371296O9pJjazsRXZIN2990   null
acct_   2xnY   2017-04-17T10:37:12.382Z                          99000   usd      U.S. Bank National Association-Credit              403784vUuiQT66ypcwl5995   null
acct_   2xnY   2017-04-18T21:54:07.323Z                           9999   usd      University of Wisconsin Credit Union               468006Eg708lyoBe50A0839   null
acct_   2xnY   2017-04-19T00:38:41.769Z                          19999   usd      Bank of America - Consumer Credit                  440066nu1su5Arh1ZNh5479   null
acct_   2xnY   2017-04-19T05:45:33.99Z                           19699   usd      PNC Bank, National Association                     443047AWB9Z3rHcCHh04036   null
acct_   2xnY   2017-04-20T20:06:15.376Z                          25000   usd      JPMorgan Chase Bank N.A.                           414720mBco6lnC0N7ab5818   null
acct_   2xnY   2017-04-21T04:05:13.381Z                          19699   usd      Citibank, N.A.- Costco                             410039DRXj62HHxcMZR2506   null
acct_   2xnY   2017-04-21T05:25:04.758Z                          19699   usd      Wells Fargo Bank, National Association             446542zntXulmcvNL7P6642   null
acct_   2xnY   2017-04-21T20:50:24.592Z                          19999   usd      Wells Fargo Bank, National Association             473702BrMRVVvL6pBqh5080   null
acct_   2xnY   2017-04-22T01:30:24.014Z                          19999   usd      JPMorgan Chase Bank N.A.                           414740ZFyMeFyyyyPSZ6942   null
acct_   2xnY   2017-04-23T19:31:37.415Z                          19999   usd      Bank of America, National Association              4117701Vzu1txoFxaw45357   null
acct_   2xnY   2017-04-24T20:59:03.378Z                          19999   usd      Bank of America - Consumer Credit                  426451aKKz3ntnfPkZZ8524   null
acct_   2xnY   2017-04-26T02:34:27.224Z                          19999   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION       517805udmBQ3rbkmclc7956   null
acct_   2xnY   2017-04-26T19:14:59.257Z                          19999   usd      Synchrony Bank                                     447994YLUe95YyFdWR57308   null
acct_   2xnY   2017-04-27T17:53:51.858Z                          19999   usd      Wells Fargo Bank, National Association             425907ctN25pwAJ82Sa2789   null
acct_   2xnY   2017-04-28T22:04:15.035Z                          27500   usd      The Toronto-Dominion Bank                          455121UEPfUXEbrzcFB8959   null
acct_   2xnY   2017-04-29T03:17:32.003Z                          19999   usd      Wells Fargo Bank, National Association             434257NW0uS8iy6GVLl0791   null
acct_   2xnY   2017-04-29T11:49:38.2Z                            24899   usd      Abu Dhabi Islamic Bank                             452335zswPcmdditJhG1796   null
acct_   2xnY   2017-04-29T15:40:03.346Z                          19999   usd      CITIBANK N.A.                                      542418rRnf4KPyMmx939721   null
acct_   2xnY   2017-04-29T22:23:37.273Z                          27500   usd      U.S. Bank National Association-Credit              403784tc5YxVqK6mluX1382   null
acct_   2xnY   2017-04-30T13:56:33.967Z                          19999   usd      CITIBANK N.A.                                      5121074cBFdWppUuyus0925   null
acct_   2xnY   2017-04-30T19:19:30.346Z                          27500   usd      SANTANDER BANK, NA                                 5129925Zx6HpwSBeHOm4978   null
acct_   2xnY   2017-05-01T02:25:22.593Z                           3000   usd      Jovia Financial Federal Credit Union               470408zOLEYltJXNAEV6930   null
acct_   2xnY   2017-05-01T02:36:44.599Z                           3000   usd      Bank of America, National Association              411770mGgjQEEGwwJQp6054   null
acct_   2xnY   2017-05-01T18:30:58.523Z                          19999   usd      Wells Fargo Bank, National Association             434258IwNfrlQzGUqrx8224   null
acct_   2xnY   2017-05-01T23:12:11.573Z                          19999   usd      Bank of America - Consumer Credit                  440066YwreoYlK0AC5k1277   null
acct_   2xnY   2017-05-03T05:44:29.025Z                          27500   usd      JPMorgan Chase Bank N.A.                           414720nROe3iIHiCf5G0363   null
acct_   2xnY   2017-05-03T22:38:46.112Z                          60000   usd      null                                               376767kP7GC3vAA0FPz2001   null
acct_   2xnY   2017-05-04T01:55:11.756Z                          25000   usd      null                                               601100acs7dvifQRV8V0427   null
acct_   2xnY   2017-05-05T02:05:09.76Z                           25000   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION       517805zQ9GIDbR483CX2311   null
acct_   2xnY   2017-05-05T23:50:50.148Z                          25000   usd      WATER AND POWER COMMUNITY CREDIT UNION             5152545z3k5o3lC4cSp9099   null
acct_   2xnY   2017-05-06T00:20:25.402Z                          19999   usd      Wells Fargo Bank, National Association             474165jQtbPT7QRk35q0092   null
acct_   2xnY   2017-05-06T14:27:02.157Z                          24899   usd      ABU DHABI COMMERCIAL BANK                          526408TvSRk8hbnVXgE7288   null
acct_   2xnY   2017-05-06T19:50:12.51Z                            9999   usd      University of Wisconsin Credit Union               468006Eg708lyoBe50A0839   null
acct_   2xnY   2017-05-06T20:14:49.004Z                          39998   usd      BankMuscat (SAOG)                                  4837915wRPVTYXiJqxH9421   null
acct_   2xnY   2017-05-06T23:24:51.618Z                          19999   usd      Citibank, N.A.- Costco                             4100395MevLNWVOyLCu4313   null
acct_   2xnY   2017-05-07T02:26:19.657Z                          39998   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION       517805udmBQ3rbkmclc7956   null
acct_   2xnY   2017-05-07T03:42:46.435Z                          25000   usd      Capital One Bank (Usa), National Association       414709bcFfHE0Cv0na27827   null
acct_   2xnY   2017-05-07T19:50:42.404Z                          19999   usd      Columbia Bank                                      4118786bYWvlYTHiopl2448   null
acct_   2xnY   2017-05-08T00:29:48.443Z                          25000   usd      null                                               601100vG930lGPyiaR94111   null
acct_   2xnY   2017-05-08T05:07:06.202Z                          19999   usd      Wells Fargo Bank, National Association             446542gu8uvG3dur0Sl1633   null
acct_   2xnY   2017-05-08T18:54:01.471Z                           9999   usd      University of Wisconsin Credit Union               468006Eg708lyoBe50A0839   null
acct_   2xnY   2017-05-09T15:10:44.446Z                          19999   usd      JPMorgan Chase Bank N.A.                           426684mcX3V5vGiqnIK1886   null
acct_   2xnY   2017-05-10T04:53:37.56Z                           19999   usd      The Citizens National Bank of Meridian             419028yjwHnPyzu5img1809   null
acct_   2xnY   2017-05-10T19:59:24.262Z                          19999   usd      Wells Fargo Bank, National Association             473702GkjJxASEEtM8x0886   null
acct_   2xnY   2017-05-10T23:19:40.699Z                          27500   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION       517805w9CipSGaFmVim8895   null
acct_   2xnY   2017-05-11T08:30:05.537Z                          24899   usd      Dubai Islamic Bank                                 4578264rpksuuqp7c7a7919   null
acct_   2xnY   2017-05-11T17:59:37.711Z                          19999   usd      JPMorgan Chase Bank N.A. - Debit                   4207674Tg5Da8rdiJA76929   null
acct_   2xnY   2017-05-11T20:56:30.962Z                           9999   usd      University of Wisconsin Credit Union               468006Eg708lyoBe50A0839   null
acct_   2xnY   2017-05-11T22:47:09.471Z                          25000   usd      JPMorgan Chase Bank N.A.                           438857mlWpjRaFkAIFB7419   null
acct_   2xnY   2017-05-12T19:37:19.514Z                           9999   usd      University of Wisconsin Credit Union               468006Eg708lyoBe50A0839   null
acct_   2xnY   2017-05-13T00:00:51.93Z                           19999   usd      PNC Bank, National Association - Consumer Credit   431196WpG5x2RNAvGZS6081   null
acct_   2xnY   2017-05-13T22:56:45.226Z                          27500   usd      Wells Fargo Bank, National Association             434256w0lWaAxkIqItm9555   null
                                   Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 25 of 85 PageID #: 384




acct_   2xnY   2017-05-14T03:33:32.419Z                          22000   usd      JPMorgan Chase Bank N.A. - Debit               483316Sh8W9ZNaBLyay5682   null
acct_   2xnY   2017-05-16T00:17:46.398Z                          19999   usd      JPMorgan Chase Bank N.A. - Debit               475055T0O9UYvgmdFLy9625   null
acct_   2xnY   2017-05-16T00:42:08.74Z                           27500   usd      Bank of America - Consumer Credit              440066v8YV9t8fNXNKp1363   null
acct_   2xnY   2017-05-16T00:54:13.025Z                           1500   usd      Citibank, N.A.- Costco                         410039P66KqCsws4PHn3025   null
acct_   2xnY   2017-05-16T01:45:25.914Z                          19999   usd      THE BANCORP BANK                               558158H66nPNhX8BmAA5358   null
acct_   2xnY   2017-05-16T13:31:48.786Z                          24899   usd      BAHRAIN COMMERCIAL FACILITIES COMPANY BSC      542057gCJbTXr8OE5cN1449   null
acct_   2xnY   2017-05-17T00:22:10.122Z                          19699   usd      JPMorgan Chase Bank N.A. - Debit               420767RTDMGxPbQ9YE24980   null
acct_   2xnY   2017-05-17T02:02:06.341Z                          32400   usd      CAPITAL ONE BANK (CANADA BRANCH)               516075Zazyn0tGEYkEh3690   null
acct_   2xnY   2017-05-17T03:40:19.96Z                           19999   usd      JPMorgan Chase Bank N.A. - Debit               483313KObyXHwZeGiBh5182   null
acct_   2xnY   2017-05-18T04:19:32.459Z                           9999   usd      University of Wisconsin Credit Union           468006Eg708lyoBe50A0839   null
acct_   2xnY   2017-05-19T03:08:51.03Z                           19999   usd      U.S. Bank National Association                 403015Sol4A3rKXhKg90282   null
acct_   2xnY   2017-05-20T01:25:04.235Z                          27500   usd      CAPITAL ONE BANK (CANADA BRANCH)               516075wKjKzMAQGQ7QT1068   null
acct_   2xnY   2017-05-20T19:12:03.56Z                           27500   usd      BANK OF AMERICA, NATIONAL ASSOCIATION          517572Aqs3XSi4TUaVo6796   null
acct_   2xnY   2017-05-20T21:21:36.348Z                          27500   usd      JPMorgan Chase Bank N.A.                       464018DJaAVxlnliA5F5636   null
acct_   2xnY   2017-05-22T21:24:55.019Z                           9999   usd      University of Wisconsin Credit Union           468006Eg708lyoBe50A0839   null
acct_   2xnY   2017-05-22T23:28:11.122Z                          19999   usd      Wells Fargo Bank, National Association         442644hjhPq8ienRPXi4406   null
acct_   2xnY   2017-05-23T22:12:07.98Z                           19999   usd      Wells Fargo Bank, National Association         446540o8L21OE7ue8CM7354   null
acct_   2xnY   2017-05-23T22:37:56.835Z                           9999   usd      University of Wisconsin Credit Union           468006Eg708lyoBe50A0839   null
acct_   2xnY   2017-05-24T02:17:49.35Z                           19999   usd      SYNCHRONY BANK                                 546680MsNuOqo1JHemi2950   null
acct_   2xnY   2017-05-24T02:32:36.884Z                          19999   usd      Citibank, National Association - Consumer      426938fBF2BXhsiSeLl1901   null
acct_   2xnY   2017-05-24T17:00:57.553Z                          26500   usd      Green Dot Bank DBA Bonneville Bank             414398p1rd8VCkAQ9fK4232   null
acct_   2xnY   2017-05-24T17:18:29.98Z                            9999   usd      University of Wisconsin Credit Union           468006Eg708lyoBe50A0839   null
acct_   2xnY   2017-05-25T00:54:40.866Z                          27500   usd      Bank of America - Consumer Credit              440066pmyAJrUHewj0A0065   null
acct_   2xnY   2017-05-25T01:42:36.151Z                          19999   usd      FIFTH THIRD BANK, THE                          542964dMvDNL4Wwspr27888   null
acct_   2xnY   2017-05-26T00:32:37.561Z                          19999   usd      CITIBANK N.A.                                  526219nfdbgMWoZbkN58346   null
acct_   2xnY   2017-05-26T01:10:12.372Z                          19999   usd      BANK OF AMERICA, NATIONAL ASSOCIATION          527518FIj51imqBxtaK7745   null
acct_   2xnY   2017-05-26T02:48:54.583Z                          25000   usd      Wells Fargo Bank, National Association         446542OnGLVYnNGScQt9461   null
acct_   2xnY   2017-05-26T04:03:30.599Z                          19999   usd      JPMorgan Chase Bank N.A. - Debit               483316knI05ByKY4Y8b4144   null
acct_   2xnY   2017-05-27T04:32:12.592Z                          19999   usd      JPMorgan Chase Bank N.A.                       4246316yVVd33iUSbN78743   null
acct_   2xnY   2017-05-27T05:38:24.246Z                          39998   usd      JPMorgan Chase Bank N.A. - Debit               461046bLw2CYf888vuG5493   null
acct_   2xnY   2017-05-27T20:24:09.615Z                          25000   usd      Merrick Bank                                   412061XOsz4PLzEXXcV6225   null
acct_   2xnY   2017-05-28T20:15:55.475Z                          19999   usd      Wells Fargo Bank, National Association         446542vNVgRqpAILRVK9995   null
acct_   2xnY   2017-05-28T20:25:25.367Z                          25000   usd      JPMorgan Chase Bank N.A.                       426684f6lxIXpMfbocb4198   null
acct_   2xnY   2017-05-28T20:54:00.884Z                          27500   usd      Citibank, National Association - Consumer      412800Qs98NnuN8ADdb3291   null
acct_   2xnY   2017-05-28T20:58:28.65Z                           19699   usd      null                                           601149qa5mYcO7IreN19602   null
acct_   2xnY   2017-05-30T02:29:59.566Z                          19999   usd      KEYBANK NATIONAL ASSOCIATION                   511565U0SRPYdu294Pq4335   null
acct_   2xnY   2017-05-30T20:20:42.892Z                          25000   usd      The Bancorp Bank                               484718RarLSCrO8qGf66737   null
acct_   2xnY   2017-05-30T22:51:28.358Z                          25000   usd      SYNCHRONY BANK                                 556053x3tVnN4iBvsyT4063   null
acct_   2xnY   2017-05-31T23:38:29.143Z                          19699   usd      null                                           601100ZKT5gDY6YV8Mh3847   null
acct_   2xnY   2017-06-01T20:08:59.623Z                          19999   usd      Wells Fargo Bank, National Association         434256VSu8iDq9jiRY34950   null
acct_   2xnY   2017-06-01T21:26:36.911Z                          27500   usd      Wells Fargo Bank, National Association         434256PpoLsPuiFicqi2949   null
acct_   2xnY   2017-06-02T11:25:20.126Z                          19999   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION   517805CRCAJbwbQE96J2550   null
acct_   2xnY   2017-06-04T00:20:54.802Z                          27500   usd      CITIBANK N.A.                                  526224B2gansKbZHnPQ7555   null
acct_   2xnY   2017-06-04T20:09:54.035Z                          26500   usd      Wells Fargo Bank, National Association         446542XOQwLoYUhX4z29692   null
acct_   2xnY   2017-06-04T23:26:47.72Z                           25000   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION   517805zQ9GIDbR483CX2311   null
acct_   2xnY   2017-06-05T20:07:47.854Z                          50000   usd      New York Community Bank                        45562377fRbVrRhJds20690   null
acct_   2xnY   2017-06-05T23:22:52.989Z                          27500   usd      null                                           379574kMWdtAroW9mQ91007   null
acct_   2xnY   2017-06-07T17:38:35.16Z                           24899   usd      NATIONAL BANK OF CANADA                        525893OXA8bXA3uG7Vw8730   null
acct_   2xnY   2017-06-08T18:04:41.002Z                          19999   usd      Wells Fargo Bank, National Association         442644LceqvBo9BpcEQ3392   null
acct_   2xnY   2017-06-10T21:05:36.55Z                           19699   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION   514759XorlJ7DRVLEM18239   null
acct_   2xnY   2017-06-15T18:07:44.433Z                           9999   usd      University of Wisconsin Credit Union           468006Eg708lyoBe50A0839   null
acct_   2xnY   2017-06-17T16:49:52.878Z                          19999   usd      null                                           379814uRBQ8QvgxxdZk1004   null
acct_   2xnY   2017-06-19T03:38:15.264Z                           2500   usd      CITIBANK N.A.                                  542418KXlNWQT8CQ6QZ2911   null
acct_   2xnY   2017-06-19T06:05:15.46Z                           19999   usd      Citibank, N.A.- Costco                         410039X3Rs7eIq54vel7594   null
acct_   2xnY   2017-06-19T19:22:49.062Z                          19999   usd      The Bancorp Bank                               484735Z77tLZaEoGIer0025   null
acct_   2xnY   2017-06-19T19:56:00.695Z                          18999   usd      null                                           377229goYXqKOE1HzeG4005   null
acct_   2xnY   2017-06-20T02:18:41.113Z                          19999   usd      BANK OF AMERICA, NATIONAL ASSOCIATION          552433rArjPtwyUjAC76082   null
acct_   2xnY   2017-06-21T04:40:55.78Z                           19999   usd      Bank of America - Consumer Credit              431307nWAEmIvgq8DTy8163   null
acct_   2xnY   2017-06-21T05:59:00.835Z                          44898   usd      Canadian Imperial Bank of Commerce             450003jTasaLjKLL4Xg7640   null
acct_   2xnY   2017-06-24T17:12:37.094Z                          19999   usd      null                                           379577vRfE2fNKYFKGn1002   null
acct_   2xnY   2017-06-30T05:45:37.378Z                          19999   usd      Bank of America, National Association          436802T5N9Qc6Qe8SNm0296   null
acct_   2xnY   2017-07-01T20:07:47.452Z                          19999   usd      JPMorgan Chase Bank N.A.                       414740QHMIAiePX6rzK0521   null
acct_   2xnY   2017-07-01T21:52:01.051Z                          19999   usd      JPMorgan Chase Bank N.A. - Debit               4060428qrZ5UhyHMefN1559   null
acct_   2xnY   2017-07-02T19:06:55.578Z                          19999   usd      null                                           601100YuL2LmdelaXfj4794   null
acct_   2xnY   2017-07-03T16:49:51.217Z                          19999   usd      Bank of America - Commercial Credit            433993Y2lhFuZx4ds9c2890   null
acct_   2xnY   2017-07-04T08:50:51.346Z                           7500   usd      Arizona Federal Credit Union                   493855i9nBPbhEgvVNd6970   null
acct_   2xnY   2017-07-06T02:51:29.692Z                          19999   usd      U.S. Bank National Association                 431719RPk5Y4pXHQDrM3548   null
acct_   2xnY   2017-07-06T04:49:56.501Z                           3999   usd      null                                           379577vRfE2fNKYFKGn1002   null
acct_   2xnY   2017-07-08T01:43:46.572Z                          19999   usd      CITIBANK N.A.                                  536219XpnUTN1QdilHz5369   null
acct_   2xnY   2017-07-09T18:00:39.011Z                          19999   usd      Comenity Capital Bank                          407529S4CT4k0tF4y1V0564   null
acct_   2xnY   2017-07-12T01:23:40.255Z                          27500   usd      Capital One Bank (Usa), National Association   480213OCJb9qnd7ZmC41334   null
acct_   2xnY   2017-07-12T21:49:55.857Z                          19999   usd      Bank of America, National Association          481582YVuWeC7PoSDYq5396   null
acct_   2xnY   2017-07-18T01:45:35.64Z                           49995   usd      null                                           376767kP7GC3vAA0FPz2001   null
acct_   2xnY   2017-07-18T10:12:34.797Z                          24899   usd      CITIBANK, N.A.                                 545987UNLQ6g2NAtNda3646   null
acct_   2xnY   2017-07-20T00:41:08.672Z                          19999   usd      CITIBANK N.A.                                  542418h9QZFpGgLv0dd9285   null
acct_   2xnY   2017-07-23T23:06:30.419Z                          19999   usd      null                                           3728500mmHAJ3kf9Xja3043   null
acct_   2xnY   2017-07-24T23:06:59.783Z                          24899   usd      Citibank, N.A.- Costco                         410039KtWKDM97kKiY34938   null
acct_   2xnY   2017-07-25T05:28:58.962Z                          19999   usd      Wells Fargo Bank, National Association         485620MAgLz2xX1Etkv9012   null
acct_   2xnY   2017-07-30T15:41:00.317Z                          19999   usd      Citibank, N.A.- Costco                         410039vfUo5DIJjysOm1042   null
acct_   2xnY   2017-07-30T17:18:05.972Z                          24899   usd      SAMBA FINANCIAL GROUP                          552089bFZeFWMhVs3HS0347   null
acct_   2xnY   2017-07-30T19:23:10.304Z                          19999   usd      PNC Bank, National Association                 4430408bQjbrWcwkpEP6340   null
acct_   2xnY   2017-07-31T02:30:43.217Z                           2500   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION   517805jNstJ6kAAsNaF3603   null
acct_   2xnY   2017-07-31T16:21:59.504Z                          19699   usd      SUNRISE BANKS, NATIONAL ASSOCIATION            511474k3lvhd7EivTaK7690   null
acct_   2xnY   2017-07-31T16:35:55.158Z                          19999   usd      KUWAIT FINANCE HOUSE K.S.C.                    531483W9htV1PLhK5oo3885   null
acct_   2xnY   2017-08-01T21:20:09.724Z                           2500   usd      FIRST TECHNOLOGY FEDERAL CREDIT UNION          514518rslXdHjwW2a5A0616   null
acct_   2xnY   2017-08-07T00:50:08.069Z                          19999   usd      Wells Fargo Bank, National Association         446540D5uICIrx72wYF1331   null
acct_   2xnY   2017-08-08T00:26:23.683Z                          19999   usd      KUWAIT FINANCE HOUSE K.S.C.                    531483W9htV1PLhK5oo3885   null
acct_   2xnY   2017-08-10T02:08:09.507Z                          49995   usd      U.S. Bank National Association-Credit          403784vUuiQT66ypcwl5995   null
acct_   2xnY   2017-08-10T03:09:47.095Z                           2500   usd      TD Bank, National Association                  402944p5dDf4uLYFpXc2233   null
acct_   2xnY   2017-08-12T23:26:17.034Z                         239988   usd      SAMBA FINANCIAL GROUP                          552089xBAi9CDlpK3X16879   null
acct_   2xnY   2017-08-18T04:58:56.363Z                          19999   usd      JPMorgan Chase Bank N.A.                       414720UsowMieREtnkD2131   null
acct_   2xnY   2017-08-19T02:45:51.264Z                          19999   usd      Bank of America, National Association          4744795ghFN3akHNssO6065   null
acct_   2xnY   2017-08-19T13:37:15.833Z                          19699   usd      TD Bank, National Association                  483950OBhz7khnAkmg87885   null
acct_   2xnY   2017-08-19T21:19:16.784Z                          19999   usd      JPMorgan Chase Bank N.A. - Debit               4833166dG4oKF3OknPn1230   null
acct_   2xnY   2017-08-21T03:09:34.964Z                          19999   usd      Bank of America - Consumer Credit              440066wj9FtAkjZ4iPm2836   null
acct_   2xnY   2017-08-21T04:40:20.532Z                          19999   usd      null                                           372763Crs6PyjoMqKOl1067   null
acct_   2xnY   2017-08-21T22:31:11.964Z                          19999   usd      JPMorgan Chase Bank N.A. - Debit               441105LDQNLK3uTEdjF5755   null
acct_   2xnY   2017-08-22T19:53:14.188Z                          39998   usd      BARCLAYS BANK DELAWARE                         5452127xgO1fCD0NEgM8850   null
                                   Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 26 of 85 PageID #: 385




acct_   2xnY   2017-08-23T16:23:31.153Z                          24899   usd      Abu Dhabi Islamic Bank                         406786eA2jQkIu8uKbg6742   null
acct    2xnY   2017-08-23T20:22:11.105Z                          19999   usd      JPMorgan Chase Bank N.A. - Debit               483316PVI8C4SFIgfg35318   null
acct    2xnY   2017-08-24T12:21:29.343Z                          19999   usd      null                                           601100LYxUw4EchTjLZ2635   null
acct    2xnY   2017-08-29T23:24:19.192Z                          19999   usd      CITIBANK N.A.                                  546616ZkDniJpLCAXV78224   null
acct    2xnY   2017-08-30T16:10:49.406Z                           2500   usd      SYNCHRONY BANK                                 524366rLSCX2MBmMb7Y7109   null
acct    2xnY   2017-08-31T15:51:34.443Z                          84896   usd      Societe Generale S.A.                          497301WZdgAryL9HenW8806   null
acct    2xnY   2017-09-01T16:42:29.538Z                           2500   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION   517805LO9dUyDICd3tI6319   null
acct    2xnY   2017-09-02T07:45:59.804Z                           2500   usd      CITIBANK N.A.                                  542418KXlNWQT8CQ6QZ2911   null
acct    2xnY   2017-09-03T14:47:07.154Z                          19699   usd      SYNCHRONY BANK                                 5213333IC2C8fEJA7Cf0652   null
acct    2xnY   2017-09-04T12:46:43.681Z                          24899   usd      QATAR NATIONAL BANK                            527384geALU5RwGCrBZ0012   null
acct    2xnY   2017-09-04T18:35:06.122Z                          19999   usd      JPMorgan Chase Bank N.A.                       426685b8KXDtzFBy96G4650   null
acct    2xnY   2017-09-04T21:52:45.861Z                          19999   usd      BARCLAYS BANK DELAWARE                         519955GlIvOiDZBYtvQ8650   null
acct    2xnY   2017-09-05T03:36:49.862Z                           2500   usd      JPMorgan Chase Bank N.A.                       426685b8KXDtzFBy96G4650   null
acct    2xnY   2017-09-06T15:49:27.455Z                           2200   usd      SCHOOLSFIRST FEDERAL CREDIT UNION              524866r7AG7eGhPp8pJ1618   null
acct    2xnY   2017-09-06T21:02:04.072Z                          19999   usd      CITIBANK N.A.                                  546628Qc72FwEsI5AaQ7741   null
acct    2xnY   2017-09-07T00:48:21.095Z                          19999   usd      Bank of America - Consumer Credit              440066ygC3OHAPUY5oo4654   null
acct    2xnY   2017-09-08T04:18:44.264Z                           2200   usd      CITIBANK N.A.                                  542418cYPQLvsRmdBhi6860   null
acct    2xnY   2017-09-08T23:53:30.235Z                          19999   usd      null                                           379584lEzeTxtUpdAMn1006   null
acct    2xnY   2017-09-09T03:25:16.43Z                            3000   usd      null                                           379756r5xrxBzlsN9w61006   null
acct    2xnY   2017-09-09T22:15:23.682Z                         164892   usd      SAMBA FINANCIAL GROUP                          552089xBAi9CDlpK3X16879   null
acct    2xnY   2017-09-10T18:42:08.892Z                          19999   usd      JPMorgan Chase Bank N.A.                       4266845bbOF2y5iTInR0885   null
acct    2xnY   2017-09-11T06:22:08.13Z                           19999   usd      Bank of America, National Association          474472TgAou4jFXY92G8722   null
acct    2xnY   2017-09-13T02:19:10.468Z                          19999   usd      Citizens Bank, National Association            442791elc3schuDA0Sl9662   null
acct    2xnY   2017-09-13T03:44:21.967Z                          19699   usd      null                                           376767xEeE3xBclh8kA3002   null
acct    2xnY   2017-09-13T18:21:00.898Z                          19999   usd      JPMorgan Chase Bank N.A.                       426684MecpL9cxI3i865376   null
acct    2xnY   2017-09-14T03:20:40.52Z                           19999   usd      Capital One Bank (Usa), National Association   414709BSfBz4rh99iEw0123   null
acct    2xnY   2017-09-16T17:20:32.109Z                          19999   usd      JPMorgan Chase Bank N.A.                       414740MMSQcyqelqMft4240   null
acct    2xnY   2017-09-17T19:25:30.545Z                          19999   usd      JPMorgan Chase Bank N.A.                       426684yZ1R4ZBUpRqM38264   null
acct    2xnY   2017-09-18T01:13:26.243Z                          19999   usd      Bank of America - Consumer Credit              44006694mHi0hNXvpjc0655   null
acct    2xnY   2017-09-21T04:38:19.593Z                          24899   usd      POSTFINANCE AG                                 53082643G3j1Oikg4mq5595   null
acct    2xnY   2017-09-23T01:38:27.022Z                          19999   usd      CITIBANK N.A.                                  546616ZkDniJpLCAXV78224   null
acct    2xnY   2017-09-23T11:26:53.053Z                          44898   usd      SAUDI BRITISH BANK, THE                        512060p4BHmvRjz6WZL0016   null
acct    2xnY   2017-09-24T09:39:00.852Z                          24899   usd      SAMBA FINANCIAL GROUP                          552089xBAi9CDlpK3X16879   null
acct    2xnY   2017-09-28T04:02:28.371Z                           2500   usd      Wells Fargo Bank, National Association         434256VR6XKT2WUVmZd7148   null
acct    2xnY   2017-10-01T00:38:20.586Z                          19999   usd      Wells Fargo Bank, National Association         442644bapEREsOdoLNR5645   null
acct    2xnY   2017-10-01T22:15:18.506Z                           2500   usd      U.S. Bank National Association-Credit          403784siRgG85e867i16455   null
acct    2xnY   2017-10-03T01:21:17.728Z                          19999   usd      Bank of America - Consumer Credit              440066KrH6gQqHgr7lX1218   null
acct    2xnY   2017-10-03T21:01:52.1Z                            19999   usd      BANK OF AMERICA, NATIONAL ASSOCIATION          527515pEDLsqH61Kr7o4573   null
acct    2xnY   2017-10-04T02:26:22.845Z                          39998   usd      JPMorgan Chase Bank N.A. - Debit               434769cxOLeEirzlKdB4057   null
acct    2xnY   2017-10-09T02:48:30.52Z                           19999   usd      The First National Bank in Sioux Falls         4778424x7wydBYxzQTH6998   null
acct    2xnY   2017-10-10T20:03:09.961Z                           3000   usd      Metabank                                       43588002PaT4ChdG8Un2866   null
acct    2xnY   2017-10-13T01:27:59.462Z                          19999   usd      Bank of America, National Association          481582qeUWlIRwAxUhN0040   null
acct    2xnY   2017-10-15T19:10:54.247Z                          19999   usd      JPMorgan Chase Bank N.A.                       4147203LPTVizge7Iwc0565   null
acct    2xnY   2017-10-17T22:07:55.502Z                           2500   usd      Wells Fargo Bank, National Association         473702SnzSYcZmkTwCx2210   null
acct    2xnY   2017-10-17T22:50:19.26Z                            2500   usd      CITIBANK N.A.                                  526219NDmNscQhXPfFg2444   null
acct    2xnY   2017-10-21T21:39:53.244Z                          19999   usd      Bank of America - Consumer Credit              44006694mHi0hNXvpjc0655   null
acct    2xnY   2017-10-23T01:57:45.002Z                           5000   usd      null                                           601100gr7Xq8PLRidm97576   null
acct    2xnY   2017-10-24T04:32:08.537Z                          19999   usd      BANK OF AMERICA, NATIONAL ASSOCIATION          531260mzhJP8NofGyfO9580   null
acct    2xnY   2017-10-24T06:41:23.172Z                          19999   usd      U.S. Bank National Association-Credit          490155RWaxWjzZorRtO3770   null
acct    2xnY   2017-10-25T03:00:23.251Z                          19999   usd      Bank of America - Consumer Credit              440066WV1cBgPzOJcol0988   null
acct    2xnY   2017-10-25T05:37:39.693Z                          19999   usd      JPMorgan Chase Bank N.A.                       438857UvUkEIsa5SFgv6722   null
acct    2xnY   2017-10-25T18:34:03.294Z                          19999   usd      COMERICA BANK                                  533248tcF4s3jDARKKt2923   null
acct    2xnY   2017-10-26T21:01:03.121Z                           9900   usd      BANK OF AMERICA, NATIONAL ASSOCIATION          531257ZNhSSA7HVuNmn0035   null
acct    2xnY   2017-10-30T17:28:33.059Z                          19999   usd      JPMorgan Chase Bank N.A.                       426684SBNUHexOGkoFw1856   null
acct    2xnY   2017-10-30T22:31:44.312Z                          49995   usd      null                                           376767kP7GC3vAA0FPz2001   null
acct    2xnY   2017-10-31T22:16:23.056Z                          19999   usd      Wells Fargo Bank, National Association         473703zLs3H09FtR35Q0119   null
acct    2xnY   2017-11-03T03:46:42.505Z                           2000   usd      null                                           376767kP7GC3vAA0FPz2001   null
acct    2xnY   2017-11-04T11:20:18.757Z                          19699   usd      BANK OF MISSOURI, THE                          537993zq2TObemLfmbW8931   null
acct    2xnY   2017-11-06T10:09:40.272Z                           2500   usd      U.S. Bank National Association                 443264J31ARZVIaHHDH9896   null
acct    2xnY   2017-11-08T01:02:41.556Z                          19999   usd      Bank of America, National Association          474478oim4CuQbh2e2v7005   null
acct    2xnY   2017-11-08T21:38:30.307Z                           2500   usd      GREENSTATE CREDIT UNION                        551263E4tu4Ysn0R55s5858   null
acct    2xnY   2017-11-09T22:41:26.859Z                          19999   usd      Vibrant Credit Union                           4118068crKy0lz0VkAW3318   null
acct    2xnY   2017-11-10T02:48:09.65Z                           19999   usd      CITIBANK N.A.                                  512107M5lqjVpfWtm1C0563   null
acct    2xnY   2017-11-11T19:31:56.585Z                          19999   usd      Bank of America, National Association          4117735OqdtOUI1Zoun8301   null
acct    2xnY   2017-11-16T16:12:31.638Z                          19999   usd      CITIBANK N.A.                                  546616qj62lo6piZcN81335   null
acct    2xnY   2017-11-17T05:44:30.756Z                           2500   usd      HUNTINGTON NATIONAL BANK                       552448hCuOiNx4FdGck6205   null
acct    2xnY   2017-11-17T15:37:47.271Z                          19999   usd      null                                           377219ruacNBl7SCJ1f1000   null
acct    2xnY   2017-11-18T17:22:36.161Z                          19999   usd      FIFTH THIRD BANK, THE                          542432JsAeSnIh0L4XG0474   null
acct    2xnY   2017-11-18T18:36:46.223Z                           9900   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION   517805citBBzbKWblvC7324   null
acct    2xnY   2017-11-18T20:35:13.115Z                          19999   usd      null                                           3727171so9aHUMcNjVm5009   null
acct    2xnY   2017-11-20T00:22:43.152Z                           2500   usd      U.S. Bank National Association-Credit          403784Ui1ON7S5HHGNh5538   null
acct    2xnY   2017-11-21T06:24:33.321Z                           2500   usd      Wells Fargo Bank, National Association         4741658IiZn94ibSbTP2770   null
acct    2xnY   2017-11-21T14:30:10.247Z                          19999   usd      JPMorgan Chase Bank N.A.                       426684WKSWOcrihsQOs1092   null
acct    2xnY   2017-11-21T15:22:37.978Z                          15000   usd      Synchrony Bank                                 447994zAJZDMiKcXY0k1020   null
acct    2xnY   2017-11-21T23:04:14.507Z                           2500   usd      Citizens Bank, National Association            4427915RVFyUJOPMbkf2675   null
acct    2xnY   2017-11-22T21:50:07.392Z                          19999   usd      JPMorgan Chase Bank N.A.                       414720RW27nGmd5AaOm2280   null
acct    2xnY   2017-11-27T02:18:43.625Z                          19999   usd      JPMorgan Chase Bank N.A. - Debit               461046PtaUBnptAryYq9226   null
acct    2xnY   2017-11-27T04:07:38.519Z                          39998   usd      Capital One Bank (Usa), National Association   415417eesK1Q1HnVOMQ3072   null
acct    2xnY   2017-11-28T00:37:42.706Z                           2500   usd      BANK OF MISSOURI, THE                          5379938Wg9Mgqgm5cvp0409   null
acct    2xnY   2017-11-28T01:38:06.164Z                          28000   usd      null                                           601100Ky7WLXOmTidUB3488   null
acct    2xnY   2017-11-28T18:41:22.166Z                          19999   usd      JPMorgan Chase Bank N.A.                       414720UsowMieREtnkD2131   null
acct    2xnY   2017-11-28T21:44:47.37Z                            2500   usd      JPMorgan Chase Bank N.A. - Debit               483313D7bN5LKXFnf3e9927   null
acct    2xnY   2017-11-29T21:13:49.577Z                          19999   usd      Bank of America - Consumer Credit              4400664IEzn8JnCJt3r5728   null
acct    2xnY   2017-12-02T03:39:54.394Z                          19999   usd      San Diego County Credit Union                  4608482NhrK676sdo9k8096   null
acct    2xnY   2017-12-02T13:31:34.888Z                          19999   usd      JPMorgan Chase Bank N.A.                       426290GMERVCIYdYQJE8389   null
acct    2xnY   2017-12-06T01:22:21.326Z                           2500   usd      Bank of America, National Association          474478w5ilL533VUbLt5508   null
acct    2xnY   2017-12-07T00:51:05.366Z                          19999   usd      Bank of America - Consumer Credit              440066n7LG4Mtsn22hP0291   null
acct    2xnY   2017-12-08T22:51:41.257Z                           2200   usd      Capital One Bank (Usa), National Association   4147095j6Jcr4rRhpIa4899   null
acct    2xnY   2017-12-10T08:09:08.511Z                          49995   usd      U.S. Bank National Association-Credit          403784vUuiQT66ypcwl5995   null
acct    2xnY   2017-12-23T21:45:57.394Z                          19999   usd      Bank of America - Consumer Credit              4400667iVhppIZbFUF93276   null
acct    2xnY   2017-12-27T03:41:23.042Z                          19999   usd      Bank of America - Consumer Credit              411398RoMntItMltDGt1685   null
acct    2xnY   2017-12-28T05:03:27.825Z                           2500   usd      Branch Banking and Trust Company               439331M4zRDOkKwlT0g8677   null
acct    2xnY   2017-12-31T03:10:28.661Z                           2500   usd      CITIBANK N.A.                                  512107M5lqjVpfWtm1C0563   null
acct    2xnY   2018-01-01T13:47:21.809Z                           2500   usd      PNC Bank, National Association                 405963Gw6TKwvKyLK1i7943   null
acct    2xnY   2018-01-03T03:16:32.237Z                          19999   usd      null                                           372742A26yvCEOYe37q7630   null
acct    2xnY   2018-01-03T07:11:17.036Z                          19999   usd      BANK OF AMERICA, NATIONAL ASSOCIATION          552433oRZZw0nPM4FEL5831   null
acct    2xnY   2018-01-04T16:32:52.584Z                           2200   usd      Bank of America - Consumer Credit              440066yvEBFcygEnlUB4300   null
acct_   2xnY   2018-01-04T18:38:14.846Z                           2500   usd      null                                           601100rGhwI3k4WCCcg6273   null
                                   Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 27 of 85 PageID #: 386




acct_   2xnY   2018-01-05T02:33:36.771Z                           2500   usd      JPMorgan Chase Bank N.A. - Debit                   442732caBDt7NtVbxvl8983   null
acct_   2xnY   2018-01-06T15:08:56.994Z                          24899   usd      Al Rajhi Banking and Investment Corp.              405433FyxWeZ7C5q79q4020   null
acct_   2xnY   2018-01-10T08:22:13.864Z                           2500   usd      Wells Fargo Bank, National Association             473703ih855cS464j3i8084   null
acct_   2xnY   2018-01-10T19:48:58.478Z                           2500   usd      Bank of America - Consumer Credit                  440066UuoXFlvGsasQo6491   null
acct_   2xnY   2018-01-11T04:10:56.39Z                           19999   usd      JPMorgan Chase Bank N.A.                           414720UsowMieREtnkD2131   null
acct_   2xnY   2018-01-11T04:32:03.212Z                          19999   usd      FIFTH THIRD BANK, THE                              542432NiwJaXGZDHgTo4865   null
acct_   2xnY   2018-01-11T06:45:19.223Z                           7500   usd      Wells Fargo Bank, National Association             425907ctN25pwAJ82Sa2789   null
acct_   2xnY   2018-01-13T13:07:25.559Z                          30000   usd      JPMorgan Chase Bank N.A.                           42668428p7ZBCbfRUab2607   null
acct_   2xnY   2018-01-18T06:24:23.799Z                          19699   usd      Bank of America, National Association              4815822DKSOJ2gEepRV2048   null
acct_   2xnY   2018-01-18T20:28:52.61Z                            2500   usd      CITIBANK N.A.                                      526219nfdbgMWoZbkN58346   null
acct_   2xnY   2018-01-18T22:21:43.516Z                          49995   usd      null                                               376767kP7GC3vAA0FPz2001   null
acct_   2xnY   2018-01-19T20:16:06.016Z                          19999   usd      JPMorgan Chase Bank N.A. - Debit                   483316VGYAoJmqQwuRz8227   null
acct_   2xnY   2018-01-19T23:10:33.914Z                           2500   usd      JPMorgan Chase Bank N.A. - Debit                   483312yUeWVHxvI7y8V7658   null
acct_   2xnY   2018-01-20T18:51:09.49Z                           19999   usd      Alinma Bank                                        483432IOtRYZPhk2qU42105   null
acct_   2xnY   2018-01-21T11:50:08.744Z                           2500   usd      Bank of America, National Association              442657N7H1jt3Ouyrjn6630   null
acct_   2xnY   2018-01-22T02:37:45.318Z                           2500   usd      TD Bank, National Association                      402944tfrDF2vx2epjf3307   null
acct_   2xnY   2018-01-22T17:21:50.166Z                          19999   usd      PNC Bank, National Association                     443057b6SkqS0l2Z7bi4128   null
acct_   2xnY   2018-01-27T09:20:25.604Z                           9900   usd      TD Bank, National Association                      402944jHFPnXuSkQOM44543   null
acct_   2xnY   2018-01-29T01:03:46.126Z                          19999   usd      Wells Fargo Bank, National Association             473702jZ1aYKeGWLeZl1679   null
acct_   2xnY   2018-01-29T18:01:14.503Z                           9900   usd      null                                               601120YhgDzm6rDcEA09305   null
acct_   2xnY   2018-01-30T22:12:41.274Z                           2500   usd      CITIBANK N.A.                                      546616SQCVlPdK3AfbJ4527   null
acct_   2xnY   2018-02-03T21:15:16.416Z                          19999   usd      Bank of America, National Association              481582ebtddviI8ft391964   null
acct_   2xnY   2018-02-03T23:54:03.728Z                          19999   usd      Citibank, N.A.- Costco                             410039fXlwvAYpYJW8o0391   null
acct_   2xnY   2018-02-05T00:08:15.541Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit                   434769nbLRFas99zUh05867   null
acct_   2xnY   2018-02-05T22:43:33.823Z                           9900   usd      null                                               601100uN6dOT2z5HEzk2342   null
acct_   2xnY   2018-02-06T00:13:27.755Z                          19999   usd      JPMorgan Chase Bank N.A.                           4388571OMXSyAULraoq2010   null
acct_   2xnY   2018-02-09T00:42:34.166Z                          19999   usd      Bank of America, National Association              481583UWulftdo8V2LO0844   null
acct_   2xnY   2018-02-09T16:38:23.601Z                          19999   usd      JPMorgan Chase Bank N.A.                           426684Yw9Zq11UUMYMC2353   null
acct_   2xnY   2018-02-10T15:03:43.531Z                          19999   usd      PNC Bank, National Association                     443041zvokgHSMKEnYG6255   null
acct_   2xnY   2018-02-10T23:01:39.63Z                           19999   usd      Wells Fargo Bank, National Association             434256cEkM63fpKsZMI0164   null
acct_   2xnY   2018-02-11T02:20:51.059Z                          19999   usd      Bank of America, National Association              4815831RmJk2WrKJY3I2371   null
acct_   2xnY   2018-02-12T23:55:45.874Z                          19699   usd      null                                               601100ZKT5gDY6YV8Mh3847   null
acct_   2xnY   2018-02-16T22:23:13.823Z                           2500   usd      Bank of America, National Association              481588cQtrlkQ5bNdbB0238   null
acct_   2xnY   2018-02-18T20:05:51.139Z                           9900   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION       517805fHBPRjWXLxoCe1737   null
acct_   2xnY   2018-02-23T23:21:13.821Z                          19999   usd      null                                               378264hy5g2bOwDpU5c8006   null
acct_   2xnY   2018-02-24T14:24:45.092Z                           9900   usd      CITIBANK N.A.                                      542418OzgfTkSwQCCRR2600   null
acct_   2xnY   2018-02-24T19:39:45.572Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit                   483313zW1LPDQ1wynwD4300   null
acct_   2xnY   2018-02-24T20:58:59.981Z                          19999   usd      JPMorgan Chase Bank N.A. - Debit                   461046xGsveZ07nnM4c4103   null
acct_   2xnY   2018-02-24T21:51:53.803Z                           2500   usd      Wells Fargo Bank, National Association             446540d19MGHDE449e59400   null
acct_   2xnY   2018-02-25T16:42:04.257Z                           9900   usd      Capital One Bank (Usa), National Association       486236vPwbl4tb75vNw5706   null
acct_   2xnY   2018-02-26T12:58:20.086Z                          19999   usd      Bank of America - Consumer Credit                  4400661aG5kaqy0dpqq8227   null
acct_   2xnY   2018-02-28T03:23:49.797Z                          19999   usd      null                                               379599CppO4238GkPiK1000   null
acct_   2xnY   2018-02-28T23:45:05.628Z                          19999   usd      First-Citizens Bank & Trust Company                433477dlKwY4iptf7IU3594   null
acct_   2xnY   2018-03-01T13:59:30.151Z                           9900   usd      Al Rajhi Banking and Investment Corp.              405433Yoe8kiz5uuR0q5117   null
acct_   2xnY   2018-03-01T18:47:03.981Z                           9900   usd      JPMorgan Chase Bank N.A.                           426684NcJqvdz60rNOd3636   null
acct_   2xnY   2018-03-01T21:14:22.748Z                          19999   usd      MidFirst Bank                                      452109TTSaBFUV9AL9r1184   null
acct_   2xnY   2018-03-03T00:57:05.992Z                           9900   usd      null                                               601100LkJBpMzz30Ek29395   null
acct_   2xnY   2018-03-04T01:00:41.805Z                           9900   usd      JPMorgan Chase Bank N.A.                           426684MJei2jRpjCodm8748   null
acct_   2xnY   2018-03-04T14:25:29.731Z                          19999   usd      null                                               3767403gi1V0OHYmomg3008   null
acct_   2xnY   2018-03-04T16:45:37.549Z                           2500   usd      Wells Fargo Bank, National Association             473703mluBiVxhlyFVO7053   null
acct_   2xnY   2018-03-05T16:28:33.999Z                          19999   usd      First Tennessee Bank, National Association         445100MaV791hGynfuP4558   null
acct_   2xnY   2018-03-05T22:30:31.27Z                           19999   usd      Bank of America - Consumer Credit                  440066ps5yFJj5RHAED2321   null
acct_   2xnY   2018-03-06T00:29:34.336Z                           2500   usd      Bank of America, National Association              474475UofBaUdqnQqg17564   null
acct_   2xnY   2018-03-06T15:25:52.687Z                           2200   usd      JPMorgan Chase Bank N.A.                           414720WRoWJ4yLRO45a2303   null
acct_   2xnY   2018-03-06T19:28:29.481Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit                   468005zkGNyvbHrdc947167   null
acct_   2xnY   2018-03-08T19:35:34.201Z                           7900   usd      Wells Fargo Bank, National Association             446542DMUTHpc6zht6T3509   null
acct_   2xnY   2018-03-10T05:51:02.779Z                           2500   usd      Hills Bank and Trust Company                       442719kqenhJrYtGqL39283   null
acct_   2xnY   2018-03-10T18:43:38.127Z                           8800   usd      Bank of America - Consumer Credit                  411398K3ECf5ySB9ZC44760   null
acct_   2xnY   2018-03-10T23:32:04.722Z                          19999   usd      null                                               37155968ZL9WGIAuRBR3005   null
acct_   2xnY   2018-03-11T19:16:15.454Z                          19999   usd      null                                               372892Dv6VVAdPHCGmE3005   null
acct_   2xnY   2018-03-15T17:47:05.223Z                           8850   usd      Bank of America - Consumer Credit                  4400661aG5kaqy0dpqq8227   EAST MEDIA
acct_   2xnY   2018-03-16T22:36:16.334Z                           2200   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION       5178050lBqUSXAXpUeO6863   EAST MEDIA
acct_   2xnY   2018-03-17T00:38:32.299Z                          19999   usd      JPMorgan Chase Bank N.A.                           414720yoU3eHkeM2io53650   EAST MEDIA
acct_   2xnY   2018-03-17T14:27:49.917Z                          19999   usd      JPMorgan Chase Bank N.A.                           414720fjUE1HaMogj113435   EAST MEDIA
acct_   2xnY   2018-03-21T03:50:59.594Z                           9900   usd      The National Commercial Bank                       485005hJBW9e8AqyxXL1213   null
acct_   2xnY   2018-03-22T21:31:42.775Z                           2300   usd      SWEDBANK AB                                        554501R1d5kdBxRSguJ7411   EAST MEDIA
acct_   2xnY   2018-03-24T19:11:22.914Z                          19999   usd      Bank of America, National Association              4744787vnhWyN6BzyXC6656   EAST MEDIA
acct_   2xnY   2018-03-24T20:08:46.311Z                          39500   usd      Bank of America, National Association              474475NzxFqzopAmbRD3953   EAST MEDIA
acct_   2xnY   2018-03-26T14:05:13.577Z                           2500   usd      U.S. Bank National Association                     419002MbqbbrKEgdalw1223   EAST MEDIA
acct_   2xnY   2018-03-28T22:25:39.289Z                          19999   usd      Bank of America, N.A. - Merrill Lynch              4442963QKXYmXbQruVT1382   EAST MEDIA
acct_   2xnY   2018-03-29T01:05:03.455Z                          19999   usd      JPMorgan Chase Bank N.A.                           426684EFH7mzeOzaCi56958   EAST MEDIA
acct_   2xnY   2018-03-29T16:20:52.295Z                             75   usd      SILICON VALLEY BANK                                519684cDDg5jGLnaFMX7219   null
acct_   2xnY   2018-03-30T02:56:43.635Z                          19999   usd      Credit One Bank, National Association              444796R42KQniVij2lQ6176   null
acct_   2xnY   2018-03-31T01:51:44.046Z                          19999   usd      JPMorgan Chase Bank N.A.                           438854sfn6c5SiQMVyq1097   null
acct_   2xnY   2018-03-31T15:57:51.204Z                           9900   usd      Bank of America - Consumer Credit                  440066naY2bK2h1844X2602   null
acct_   2xnY   2018-04-01T05:51:38.787Z                          19999   usd      FIRST ABU DHABI BANK PJSC                          557661c7VAt5s81bM7j9122   null
acct_   2xnY   2018-04-02T03:46:19.212Z                          19999   usd      Citibank, N.A.- Costco                             410039fXlwvAYpYJW8o0391   null
acct_   2xnY   2018-04-02T19:21:00.479Z                          19999   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION       517805U1cYVwkFMuf005121   null
acct_   2xnY   2018-04-03T02:52:06.578Z                           9900   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION       545800pw0yt3E3Op1gM9197   null
acct_   2xnY   2018-04-03T21:15:24.245Z                          19999   usd      Bank of America - Consumer Credit                  440066vODvH05cDmuD49711   null
acct_   2xnY   2018-04-05T22:54:47.552Z                           9900   usd      null                                               601100aXH1tOhf5u3ej0493   null
acct_   2xnY   2018-04-07T01:23:55.659Z                           9900   usd      JPMorgan Chase Bank N.A.                           4147207opIXFGdvlTFz0952   null
acct_   2xnY   2018-04-08T04:49:36.666Z                          19999   usd      JPMorgan Chase Bank N.A.                           414720UsowMieREtnkD2131   null
acct_   2xnY   2018-04-09T02:12:54.537Z                           2500   usd      Bank of America, National Association              474488Mz1d97JGy4YqZ6179   null
acct_   2xnY   2018-04-09T23:28:34.632Z                           2500   usd      Wells Fargo Bank, National Association             4426442ytETOndfYTz29032   null
acct_   2xnY   2018-04-14T03:20:55.142Z                           2500   usd      Wells Fargo Bank, National Association             4741658IiZn94ibSbTP2770   null
acct_   2xnY   2018-04-14T18:26:17.543Z                          19999   usd      PNC Bank, National Association - Consumer Credit   443603Bk32gDkoCDd5z5851   null
acct_   2xnY   2018-04-14T18:28:17.229Z                          19999   usd      First Commonwealth Federal Credit Union            447979nd5bXJDc3bKUs6397   null
acct_   2xnY   2018-04-15T00:13:25.804Z                           2500   usd      null                                               377260ybtzJH1zS5kGh6000   null
acct_   2xnY   2018-04-15T18:33:20.084Z                           2500   usd      Bank of America - Consumer Credit                  440066R8JzaWmJudfWu3933   null
acct_   2xnY   2018-04-15T21:26:31.016Z                          19699   usd      JPMorgan Chase Bank N.A.                           426684csE72p0LKFTO54300   null
acct_   2xnY   2018-04-15T21:37:52.834Z                          19699   usd      null                                               601120AbHh5pLZyTp0L2840   null
acct_   2xnY   2018-04-16T05:10:37.061Z                          19999   usd      JPMorgan Chase Bank N.A. - Debit                   442742smHtCu4gADPsj1695   null
acct_   2xnY   2018-04-16T21:30:26.893Z                          19999   usd      TD Bank, National Association                      4839501sZvxkZHZ9qaZ9462   null
acct_   2xnY   2018-04-17T07:13:42.628Z                           7400   usd      SVENSKA HANDELSBANKEN AB                           522660szcdsgdXzPWZ52723   null
acct_   2xnY   2018-04-17T13:42:05.176Z                          49500   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION       517805BviKNZmDDQUeV7365   null
acct_   2xnY   2018-04-18T21:23:12.812Z                          19999   usd      Citibank, N.A.- Costco                             410039tkFpKKhxoQkrt0218   null
acct_   2xnY   2018-04-18T21:48:42.054Z                          19999   usd      U.S. Bank National Association                     419002nDvllIVlhvI655733   null
                                   Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 28 of 85 PageID #: 387




acct_   2xnY   2018-04-22T02:37:24.266Z                           2500   usd      null                                               379006oUN59VQ1EyElN1009   null
acct_   2xnY   2018-04-22T14:40:05.377Z                          19999   usd      Texas Bank                                         463457g0piWxpyjL4jp7722   null
acct_   2xnY   2018-04-24T13:27:19.987Z                          19999   usd      CITIBANK N.A.                                      542418qWVOj2X1cEUC33322   null
acct_   2xnY   2018-04-24T19:33:51.129Z                         149985   usd      null                                               376767kP7GC3vAA0FPz2001   null
acct_   2xnY   2018-04-24T22:32:23.576Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit                   483313w00GcxFHarxk14623   null
acct_   2xnY   2018-04-26T18:55:45.27Z                           19699   usd      Citizens Bank, National Association                442791vjtRYuRetTs3t7385   null
acct_   2xnY   2018-04-29T00:44:06.669Z                          19999   usd      Citizens Bank, National Association                442796BZwXQAHJhS3Cm1288   null
acct_   2xnY   2018-05-01T00:59:40.116Z                           9900   usd      null                                               601100BPddXb8c88tiJ7355   null
acct_   2xnY   2018-05-01T01:50:09.861Z                           7900   usd      Oceanfirst Bank                                    413916PXzb0ZUHFla1R5594   null
acct_   2xnY   2018-05-01T06:51:07.388Z                          19999   usd      Wells Fargo Bank, National Association             446540D5uICIrx72wYF1331   null
acct_   2xnY   2018-05-01T06:55:18.69Z                           39998   usd      JPMorgan Chase Bank N.A.                           414720UsowMieREtnkD2131   null
acct_   2xnY   2018-05-02T15:53:54.597Z                          19999   usd      Bank of America - Consumer Credit                  440066nQIPLnEOUVU3X6746   null
acct_   2xnY   2018-05-02T19:53:55.136Z                           9900   usd      FIFTH THIRD BANK, THE                              548009nD9zLYHvkUTUT5480   null
acct_   2xnY   2018-05-03T20:35:03.258Z                           9900   usd      BMO HARRIS BANK N.A.                               54595862md2X4OJQG9I6006   null
acct_   2xnY   2018-05-04T16:43:35.212Z                          19999   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION       517805Om5JAHXvq6K1g6006   null
acct_   2xnY   2018-05-04T17:39:53.624Z                           2500   usd      TCF National Bank                                  438954N7Q9PtCxmXeMg4863   null
acct_   2xnY   2018-05-04T22:45:47.771Z                           2500   usd      Navy Federal Credit Union                          406095PFVHfsRasCSFK1631   null
acct_   2xnY   2018-05-05T14:16:51.544Z                          19999   usd      PNC Bank, National Association - Consumer Credit   443603uQYl5XwQZ7Ofh4179   null
acct_   2xnY   2018-05-06T05:00:53.405Z                          39500   usd      Sutton Bank                                        440393Pdj1S0Ih5K8NR9391   null
acct_   2xnY   2018-05-06T19:51:00.183Z                          19699   usd      JPMorgan Chase Bank N.A.                           438857ni21vcLZrKXcW1783   null
acct_   2xnY   2018-05-07T03:20:28.767Z                           2500   usd      JPMorgan Chase Bank N.A.                           4266846i9qg8VtULx9Y4006   null
acct_   2xnY   2018-05-07T05:24:31.773Z                          19999   usd      JPMorgan Chase Bank N.A.                           414720EwF9563yYk8IJ7331   null
acct_   2xnY   2018-05-08T14:13:07.347Z                          19999   usd      JPMorgan Chase Bank N.A.                           426690q8cFKAillBCym7947   null
acct_   2xnY   2018-05-11T10:04:44.455Z                          19999   usd      Bank of America, National Association              481582j0pJq69vynEEu8658   null
acct_   2xnY   2018-05-11T14:49:43.643Z                          15000   usd      Synchrony Bank                                     447994zAJZDMiKcXY0k1020   null
acct_   2xnY   2018-05-14T00:57:24.525Z                           2500   usd      SANTANDER BANK, NA                                 532254X4D7jWo2LfAQc9102   null
acct_   2xnY   2018-05-14T18:38:10.994Z                          19999   usd      JPMorgan Chase Bank N.A.                           414740xvb5gvASnFBmV2002   null
acct_   2xnY   2018-05-14T23:58:55.612Z                          19999   usd      null                                               371303YMqTEZAsfhkMJ1009   null
acct_   2xnY   2018-05-15T05:17:23.377Z                          19999   usd      Bank of America - Consumer Credit                  440066y6JkZaq6blVaJ0520   null
acct_   2xnY   2018-05-16T00:02:48.912Z                           2500   usd      Bank of America, National Association              474478O07axWCiJpjqb8932   null
acct_   2xnY   2018-05-16T00:29:28.146Z                          19699   usd      null                                               601100ZrfIf1Ikfaolu3175   null
acct_   2xnY   2018-05-16T04:11:30.16Z                           19699   usd      JPMorgan Chase Bank N.A. - Debit                   483313cuin5t15oIZqp9247   null
acct_   2xnY   2018-05-16T16:51:03.858Z                          19699   usd      TD BANK USA, N.A.                                  511786JscKP2ughJNWZ5853   null
acct_   2xnY   2018-05-16T20:16:14.812Z                          19999   usd      BANK OF AMERICA, NATIONAL ASSOCIATION              552433dpVJx7d1kYDuK6430   null
acct_   2xnY   2018-05-17T02:11:47.842Z                          19999   usd      Bank of America, National Association              4744871asOzcx0fmlzS6099   null
acct_   2xnY   2018-05-18T03:45:50.958Z                           9900   usd      Metabank                                           425097hjbF8UnzrW3Nq4773   null
acct_   2xnY   2018-05-18T22:29:13.25Z                           19699   usd      Wells Fargo Bank, National Association             473702O5tnt1O597Gzn8635   null
acct_   2xnY   2018-05-18T23:28:33.162Z                          19999   usd      Navy Federal Credit Union                          4060959ItTSHazFaOhq4261   null
acct_   2xnY   2018-05-19T19:57:24.868Z                           2500   usd      TD Bank, National Association                      402944p5dDf4uLYFpXc2233   null
acct_   2xnY   2018-05-20T00:40:10.417Z                           9900   usd      Wells Fargo Bank, National Association             434258qkyAlG5Wek8LT0081   null
acct_   2xnY   2018-05-20T08:53:48.655Z                          19999   usd      Citibank, N.A.- Costco                             410039tkFpKKhxoQkrt0218   null
acct_   2xnY   2018-05-20T20:53:56.973Z                          19999   usd      BANK OF AMERICA, NATIONAL ASSOCIATION              552433UCvGHTtymqvg14921   null
acct_   2xnY   2018-05-21T02:40:25.601Z                           9900   usd      BARCLAYS BANK DELAWARE                             5199553X6RcPyUGdLGS6905   null
acct_   2xnY   2018-05-21T07:50:34.616Z                          19999   usd      BANK OF AMERICA, NATIONAL ASSOCIATION              547415kAXB0ZWexnTPN4970   null
acct_   2xnY   2018-05-21T12:40:13.149Z                          19999   usd      BARCLAYS BANK DELAWARE                             520091R2QiuClU2De4a5152   null
acct_   2xnY   2018-05-21T18:22:56.192Z                          19999   usd      Wells Fargo Bank, National Association             446540OffOnMcIVMwbG8790   null
acct_   2xnY   2018-05-22T02:09:28.67Z                            9900   usd      GREENSTATE CREDIT UNION                            551263CbjakvdP0LiTj3974   null
acct_   2xnY   2018-05-22T23:42:38.319Z                           2500   usd      null                                               601100mABwKkrJAuYmz0298   null
acct_   2xnY   2018-05-23T05:28:28.145Z                          19699   usd      null                                               371297QJ3yUT2v2KMvS2016   null
acct_   2xnY   2018-05-24T20:56:11.772Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit                   442732zmmPRl2TRpe985050   null
acct_   2xnY   2018-05-26T03:14:38.811Z                           2500   usd      Bank of America, National Association              474481fFPUmbNJ6ztbU4059   null
acct_   2xnY   2018-05-26T21:36:48.653Z                          19999   usd      null                                               372723b3R9g7FHqN0jB2005   null
acct_   2xnY   2018-05-27T18:08:58.084Z                           9900   usd      First National Bank of Omaha                       441297gBVnsaFdZMPti7800   null
acct_   2xnY   2018-05-28T17:24:47.407Z                          22499   usd      null                                               601100fUrG57hGaKywq2199   null
acct_   2xnY   2018-05-30T19:22:17.454Z                           9900   usd      null                                               6011003XB91TgDuW6400479   null
acct_   2xnY   2018-05-31T06:32:17.735Z                           9900   usd      Wells Fargo Bank, National Association             442644EdAh8Q4jV7f2N0518   null
acct_   2xnY   2018-05-31T18:02:19.616Z                          24899   usd      National Westminster Bank PLC                      475127aR1chup91YNLG0933   null
acct_   2xnY   2018-06-02T00:13:12.991Z                           9900   usd      Wells Fargo Bank, National Association             473703KNw88kC70Extc6864   null
acct_   2xnY   2018-06-03T02:26:31.397Z                          15800   usd      JPMorgan Chase Bank N.A. - Debit                   483312V1wjlKSpdIAdj3479   null
acct_   2xnY   2018-06-03T17:03:26.646Z                           9900   usd      Banque Laurentienne du Canada                      454498kddLc67McdypV2433   null
acct_   2xnY   2018-06-03T18:38:09.72Z                           19999   usd      CITIBANK N.A.                                      542418xxRtnn5EHXxeH9543   null
acct_   2xnY   2018-06-04T19:42:56.033Z                           9900   usd      State Employees' Credit Union                      4327399ae6nZHieEdvO9321   null
acct_   2xnY   2018-06-05T02:30:28.818Z                           9900   usd      U.S. Bank National Association                     419002TZWkz0MJSK8Fy7295   null
acct_   2xnY   2018-06-05T03:29:40.347Z                           9900   usd      JPMorgan Chase Bank N.A.                           426684jwhtY5TNjBuAN0955   null
acct_   2xnY   2018-06-05T09:00:10.634Z                          24899   usd      Evry Card Services AS                              427238yQCGQPz1kGHGU8909   null
acct_   2xnY   2018-06-05T17:57:30.581Z                           9900   usd      Barclays Bank Delaware                             469596bfOQbtKoIL6S54733   null
acct_   2xnY   2018-06-05T23:58:00.243Z                           9900   usd      Wells Fargo Bank, National Association             473703SIjgZkTAdNJfs5137   null
acct_   2xnY   2018-06-08T03:10:24.902Z                           9900   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION       515241NtsJmzeleh5MF8399   null
acct_   2xnY   2018-06-09T17:23:55.635Z                           2500   usd      Bank of America, National Association              4117712tPBMz69jJWBT5543   null
acct_   2xnY   2018-06-09T18:19:33.376Z                           9900   usd      OXFORD BANK & TRUST                                513341ji404yGQIJqda1741   null
acct_   2xnY   2018-06-09T20:18:21.519Z                           2500   usd      Langley Federal Credit Union                       402316mGk4hgRzgAnG89874   null
acct_   2xnY   2018-06-10T01:49:42.014Z                          19999   usd      null                                               372727BCfHsoiVmVCy42000   null
acct_   2xnY   2018-06-10T23:54:07.279Z                           2500   usd      Bank of America, National Association              433718HjZsEwj4DUHIb1070   null
acct_   2xnY   2018-06-11T08:35:31.229Z                          19699   usd      null                                               379805Xfly9mlH1RDPi1006   null
acct_   2xnY   2018-06-11T16:09:26.84Z                           24899   usd      Royal Bank of Canada                               451409belSElhr1SzTH5052   null
acct_   2xnY   2018-06-11T22:06:32.747Z                           7900   usd      Citibank, N.A.- Costco                             410039BbAGUY8COH4Vq7329   null
acct_   2xnY   2018-06-12T05:48:31.95Z                           19999   usd      Wells Fargo Bank, National Association             407221xNFf69BrcsSEV9047   null
acct_   2xnY   2018-06-15T15:14:22.334Z                          19999   usd      Citibank, N.A.- Costco                             410039Hydh5EezcYEUI4554   null
acct_   2xnY   2018-06-16T19:58:43.117Z                           2200   usd      null                                               601149Q2YYUAzUI5DPM3151   null
acct_   2xnY   2018-06-17T01:49:04.221Z                          19699   usd      BANK OF AMERICA, NATIONAL ASSOCIATION              558962dsVxRBcyldKpP9535   null
acct_   2xnY   2018-06-17T22:01:52.929Z                          19999   usd      Citibank, N.A.- Costco                             410040x8Ym5IxNJrpNb7400   null
acct_   2xnY   2018-06-18T09:55:21.871Z                          19999   usd      null                                               371303YMqTEZAsfhkMJ1009   null
acct_   2xnY   2018-06-19T21:34:22.962Z                          19699   usd      Bank of America - Consumer Credit                  431307XuliC3ZstPc3j9569   null
acct_   2xnY   2018-06-20T15:23:21.418Z                          19999   usd      JPMorgan Chase Bank N.A.                           426684xe58U3iwxSEVR7461   null
acct_   2xnY   2018-06-22T03:32:32.814Z                           7900   usd      U.S. Bank National Association-Credit              414778WoSDlFjDyp5tr9015   null
acct_   2xnY   2018-06-23T18:34:13.754Z                          19999   usd      null                                               371739EqFf8rcC5asfu3002   null
acct_   2xnY   2018-06-24T23:58:53.775Z                          19999   usd      Capital One Bank (Usa), National Association       4003440AkgYIv6mfej09462   null
acct_   2xnY   2018-06-30T21:34:15.727Z                           9900   usd      Bank of America, National Association              481583vQtlfeocl12Kh3614   null
acct_   2xnY   2018-07-07T21:37:19.242Z                          69897   usd      SAMBA FINANCIAL GROUP                              552089953N7zCEEH3Pe1473   null
acct_   2xnY   2018-07-07T22:24:47.53Z                            1300   usd      JPMorgan Chase Bank N.A. - Debit                   483316xtjqM4dtz3G9w4982   null
acct_   2xnY   2018-07-08T02:30:07.811Z                           2500   usd      GREENSTATE CREDIT UNION                            551263SZL8g8ADsa1vl0967   null
acct_   2xnY   2018-07-08T06:07:29.78Z                            1300   usd      Citibank, National Association - Consumer          426939ZLxvjJn1APlx79971   null
acct_   2xnY   2018-07-10T00:26:24.543Z                          19999   usd      Wells Fargo Bank, National Association             434256lSHMbC5R3mzoO4200   null
acct_   2xnY   2018-07-11T00:35:30.132Z                           1300   usd      FIRST TECHNOLOGY FEDERAL CREDIT UNION              5145186ovZ3obM481VU0744   null
acct_   2xnY   2018-07-11T06:52:21.234Z                           1300   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION       517805m35TX1czE6Dun4512   null
acct_   2xnY   2018-07-13T01:13:17.508Z                          19999   usd      JPMorgan Chase Bank N.A.                           438857AP7vHHMEbDURk6032   null
acct_   2xnY   2018-07-13T14:34:29.253Z                          24899   usd      null                                               374488nQNIw8vKQfOCe5023   null
acct_   2xnY   2018-07-14T19:46:55.83Z                            9900   usd      Hills Bank and Trust Company                       442719HrHKKCNsyB1IT1545   null
                                   Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 29 of 85 PageID #: 388




acct_   2xnY   2018-07-14T20:25:11.709Z                           2500   usd      JPMorgan Chase Bank N.A.                       4266845uKWltfwYPWTp5843   null
acct_   2xnY   2018-07-15T15:40:30.031Z                           2500   usd      Bank of America, National Association          474481blWSkTYtzA3ey3868   null
acct_   2xnY   2018-07-17T23:06:58.434Z                           9900   usd      BANK OF AMERICA, NATIONAL ASSOCIATION          552433PUjlgsBaZgdwG7113   null
acct_   2xnY   2018-07-18T05:13:03.353Z                           9900   usd      PNC Bank, National Association                 443040wR5841F0Isy1m3369   null
acct_   2xnY   2018-07-18T15:06:40.723Z                           9900   usd      Wells Fargo Bank, National Association         482862yAb6m1Pky10cl6030   null
acct_   2xnY   2018-07-18T21:51:07.938Z                           9900   usd      BARCLAYS BANK DELAWARE                         55232189QAwm79oouaV9927   null
acct_   2xnY   2018-07-19T18:22:03.578Z                           2500   usd      JPMorgan Chase Bank N.A. - Debit               441104ya9u7wGB0sAJS6208   null
acct_   2xnY   2018-07-20T09:20:19.776Z                           2500   usd      Wells Fargo Bank, National Association         442644sKjc9ZQ5Om5I83240   null
acct_   2xnY   2018-07-20T19:10:38.347Z                           9900   usd      null                                           601100mXPIxsRQaPivG8313   null
acct_   2xnY   2018-07-20T19:37:07.473Z                          19999   usd      Citibank, N.A.- Costco                         4100403cKeIJPYDtH1P9155   null
acct_   2xnY   2018-07-21T16:13:47.21Z                            2500   usd      TD Bank, National Association                  402944p5dDf4uLYFpXc2233   null
acct_   2xnY   2018-07-21T16:40:57.717Z                           9900   usd      Bank of America, National Association          48158277OVYIozRrwHN1610   null
acct_   2xnY   2018-07-22T00:12:13.49Z                            9900   usd      JPMorgan Chase Bank N.A.                       426684HTWNg166tOvuR3757   null
acct_   2xnY   2018-07-22T01:01:31.592Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit               461046EVGzH7p8Jz4nv4366   null
acct_   2xnY   2018-07-22T17:38:37.482Z                           9900   usd      Bank of America - Consumer Credit              440066W8UEy3JPZZbxj7252   null
acct_   2xnY   2018-07-22T21:25:09.997Z                           2500   usd      Bank of America - Consumer Credit              440066pSvF1wxvdbaEy1044   null
acct_   2xnY   2018-07-22T23:20:50.077Z                           9900   usd      CITIBANK N.A.                                  542418XEXBZeYhrPff08701   null
acct_   2xnY   2018-07-23T01:07:41.352Z                           9900   usd      BANK OF AMERICA, NATIONAL ASSOCIATION          532907hzRPWtWEaGDEV0240   null
acct_   2xnY   2018-07-23T13:38:42.247Z                           9900   usd      Qatar National Bank Al Ahli S.A.E.             434102RlSluAVJM7GBp6908   null
acct_   2xnY   2018-07-24T04:16:33.539Z                          19999   usd      Wells Fargo Bank, National Association         473702TRs83rErguIVY6183   null
acct_   2xnY   2018-07-24T11:55:58.65Z                            9900   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION   5156765d9hvmUsZ7QjZ9228   null
acct_   2xnY   2018-07-26T17:30:06.772Z                           9900   usd      JPMorgan Chase Bank N.A.                       4366131u2g18C5iAfM82051   null
acct_   2xnY   2018-07-27T04:07:47.171Z                           9900   usd      Navy Federal Credit Union                      400022G8t4PsLdVlwec7314   null
acct_   2xnY   2018-07-28T02:44:31.471Z                           9900   usd      Bank of America - Consumer Credit              431307XuliC3ZstPc3j9569   null
acct_   2xnY   2018-07-28T07:54:33.205Z                           9900   usd      Bank of America, National Association          448126WH4xUaaw6mHWz6207   null
acct_   2xnY   2018-07-28T18:14:23.398Z                          19999   usd      BMO HARRIS BANK N.A.                           545958UOBipFR0wLr1Z6926   null
acct_   2xnY   2018-07-29T16:43:20.45Z                            9900   usd      HUNTINGTON NATIONAL BANK                       5175467ZADEcNHgICIf5279   null
acct_   2xnY   2018-07-29T18:49:11.873Z                           9900   usd      Citibank, N.A.- Costco                         41003917S7mAngYUDQY5229   null
acct_   2xnY   2018-07-30T02:15:33.497Z                           9900   usd      JPMorgan Chase Bank N.A.                       426684QCGDBa7KUyoK62902   null
acct_   2xnY   2018-07-31T20:41:51.501Z                           1300   usd      Wells Fargo Bank, National Association         4342586HofrloSN6mLa1721   null
acct_   2xnY   2018-07-31T22:59:22.828Z                           1500   usd      Bank of America - Consumer Credit              440066MPmmiRHPKaQTh1484   null
acct_   2xnY   2018-08-01T19:25:33.951Z                           9900   usd      CITIBANK N.A.                                  542418lMDocIkiZsJOj7615   null
acct_   2xnY   2018-08-01T21:50:31.563Z                           9900   usd      Bank of America - Consumer Credit              440066U1y0WICZkHi4G0021   null
acct_   2xnY   2018-08-01T23:02:50.793Z                           9900   usd      Synchrony Bank                                 4479945vd44ZtUtrogQ6651   null
acct_   2xnY   2018-08-02T01:52:24.489Z                          19699   usd      Wells Fargo Bank, National Association         407221VzTghGMFJLJb47031   null
acct_   2xnY   2018-08-02T02:39:08.318Z                           9900   usd      TD Bank, National Association                  4839509xsaVcZYlZzb24971   null
acct_   2xnY   2018-08-02T23:37:43.123Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit               483316VGYAoJmqQwuRz8227   null
acct_   2xnY   2018-08-03T00:58:59.674Z                           9900   usd      Wells Fargo Bank, National Association         434258BpP1XniIgYSAe4941   null
acct_   2xnY   2018-08-03T03:09:40.844Z                           9900   usd      Green Dot Bank DBA Bonneville Bank             464733c7L8lJzE8U4bd6988   null
acct_   2xnY   2018-08-03T17:09:52.23Z                            9900   usd      CITIBANK N.A.                                  542418uzJHYCVhdFie90375   null
acct_   2xnY   2018-08-03T18:35:21.698Z                           9900   usd      CITIBANK N.A.                                  542418StVFop3iT9UWp8300   null
acct_   2xnY   2018-08-03T18:35:45.316Z                           9900   usd      JPMorgan Chase Bank N.A.                       414720stXVp0C7PFV5f6098   null
acct_   2xnY   2018-08-04T00:00:55.908Z                           9900   usd      Bank of America - Consumer Credit              440066lisLJA5abL9kj3886   null
acct_   2xnY   2018-08-04T04:26:34.046Z                           9900   usd      Wilmington Savings Fund Society, FSB           4121412XH7Dn1EoilIV1064   null
acct_   2xnY   2018-08-04T18:13:25.651Z                           9900   usd      Wells Fargo Bank, National Association         446542Qr1PNuvS44Y8Y8891   null
acct_   2xnY   2018-08-04T18:34:31.698Z                          19999   usd      U.S. Bank National Association                 419002KBoiiKWcbbypO3705   null
acct_   2xnY   2018-08-04T20:59:21.873Z                           9900   usd      null                                           601120058ejq8zKmPMw0927   null
acct_   2xnY   2018-08-05T20:31:09.084Z                           1500   usd      JPMorgan Chase Bank N.A.                       438857eWB71Q8aUnZxB7243   null
acct_   2xnY   2018-08-06T21:55:45.747Z                           9900   usd      PNC Bank, National Association                 443048j5hwmYTUIG8w21637   null
acct_   2xnY   2018-08-07T23:05:40.541Z                           9900   usd      The Bancorp Bank                               484718vv3xtP64pf7g37710   null
acct_   2xnY   2018-08-08T00:51:13.148Z                           9900   usd      SUNTRUST BANK                                  546540lksxXhPhiB2tP3639   null
acct_   2xnY   2018-08-08T19:52:26.946Z                           9900   usd      JPMorgan Chase Bank N.A.                       424631GQwAahO7QCoP47586   null
acct_   2xnY   2018-08-09T02:00:50.79Z                            9900   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION   5178053Jo83DXND5ZpJ3577   null
acct_   2xnY   2018-08-10T01:08:46.339Z                           9900   usd      JPMorgan Chase Bank N.A.                       4388547DXRf6i2JeHOk8452   null
acct_   2xnY   2018-08-10T01:24:40.591Z                           9900   usd      PNC Bank, National Association                 443057UVoEqmCp9SSuE4758   null
acct_   2xnY   2018-08-10T20:18:55.415Z                           9900   usd      Citibank, N.A.- Costco                         410039fXlwvAYpYJW8o0391   null
acct_   2xnY   2018-08-11T05:20:42.168Z                           2500   usd      JPMorgan Chase Bank N.A. - Debit               478200uFSFB9XsasG0d7601   null
acct_   2xnY   2018-08-11T13:27:06.775Z                           9900   usd      BANK OF AMERICA, NATIONAL ASSOCIATION          552433wGqdOJ3babPrv2151   null
acct_   2xnY   2018-08-11T15:30:00.344Z                           9900   usd      PNC Bank, National Association                 400123IylTVE5mo7oRc7583   null
acct_   2xnY   2018-08-12T04:35:27.377Z                           9900   usd      U.S. Bank National Association-Credit          414778m4V6yYygTlOQH3699   null
acct_   2xnY   2018-08-12T09:43:39.428Z                           9900   usd      Oceanfirst Bank                                413916PXzb0ZUHFla1R5594   null
acct_   2xnY   2018-08-12T13:58:58.26Z                            9900   usd      Bank of America, National Association          470132kacLsSPkgqfJv4056   null
acct_   2xnY   2018-08-12T14:30:06.173Z                          19999   usd      Capital One Bank (Usa), National Association   4862364THoqr7bkOKE75069   null
acct_   2xnY   2018-08-14T01:26:50.021Z                           9900   usd      JPMorgan Chase Bank N.A.                       414720MCKatUFm2s47x6748   null
acct_   2xnY   2018-08-14T05:42:32.908Z                          19999   usd      Bank of America, National Association          481583T6t86SllMQ0Nb7896   null
acct_   2xnY   2018-08-14T18:15:32.574Z                           2500   usd      Wells Fargo Bank, National Association         4259077YFC6YOlaDCXK9930   null
acct_   2xnY   2018-08-15T05:47:45.718Z                           9900   usd      Citibank, N.A.- Costco                         410039KTuhpJamtakOG3499   null
acct_   2xnY   2018-08-15T07:57:05.079Z                           2500   usd      Wells Fargo Bank, National Association         434256cN3cqusQWFmHJ9932   null
acct_   2xnY   2018-08-15T17:49:43.405Z                          19999   usd      Bank of America - Consumer Credit              440066t3DfRPOlJIR6A7025   null
acct_   2xnY   2018-08-16T12:26:15.781Z                          27399   usd      BARCLAYS BANK UK PLC                           492942NIt7ZG50qnDxS7000   null
acct_   2xnY   2018-08-16T17:10:12.052Z                           9900   usd      Bank of America, National Association          474478gf0dLyDRte3II7021   null
acct_   2xnY   2018-08-17T21:25:45.289Z                           9900   usd      Capital One Bank (Usa), National Association   480213mGTDe1fBqv6c05565   null
acct_   2xnY   2018-08-18T14:30:36.156Z                           9900   usd      JPMorgan Chase Bank N.A.                       438857tYf2AnJVS5ANn7933   null
acct_   2xnY   2018-08-18T21:43:53.099Z                           9900   usd      Bank of America - Consumer Credit              440066G2a2lwJM8VeG23152   null
acct_   2xnY   2018-08-19T21:03:02.475Z                           9900   usd      Synchrony Bank                                 447995CfTHHb38fcosx8423   null
acct_   2xnY   2018-08-19T22:58:03.45Z                            9900   usd      Citibank, National Association - Consumer      426938ETF5SB8CajuyM0050   null
acct_   2xnY   2018-08-20T18:29:09.294Z                           1500   usd      BARCLAYS BANK UK PLC                           492910etQHF87cCIxcC0007   null
acct_   2xnY   2018-08-21T15:39:45.526Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit               442732zmmPRl2TRpe985050   null
acct_   2xnY   2018-08-24T12:19:45.924Z                           1500   usd      NEWDAY LTD                                     519345CWjgrFnTz7NP19191   null
acct_   2xnY   2018-08-25T06:11:49.864Z                           9900   usd      JPMorgan Chase Bank N.A.                       464018ikVUiVIgyeTD52600   null
acct_   2xnY   2018-08-26T15:06:22.404Z                           9900   usd      SWEDBANK AB                                    554501R1d5kdBxRSguJ7411   null
acct_   2xnY   2018-08-26T17:36:34.446Z                           9900   usd      Bank of America, National Association          425628e9y4Fyn1yfJW46559   null
acct_   2xnY   2018-08-26T18:45:34.959Z                           9900   usd      The Bancorp Bank                               484718kKCDn8vdgWVjK7839   null
acct_   2xnY   2018-08-27T14:43:34.677Z                          19999   usd      Bank of America, National Association          481583T6t86SllMQ0Nb7896   null
acct_   2xnY   2018-08-27T16:25:57.193Z                           2500   usd      null                                           601100KcI3jvNH9ayFJ4770   null
acct_   2xnY   2018-08-27T16:42:36.482Z                           1500   usd      JPMorgan Chase Bank N.A.                       414720gfL94dMbCFIJ99813   null
acct_   2xnY   2018-08-27T18:32:40.042Z                           9900   usd      Bank of America, National Association          481582VSeg8tNZBAFVa4158   null
acct_   2xnY   2018-08-27T19:25:16.764Z                         119994   usd      CITIBANK N.A.                                  5466168dhrw4elpHk0m8965   null
acct_   2xnY   2018-08-28T12:02:14.51Z                            2500   usd      JPMorgan Chase Bank N.A.                       438857mlWpjRaFkAIFB7419   null
acct_   2xnY   2018-08-28T17:02:20.252Z                           1500   usd      Bank of America, National Association          481583UWulftdo8V2LO0844   null
acct_   2xnY   2018-08-29T12:43:27.786Z                           9900   usd      HSBC UK Bank plc                               454638Es9rYApQ4moRg2073   null
acct_   2xnY   2018-08-29T20:53:35.231Z                           9900   usd      Wells Fargo Bank, National Association         42590951ciy019a8f2I1341   null
acct_   2xnY   2018-08-30T00:45:52.476Z                           2500   usd      BANK OF AMERICA, NATIONAL ASSOCIATION          531259pr66UnnHKJWhc6082   null
acct_   2xnY   2018-08-30T03:59:20.053Z                          19999   usd      SYNCHRONY BANK                                 5243636Ip1XzSwplF5x9116   null
acct_   2xnY   2018-08-30T06:13:29.092Z                           9900   usd      JPMorgan Chase Bank N.A.                       424631JsYz03h3ZuSr38145   null
acct_   2xnY   2018-08-30T16:30:20.292Z                           9900   usd      Bank of America - Consumer Credit              440066h4TTb7shZ1fS25040   null
acct_   2xnY   2018-09-01T04:13:41.145Z                           9900   usd      Member One Federal Credit Union                473139kDBUUSOK5L9US3420   null
acct_   2xnY   2018-09-01T19:24:19.188Z                          19999   usd      BANK OF AMERICA, NATIONAL ASSOCIATION          5524335zfyXHkSim0ME6771   null
                                   Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 30 of 85 PageID #: 389




acct_   2xnY   2018-09-01T20:52:16.969Z                           9900   usd      Citibank, N.A.- Costco                         410039xatEDQATMJdjN9403   null
acct_   2xnY   2018-09-01T21:08:57.315Z                          19999   usd      JPMorgan Chase Bank N.A. - Debit               483312lYShATCLQGErl0243   null
acct_   2xnY   2018-09-01T23:04:54.413Z                           9900   usd      Wells Fargo Bank, National Association         44654042KGTk75TkEuj8384   null
acct_   2xnY   2018-09-02T01:24:43.73Z                           99990   usd      null                                           376767kP7GC3vAA0FPz2001   null
acct_   2xnY   2018-09-02T02:19:51.62Z                            9900   usd      RBC Bank, (Georgia) National Association       490080NyjxkSx8JAiNm1059   null
acct_   2xnY   2018-09-02T08:19:50.607Z                           9900   usd      JPMorgan Chase Bank N.A.                       42668413wndHap5OcVC6939   null
acct_   2xnY   2018-09-02T12:35:20.216Z                           1500   usd      TD Bank, National Association                  402944sgaS7X478i8ro1486   null
acct_   2xnY   2018-09-02T12:47:26.708Z                           2500   usd      null                                           601100dAu8vZQo9VAGe9718   null
acct_   2xnY   2018-09-02T16:12:21.84Z                            9900   usd      ING BELGIUM                                    520697plkibt6N3cXqU1470   null
acct_   2xnY   2018-09-02T19:54:12.439Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit               420767vKBvaT0sgGKUv8427   null
acct_   2xnY   2018-09-02T19:54:13.008Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit               420767vKBvaT0sgGKUv8427   null
acct_   2xnY   2018-09-03T01:24:10.35Z                            1500   usd      The Bancorp Bank                               48471811iOZolWKKsEi9294   null
acct_   2xnY   2018-09-03T22:26:06.134Z                           2500   usd      Wells Fargo Bank, National Association         434256VGbn2ATvrgJPF9733   null
acct_   2xnY   2018-09-06T18:53:18.148Z                           9900   usd      Bank of America, National Association          4744785Cac8RIuOUilD7211   null
acct_   2xnY   2018-09-06T22:15:38.194Z                          19999   usd      HUNTINGTON NATIONAL BANK                       534740wR5OWwxXBfW3w0820   null
acct_   2xnY   2018-09-07T01:45:05.477Z                           9900   usd      MidFirst Bank                                  452109TTSaBFUV9AL9r1184   null
acct_   2xnY   2018-09-08T00:45:56.714Z                           2500   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION   514759v7BKWwQlubbiv1305   null
acct_   2xnY   2018-09-08T15:54:48.215Z                           9900   usd      Bank of America - Consumer Credit              440066egyrxpMjCLILK6997   null
acct_   2xnY   2018-09-08T15:54:50.856Z                           9900   usd      Bank of America - Consumer Credit              440066egyrxpMjCLILK6997   null
acct_   2xnY   2018-09-08T19:36:16.808Z                           2500   usd      SANTANDER BANK, NA                             5129928MkDor37t3T531605   null
acct_   2xnY   2018-09-09T12:56:39.608Z                          24899   usd      CAPITAL ONE BANK (CANADA BRANCH)               516075qalytA8Arqe083358   null
acct_   2xnY   2018-09-09T19:02:11.145Z                           9900   usd      JPMorgan Chase Bank N.A.                       426684P9JOKJZ5paYnC7221   null
acct_   2xnY   2018-09-09T20:39:04.996Z                           9900   usd      Wells Fargo Bank, National Association         4465400rGt6OwWTWMQ21102   null
acct_   2xnY   2018-09-09T20:39:05.359Z                           9900   usd      Wells Fargo Bank, National Association         4465400rGt6OwWTWMQ21102   null
acct_   2xnY   2018-09-09T20:52:50.294Z                           9900   usd      Wells Fargo Bank, National Association         446542HvjhBsBRa3VmJ7500   null
acct_   2xnY   2018-09-09T20:52:51.334Z                           9900   usd      Wells Fargo Bank, National Association         446542HvjhBsBRa3VmJ7500   null
acct_   2xnY   2018-09-09T20:52:52.473Z                           9900   usd      Wells Fargo Bank, National Association         446542HvjhBsBRa3VmJ7500   null
acct_   2xnY   2018-09-09T20:52:53.088Z                           9900   usd      Wells Fargo Bank, National Association         446542HvjhBsBRa3VmJ7500   null
acct_   2xnY   2018-09-10T05:03:45.931Z                           2500   usd      Frost Bank                                     422968jAbMgvYoScuSs3297   null
acct_   2xnY   2018-09-10T18:10:11.974Z                           2500   usd      JPMorgan Chase Bank N.A. - Debit               486796AGSkOsipKXsdi2277   null
acct_   2xnY   2018-09-11T01:39:43.501Z                           9900   usd      Capital One Bank (Usa), National Association   400344oF1pSpk9Ei8cz4680   null
acct_   2xnY   2018-09-11T16:58:18.911Z                          19999   usd      Bank of America, National Association          481588Ch2FEN1GHgOyk3129   null
acct_   2xnY   2018-09-11T19:04:47.346Z                           9900   usd      SANTANDER UK PLC                               522948XTIypmVRCwCna5729   null
acct_   2xnY   2018-09-11T20:37:44.479Z                          24899   usd      BANK OF MONTREAL                               55102905lvbLN4McWkO7722   null
acct_   2xnY   2018-09-11T23:19:50.888Z                           1700   usd      BANK OF MONTREAL                               519123ev720WCOeMPn60444   null
acct_   2xnY   2018-09-13T02:10:12.006Z                           9900   usd      Bank of America, National Association          474476K5R8h2zVNmnfb7087   null
acct_   2xnY   2018-09-13T16:11:28.099Z                          24899   usd      NATIONAL BANK OF CANADA                        525895CpqXPQ6YYLNr09816   null
acct_   2xnY   2018-09-14T00:47:37.15Z                            2500   usd      Bank of America - Consumer Credit              431305hmgsjL5YUFkwd0969   null
acct_   2xnY   2018-09-14T02:43:22.995Z                           9900   usd      null                                           601120SIxbbqb7xJQer3306   null
acct_   2xnY   2018-09-14T19:30:16.032Z                           9900   usd      Wells Fargo Bank, National Association         473702WuLbNcHJ6CSc89232   null
acct_   2xnY   2018-09-14T22:29:49.935Z                           1700   usd      JPMorgan Chase Bank N.A.                       414720UsowMieREtnkD2131   null
acct_   2xnY   2018-09-15T03:38:59.647Z                           9900   usd      Bank of America - Consumer Credit              440066ugGZEZSsPZ7oG2990   null
acct_   2xnY   2018-09-15T12:32:57.22Z                            9900   usd      Citibank, N.A.- Costco                         410040fHKYM60LmbX1m1788   null
acct_   2xnY   2018-09-15T14:38:23.166Z                           9900   usd      Wells Fargo Bank, National Association         431243PeXKKRA4yZmGs8533   null
acct_   2xnY   2018-09-15T16:02:45.174Z                           9900   usd      JPMorgan Chase Bank N.A.                       426684aPUOq7f3bhVMr4463   null
acct_   2xnY   2018-09-15T16:16:34.577Z                           9900   usd      Bank of America - Consumer Credit              440066TNxSTmyJTY88r4117   null
acct_   2xnY   2018-09-15T19:05:48.608Z                           9900   usd      Bank of America, National Association          474478s9UGnSxlfQHmv6876   null
acct_   2xnY   2018-09-16T01:06:35.129Z                           9900   usd      Wells Fargo Bank, National Association         446542X15d6Yd87YR487701   null
acct_   2xnY   2018-09-16T05:26:39.53Z                            9900   usd      Wells Fargo Bank, National Association         434256ZDPBWaE9MtIlA3374   null
acct_   2xnY   2018-09-16T16:23:37.217Z                          19999   usd      JPMorgan Chase Bank N.A. - Debit               4867968YEwrgzlat3Xm7941   null
acct_   2xnY   2018-09-16T20:39:54.481Z                           2500   usd      Capital One Bank (Usa), National Association   414709XngFCXXXa0Xzg1321   null
acct_   2xnY   2018-09-16T21:04:23.6Z                            19699   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION   517805V5H6Ru9E40DNF3214   null
acct_   2xnY   2018-09-16T21:22:28.884Z                          19699   usd      Hancock Whitney Bank                           480245qpYc9K0yQVHYj6068   null
acct_   2xnY   2018-09-17T17:37:30.527Z                           9900   usd      Capital One Bank (Usa), National Association   480213rTlSg2RXHwGxA8141   null
acct_   2xnY   2018-09-18T07:03:36.672Z                           2200   usd      Wells Fargo Bank, National Association         434256FIsppqPfpXiyd2547   null
acct_   2xnY   2018-09-18T15:37:00.508Z                           1700   usd      Bank of America, National Association          474472j1hZ7z1w8qfuU8110   null
acct_   2xnY   2018-09-18T22:35:47.19Z                            9900   usd      Oceanfirst Bank                                413916PXzb0ZUHFla1R5594   null
acct_   2xnY   2018-09-18T22:36:07.541Z                           9900   usd      Oceanfirst Bank                                413916PXzb0ZUHFla1R5594   null
acct_   2xnY   2018-09-19T00:43:19.797Z                           9900   usd      CITIBANK N.A.                                  512107bW0aSAxkfmQ4H2884   null
acct_   2xnY   2018-09-19T01:56:42.86Z                           19999   usd      Bank of America, National Association          411773WjLvhyZmdz1Ra5747   null
acct_   2xnY   2018-09-19T15:22:16.961Z                          19999   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION   515676km9hyLN0KlUT23746   null
acct_   2xnY   2018-09-19T16:08:59.474Z                           9900   usd      Bank of America - Consumer Credit              440066ukTkgYRFuhFdR3355   null
acct_   2xnY   2018-09-19T19:45:52.523Z                           9900   usd      Bank of America - Consumer Credit              440066s28aQSkABeoq50496   null
acct_   2xnY   2018-09-21T02:54:19.964Z                           9900   usd      Bank of America, National Association          494340xtlpNQd0hyp6V1432   null
acct_   2xnY   2018-09-22T05:42:56.42Z                            9900   usd      JPMorgan Chase Bank N.A. - Debit               483316CjezihR44W3GU0838   null
acct_   2xnY   2018-09-24T02:01:37.16Z                            1700   usd      CITIBANK N.A.                                  542418ShjR8M119cZh97350   null
acct_   2xnY   2018-09-24T15:24:20.141Z                           9900   usd      BANK OF AMERICA, NATIONAL ASSOCIATION          552433HVhdAvnsNGQi58534   null
acct_   2xnY   2018-09-24T17:52:28.85Z                            9900   usd      CITIBANK N.A.                                  5254755e9NKBYLT77lA2551   null
acct_   2xnY   2018-09-24T23:51:00.204Z                           9900   usd      SANTANDER BANK, NA                             512992kFSIdnteQwPId1557   null
acct_   2xnY   2018-09-25T01:13:00.249Z                           9900   usd      Capital One Bank (Usa), National Association   414709XngFCXXXa0Xzg1321   null
acct_   2xnY   2018-09-25T01:34:45.418Z                           9900   usd      TD Bank, National Association                  402944gX8ZnEgLcslVo9801   null
acct_   2xnY   2018-09-25T02:01:29.749Z                           9900   usd      Bank of America, National Association          4815827MlQ2xeMjcqOy4664   null
acct_   2xnY   2018-09-25T02:27:08.9Z                             9900   usd      Bank of America, National Association          4815827MlQ2xeMjcqOy4664   null
acct_   2xnY   2018-09-25T02:27:33.643Z                           9900   usd      Bank of America, National Association          4815827MlQ2xeMjcqOy4664   null
acct_   2xnY   2018-09-25T02:35:27.349Z                           9900   usd      Capital One Bank (Usa), National Association   414709NjrrvAtPhMkkw5853   null
acct_   2xnY   2018-09-25T19:04:00.208Z                          19999   usd      CITIBANK N.A.                                  512107BanLB7k9YVCa71687   null
acct_   2xnY   2018-09-25T23:29:37.778Z                           9900   usd      JPMorgan Chase Bank N.A.                       405037TIL3iZoL47U944777   null
acct_   2xnY   2018-09-25T23:44:14.323Z                           9900   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION   5178056vaRAtWKg2D7A8032   null
acct_   2xnY   2018-09-25T23:44:48.617Z                           9900   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION   5178056vaRAtWKg2D7A8032   null
acct_   2xnY   2018-09-25T23:44:48.99Z                            9900   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION   5178056vaRAtWKg2D7A8032   null
acct_   2xnY   2018-09-26T01:20:34.405Z                           9900   usd      JPMorgan Chase Bank N.A.                       426684EGtoOZCLc3onG3094   null
acct_   2xnY   2018-09-26T03:46:16.602Z                           9900   usd      Wells Fargo Bank, National Association         473702zPNY31xDuBXVc1976   null
acct_   2xnY   2018-09-26T19:05:57.89Z                            3200   usd      ING BELGIUM                                    520697m4PbAzVm11Lls2453   null
acct_   2xnY   2018-09-27T16:14:59.954Z                           9900   usd      TD Bank, National Association                  448233S88lr5o5JnJ852345   null
acct_   2xnY   2018-09-27T17:48:55.055Z                           1700   usd      null                                           371300ESef6GED6JlNS1005   null
acct_   2xnY   2018-09-28T03:15:43.536Z                           9900   usd      Bank of America, National Association          471724nGhaXlMzYBgb97338   null
acct_   2xnY   2018-09-28T21:17:00.095Z                          19999   usd      Citibank, N.A.- Costco                         410039x5DOZ8hAXHQhk9172   null
acct_   2xnY   2018-09-29T16:19:33.926Z                           3200   usd      LATITUDE FINANCE AUSTRALIA                     544434pOvHyKtNDHtet7904   null
acct_   2xnY   2018-09-29T18:03:35.257Z                           1700   usd      CITIBANK N.A.                                  542418Hm4IjYEZkXCXK0193   null
acct_   2xnY   2018-09-29T18:31:30.548Z                          21499   usd      Al Rajhi Banking and Investment Corp.          405433DkCOLxIgu3kRg2817   null
acct_   2xnY   2018-09-29T23:09:04.524Z                           9900   usd      SANTANDER BANK, NA                             512992BzKqbHMuLfsYh4848   null
acct_   2xnY   2018-09-29T23:10:30.829Z                           9900   usd      SANTANDER BANK, NA                             512992BzKqbHMuLfsYh4848   null
acct_   2xnY   2018-09-29T23:10:31.43Z                            9900   usd      SANTANDER BANK, NA                             512992BzKqbHMuLfsYh4848   null
acct_   2xnY   2018-09-29T23:10:32.493Z                           9900   usd      SANTANDER BANK, NA                             512992BzKqbHMuLfsYh4848   null
acct_   2xnY   2018-09-29T23:10:33.265Z                           9900   usd      SANTANDER BANK, NA                             512992BzKqbHMuLfsYh4848   null
acct_   2xnY   2018-09-30T03:24:19.476Z                           9900   usd      SYNCHRONY BANK                                 521333SEneFUJJnw8138443   null
acct_   2xnY   2018-09-30T19:51:19.069Z                           2500   usd      JPMorgan Chase Bank N.A.                       4388572sfWzsD7h0h804159   null
acct_   2xnY   2018-09-30T20:48:17.863Z                           3200   usd      ING BANK NV                                    553417l8Ea6KBxNIqlx8913   null
                                   Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 31 of 85 PageID #: 390




acct_   2xnY   2018-10-02T00:26:16.973Z                           9900   usd      BANK OF AMERICA, NATIONAL ASSOCIATION          552433uoCUUq0JsLTn04691   null
acct_   2xnY   2018-10-02T00:47:40.477Z                          19999   usd      Wells Fargo Bank, National Association         434256c4wtjkw3ZwJer9167   null
acct_   2xnY   2018-10-02T01:13:38.272Z                           9900   usd      null                                           601120pbaUOCtzqPIqN5936   null
acct_   2xnY   2018-10-02T01:13:40.824Z                           9900   usd      null                                           601120pbaUOCtzqPIqN5936   null
acct_   2xnY   2018-10-02T02:37:00.951Z                           9900   usd      Wells Fargo Bank, National Association         425907ekyOQHopYTZAs2807   null
acct_   2xnY   2018-10-02T02:37:02.722Z                           9900   usd      Wells Fargo Bank, National Association         425907ekyOQHopYTZAs2807   null
acct_   2xnY   2018-10-02T12:02:20.547Z                           3200   usd      Lloyds Bank Plc                                492181JWN2o7oSGRZ1l8921   null
acct_   2xnY   2018-10-02T20:23:17.747Z                           9900   usd      U.S. Bank National Association-Credit          4037846zKrVjukdt2jY6342   null
acct_   2xnY   2018-10-02T20:33:57.948Z                           9900   usd      U.S. Bank National Association-Credit          4037846zKrVjukdt2jY6342   null
acct_   2xnY   2018-10-02T22:28:03.63Z                            9900   usd      Bank of America - Consumer Credit              440066fVxJTb2Avp48o6528   null
acct_   2xnY   2018-10-02T22:45:43.485Z                          19999   usd      JPMorgan Chase Bank N.A.                       4147209soVzRbSEKwIS0758   null
acct_   2xnY   2018-10-03T00:12:09.944Z                           9900   usd      Bank of America, National Association          411774WJyBfrNVmLPvm2698   null
acct_   2xnY   2018-10-03T00:38:59.726Z                           2200   usd      JPMorgan Chase Bank N.A. - Debit               406032jlAD17SNaW5V05338   null
acct_   2xnY   2018-10-03T03:19:53.412Z                           9900   usd      CITIBANK N.A.                                  5262244q4AdGx5mJP0T2659   null
acct_   2xnY   2018-10-03T22:32:21.523Z                           9900   usd      U.S. Bank National Association-Credit          403784xdGApJuIFROtj3826   null
acct_   2xnY   2018-10-04T00:41:42.549Z                          19999   usd      JPMorgan Chase Bank N.A.                       426684CxJw3XZwedYzz0097   null
acct_   2xnY   2018-10-04T03:05:28.299Z                           2200   usd      JPMorgan Chase Bank N.A. - Debit               4207671ODF2mAtk1CTQ9758   null
acct_   2xnY   2018-10-05T01:27:49.764Z                           9900   usd      Metabank                                       425097N5FbBLOr259q29141   null
acct_   2xnY   2018-10-06T02:04:57.913Z                           9900   usd      CITIBANK N.A.                                  5121079co3mIC8TB2H18106   null
acct_   2xnY   2018-10-06T14:33:29.858Z                           9900   usd      HSBC BANK PLC                                  543458m4rJ4dPnldvTk7543   null
acct_   2xnY   2018-10-06T22:53:31.942Z                          19999   usd      HSBC BANK EGYPT                                518433zTD4PQ80rsyY69178   null
acct_   2xnY   2018-10-07T01:56:43.974Z                          19999   usd      JPMorgan Chase Bank N.A.                       426684MMG5TzIwgkeNr4585   null
acct_   2xnY   2018-10-07T17:34:09.884Z                           9900   usd      Wells Fargo Bank, National Association         473703sUiALZucnHOzi6641   null
acct_   2xnY   2018-10-07T17:43:49.692Z                           2500   usd      Bank of America, National Association          4326267UMESNPQ03UGP8721   null
acct_   2xnY   2018-10-07T19:17:04.444Z                          19999   usd      null                                           372763DZzVVVk6Grp2G2003   null
acct_   2xnY   2018-10-08T03:26:28.709Z                          19999   usd      Wells Fargo Bank, National Association         446540P8VPCenlfPozF1294   null
acct_   2xnY   2018-10-08T19:20:08.172Z                           9900   usd      JPMorgan Chase Bank N.A.                       414720giL0Pz5nROcR79592   null
acct_   2xnY   2018-10-09T04:17:04.328Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit               420767OFB9kj607pSzP8814   null
acct_   2xnY   2018-10-10T08:57:34.805Z                          23699   usd      HSBC UK Bank plc                               4659417FZDFjl6SiwbF3689   null
acct_   2xnY   2018-10-10T22:47:32.747Z                          19999   usd      Citibank, N.A.- Costco                         410040zGS15cqBmfB184836   null
acct_   2xnY   2018-10-11T03:52:48.173Z                          19999   usd      null                                           379725oTNIBGc80DaG72006   null
acct_   2xnY   2018-10-11T10:28:10.815Z                          19999   usd      JPMorgan Chase Bank N.A.                       4147204mk4uKv8JZa7a9493   null
acct_   2xnY   2018-10-11T19:21:02.795Z                           9900   usd      Wells Fargo Bank, National Association         4342589aIyUMAfFluVA1326   null
acct_   2xnY   2018-10-12T01:21:36.488Z                          19999   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION   520101o0rDKaRhmRika8563   null
acct_   2xnY   2018-10-12T16:09:58.121Z                           9900   usd      Bank Al Jazira                                 440532I5l6l7qOxWkLA5586   null
acct_   2xnY   2018-10-12T17:06:38.704Z                           2500   usd      Credit One Bank, National Association          444796j9W5Lq1C6vPdc4479   null
acct_   2xnY   2018-10-13T23:06:46.936Z                           1700   usd      Bank of America - Consumer Credit              431307htymUEjxkMVPM8511   null
acct_   2xnY   2018-10-15T03:26:05.248Z                           9900   usd      FIRST ABU DHABI BANK PJSC                      5576615976SbTdIJCqP9408   null
acct_   2xnY   2018-10-15T16:17:00.514Z                           2500   usd      Bank of America - Consumer Credit              488893CHOgm2ZaiXB2D0051   null
acct_   2xnY   2018-10-16T02:21:29.804Z                           3200   usd      Royal Bank of Canada                           451015UzVjH2ht3fYmR8191   null
acct_   2xnY   2018-10-16T06:35:03.823Z                           9900   usd      Wells Fargo Bank, National Association         473703bXA5Imy0XMEku4057   null
acct_   2xnY   2018-10-16T19:33:15.253Z                           9900   usd      Lloyds Bank Plc                                492181PP8XbM2r2GCSl1218   null
acct_   2xnY   2018-10-17T01:10:00.688Z                           1700   usd      TD Bank, National Association                  448233vbfNb7fbrie938625   null
acct_   2xnY   2018-10-17T18:03:56.717Z                          41498   usd      SAMBA FINANCIAL GROUP                          552089953N7zCEEH3Pe1473   null
acct_   2xnY   2018-10-17T19:43:34.722Z                           2500   usd      Bank of America - Consumer Credit              4313070thUCDgbWSWoZ0739   null
acct_   2xnY   2018-10-18T04:12:14.322Z                           9900   usd      Wells Fargo Bank, National Association         414718bQsnBszHlNyLA5543   null
acct_   2xnY   2018-10-18T15:52:33.013Z                          19999   usd      Citizens Bank, National Association            4427915RVFyUJOPMbkf2675   null
acct_   2xnY   2018-10-19T14:15:25.427Z                          19699   usd      JPMorgan Chase Bank N.A.                       414720lmbwj5DEYtOnY9107   null
acct_   2xnY   2018-10-19T23:50:54.607Z                           9900   usd      Wells Fargo Bank, National Association         446542jB3h2KECOVist5751   null
acct_   2xnY   2018-10-20T21:03:32.097Z                           9900   usd      JPMorgan Chase Bank N.A.                       426684YuKFltPF5xWlb5035   null
acct_   2xnY   2018-10-20T23:36:16.037Z                          19999   usd      Al Rajhi Banking and Investment Corp.          405433SCYs7svO0lnya7094   null
acct_   2xnY   2018-10-21T00:38:22.555Z                          19999   usd      JPMorgan Chase Bank N.A.                       426684IU2XbCTyXZZsX2548   null
acct_   2xnY   2018-10-21T00:53:02.283Z                           2500   usd      BANK OF AMERICA, NATIONAL ASSOCIATION          552433Riviyn8QMx25O3528   null
acct_   2xnY   2018-10-21T16:52:33.375Z                           9900   usd      Citibank, N.A.- Costco                         410040ueNLD9OefJvky9557   null
acct_   2xnY   2018-10-23T14:12:52.561Z                           1700   usd      Pentagon Federal Credit Union                  430679ASuAldUqCjgMZ6464   null
acct_   2xnY   2018-10-23T16:40:25.845Z                           9900   usd      HSBC UK Bank plc                               465942HU1yH6mMwRDiA6286   null
acct_   2xnY   2018-10-24T17:27:37.376Z                          19999   usd      CHASE BANK USA, N.A.                           552475MVYWQN4X8hLhD2653   null
acct_   2xnY   2018-10-25T03:58:00.979Z                          19999   usd      Bank of America - Consumer Credit              4147344iSmQeqqO065Y8648   null
acct_   2xnY   2018-10-25T22:06:03.026Z                           3200   usd      MONZO BANK LIMITED                             535522S00yqBijZzL6Q7963   null
acct_   2xnY   2018-10-26T22:58:49.68Z                           21499   usd      The Saudi Investment Bank                      478295kgUM83hBeN4W95351   null
acct_   2xnY   2018-10-27T04:29:59.967Z                           2500   usd      BANK OF AMERICA, NATIONAL ASSOCIATION          52807117Q3PD86eTaHp5243   null
acct_   2xnY   2018-10-27T13:44:57.633Z                           9900   usd      BANK OF AMERICA, NATIONAL ASSOCIATION          527515NThXpjpU7xj705514   null
acct_   2xnY   2018-10-27T18:11:47.887Z                           9900   usd      JPMorgan Chase Bank N.A.                       426684dxtlRc3RKf7tk2521   null
acct_   2xnY   2018-10-27T19:26:29.583Z                           9900   usd      null                                           601100HBj0b2qa7zDUS6846   null
acct_   2xnY   2018-10-29T04:56:25.779Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit               431231Wlm4EzsM2w2ry9933   null
acct_   2xnY   2018-10-29T18:11:15.314Z                           2500   usd      CITIBANK N.A.                                  542418phL6FsP6aulGz9368   null
acct_   2xnY   2018-10-30T01:45:59.024Z                           9900   usd      Citibank, National Association - Consumer      426938jbw3bAwDqePR95738   null
acct_   2xnY   2018-10-30T16:46:07.354Z                           3200   usd      HSBC UK Bank plc                               465942OUZgNj6D4N7av7862   null
acct_   2xnY   2018-10-30T17:57:39.71Z                           19999   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION   5178053wuBTSqY5Nvew6211   null
acct_   2xnY   2018-10-30T19:13:54.667Z                          19999   usd      TD Bank, National Association                  483950vLCGrUILlNMZ68729   null
acct_   2xnY   2018-10-30T21:37:47.328Z                           2500   usd      CITIBANK N.A.                                  542418FiAxx7h4E1OqB1197   null
acct_   2xnY   2018-11-01T23:31:09.648Z                           9900   usd      Nationwide Building Society                    475139hjXxwG3INuX8X1408   null
acct_   2xnY   2018-11-02T02:12:29.338Z                           9900   usd      null                                           601120pbaUOCtzqPIqN5936   null
acct_   2xnY   2018-11-02T20:36:50.363Z                           1700   usd      Wells Fargo Bank, National Association         473703pTGGeLOkdWEKv2271   null
acct_   2xnY   2018-11-02T22:55:24.022Z                           1700   usd      COMERICA BANK                                  542179Whv30Z28Q8JTR1027   null
acct_   2xnY   2018-11-03T00:07:19.833Z                           9900   usd      Hills Bank and Trust Company                   442719jK0QOBqKRrLpg3455   null
acct_   2xnY   2018-11-04T00:41:41.7Z                             2500   usd      BANK OF AMERICA, NATIONAL ASSOCIATION          527515hiZFkm5RQwINC0250   null
acct_   2xnY   2018-11-04T20:31:52.934Z                           1700   usd      null                                           6011004tqZBksM1mzA29023   null
acct_   2xnY   2018-11-05T18:21:57.287Z                          19999   usd      JPMorgan Chase Bank N.A. - Debit               483316JhpTcrdZUnkMT4972   null
acct_   2xnY   2018-11-05T20:31:05.498Z                           9900   usd      Wells Fargo Bank, National Association         446542J2Tz34WEazwhQ8053   null
acct_   2xnY   2018-11-05T22:23:03.877Z                           2500   usd      null                                           370034GSt9IRmtuZm9A4655   null
acct_   2xnY   2018-11-06T04:57:13.715Z                          19999   usd      JPMorgan Chase Bank N.A.                       4121383NJOIs7v4qa6a9073   null
acct_   2xnY   2018-11-07T14:15:15.536Z                           9900   usd      Wells Fargo Bank, National Association         42590951ciy019a8f2I1341   null
acct_   2xnY   2018-11-07T21:33:34.047Z                          19999   usd      null                                           6011201wx32qnB8WtCV4714   null
acct_   2xnY   2018-11-08T17:28:22.934Z                           1700   usd      Wells Fargo Bank, National Association         425907ctN25pwAJ82Sa2789   null
acct_   2xnY   2018-11-08T21:30:31.43Z                            2500   usd      Bank of America, National Association          433718HjZsEwj4DUHIb1070   null
acct_   2xnY   2018-11-09T16:02:58.106Z                           1700   usd      Bank of America - Consumer Credit              440066o3yjM1OVyDQyD5414   null
acct_   2xnY   2018-11-10T03:24:57.368Z                           9900   usd      QATAR NATIONAL BANK                            559310dsbCJkrtgZSqp0027   null
acct_   2xnY   2018-11-10T18:51:46.046Z                           9900   usd      PNC Bank, National Association                 443044ZbBcyLsURs5s76545   null
acct_   2xnY   2018-11-10T19:32:48.05Z                           19699   usd      SUNTRUST BANK                                  546540CSpdHFn1Da9R12936   null
acct_   2xnY   2018-11-10T21:48:31.556Z                           9900   usd      Bank of America - Consumer Credit              440066g00VbrmIqoBHC7617   null
acct_   2xnY   2018-11-11T18:05:11.46Z                            9900   usd      BARCLAYS BANK UK PLC                           465901gleTn3a7s6Sf36029   null
acct_   2xnY   2018-11-11T19:47:24.464Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit               486796uGUmrtalVSVP01503   null
acct_   2xnY   2018-11-12T02:12:35.234Z                          19999   usd      JPMorgan Chase Bank N.A.                       414720x41XasM29lVm40539   null
acct_   2xnY   2018-11-12T02:59:43.97Z                            9900   usd      JPMorgan Chase Bank N.A.                       424631UkvskpIV3Vfmg6747   null
acct_   2xnY   2018-11-13T17:27:40.08Z                            9900   usd      BANK OF AMERICA, NATIONAL ASSOCIATION          527515hiZFkm5RQwINC0250   null
acct_   2xnY   2018-11-13T18:40:24.152Z                           9900   usd      JPMorgan Chase Bank N.A.                       414720Pc6LnT2nfovOr5540   null
acct_   2xnY   2018-11-15T19:33:33.11Z                            1700   usd      Branch Banking and Trust Company               466188dMMs3iZ6uyPSG4515   null
                                   Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 32 of 85 PageID #: 391




acct_   2xnY   2018-11-16T00:34:11.091Z                           9900   usd      SUNTRUST BANK                                  558966QeTHtt0UJTgYB7512   null
acct_   2xnY   2018-11-16T03:41:59.968Z                           9900   usd      null                                           601100RcHYPMLtrACBO3865   null
acct_   2xnY   2018-11-16T20:02:49.424Z                          19999   usd      JPMorgan Chase Bank N.A.                       414720XU07ViaaoZrUL1006   null
acct_   2xnY   2018-11-17T14:19:35.313Z                          19999   usd      Bank of America - Consumer Credit              440066ZM0NsycbZtO2R8608   null
acct_   2xnY   2018-11-18T05:23:59.076Z                           9900   usd      JPMorgan Chase Bank N.A.                       426684jXVSHsYzpDYVh8706   null
acct_   2xnY   2018-11-18T05:24:38.924Z                           9900   usd      JPMorgan Chase Bank N.A.                       426684jXVSHsYzpDYVh8706   null
acct_   2xnY   2018-11-18T17:57:40.17Z                            9900   usd      ROYAL BANK OF CANADA                           5415902LH2SriyQiyia8983   null
acct_   2xnY   2018-11-18T23:39:33.454Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit               434769eW6DNvZ2gOkrO4394   null
acct_   2xnY   2018-11-19T01:15:31.319Z                          19999   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION   517805ueNvkckQU3qP04644   null
acct_   2xnY   2018-11-21T01:02:29.7Z                             9900   usd      State Department Federal Credit Union          470406aHAHkvBDMApZj4004   null
acct_   2xnY   2018-11-21T07:52:54.547Z                          19999   usd      HSBC BANK USA, N.A. ASSOCIATION                5451982u4mOUYu2kr1F1248   null
acct_   2xnY   2018-11-22T05:10:07.221Z                          19999   usd      null                                           379784EUv4wNTSy5hPH1002   null
acct_   2xnY   2018-11-24T00:03:36.457Z                           9900   usd      Citibank, N.A.- Costco                         4100399322q6fhSvAiD1442   null
acct_   2xnY   2018-11-24T04:33:05.62Z                            9900   usd      Wells Fargo Bank, National Association         434256SuQ6jaIZXKtqX9561   null
acct_   2xnY   2018-11-25T17:26:57.006Z                           9900   usd      JPMorgan Chase Bank N.A.                       414720piv5UkjTWuxnA1798   null
acct_   2xnY   2018-11-26T02:19:49.507Z                           2500   usd      Wells Fargo Bank, National Association         469022g2nd1xTMJEvcR0925   null
acct_   2xnY   2018-11-26T13:51:17.863Z                           9900   usd      TCF National Bank                              438952YiEsKEs1HMfAO3040   null
acct_   2xnY   2018-11-26T13:51:19.689Z                           9900   usd      TCF National Bank                              438952YiEsKEs1HMfAO3040   null
acct_   2xnY   2018-11-26T19:19:07.965Z                          19699   usd      Bank of America - Commercial Credit            433993SU8CK17SAMYGv1338   null
acct_   2xnY   2018-11-26T23:27:36.473Z                           9900   usd      Wells Fargo Bank, National Association         473702prx6o3nnNEJGb9945   null
acct_   2xnY   2018-11-27T00:09:59.658Z                           9900   usd      null                                           601100Ynn2FMbr44Emc4967   null
acct_   2xnY   2018-11-27T06:00:20.306Z                           2500   usd      JPMorgan Chase Bank N.A. - Debit               4347690kT2ce9sjS1YG3978   null
acct_   2xnY   2018-11-27T13:58:22.026Z                           9900   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION   517805lF0ru01GGGgRl6210   null
acct_   2xnY   2018-11-27T16:32:47.913Z                           9900   usd      SYNCHRONY BANK                                 5218538xoJH91L7SXl11016   null
acct_   2xnY   2018-11-27T18:05:39.109Z                           9900   usd      Bank of America, National Association          474476bvjgsdIevYoV39178   null
acct_   2xnY   2018-11-27T22:41:22.802Z                           9900   usd      JPMorgan Chase Bank N.A.                       426684QCGDBa7KUyoK62902   null
acct_   2xnY   2018-11-28T00:48:04.013Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit               483312XE8MNohd6wmsM8014   null
acct_   2xnY   2018-11-30T03:03:53.901Z                          19999   usd      Bank of America - Consumer Credit              440066MPhpTA7OA55VQ3296   null
acct_   2xnY   2018-11-30T20:02:56.41Z                            9900   usd      JPMorgan Chase Bank N.A.                       414720RyWYIqOQD2dTQ0399   null
acct_   2xnY   2018-11-30T22:32:49.565Z                          39600   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION   517805BviKNZmDDQUeV7365   null
acct_   2xnY   2018-12-02T03:04:37.571Z                           9900   usd      Bank of America, National Association          411774BflBQkgJ9wxh46601   null
acct_   2xnY   2018-12-02T18:31:14.882Z                           3200   usd      Lloyds Bank Plc                                492181kg4TOhwzU64BG1348   null
acct_   2xnY   2018-12-03T00:11:29.953Z                           1700   usd      JPMorgan Chase Bank N.A.                       464018iH2Aj51mZkcpB9880   null
acct_   2xnY   2018-12-03T06:21:12.111Z                           9900   usd      Citibank, N.A.- Costco                         410039vJ7MSpR4SorhG6461   null
acct_   2xnY   2018-12-03T17:50:48.731Z                           1700   usd      JPMorgan Chase Bank N.A. - Debit               4347690kT2ce9sjS1YG3978   null
acct_   2xnY   2018-12-04T05:57:18.875Z                           1700   usd      Bank of America - Consumer Credit              440066lgjlTztEINHYb9247   null
acct_   2xnY   2018-12-04T21:30:59.278Z                           1700   usd      EMPOWER FEDERAL CREDIT UNION                   549636c7t4zlmMhLs6s4714   null
acct_   2xnY   2018-12-05T03:21:47.16Z                            9900   usd      SYNCHRONY BANK                                 521853Mh5Yib1cSkDFY4229   null
acct_   2xnY   2018-12-05T03:37:43.318Z                           9900   usd      Citizens Bank, National Association            442793guHCUll33WHOv4510   null
acct_   2xnY   2018-12-05T18:05:14.349Z                          19999   usd      Bank of America, N.A. - Merrill Lynch          4442963QKXYmXbQruVT1382   null
acct_   2xnY   2018-12-06T01:25:45.247Z                           9900   usd      Citibank, N.A.- Costco                         410040fHKYM60LmbX1m1788   null
acct_   2xnY   2018-12-06T01:26:48.676Z                           9900   usd      null                                           601100z2lXR6g2iVbpP2787   null
acct_   2xnY   2018-12-06T21:59:18.136Z                           9900   usd      Bank of America - Consumer Credit              440066BgMM2MVqFMH450888   null
acct_   2xnY   2018-12-06T22:42:37.339Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit               420767UUTofBXKwhHco3438   null
acct_   2xnY   2018-12-07T19:15:05.436Z                           9900   usd      BANK OF AMERICA, NATIONAL ASSOCIATION          547415Np6tRyVgQntci7007   null
acct_   2xnY   2018-12-08T03:00:21.115Z                          39998   usd      JPMorgan Chase Bank N.A.                       412138YMkHClhtcyLpb2802   null
acct_   2xnY   2018-12-08T13:47:05.275Z                           9900   usd      BANK OF AMERICA, NATIONAL ASSOCIATION          527519MYQhd4JDFqZ493068   null
acct_   2xnY   2018-12-08T19:22:41.326Z                          19999   usd      JPMorgan Chase Bank N.A.                       414720oZtUbkiJv7xAf0656   null
acct_   2xnY   2018-12-08T20:39:16.071Z                          21499   usd      ITAU UNIBANCO S.A.                             553636RgRpeMWOmu81l6145   null
acct_   2xnY   2018-12-09T03:14:37.556Z                           9900   usd      Wells Fargo Bank, National Association         473702udbCBB75fsRzd8747   null
acct_   2xnY   2018-12-09T18:34:19.706Z                          21499   usd      The Toronto-Dominion Bank                      452088GLptDmWO8ixY20750   null
acct_   2xnY   2018-12-09T21:15:05.955Z                          19999   usd      Bank of America - Consumer Credit              440066xMctnXvyxUcBU4182   null
acct_   2xnY   2018-12-11T02:58:18.275Z                           9900   usd      Bank of America - Consumer Credit              440066K9F1vDt440Wm83503   null
acct_   2xnY   2018-12-11T03:49:57.272Z                           9900   usd      BARCLAYS BANK DELAWARE                         552486MIbyqMF1Gz9zR9244   null
acct_   2xnY   2018-12-11T06:42:50.132Z                          19999   usd      null                                           601100xwTOhAmkf8ymN4134   null
acct_   2xnY   2018-12-11T19:09:35.168Z                          19999   usd      Bank of America, National Association          471724SUMuEfSQXTNVc6608   null
acct_   2xnY   2018-12-12T06:55:08.773Z                           9900   usd      Bank of America, National Association          481582FKW8hAZ2Rb9bF1165   null
acct_   2xnY   2018-12-12T13:49:59.226Z                          19999   usd      CITIBANK N.A.                                  542418cAltN1TeZsqSW8560   null
acct_   2xnY   2018-12-12T16:31:43.464Z                           9900   usd      Bank of America - Consumer Credit              4400661kSvK776htSlz4398   null
acct_   2xnY   2018-12-13T21:57:53.508Z                           9900   usd      Bank of America, National Association          481582wRuA7EMBqgkYO5742   null
acct_   2xnY   2018-12-14T01:35:25.952Z                           9900   usd      COMERICA BANK                                  542179EEUrEOIZgO0t02169   null
acct_   2xnY   2018-12-14T01:59:56.827Z                           9900   usd      Bank of America, National Association          435688GyBdlV9uOcAcn8697   null
acct_   2xnY   2018-12-14T23:13:01.278Z                           9900   usd      PNC Bank, National Association                 443047vUQC8c14WwLj12296   null
acct_   2xnY   2018-12-15T00:00:39.994Z                           9900   usd      CAPITAL ONE, NATIONAL ASSOCIATION              5480122jOwbZNClx3jg2598   null
acct_   2xnY   2018-12-15T03:58:52.457Z                          19999   usd      Bank of America - Consumer Credit              440066b671nJF1ERPDx0769   null
acct_   2xnY   2018-12-15T22:26:59.135Z                           9900   usd      Bank of America, National Association          433718HjZsEwj4DUHIb1070   null
acct_   2xnY   2018-12-16T00:13:15.817Z                           9900   usd      JPMorgan Chase Bank N.A.                       438857AaBECx3fMFfpF4211   null
acct_   2xnY   2018-12-16T12:15:29.419Z                           9900   usd      Think Mutual Bank                              443699eVuKQiIEMN6Q60208   null
acct_   2xnY   2018-12-16T14:12:42.248Z                           9900   usd      EMPOWER FEDERAL CREDIT UNION                   549636enn81qo0lQV6R3267   null
acct_   2xnY   2018-12-16T22:35:52.98Z                            9900   usd      Bank of America - Consumer Credit              440066FruQorBC6HwdV2802   null
acct_   2xnY   2018-12-17T00:06:03.049Z                           9900   usd      BANK OF AMERICA, NATIONAL ASSOCIATION          549170Jli5S5KnsZD1I3374   null
acct_   2xnY   2018-12-17T22:57:30.907Z                           9900   usd      Regions Bank                                   435545PeDzq5Oe7nVDh3306   null
acct_   2xnY   2018-12-18T02:03:41.084Z                           9900   usd      PNC Bank, National Association                 443047yhF8RpafghyqD7756   null
acct_   2xnY   2018-12-18T21:34:15.225Z                           9900   usd      KEYBANK NATIONAL ASSOCIATION                   510277IkoOZhxUxxwzD4129   null
acct_   2xnY   2018-12-19T00:02:54.959Z                          39998   usd      M&T Bank                                       425838TcYTM9cIGCbId2863   null
acct_   2xnY   2018-12-19T19:06:43.342Z                           9900   usd      BANK OF AMERICA, NATIONAL ASSOCIATION          547415u1qZU76R7DiKa4280   null
acct_   2xnY   2018-12-20T14:39:09.94Z                            9900   usd      JPMorgan Chase Bank N.A. - Debit               441104ya9u7wGB0sAJS6208   null
acct_   2xnY   2018-12-20T15:56:13.416Z                           9900   usd      Bank of America, National Association          481583ubwk3i0D7ELBb3138   null
acct_   2xnY   2018-12-20T19:58:08.453Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit               483316Qb5zXZ6zGelac4235   null
acct_   2xnY   2018-12-20T22:46:55.576Z                           4000   usd      Al Rajhi Banking and Investment Corp.          405433DkCOLxIgu3kRg2817   null
acct_   2xnY   2018-12-21T04:09:44.03Z                           19999   usd      Bank of America - Consumer Credit              480011QK9bvFvrEDZTm8101   null
acct_   2xnY   2018-12-21T05:05:19.35Z                            9900   usd      TD Bank, National Association                  402944X0c6cX6M2MONd8923   null
acct_   2xnY   2018-12-21T13:14:19.349Z                           9900   usd      BANK OF NOVA SCOTIA, THE                       546792buhT9tmAOrvUX6828   null
acct_   2xnY   2018-12-21T20:04:40.121Z                           3200   usd      BARCLAYS BANK UK PLC                           492914kBbRF7d70Oo0J5003   null
acct_   2xnY   2018-12-22T00:13:48.37Z                            9900   usd      HarborOne Bank                                 407239uZjqmeUWG5tK27563   null
acct_   2xnY   2018-12-22T01:37:08.414Z                          19999   usd      JPMorgan Chase Bank N.A.                       426684DDMH4pi5Q85Ey0467   null
acct_   2xnY   2018-12-22T20:47:28.749Z                           1700   usd      JPMorgan Chase Bank N.A.                       414720si4kWd2b1Kvad6008   null
acct_   2xnY   2018-12-22T21:41:09.76Z                            9900   usd      null                                           601100OB1sYeFyqK0bJ2223   null
acct_   2xnY   2018-12-22T23:49:45.961Z                           9900   usd      null                                           601100arRjZS1yACs4b7088   null
acct_   2xnY   2018-12-23T00:24:59.863Z                           2500   usd      Capital One Bank (Usa), National Association   4003448QoEP6EDZ5i3c2201   null
acct_   2xnY   2018-12-23T15:27:19.38Z                            4000   usd      Royal Bank of Canada                           451014uO654MehFFZZG2142   null
acct_   2xnY   2018-12-24T20:54:00.749Z                           9900   usd      1ST Financial Bank USA                         445326dN30vaL3Fjm8I4087   null
acct_   2xnY   2018-12-25T00:45:33.89Z                            9900   usd      CITIBANK N.A.                                  542418zml3nhLC4nNQF7328   null
acct_   2xnY   2018-12-25T07:49:39.812Z                          19699   usd      JPMorgan Chase Bank N.A. - Debit               4124515HNBWndyPT4aU4204   null
acct_   2xnY   2018-12-25T19:47:46.542Z                           9900   usd      null                                           601120FRp9zApeTINDq7910   null
acct_   2xnY   2018-12-25T21:10:50.917Z                           9900   usd      Bank of America, National Association          411773iWkWshVlUbTHi2520   null
acct_   2xnY   2018-12-26T00:12:53.49Z                            2500   usd      JPMorgan Chase Bank N.A.                       414740m5b0nSG10e8bH5840   null
acct_   2xnY   2018-12-26T17:29:38.02Z                            9900   usd      JPMorgan Chase Bank N.A.                       426684Z05jk9jJewIl55008   null
                                   Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 33 of 85 PageID #: 392




acct_   2xnY   2018-12-26T18:45:40.33Z                            9900   usd      U.S. Bank National Association                     436618ADGNoZaOQgvuF6941   null
acct_   2xnY   2018-12-27T03:55:52.749Z                           2500   usd      Bank of America - Consumer Credit                  431307htymUEjxkMVPM8511   null
acct_   2xnY   2018-12-27T16:03:35.704Z                          19999   usd      JPMorgan Chase Bank N.A.                           438857ln5Cn9FYi9aGB0154   null
acct_   2xnY   2018-12-27T16:21:46.547Z                           1700   usd      Wells Fargo Bank, National Association             473702sHxmNXTY2S7AH8783   null
acct_   2xnY   2018-12-27T21:25:56.314Z                          19999   usd      SCHOOLSFIRST FEDERAL CREDIT UNION                  546213oOSncOgOJhxuE9708   null
acct_   2xnY   2018-12-28T00:55:14.29Z                            9900   usd      SUNTRUST BANK                                      557621ejjyom2IXoU6H6832   null
acct_   2xnY   2018-12-28T02:09:01.186Z                           9900   usd      Wells Fargo Bank, National Association             446539p93i2gElMjIO87547   null
acct_   2xnY   2018-12-28T02:10:15.711Z                           9900   usd      Wells Fargo Bank, National Association             442644cnsi8JqAbP2bX1862   null
acct_   2xnY   2018-12-28T03:38:37.447Z                           9900   usd      null                                               60110048EIwKwvGZps72413   null
acct_   2xnY   2018-12-28T22:27:45.231Z                           9900   usd      SYNCHRONY BANK                                     521333X76QGxf29qhhs4312   null
acct_   2xnY   2018-12-29T02:19:10.929Z                           9900   usd      PNC Bank, National Association - Consumer Credit   431196J8oFUQaJYeyJy5151   null
acct_   2xnY   2018-12-29T15:18:27.651Z                           9900   usd      JPMorgan Chase Bank N.A.                           414720rlYkOlHSmA4ns2757   null
acct_   2xnY   2018-12-29T23:13:45.566Z                           1700   usd      SUNTRUST BANK                                      552393DbkPGgTbaDzJr5804   null
acct_   2xnY   2018-12-30T00:35:24.879Z                           9900   usd      Capitol Federal Savings Bank                       422866KaaewjL0LyFyt1840   null
acct_   2xnY   2018-12-30T18:46:50.629Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit                   420767LX8v4eh2lxCT47300   null
acct_   2xnY   2018-12-30T22:05:44.101Z                           9900   usd      Wells Fargo Bank, National Association             434256sFKya3YeONl7W6296   null
acct_   2xnY   2018-12-31T13:00:35.684Z                           9900   usd      Banque Saudi Fransi                                496655OYbEQX9bDmKw97107   null
acct_   2xnY   2018-12-31T15:54:19.712Z                           9900   usd      The Commercial Bank of Qatar (Q.S.C.)              431360kvQTTliBmk3ss7990   null
acct_   2xnY   2018-12-31T18:54:09.317Z                           9900   usd      JPMorgan Chase Bank N.A.                           4266846UJdVHziv9jTW0166   null
acct_   2xnY   2018-12-31T19:14:11.336Z                           9900   usd      Wells Fargo Bank, National Association             414718DkhV53VGAJHLi4520   null
acct_   2xnY   2018-12-31T20:58:59.205Z                           2500   usd      Bank of America - Consumer Credit                  440066x5gH8JhzKwy6Z6559   null
acct_   2xnY   2018-12-31T21:21:09.089Z                          19999   usd      null                                               378339abRqEgfFRk35D1001   null
acct_   2xnY   2018-12-31T21:22:09.445Z                           9900   usd      MASTERCARD - MDS FOR EUROPE DE                     445320sDEAjCV9OfGvJ8919   null
acct_   2xnY   2018-12-31T21:26:05.365Z                           9900   usd      Capital One Bank (Usa), National Association       414709c6pjjAcYD8QTl3716   null
acct_   2xnY   2018-12-31T23:28:37.689Z                           9900   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION       517805zEYrbF4G1mkkL7450   null
acct_   2xnY   2019-01-01T00:19:34.49Z                            9900   usd      Royal Bank of Canada                               451015Ytm0LxYnyDw390694   null
acct_   2xnY   2019-01-01T00:28:32.094Z                           9900   usd      The Toronto-Dominion Bank                          4724091HXCiJSLxcBuJ1450   null
acct_   2xnY   2019-01-01T00:36:03.351Z                           9900   usd      JPMorgan Chase Bank N.A.                           414720uk3xFMvMTbNeL5426   null
acct_   2xnY   2019-01-01T00:36:19.826Z                           9900   usd      Royal Bank of Canada                               451015ZlV5oqhTYdviB2019   null
acct_   2xnY   2019-01-01T01:18:52.176Z                           9900   usd      Wells Fargo Bank, National Association             446540ooEO4ZhHi1A8Z9636   null
acct_   2xnY   2019-01-01T01:27:15.165Z                           9900   usd      Wells Fargo Bank, National Association             434257NQyjFgGhWxbSd6945   null
acct_   2xnY   2019-01-01T02:02:20.339Z                           9900   usd      Wells Fargo Bank, National Association             4737025dz6kvZhhuOt93572   null
acct_   2xnY   2019-01-01T04:54:59.981Z                           9900   usd      Wilmington Savings Fund Society, FSB               412141MkUtRCZ8CSMAQ3186   null
acct_   2xnY   2019-01-01T05:08:52.688Z                           9900   usd      Bank of America - Consumer Credit                  440066UuoXFlvGsasQo6491   null
acct_   2xnY   2019-01-01T05:13:16.398Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit                   483312EV1x37GtfMOa32862   null
acct_   2xnY   2019-01-01T05:30:10.139Z                           9900   usd      Bank of America - Consumer Credit                  440066yiIm3nhfvlSXe9337   null
acct_   2xnY   2019-01-01T05:53:18.591Z                           9900   usd      JPMorgan Chase Bank N.A.                           426684ajXvPPzubgMeb3845   null
acct_   2xnY   2019-01-01T05:58:00.207Z                           9900   usd      JPMorgan Chase Bank N.A.                           426684kda36alAPkYad5533   null
acct_   2xnY   2019-01-01T06:05:16.725Z                           9900   usd      JPMorgan Chase Bank N.A.                           4147202bbiHavMLPeR77971   null
acct_   2xnY   2019-01-01T06:09:46.607Z                           9900   usd      CAPITAL ONE BANK (USA), NATION AL ASSOCIATION      5108059fTPGHein7iP25560   null
acct_   2xnY   2019-01-01T06:42:14.399Z                           9900   usd      Citibank, N.A.- Costco                             410039vfUo5DIJjysOm1042   null
acct_   2xnY   2019-01-01T09:03:10.222Z                           9900   usd      HSBC UK Bank plc                                   465944axpM3ZRrQSloc0277   null
acct_   2xnY   2019-01-01T10:16:28.602Z                           9900   usd      null                                               601120pUBa6WGhVK2qd8239   null
acct_   2xnY   2019-01-01T10:16:48.723Z                           9900   usd      NATIONAL BANK OF CANADA                            5258989YCcwgZxR8fLV7517   null
acct_   2xnY   2019-01-01T11:37:10.133Z                           9900   usd      Allied Irish Banks, p.l.c.                         43194762nzct6xLPqB79510   null
acct_   2xnY   2019-01-01T12:48:48.072Z                           9900   usd      BARCLAYS BANK UK PLC                               465859rzBDcn1jJ87lS1014   null
acct_   2xnY   2019-01-01T12:49:57.451Z                           9900   usd      BMO HARRIS BANK N.A.                               545958UOBipFR0wLr1Z6926   null
acct_   2xnY   2019-01-01T13:23:33.565Z                           9900   usd      ING Belgium SA/NV                                  423686P6ZCxkdH6wGQc9755   null
acct_   2xnY   2019-01-01T13:25:00.741Z                           9900   usd      Banque Saudi Fransi                                4379740EhuFQpLpLPHl7514   null
acct_   2xnY   2019-01-01T13:55:53.572Z                           9900   usd      JPMorgan Chase Bank N.A.                           414720bJDrdtYeyeaOb5608   null
acct_   2xnY   2019-01-01T14:13:48.234Z                           9900   usd      HSBC UK Bank plc                                   4546381mNfHNvESC0D94116   null
acct_   2xnY   2019-01-01T14:29:33.753Z                           9900   usd      null                                               601100EiZ3ElltWqIWw7887   null
acct_   2xnY   2019-01-01T15:10:47.807Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit                   483312yUeWVHxvI7y8V7658   null
acct_   2xnY   2019-01-01T15:10:55.047Z                           9900   usd      National Westminster Bank PLC                      475128tUeunMpWgrGTa6368   null
acct_   2xnY   2019-01-01T15:35:08.708Z                           9900   usd      BARCLAYS BANK UK PLC                               465859xcYMV4oBKFIAs6022   null
acct_   2xnY   2019-01-01T15:41:13.521Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit                   4124515HNBWndyPT4aU4204   null
acct_   2xnY   2019-01-01T15:53:21.949Z                           9900   usd      Wells Fargo Bank, National Association             473702FK7Z3OsC2bIGT0503   null
acct_   2xnY   2019-01-01T16:24:22.362Z                           9900   usd      HUNTINGTON NATIONAL BANK                           552499CyDBBRw3viun39865   null
acct_   2xnY   2019-01-01T16:28:32.324Z                           9900   usd      Wells Fargo Bank, National Association             434256pFFLrxyZqfZlQ0920   null
acct_   2xnY   2019-01-01T16:37:45.762Z                           9900   usd      The Bank of Nova Scotia                            453510CBzqqvzVXk9aX8028   null
acct_   2xnY   2019-01-01T16:42:37.261Z                           9900   usd      JPMorgan Chase Bank N.A.                           426684y2i5MecJYQwuy3387   null
acct_   2xnY   2019-01-01T16:59:22.26Z                            9900   usd      Bank of America, National Association              474475BQl2FTYtqziPu3475   null
acct_   2xnY   2019-01-01T17:30:26.407Z                           9900   usd      NATIONAL WESTMINSTER BANK PLC                      552213SuCughnE2c5hN5114   null
acct_   2xnY   2019-01-01T17:55:09.606Z                           9900   usd      JPMorgan Chase Bank N.A.                           426684DcJM5PHj3vLcy1764   null
acct_   2xnY   2019-01-01T18:08:56.738Z                           9900   usd      Ulster Bank Limited                                475112dsvWKUECfSr5G4508   null
acct_   2xnY   2019-01-01T18:28:38.591Z                           9900   usd      Langley Federal Credit Union                       402316fXA9pzvcZuVwv6020   null
acct_   2xnY   2019-01-01T18:42:25.002Z                           9900   usd      Citizens Bank, National Association                442788bVKWpvW6jphnp9725   null
acct_   2xnY   2019-01-01T18:55:54.02Z                            9900   usd      U.S. Bank National Association-Credit              403784kaWRRoOaYHLO04145   null
acct_   2xnY   2019-01-01T20:34:43.937Z                           9900   usd      LLOYDS BANK PLC                                    518791pyzplNIvLtfMT1310   null
acct_   2xnY   2019-01-01T20:44:44.674Z                           9900   usd      BARCLAYS BANK DELAWARE                             519955gI9autW9wCEf95798   null
acct_   2xnY   2019-01-01T21:03:59.82Z                            9900   usd      Wells Fargo Bank, National Association             4147182u3vloQc6sa9O0066   null
acct_   2xnY   2019-01-01T21:15:20.029Z                           9900   usd      Wells Fargo Bank, National Association             446542OC03LKjwyHaJC0098   null
acct_   2xnY   2019-01-01T21:26:36.175Z                           9900   usd      U.S. Bank National Association                     419002nDvllIVlhvI655733   null
acct_   2xnY   2019-01-01T21:36:10.655Z                           9900   usd      The Toronto-Dominion Bank                          452034Q2eLtK3y5GDBi0628   null
acct_   2xnY   2019-01-01T21:37:37.007Z                           9900   usd      JPMorgan Chase Bank N.A.                           4388549NEJreDK8sRvc9679   null
acct_   2xnY   2019-01-01T21:38:11.01Z                            9900   usd      The Toronto-Dominion Bank                          452034nfvftLjn7EfJa9015   null
acct_   2xnY   2019-01-01T21:53:18.187Z                          19999   usd      KEYBANK NATIONAL ASSOCIATION                       544927VrQI8c4q9PdX72772   null
acct_   2xnY   2019-01-01T21:54:58.046Z                           9900   usd      Citibank, N.A.- Costco                             410039X4tBMRHZGF8nA0660   null
acct_   2xnY   2019-01-01T21:57:12.535Z                           9900   usd      Bank of America, National Association              433718HjZsEwj4DUHIb1070   null
acct_   2xnY   2019-01-01T22:01:38.413Z                           9900   usd      Citibank, N.A.- Costco                             410039w7tWbCtOcGbbK0132   null
acct_   2xnY   2019-01-01T22:30:30.965Z                           9900   usd      PNC Bank, National Association                     443043fFMqJGBv5dJJo1967   null
acct_   2xnY   2019-01-01T22:31:30.427Z                           9900   usd      The Toronto-Dominion Bank                          452084TA10ftW1lxNJc0675   null
acct_   2xnY   2019-01-01T22:46:59.198Z                           9900   usd      Bank of Scotland PLC                               4762232biw2MAzKQR0J3423   null
acct_   2xnY   2019-01-01T22:53:37.274Z                           9900   usd      Eastern Caribbean Amalgamated Bank Ltd.            422106fhN8UQPmJ9v857013   null
acct_   2xnY   2019-01-01T23:08:23.869Z                           9900   usd      Bank of America - Consumer Credit                  4400666ecm77kc0SCGA0162   null
acct_   2xnY   2019-01-01T23:22:39.926Z                           9900   usd      FIFTH THIRD BANK, THE                              544430PtgyubeZV8FOq6474   null
acct_   2xnY   2019-01-02T00:04:06.444Z                           9900   usd      Wells Fargo Bank, National Association             434256fbQwOfFNGd2fP8740   null
acct_   2xnY   2019-01-02T00:05:51.312Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit                   434769yw5iBxjDBOkS98891   null
acct_   2xnY   2019-01-02T00:15:58.048Z                           9900   usd      U.S. Bank National Association-Credit              403784m7yWgWoiaySnP9311   null
acct_   2xnY   2019-01-02T00:30:38.694Z                           9900   usd      SYNCHRONY BANK                                     524366kabeSGY5Gf2jv5638   null
acct_   2xnY   2019-01-02T00:33:21.538Z                           9900   usd      null                                               601100S2jtkj9xWM0YE4261   null
acct_   2xnY   2019-01-02T01:43:27.667Z                           9900   usd      Wells Fargo Bank, National Association             446540d19MGHDE449e59400   null
acct_   2xnY   2019-01-02T01:48:29.194Z                           9900   usd      Canadian Imperial Bank of Commerce                 450065VUJjEazXSfrQY0224   null
acct_   2xnY   2019-01-02T01:50:44.19Z                            9900   usd      La Federation des Caisses Desjardins du Quebec     453091dlJV4pSCyocN70014   null
acct_   2xnY   2019-01-02T02:57:59.327Z                           9900   usd      JPMorgan Chase Bank N.A.                           426684Z7BC9reDJSs1k2648   null
acct_   2xnY   2019-01-02T03:29:52.346Z                           9900   usd      JPMorgan Chase Bank N.A.                           426684VsQUmHAknETB06495   null
acct_   2xnY   2019-01-02T03:32:34.846Z                           9900   usd      Wells Fargo Bank, National Association             473702GMMbVGzPwLR5E7302   null
acct_   2xnY   2019-01-02T03:37:29.982Z                           9900   usd      Wells Fargo Bank, National Association             473703u3qOhgmRoGh034863   null
                                   Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 34 of 85 PageID #: 393




acct_   2xnY   2019-01-02T03:54:01.11Z                            9900   usd      JPMorgan Chase Bank N.A. - Debit             478200KU0qHIBlgszWO2639   null
acct_   2xnY   2019-01-02T04:32:36.149Z                           9900   usd      Wells Fargo Bank, National Association       4426440b1gaHYEoYqnY2672   null
acct_   2xnY   2019-01-02T04:44:36.203Z                           9900   usd      Bank of America, National Association        4117701Vzu1txoFxaw45357   null
acct_   2xnY   2019-01-02T05:06:57.804Z                           9900   usd      VIBRANT CREDIT UNION                         511431eK90b8sJ9Na9p7656   null
acct_   2xnY   2019-01-02T05:07:58.718Z                           9900   usd      VIBRANT CREDIT UNION                         511431eK90b8sJ9Na9p7656   null
acct_   2xnY   2019-01-02T06:35:08.952Z                           9900   usd      Wells Fargo Bank, National Association       473702r1HFQOWMMcII15616   null
acct_   2xnY   2019-01-02T07:07:32.355Z                           9900   usd      BANK OF NOVA SCOTIA                          530785ThDGot9bzzpt35134   null
acct_   2xnY   2019-01-02T10:42:33.452Z                           9900   usd      BARCLAYS BANK UK PLC                         492942QPpCns4nJo3GE0007   null
acct_   2xnY   2019-01-02T12:49:57.317Z                           9900   usd      BARCLAYS BANK UK PLC                         465859jp4HVinRRj9qH8029   null
acct_   2xnY   2019-01-02T13:35:01.25Z                            9900   usd      BANK OF MONTREAL                             5191239nzSok6cmr63D2034   null
acct_   2xnY   2019-01-02T14:37:31.817Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit             4347690fINe0GXL2PLg5680   null
acct_   2xnY   2019-01-02T14:47:06.61Z                            9900   usd      JPMorgan Chase Bank N.A.                     426684XnQUGIadjpjN67901   null
acct_   2xnY   2019-01-02T15:48:54.974Z                           9900   usd      Lloyds Bank Plc                              492181nlwyqfEenlcYi5731   null
acct_   2xnY   2019-01-02T15:49:14.782Z                           9900   usd      Dubai Islamic Bank                           456835JdP1jF2teiNHK9003   null
acct_   2xnY   2019-01-02T16:04:02.078Z                           9900   usd      Canadian Imperial Bank of Commerce           4502209z3qWS2Kjyz5X6996   null
acct_   2xnY   2019-01-02T16:41:54.511Z                           9900   usd      JPMorgan Chase Bank N.A.                     412138OaaPzXjd1PoO94193   null
acct_   2xnY   2019-01-02T16:48:03.971Z                           9900   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION 517805ngUntQRrgbHpZ3173   null
acct_   2xnY   2019-01-02T17:25:22.441Z                           9900   usd      DEUTSCHER SPARKASSEN UND GIROVERBAND         523253WbMTVasw5mHtG3830   null
acct_   2xnY   2019-01-02T18:06:41.002Z                           9900   usd      Kbc Bank N.V.                                489108FAE5LZppHvysv1985   null
acct_   2xnY   2019-01-02T18:08:22.208Z                           9900   usd      Bank of America - Consumer Credit            4400660jA1ChzceZXER7728   null
acct_   2xnY   2019-01-02T18:13:41.876Z                           9900   usd      Bank of America, National Association        411774aRPKxYgJPacVX4310   null
acct_   2xnY   2019-01-02T18:23:55.853Z                           9900   usd      National Westminster Bank PLC                47512922APPdr0nE4HZ6048   null
acct_   2xnY   2019-01-02T19:02:46.893Z                           9900   usd      JPMorgan Chase Bank N.A.                     426684RX9KBV0uxV8wp9926   null
acct_   2xnY   2019-01-02T19:06:17.908Z                           9900   usd      First Community Credit Union                 442939Oh9XUTOA6CHHH3898   null
acct_   2xnY   2019-01-02T19:28:39.038Z                           9900   usd      Bank of America - Consumer Credit            440066ss6ldgRgugnrQ6876   null
acct_   2xnY   2019-01-02T19:48:19.58Z                            9900   usd      THE GOVERNOR AND COMPANY OF THE BANK OF IRE 542598xznkPRm3kLYZO7686    null
acct_   2xnY   2019-01-02T20:27:52.452Z                           9900   usd      Academy Bank, National Association           408881tW7U4V27XOYq41305   null
acct_   2xnY   2019-01-02T20:30:13.302Z                           9900   usd      Al Rajhi Banking and Investment Corp.        405433C39ZIdtNzHgWf7720   null
acct_   2xnY   2019-01-02T20:32:35.617Z                           9900   usd      JPMorgan Chase Bank N.A.                     414720o03o8Zfg0s2fA4149   null
acct_   2xnY   2019-01-02T20:49:48.573Z                           9900   usd      National Westminster Bank PLC                426393y0kMg97VS6m2h8384   null
acct_   2xnY   2019-01-02T20:51:53.342Z                           9900   usd      MONZO BANK LIMITED                           535522zOTJiE3A14yvw2208   null
acct_   2xnY   2019-01-02T20:53:33.454Z                           9900   usd      National Westminster Bank PLC                475129adRazEe1cvi6D9472   null
acct_   2xnY   2019-01-02T21:18:33.545Z                           9900   usd      MONZO BANK LIMITED                           5355220UQWpgfr09Osg2480   null
acct_   2xnY   2019-01-02T21:19:57.737Z                           9900   usd      BANK OF AMERICA, NATIONAL ASSOCIATION        527521Jztkn4prWk9z71915   null
acct_   2xnY   2019-01-02T21:22:36.126Z                           9900   usd      TSB Bank Plc                                 476367qCyYlN4pmY6jL0610   null
acct_   2xnY   2019-01-02T21:25:21.948Z                           9900   usd      NATIONAL WESTMINSTER BANK PLC                552213Y06RVV7JalB5e0759   null
acct_   2xnY   2019-01-02T21:51:12.672Z                           9900   usd      SYNCHRONY BANK                               5243665NdvmPFYzSivo8446   null
acct_   2xnY   2019-01-02T21:52:20.053Z                           9900   usd      U.S. Bank National Association               4030153Ng9K08erKJU99488   null
acct_   2xnY   2019-01-02T22:04:35.342Z                           9900   usd      CITIBANK N.A.                                542418VgYZvBCLt6B2Y3854   null
acct_   2xnY   2019-01-02T22:23:51.929Z                           9900   usd      null                                         601100cguX4mud5tmsI2897   null
acct_   2xnY   2019-01-02T22:26:46.569Z                           9900   usd      SYNCHRONY BANK                               5218533TrZKstEw1Hx59571   null
acct_   2xnY   2019-01-02T22:38:42.699Z                           9900   usd      ROYAL BANK OF CANADA                         541590CAW73LTDhO1am9728   null
acct_   2xnY   2019-01-02T22:54:36.029Z                           9900   usd      Bank of America, National Association        425628Z5MogEp21j8ql0235   null
acct_   2xnY   2019-01-02T23:12:59.014Z                           9900   usd      HSBC UK Bank plc                             465942G2TARpQ7YUqbw9130   null
acct_   2xnY   2019-01-02T23:23:12.915Z                           9900   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION 515241Sm4JKoc5LI3lA0151   null
acct_   2xnY   2019-01-02T23:32:40.113Z                           9900   usd      Wells Fargo Bank, National Association       434256dWWbHgv6YCPvA8825   null
acct_   2xnY   2019-01-02T23:35:30.06Z                            9900   usd      BBVA USA                                     408109Gku3MR9KxvBfC4858   null
acct_   2xnY   2019-01-02T23:40:04.805Z                           9900   usd      BBVA USA                                     408109Gku3MR9KxvBfC4858   null
acct_   2xnY   2019-01-02T23:42:35.009Z                           9900   usd      BBVA USA                                     408109Gku3MR9KxvBfC4858   null
acct_   2xnY   2019-01-02T23:42:39.133Z                           9900   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION 512025JYPXh6mSXKMYF0656   null
acct_   2xnY   2019-01-02T23:46:12.636Z                           9900   usd      BBVA USA                                     408109Gku3MR9KxvBfC4858   null
acct_   2xnY   2019-01-03T00:21:25.426Z                           9900   usd      Wells Fargo Bank, National Association       4737029HEhNRlvQo8lM4255   null
acct_   2xnY   2019-01-03T00:53:36.142Z                           9900   usd      Bank of America, National Association        481583lJAPhN7x6CV8F5756   null
acct_   2xnY   2019-01-03T01:45:19.717Z                           9900   usd      Bank of America - Consumer Credit            426451KeQeeD9SvIMo40458   null
acct_   2xnY   2019-01-03T01:59:38.082Z                           9900   usd      Wells Fargo Bank, National Association       446540AXnzgbGJbZaM05420   null
acct_   2xnY   2019-01-03T02:05:21.526Z                           9900   usd      JPMorgan Chase Bank N.A.                     426684W6oZRfj9PT8999520   null
acct_   2xnY   2019-01-03T02:19:43.517Z                          19999   usd      FIFTH THIRD BANK, THE                        542432R1NjMz2p38yKj6232   null
acct_   2xnY   2019-01-03T02:44:40.663Z                           9900   usd      UAE EXCHANGE CENTRE LLC                      537207NLLyQcQetBWtq4267   null
acct_   2xnY   2019-01-03T02:55:36.891Z                           9900   usd      JPMorgan Chase Bank N.A.                     438854WTXalweB1NTsE0737   null
acct_   2xnY   2019-01-03T03:49:08.041Z                           9900   usd      ALBERTA TREASURY BRANCHES                    543997DQHydF3mHUktk7811   null
acct_   2xnY   2019-01-03T04:09:39.957Z                           9900   usd      JPMorgan Chase Bank N.A.                     414740P8USLpLbPKH1Q7822   null
acct_   2xnY   2019-01-03T06:09:02.312Z                           9900   usd      BANK OF AMERICA, NATIONAL ASSOCIATION        552433Mk38uD7iAufMX7815   null
acct_   2xnY   2019-01-03T07:08:12.934Z                           9900   usd      Wells Fargo Bank, National Association       446540G8EpTnHxggVuF5952   null
acct_   2xnY   2019-01-03T09:07:23.892Z                           9900   usd      BANK OF AMERICA, NATIONAL ASSOCIATION        552433cWTPcpRWCBTyN8290   null
acct_   2xnY   2019-01-03T10:07:32.288Z                           9900   usd      null                                         601120pUBa6WGhVK2qd8239   null
acct_   2xnY   2019-01-03T11:03:03.163Z                           9900   usd      HSBC UK Bank plc                             465944ClQOm9r0FvLfx5267   null
acct_   2xnY   2019-01-03T11:05:55.987Z                           9900   usd      HSBC UK Bank plc                             465943MjHhUYQ5R6uLK8594   null
acct_   2xnY   2019-01-03T12:13:08.833Z                           9900   usd      Bank of America, National Association        411773yvIuPtZKQb5614550   null
acct_   2xnY   2019-01-03T15:59:03.781Z                           9900   usd      ING BANK N.V.                                524886IgUdedt2db0Tf9449   null
acct_   2xnY   2019-01-03T16:03:29.669Z                           9900   usd      Nationwide Building Society                  475139Umz6yzXyw21D58203   null
acct_   2xnY   2019-01-03T16:13:56.744Z                           9900   usd      Wells Fargo Bank, National Association       434256WMYrX2o8dA0LK3119   null
acct_   2xnY   2019-01-03T16:38:35.562Z                           9900   usd      BARCLAYS BANK UK PLC                         465859LfTlHmmqGrK9F2029   null
acct_   2xnY   2019-01-03T16:54:28.262Z                          19999   usd      CENTENNIAL BANK                              534027ibZk1tAamI0Kh7652   null
acct_   2xnY   2019-01-03T17:41:18.456Z                           9900   usd      The Toronto-Dominion Bank                    452088kHO2n2J9k2rcZ9158   null
acct_   2xnY   2019-01-03T18:26:22.121Z                           9900   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION 5178054b0CHcQJ0TrZP4175   null
acct_   2xnY   2019-01-03T18:28:36.947Z                           9900   usd      BARCLAYS BANK UK PLC                         4658593EyKaxfkdDCka7228   null
acct_   2xnY   2019-01-03T18:57:07.303Z                           9900   usd      Foreningen af Danske Kortudstedere F.M.B.A   457146B8z9hyru5myQM4870   null
acct_   2xnY   2019-01-03T19:43:52.454Z                           9900   usd      Wells Fargo Bank, National Association       442644eAvjHPguIQEAj8502   null
acct_   2xnY   2019-01-03T19:44:08.575Z                           9900   usd      Wells Fargo Bank, National Association       442644eAvjHPguIQEAj8502   null
acct_   2xnY   2019-01-03T19:51:52.672Z                           9900   usd      Bank of America - Consumer Credit            440066pH4iM1XMGRSKO4268   null
acct_   2xnY   2019-01-03T19:52:51.232Z                           9900   usd      SAMBA FINANCIAL GROUP                        552089bJMESE8QZnSlK5011   null
acct_   2xnY   2019-01-03T19:54:01.349Z                           9900   usd      HSBC UK Bank plc                             454638YtP3FyEpF7uU44995   null
acct_   2xnY   2019-01-03T19:54:15.05Z                            9900   usd      HSBC UK Bank plc                             454638YtP3FyEpF7uU44995   null
acct_   2xnY   2019-01-03T19:56:28.917Z                           9900   usd      RAIFFEISENBANK A.S.                          531533pctTiLC6eQDi17244   null
acct_   2xnY   2019-01-03T20:01:08.62Z                            1700   usd      Wells Fargo Bank, National Association       434256cMp7oyVhJyLni2576   null
acct_   2xnY   2019-01-03T20:12:45.143Z                           9900   usd      DEUTSCHER SPARKASSEN UND GIROVERBAND         549007b7zKvfWf52eXe7825   null
acct_   2xnY   2019-01-03T20:15:05.355Z                           9900   usd      The Bank of Nova Scotia                      453733PIKbkwcadx8fR7023   null
acct_   2xnY   2019-01-03T20:26:09.86Z                            9900   usd      DZ BANK AG DEUTSCHE ZENTRAL -GENOSSENSCHAFT 548622xE1yk4sf9pCOj8980    null
acct_   2xnY   2019-01-03T20:30:51.268Z                           9900   usd      Novo Banco S.A.                              460342bQC6LW6UquQsR8107   null
acct_   2xnY   2019-01-03T20:33:14.883Z                           9900   usd      NEWDAY LTD                                   557098K1fD6ESbNKW0n2252   null
acct_   2xnY   2019-01-03T20:36:47.546Z                           9900   usd      BARCLAYS BANK UK PLC                         453978rIel6UDa3AVO79141   null
acct_   2xnY   2019-01-03T20:46:31.812Z                           2200   usd      null                                         371301AqsQ6zCZHNlBs2002   null
acct_   2xnY   2019-01-03T21:16:16.131Z                           9900   usd      CITIBANK N.A.                                512107QYXZx02aM4Ryr1253   null
acct_   2xnY   2019-01-03T21:42:44.337Z                           9900   usd      Bank of America - Consumer Credit            426428ES0RsxlPL2l4f5353   null
acct_   2xnY   2019-01-03T21:46:32.013Z                           9900   usd      Royal Bank of Canada                         451015G0GZhtmpm78Ii4681   null
acct_   2xnY   2019-01-03T21:47:25.608Z                           9900   usd      Wells Fargo Bank, National Association       446542SXP84f987MH1e5780   null
acct_   2xnY   2019-01-03T21:53:11.431Z                           9900   usd      HSBC UK Bank plc                             465944HIGIVhkbC8o5v9260   null
acct_   2xnY   2019-01-03T22:25:02.68Z                            9900   usd      Bank of America, National Association        411776aDDpCmwLL9ToU8528   null
                                   Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 35 of 85 PageID #: 394




acct_   2xnY   2019-01-03T23:19:25.482Z                           9900   usd      TCF National Bank                                 447971lG9A46rU05eDZ6187   null
acct_   2xnY   2019-01-03T23:26:41.433Z                           9900   usd      SANTANDER BANK, NA                                541071PFZu1d7T1XaoX1601   null
acct_   2xnY   2019-01-04T00:44:43.953Z                           9900   usd      JPMorgan Chase Bank N.A.                          426684B7AP4n3wlw5FD1556   null
acct_   2xnY   2019-01-04T01:06:11.356Z                           9900   usd      HUNTINGTON NATIONAL BANK                          517546QXlKrppn1DBOA2965   null
acct_   2xnY   2019-01-04T01:08:26.275Z                           9900   usd      SANTANDER BANK, NA                                541071PFZu1d7T1XaoX1601   null
acct_   2xnY   2019-01-04T01:39:53.659Z                           9900   usd      CITIBANK N.A.                                     542418dd2gFkhkk2gHU2618   null
acct_   2xnY   2019-01-04T02:41:35.485Z                           9900   usd      Wells Fargo Bank, National Association            446542QxnfwhZyOdoJ05378   null
acct_   2xnY   2019-01-04T03:16:38.384Z                           9900   usd      Bank of America - Consumer Credit                 440066WqYonGPbqNMSO5661   null
acct_   2xnY   2019-01-04T03:19:39.996Z                           9900   usd      Wells Fargo Bank, National Association            473703pTGGeLOkdWEKv2271   null
acct_   2xnY   2019-01-04T03:24:11.353Z                           9900   usd      null                                              601100JtsFK8g4TpcC09590   null
acct_   2xnY   2019-01-04T04:36:23.926Z                           9900   usd      JPMorgan Chase Bank N.A.                          426684gbMcHt2bx4RX28637   null
acct_   2xnY   2019-01-04T05:16:35.195Z                           9900   usd      SYNCHRONY BANK                                    556053ISK1lkIgkebIk2306   null
acct_   2xnY   2019-01-04T05:37:05.389Z                           9900   usd      Wells Fargo Bank, National Association            473703bXA5Imy0XMEku4057   null
acct_   2xnY   2019-01-04T07:19:47.958Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit                  420767GzVlhzSDtqCPw8044   null
acct_   2xnY   2019-01-04T11:49:10.91Z                            9900   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION 517805W0bs92TYRbcnI5377        null
acct_   2xnY   2019-01-04T12:09:16.747Z                           9900   usd      NATIONAL WESTMINSTER BANK PLC                     543482Qxj0IliN6eLE87138   null
acct_   2xnY   2019-01-04T12:20:35.305Z                           9900   usd      DUO BANK OF CANADA                                5434403GAQYqu0cusdA8086   null
acct_   2xnY   2019-01-04T14:25:34.836Z                           9900   usd      The Toronto-Dominion Bank                         452001z1fG50SBJqts55843   null
acct_   2xnY   2019-01-04T15:27:08.868Z                           9900   usd      NATIONAL WESTMINSTER BANK PLC                     55221356D50eDkv72NI2455   null
acct_   2xnY   2019-01-04T15:30:07.414Z                           9900   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION 517805uwgefIZZC3pDm0400        null
acct_   2xnY   2019-01-04T17:33:22.896Z                           9900   usd      NATIONAL WESTMINSTER BANK PLC                     547367X1WnXSU4X9xje0076   null
acct_   2xnY   2019-01-04T18:24:50.01Z                           21499   usd      Evry Card Services AS                             42723851nmL0V1rIQE93555   null
acct_   2xnY   2019-01-04T18:33:06.676Z                           9900   usd      Canadian Imperial Bank of Commerce                450065viEdWu3Z2BIUZ6463   null
acct_   2xnY   2019-01-04T19:04:49.447Z                           9900   usd      null                                              601120JfM03ZKjUPGe26015   null
acct_   2xnY   2019-01-04T19:21:05.435Z                           9900   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION 517805l8P1RISrr3IZ92062        null
acct_   2xnY   2019-01-04T19:49:28.067Z                           1700   usd      CARTER BANK AND TRUST                             510659K2SNRcgPx5nDJ2403   null
acct_   2xnY   2019-01-04T19:52:04.95Z                            9900   usd      BARCLAYS BANK UK PLC                              492942NzSx2SB7ROggl8006   null
acct_   2xnY   2019-01-04T20:04:48.512Z                           9900   usd      Wells Fargo Bank, National Association            473703g5eT7NyGWptUv5421   null
acct_   2xnY   2019-01-04T20:40:07.669Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit                  483313NQa46GkrJAUHv5600   null
acct_   2xnY   2019-01-04T22:04:05.872Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit                  434769LCS6hrZAPHFWW4872   null
acct_   2xnY   2019-01-04T22:45:33.009Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit                  434769d4EmRK68O2xJ19120   null
acct_   2xnY   2019-01-04T22:46:29.651Z                           9900   usd      Bank of America - Commercial Credit               433993goO2Vyeg5K9hp4604   null
acct_   2xnY   2019-01-04T23:26:11.823Z                           9900   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION 517805SL1cOXMLtPCSW1201        null
acct_   2xnY   2019-01-05T00:52:27.373Z                           9900   usd      Canadian Imperial Bank of Commerce                450003Ki7kOEDgaDmHY9267   null
acct_   2xnY   2019-01-05T01:28:36.582Z                           9900   usd      Bank of America - Consumer Credit                 4264511gytlOMuNTeon6764   null
acct_   2xnY   2019-01-05T01:41:13.855Z                           9900   usd      JPMorgan Chase Bank N.A.                          426684DDMH4pi5Q85Ey0467   null
acct_   2xnY   2019-01-05T02:20:53.408Z                           9900   usd      The Citizens National Bank of Meridian            419028PaUclGgILfNe72549   null
acct_   2xnY   2019-01-05T02:57:09.305Z                           9900   usd      JPMorgan Chase Bank N.A.                          426290XyAsleqBSh9mJ5791   null
acct_   2xnY   2019-01-05T03:39:39.45Z                            9900   usd      Wells Fargo Bank, National Association            434258VJo3urwQxo8Fg8859   null
acct_   2xnY   2019-01-05T03:57:09.641Z                           9900   usd      BANK OF AMERICA, NATIONAL ASSOCIATION             552433Mjh3iOMDYMnvp9991   null
acct_   2xnY   2019-01-05T06:24:30.927Z                           9900   usd      Bank of America - Consumer Credit                 426428DjVRHDqTLDAEG7808   null
acct_   2xnY   2019-01-05T07:04:19.585Z                           9900   usd      NATIONAL COMMERCIAL BANK, THE                     518694vpnZddQh337cg6007   null
acct_   2xnY   2019-01-05T11:22:20.338Z                           9900   usd      BARCLAYS BANK UK PLC                              465859VdjsILrRj1vQr2018   null
acct_   2xnY   2019-01-05T12:43:14.039Z                           9900   usd      NATIONAL WESTMINSTER BANK PLC                     540964mPrseE27DAT049746   null
acct_   2xnY   2019-01-05T12:45:36.572Z                           9900   usd      Nationwide Building Society                       475141YE6AYmpf5RyNZ7100   null
acct_   2xnY   2019-01-05T12:59:57.886Z                           9900   usd      Ulster Bank Limited                               455718YKQ8oJ6wmAQKx5336   null
acct_   2xnY   2019-01-05T13:12:57.499Z                           9900   usd      Bank of America - Consumer Credit                 440066jryQux9ZSO1n53883   null
acct_   2xnY   2019-01-05T13:24:27.566Z                           9900   usd      JPMorgan Chase Bank N.A.                          4266849errIRVirKhG59680   null
acct_   2xnY   2019-01-05T14:56:36.612Z                           9900   usd      I BPOST S.A. DE DROIT PUBLIC - BPOST NV VAN PUBLI 5305581MSFrkn2c8Af56063   null
acct_   2xnY   2019-01-05T15:12:48.443Z                           9900   usd      JPMorgan Chase Bank N.A.                          426684E5vRrA5NQmenB4653   null
acct_   2xnY   2019-01-05T15:21:14.642Z                           9900   usd      null                                              601100rGhwI3k4WCCcg6273   null
acct_   2xnY   2019-01-05T15:46:16.615Z                           9900   usd      SANTANDER UK PLC                                  528689KbwAVtR2VZWqZ9974   null
acct_   2xnY   2019-01-05T16:01:35.844Z                           9900   usd      Bank of America, National Association             474488KjlFOD2U3Qyc21687   null
acct_   2xnY   2019-01-05T16:07:31.769Z                           9900   usd      Bank of America, National Association             474479zJcekQOPPdx7A2402   null
acct_   2xnY   2019-01-05T16:57:40.052Z                           9900   usd      Wells Fargo Bank, National Association            446542ICCrEOQ1NY3wh0442   null
acct_   2xnY   2019-01-05T17:05:53.924Z                           9900   usd      Israel Credit Cards Limited                       45800761TyfdWEaQwpM1584   null
acct_   2xnY   2019-01-05T17:13:05.251Z                           9900   usd      CITIBANK N.A.                                     521876K1NF42YQKImKq8293   null
acct_   2xnY   2019-01-05T17:19:08.917Z                           9900   usd      PNC Bank, National Association                    443048CuWqVOnmPq1pK5457   null
acct_   2xnY   2019-01-05T17:19:11.608Z                          17800   usd      null                                              379767PGjCHMs4Db50z1001   null
acct_   2xnY   2019-01-05T17:19:45.3Z                             9900   usd      Santander UK Plc                                  475714HXcrGuY68oNJx1929   null
acct_   2xnY   2019-01-05T17:42:10.057Z                          17800   usd      null                                              371348XCsckwdeUQxaU2007   null
acct_   2xnY   2019-01-05T17:47:07.835Z                           9900   usd      Visalux S.C.                                      494025MihS7UXohmF195659   null
acct_   2xnY   2019-01-05T17:58:58.564Z                           9900   usd      null                                              601100ukhknlbzvIubr0598   null
acct_   2xnY   2019-01-05T18:02:11.229Z                           9900   usd      American Airlines Federal Credit Union            447070rqmMaOCKnsvw27192   null
acct_   2xnY   2019-01-05T18:06:25.282Z                           9900   usd      Bank of America - Consumer Credit                 440066EtCvHYqZWTEFs9867   null
acct_   2xnY   2019-01-05T19:04:30.058Z                           9900   usd      UBS SWITZERLAND AG                                5101994iugm1mD8ONwU5711   null
acct_   2xnY   2019-01-05T19:30:07.346Z                           9900   usd      MONZO BANK LIMITED                                535522nZg9FasOHT6lN9327   null
acct_   2xnY   2019-01-05T19:51:54.633Z                           9900   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION 514759tkCjxAXuNMfUg2096        null
acct_   2xnY   2019-01-05T21:28:37.329Z                           9900   usd      Capital One Bank (Usa), National Association      414709ulAOwbZLduz4t8769   null
acct_   2xnY   2019-01-05T22:39:26.644Z                           9900   usd      Bank of America - Consumer Credit                 431305FFhQelO2YJ9jT0428   null
acct_   2xnY   2019-01-05T23:09:23.032Z                           9900   usd      Wells Fargo Bank, National Association            482850UhWanTYpQStT73018   null
acct_   2xnY   2019-01-06T00:48:45.37Z                            9900   usd      ROYAL BANK OF CANADA                              541590CSOR1Yh7uHAhH9712   null
acct_   2xnY   2019-01-06T01:52:23.592Z                           9900   usd      Peoples Trust Company                             426370xcO8Uggal5enT1436   null
acct_   2xnY   2019-01-06T02:14:06.693Z                           9900   usd      FIFTH THIRD BANK, THE                             541413vje5HHpCYusDG8613   null
acct_   2xnY   2019-01-06T04:08:35.993Z                           9900   usd      The First National Bank in Sioux Falls            4778424x7wydBYxzQTH6998   null
acct_   2xnY   2019-01-06T05:19:23.32Z                            9900   usd      Arizona Federal Credit Union                      493855nzqC2kFonVLrG1181   null
acct_   2xnY   2019-01-06T05:28:31.019Z                           9900   usd      Wells Fargo Bank, National Association            446542VHCgQCRdCKPYy2391   null
acct_   2xnY   2019-01-06T09:18:41.604Z                           9900   usd      BARCLAYS BANK UK PLC                              46585992lwoLX3JM7mG6032   null
acct_   2xnY   2019-01-06T09:21:36.838Z                           9900   usd      LLOYDS BANK PLC                                   518791ZhbuZ5rwngCag0676   null
acct_   2xnY   2019-01-06T10:06:32.938Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit                  442742smHtCu4gADPsj1695   null
acct_   2xnY   2019-01-06T13:18:30.608Z                           9900   usd      Kuwait Finance House                              455018I10Mo62LhDrUy5082   null
acct_   2xnY   2019-01-06T13:47:54.102Z                           9900   usd      Royal Bank of Canada                              451015HHUzodMobGC993975   null
acct_   2xnY   2019-01-06T14:08:44.238Z                           9900   usd      JPMorgan Chase Bank N.A.                          4640186HlpvKVZxiLuZ0978   null
acct_   2xnY   2019-01-06T15:31:40.323Z                           9900   usd      HSBC UK Bank plc                                  465943fPbkRXxV3ZGfg9818   null
acct_   2xnY   2019-01-06T15:44:06.927Z                           9900   usd      HSBC UK Bank plc                                  465943Ue7WueyuOTDHV6930   null
acct_   2xnY   2019-01-06T15:48:06.214Z                           9900   usd      HSBC UK Bank plc                                  465943Ue7WueyuOTDHV6930   null
acct_   2xnY   2019-01-06T17:11:11.747Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit                  420767LuCl0zUxhQLJ16622   null
acct_   2xnY   2019-01-06T17:13:13.646Z                           9900   usd      POSTFINANCE AG                                    53082643G3j1Oikg4mq5595   null
acct_   2xnY   2019-01-06T18:32:31.76Z                            9900   usd      JPMorgan Chase Bank N.A.                          464018338PPDX029Kuo0898   null
acct_   2xnY   2019-01-06T18:36:46.084Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit                  483312jxulApHlq3JuF2139   null
acct_   2xnY   2019-01-06T19:40:49.632Z                           9900   usd      Capital One Bank (Usa), National Association      400344HwXNOlpiE8Lnl9672   null
acct_   2xnY   2019-01-06T19:44:43.649Z                           9900   usd      JPMorgan Chase Bank N.A.                          426684MeQnOxQ028gaZ5809   null
acct_   2xnY   2019-01-06T19:47:24.806Z                           9900   usd      BARCLAYS BANK UK PLC                              465858bXOsayqXJS3h46023   null
acct_   2xnY   2019-01-06T20:15:02.264Z                           9900   usd      BANK OF AMERICA, NATIONAL ASSOCIATION             531260NJEPpRlNzK1WN8409   null
acct_   2xnY   2019-01-06T20:17:47.05Z                            9900   usd      JPMorgan Chase Bank N.A. - Debit                  483312UW4fTpfi4liMS4998   null
acct_   2xnY   2019-01-06T20:53:43.598Z                           9900   usd      BANK OF AMERICA, NATIONAL ASSOCIATION             552433hETgn3lvQ89DB8225   null
acct_   2xnY   2019-01-06T20:58:19.285Z                           9900   usd      Al Rajhi Banking and Investment Corp.             405433nbA49mme5W0vI6368   null
acct_   2xnY   2019-01-06T21:45:02.002Z                           9900   usd      Bank of America - Consumer Credit                 431307YkU2GLInkR5Xd0903   null
                                   Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 36 of 85 PageID #: 395




acct_   2xnY   2019-01-06T22:08:10.225Z                           9900   usd      Al Rajhi Banking and Investment Corp.              405433n9k3uzUJfBrZN4918   null
acct_   2xnY   2019-01-06T22:24:32.397Z                           9900   usd      Wells Fargo Bank, National Association             446540C11yUiwPQo5nO5686   null
acct_   2xnY   2019-01-06T22:31:52.374Z                           9900   usd      null                                               601100Q1202q7FQ702R2985   null
acct_   2xnY   2019-01-06T22:43:36.472Z                           9900   usd      JPMorgan Chase Bank N.A.                           426684zMmYyMn3sW3xU0399   null
acct_   2xnY   2019-01-06T22:53:12.432Z                           9900   usd      TD Bank, National Association                      401777lfs5YQYCk8vBD7600   null
acct_   2xnY   2019-01-06T23:19:58.97Z                            9900   usd      null                                               601130IKylOE3gPV8b12173   null
acct_   2xnY   2019-01-06T23:42:32.997Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit                   486796mxi0lYnYR7KTK2544   null
acct_   2xnY   2019-01-06T23:46:14.366Z                           9900   usd      Capital One, National Association                  426692utNNp20tZ6lo86716   null
acct_   2xnY   2019-01-06T23:56:16.281Z                           9900   usd      Citibank, N.A.- Costco                             410039rYopLTgyn3L2A8715   null
acct_   2xnY   2019-01-07T00:05:51.407Z                           1700   usd      Citibank, N.A.- Costco                             410039X4tBMRHZGF8nA0660   null
acct_   2xnY   2019-01-07T00:16:34.61Z                            9900   usd      JPMorgan Chase Bank N.A. - Debit                   406032jlAD17SNaW5V05338   null
acct_   2xnY   2019-01-07T00:50:23.632Z                           9900   usd      TD Bank, National Association                      402944nDMKPFt47VBsG7293   null
acct_   2xnY   2019-01-07T01:46:43.186Z                           9900   usd      JPMorgan Chase Bank N.A.                           4388570S1tVj4Cd2QMi3558   null
acct_   2xnY   2019-01-07T02:33:09.417Z                           9900   usd      JPMorgan Chase Bank N.A.                           424631PEpX0ii1HAtuP4116   null
acct_   2xnY   2019-01-07T02:48:29.916Z                           9900   usd      Bank of America, National Association              481582uo5UoNeAqK7BE0684   null
acct_   2xnY   2019-01-07T02:51:18.41Z                            9900   usd      PNC Bank, National Association                     443040dnDfsRJKvTUNS4219   null
acct_   2xnY   2019-01-07T02:54:32.51Z                            9900   usd      JPMorgan Chase Bank N.A. - Debit                   483316JB29jXvcBK9Zk2687   null
acct_   2xnY   2019-01-07T03:02:58.883Z                           9900   usd      Wells Fargo Bank, National Association             434256VGbn2ATvrgJPF9733   null
acct_   2xnY   2019-01-07T03:09:22.977Z                           9900   usd      Bank of America - Consumer Credit                  440066rO8oOEAEzoc5J8148   null
acct_   2xnY   2019-01-07T03:26:44.821Z                           9900   usd      VIST BANK                                          53104882h7ogOz4nmRI9423   null
acct_   2xnY   2019-01-07T04:11:05.048Z                           9900   usd      BANK OF AMERICA, NATIONAL ASSOCIATION              531260ATvyR7ACXQ9sB1694   null
acct_   2xnY   2019-01-07T04:30:01.171Z                           9900   usd      Royal Bank of Canada                               4519918hM0l5o5hAQE62822   null
acct_   2xnY   2019-01-07T04:56:22.697Z                           9900   usd      CAPITAL ONE BANK (CANADA BRANCH)                   516075h0Cb4oH45Vd2p5414   null
acct_   2xnY   2019-01-07T05:51:11.216Z                           9900   usd      PNC Bank, National Association - Consumer Credit   443603Bk32gDkoCDd5z5851   null
acct_   2xnY   2019-01-07T06:19:08.576Z                           9900   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION       5178050GpXieUL6GW536037   null
acct_   2xnY   2019-01-07T13:34:41.427Z                           9900   usd      JPMorgan Chase Bank N.A.                           426684Ok9cs04zgXKys9662   null
acct_   2xnY   2019-01-07T15:28:39.084Z                           9900   usd      Qatar Islamic Bank (S.A.Q.)                        489329WVSEDuyUmdbQN4682   null
acct_   2xnY   2019-01-07T15:50:30.482Z                           9900   usd      HSBC BANK PLC                                      529930PUV7Vb0ctQfB71218   null
acct_   2xnY   2019-01-07T17:36:17.238Z                           9900   usd      CITIBANK N.A.                                      558832CLmXYaiCt7taT4560   null
acct_   2xnY   2019-01-07T17:47:59.087Z                           9900   usd      UBS SWITZERLAND AG                                 521841koAL1OiyYySfo6894   null
acct_   2xnY   2019-01-07T17:49:32.246Z                           9900   usd      CITIBANK N.A.                                      542418mm8Nw0DQTpb5q5130   null
acct_   2xnY   2019-01-07T18:48:18.41Z                            9900   usd      BANK OF AMERICA, NATIONAL ASSOCIATION              528071ONOxefsx2luDd4669   null
acct_   2xnY   2019-01-07T18:49:19.87Z                            9900   usd      MONZO BANK LIMITED                                 5355225sBp5pgApX4bH4677   null
acct_   2xnY   2019-01-07T19:15:24.548Z                           2500   usd      Wells Fargo Bank, National Association             4737033jMUWyARZnqKn8513   null
acct_   2xnY   2019-01-07T19:24:39.558Z                           9900   usd      JPMorgan Chase Bank N.A.                           438857LZqNc3sRqM1ku4675   null
acct_   2xnY   2019-01-07T20:04:31.234Z                           9900   usd      Citibank, N.A.- Costco                             4100396rIGtUiR0f8qe3368   null
acct_   2xnY   2019-01-07T20:09:50.831Z                           9900   usd      Banque Saudi Fransi                                450824qjPk3z4ZqgfdD5591   null
acct_   2xnY   2019-01-07T20:14:17.627Z                           9900   usd      Al Rajhi Banking and Investment Corp.              414627lbmetg5ixC97t7532   null
acct_   2xnY   2019-01-07T20:19:19.483Z                           9900   usd      HSBC UK Bank plc                                   465944Q4e0IfBEP36017616   null
acct_   2xnY   2019-01-07T20:51:58.98Z                            2500   usd      JPMorgan Chase Bank N.A.                           426684EyjA3DswvdlmC3400   null
acct_   2xnY   2019-01-07T22:07:22.638Z                           9900   usd      Bank of Scotland PLC                               446291sedExN2bqEvKg3136   null
acct_   2xnY   2019-01-07T22:23:14.753Z                           9900   usd      SYNCHRONY BANK                                     521333AzZZ2rTzRULU95104   null
acct_   2xnY   2019-01-07T22:59:27.098Z                           9900   usd      JPMorgan Chase Bank N.A.                           426684EyjA3DswvdlmC3400   null
acct_   2xnY   2019-01-07T23:14:18.326Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit                   483313qJD1wq2vzDuy12167   null
acct_   2xnY   2019-01-07T23:53:02.886Z                           9600   usd      Citibank, National Association - Consumer          426938pXZEb47Zp9nuH3477   null
acct_   2xnY   2019-01-08T00:04:43.631Z                           9900   usd      ROYAL BANK OF CANADA                               541590j8aqU06vDeGJw1683   null
acct_   2xnY   2019-01-08T00:06:47.204Z                           9900   usd      Bank of America, National Association              4326262mU4Od56rFcNC4680   null
acct_   2xnY   2019-01-08T00:07:40.561Z                           9900   usd      Citizens Bank, National Association                442787FEZUWjiSR3BbW5785   null
acct_   2xnY   2019-01-08T03:09:45.173Z                           9900   usd      JPMorgan Chase Bank N.A.                           414720OQnQoCqctsp6L0999   null
acct_   2xnY   2019-01-08T03:16:35.571Z                           9900   usd      Citibank, N.A.- Costco                             410039vfUo5DIJjysOm1042   null
acct_   2xnY   2019-01-08T04:03:07.319Z                           9900   usd      JACK HENRY & ASSOCIATES                            553747Kw8Rqzgh0XbDs4732   null
acct_   2xnY   2019-01-08T04:27:08.664Z                           9900   usd      BANK OF AMERICA, NATIONAL ASSOCIATION              552433GXKKOC1Dxj6Az6008   null
acct_   2xnY   2019-01-08T04:55:45.044Z                           2500   usd      PNC Bank, National Association                     443044Q5lN8Ko1hhbGE2186   null
acct_   2xnY   2019-01-08T09:01:17.871Z                           9900   usd      HSBC UK Bank plc                                   454638ZgI6iLITJPw9j8039   null
acct_   2xnY   2019-01-08T13:30:51.611Z                           9900   usd      Santander UK Plc                                   454742CczGxPHJU9QI62042   null
acct_   2xnY   2019-01-08T13:41:29.525Z                           9900   usd      BARCLAYS BANK UK PLC                               465902fbR57giDOSof24021   null
acct_   2xnY   2019-01-08T15:56:40.285Z                           9900   usd      SAMBA FINANCIAL GROUP                              540902COKsi7v71PGKW5737   null
acct_   2xnY   2019-01-08T17:14:56.603Z                           9900   usd      BARCLAYS BANK UK PLC                               465858di5WOuOXhLb0O9010   null
acct_   2xnY   2019-01-08T18:01:01.793Z                           9900   usd      Bank of America, National Association              435687SkAf7GPFuIs1q2765   null
acct_   2xnY   2019-01-08T18:50:01.542Z                           9900   usd      Lloyds Bank Plc                                    492181HKjMpvkwyTa7Y9830   null
acct_   2xnY   2019-01-08T19:09:10.651Z                           9900   usd      LLOYDS BANK PLC                                    518791hY23Ni85d06dO6470   null
acct_   2xnY   2019-01-08T19:10:05.51Z                            9900   usd      Wells Fargo Bank, National Association             4259079Hjzg3fQP21WS5203   null
acct_   2xnY   2019-01-08T19:35:00.218Z                           9900   usd      BARCLAYS BANK UK PLC                               465858jJzHmp7PUVaWY0019   null
acct_   2xnY   2019-01-08T20:07:51.168Z                           9900   usd      Royal Bank of Canada                               464691osaaUpr03o3P67263   null
acct_   2xnY   2019-01-08T20:48:51.994Z                           9900   usd      SEB KORT BANK AB                                   5275022ZTFyc8GJMc0l4214   null
acct_   2xnY   2019-01-08T21:47:28.64Z                            9900   usd      SAMBA FINANCIAL GROUP                              523970Znsv1yopBparB7669   null
acct_   2xnY   2019-01-08T22:00:08.394Z                           9900   usd      COMMERCIAL INTERNATIONAL BANK (EGYPT) S.A.E.       523761YAyhTuYORwHzr0016   null
acct_   2xnY   2019-01-08T22:02:30.906Z                           9900   usd      FIRST TECHNOLOGY FEDERAL CREDIT UNION              514518lJcXMqqGDGMHn0582   null
acct_   2xnY   2019-01-09T00:43:00.218Z                           9900   usd      Wells Fargo Bank, National Association             44264439omR5M1uQ1CR8163   null
acct_   2xnY   2019-01-09T00:48:33.31Z                            9900   usd      TD Bank, National Association                      448233AWFEhCSkfk5jb9061   null
acct_   2xnY   2019-01-09T01:31:55.119Z                           9900   usd      null                                               601100XefVR0i0ppi4U6580   null
acct_   2xnY   2019-01-09T01:45:53.132Z                           9900   usd      null                                               601100yCAM75J0IaBl46421   null
acct_   2xnY   2019-01-09T02:54:20.714Z                           9900   usd      Capital One Bank (Usa), National Association       4147098iylbqYJe7J9N1873   null
acct_   2xnY   2019-01-09T02:56:49.458Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit                   486796Fg46ZFXVIPlqQ0042   null
acct_   2xnY   2019-01-09T03:52:33.368Z                          19999   usd      CITIBANK N.A.                                      546616FinYA2vNkKrVC7485   null
acct_   2xnY   2019-01-09T07:35:53.881Z                           9900   usd      Bank of America, National Association              481582kFqH5xS7D4zoR7787   null
acct_   2xnY   2019-01-09T07:47:06.238Z                           2500   usd      Barclays Bank Delaware                             486895UQ3uJ5U8dI5jZ8390   null
acct_   2xnY   2019-01-09T16:16:55.703Z                           9900   usd      UBS Switzerland AG                                 490117Ry4KRZsoDkq695273   null
acct_   2xnY   2019-01-09T18:13:27.254Z                           9900   usd      HSBC UK Bank plc                                   4659436PJHcB3WaFYE66416   null
acct_   2xnY   2019-01-09T18:14:08.995Z                           9900   usd      KBC BANK IRELAND PLC                               516968Vdqvr0ncWrI4s7449   null
acct_   2xnY   2019-01-09T18:42:57.915Z                           9900   usd      COMERICA BANK                                      533248AoHOqQCebrblj2130   null
acct_   2xnY   2019-01-09T20:15:42.962Z                           9900   usd      TESCO PERSONAL FINANCE LIMITED                     51865261aTcNB7iOj5h6886   null
acct_   2xnY   2019-01-09T21:11:21.396Z                           9900   usd      FIFTH THIRD BANK, THE                              530090GcS3VIRQkNbNA1996   null
acct_   2xnY   2019-01-09T21:21:48.871Z                           9900   usd      Allied Irish Banks, p.l.c.                         408531PeDPWJrJuaDfn9170   null
acct_   2xnY   2019-01-09T21:53:47.918Z                           9900   usd      CITIBANK N.A.                                      546616utWoHTZybzPcU9812   null
acct_   2xnY   2019-01-10T00:21:49.076Z                           9900   usd      RBC Bank, (Georgia) National Association           490080NyjxkSx8JAiNm1059   null
acct_   2xnY   2019-01-10T01:24:12.06Z                            9900   usd      BANK OF SCOTLAND PLC                               525302tYTvH6yn9NbK50928   null
acct_   2xnY   2019-01-10T01:30:34.415Z                          19999   usd      BANK OF AMERICA, NATIONAL ASSOCIATION              552433Sp1RFvyDycrPV9441   null
acct_   2xnY   2019-01-10T01:38:16.696Z                           9900   usd      Citibank, N.A.- Costco                             410039jxF3E98uJhyJs5612   null
acct_   2xnY   2019-01-10T02:48:18.374Z                           9900   usd      CITIBANK N.A.                                      546616nSvCNwTXbKd7x5966   null
acct_   2xnY   2019-01-10T03:21:26.981Z                           9900   usd      null                                               601100KcI3jvNH9ayFJ4770   null
acct_   2xnY   2019-01-10T03:52:49.949Z                           9900   usd      JPMorgan Chase Bank N.A.                           4147408L1rWXEncTlGo8056   null
acct_   2xnY   2019-01-10T04:00:04.542Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit                   420767yIS5gNsMInoiq2122   null
acct_   2xnY   2019-01-10T11:39:26.478Z                           9900   usd      Lloyds Bank Plc                                    492181Sr3nrgU0vyR8o3228   null
acct_   2xnY   2019-01-10T14:33:10.012Z                           9900   usd      Citizens Bank, National Association                442796NhRZgtWWViS5l6307   null
acct_   2xnY   2019-01-10T15:36:26.585Z                          17800   usd      HSBC BANK MIDDLE EAST                              552102UHHjDx4LWB7QI5716   null
acct_   2xnY   2019-01-10T15:40:25.18Z                            9900   usd      PNC Bank, National Association                     443040XJUmtglpRL5Ia4410   null
acct_   2xnY   2019-01-10T16:27:47.153Z                           9900   usd      HUNTINGTON NATIONAL BANK                           517545rknKQtARO7cg50116   null
                                   Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 37 of 85 PageID #: 396




acct_   2xnY   2019-01-10T16:28:33.007Z                           9900   usd      Bank of America, National Association        4744764fY2LMKNC7j272257   null
acct_   2xnY   2019-01-10T17:35:35.376Z                           9900   usd      KEYBANK NATIONAL ASSOCIATION                 511565Xfk7WueWHU3qc1951   null
acct_   2xnY   2019-01-10T17:54:18.558Z                           9900   usd      Bank of America, National Association        411770lA0iijENRJH473676   null
acct_   2xnY   2019-01-10T17:56:47.174Z                           9900   usd      BANK OF AMERICA, NATIONAL ASSOCIATION        552433LuaqI03gW8SHI3573   null
acct_   2xnY   2019-01-10T18:47:55.471Z                          19999   usd      JPMorgan Chase Bank N.A. - Debit             442732neT09JLCfoZ6G9066   null
acct_   2xnY   2019-01-10T20:15:55.931Z                           9900   usd      CREDIT AGRICOLE S.A.                         513418KRI8b5zNW5w3N9377   null
acct_   2xnY   2019-01-10T21:13:41.089Z                           9900   usd      U.S. Bank National Association               436618RnzMsPmqNHtHW9198   null
acct_   2xnY   2019-01-10T22:08:20.394Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit             441104ZnQGRGebunK2i6202   null
acct_   2xnY   2019-01-10T23:42:56.652Z                           9900   usd      TESCO PERSONAL FINANCE LIMITED               518652rhG5v7aaqpoiP6293   null
acct_   2xnY   2019-01-11T00:34:58.992Z                          19999   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION 5178054lJmSDxxNmLsE5442   null
acct_   2xnY   2019-01-11T03:12:03.056Z                           9900   usd      Citizens Bank, National Association          4427915RVFyUJOPMbkf2675   null
acct_   2xnY   2019-01-11T03:12:14.841Z                           9900   usd      Citizens Bank, National Association          4427915RVFyUJOPMbkf2675   null
acct_   2xnY   2019-01-11T03:31:59.488Z                           9900   usd      Bank of America - Consumer Credit            440066xDrRaAKIZKofv8551   null
acct_   2xnY   2019-01-11T07:22:52.452Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit             483316vYJHA3G1pxyBZ8335   null
acct_   2xnY   2019-01-11T08:26:41.729Z                           9900   usd      HSBC UK Bank plc                             454638VDBPSGgUSynkl3967   null
acct_   2xnY   2019-01-11T10:35:23.244Z                           9900   usd      Qatar Islamic Bank (S.A.Q.)                  456525vQMBJRXUmVXIK5911   null
acct_   2xnY   2019-01-11T14:05:10.027Z                           9900   usd      HSBC UK Bank plc                             4659441YhJtR3AlPi9y8462   null
acct_   2xnY   2019-01-11T14:17:02.899Z                           9900   usd      Regions Bank                                 4099701GrJ3SMEJ3ymp4025   null
acct_   2xnY   2019-01-11T14:28:23.867Z                           9900   usd      Citibank, N.A.- Costco                       410039abNWAnYlf6Yxr9980   null
acct_   2xnY   2019-01-11T14:35:40.98Z                            9900   usd      The Bank of Nova Scotia                      453811ozmKr6ry31x9Q0010   null
acct_   2xnY   2019-01-11T15:25:56.787Z                           9900   usd      Bank of America - Consumer Credit            4400663Q3oWTCQc0sSH9972   null
acct_   2xnY   2019-01-11T18:31:55.881Z                           9900   usd      Bank of America - Consumer Credit            440066Q6tVURI60JWB45808   null
acct_   2xnY   2019-01-11T18:34:05.02Z                            9900   usd      Bank of America - Consumer Credit            440066Q6tVURI60JWB45808   null
acct_   2xnY   2019-01-11T19:55:31.654Z                           9900   usd      The Toronto-Dominion Bank                    452088vt6MTs0mLckZT6141   null
acct_   2xnY   2019-01-11T21:22:39.497Z                           9900   usd      FIRST RATE EXCHANGE SERVICES L               5501293lY9EkCh8A6R59584   null
acct_   2xnY   2019-01-11T23:12:16.953Z                           9900   usd      PNC Bank, National Association               443043fFMqJGBv5dJJo1967   null
acct_   2xnY   2019-01-11T23:12:34.864Z                           9900   usd      THE GOVERNOR AND COMPANY OF THE BANK OF IRE 543267GYDojFsdAmub58071    null
acct_   2xnY   2019-01-11T23:45:04.874Z                           9900   usd      Merrick Bank                                 449311hnauPh1YHTy923536   null
acct_   2xnY   2019-01-12T00:28:19.883Z                           9900   usd      Navy Federal Credit Union                    400022ozCjc3iXS2McX6778   null
acct_   2xnY   2019-01-12T01:10:22.505Z                           9900   usd      Citibank, N.A.- Costco                       410039fXlwvAYpYJW8o0391   null
acct_   2xnY   2019-01-12T02:42:31.309Z                           9900   usd      The Toronto-Dominion Bank                    452088NjlNLfohoJf999078   null
acct_   2xnY   2019-01-12T03:10:29.887Z                           9900   usd      JPMorgan Chase Bank N.A.                     414740BLTYz47bJ0Rla6927   null
acct_   2xnY   2019-01-12T03:21:32.943Z                           9900   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION 517805anT57KkBwokyl0307   null
acct_   2xnY   2019-01-12T03:29:17.42Z                            9900   usd      Citibank, N.A.- Costco                       410039qnTN2SzZWDv7G5277   null
acct_   2xnY   2019-01-12T03:49:14.582Z                           9900   usd      CANADIAN TIRE BANK                           544612uS2urfZfPlOFA5952   null
acct_   2xnY   2019-01-12T05:06:12.267Z                           9900   usd      Capital One Bank (Usa), National Association 414709T5sjwCsubCcCl3498   null
acct_   2xnY   2019-01-12T10:58:32.563Z                           9900   usd      BARCLAYS BANK UK PLC                         465859SKhb0XUjGtlwV1029   null
acct_   2xnY   2019-01-12T13:08:41.567Z                           9900   usd      HSBC UK Bank plc                             465942nZImpkA7TrLYb2406   null
acct_   2xnY   2019-01-12T14:16:46.287Z                           9900   usd      null                                         601100hroEakLg86EOQ9620   null
acct_   2xnY   2019-01-12T14:27:47.626Z                           9900   usd      MONZO BANK LIMITED                           5355227GPZEpIf0Phg44534   null
acct_   2xnY   2019-01-12T14:54:09.397Z                           9900   usd      ING BELGIUM                                  5520411jGrTlzX2Fbfp1080   null
acct_   2xnY   2019-01-12T14:59:41.321Z                           9900   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION 517805ewAwqinm4DSfo0283   null
acct_   2xnY   2019-01-12T15:06:47.21Z                            9900   usd      CITIBANK N.A.                                546616KsNVhluCqtvd97354   null
acct_   2xnY   2019-01-12T16:17:10.224Z                           9900   usd      Bank of America - Consumer Credit            440066STLxg4Ox4f6w64353   null
acct_   2xnY   2019-01-12T16:24:05.418Z                           9900   usd      REVOLUT LIMITED                              4596548ex7FtYeISZot6162   null
acct_   2xnY   2019-01-12T17:34:11.586Z                           9900   usd      LLOYDS BANK PLC                              518791cuKLtx2gN2dUJ0705   null
acct_   2xnY   2019-01-12T17:37:40.784Z                           9900   usd      Bank of America - Consumer Credit            4400666PEas67cIb0Yp9691   null
acct_   2xnY   2019-01-12T17:38:30.37Z                            9900   usd      Wells Fargo Bank, National Association       4737033ImXP7gUsdlIR1739   null
acct_   2xnY   2019-01-12T17:51:38.924Z                           9900   usd      PNC Bank, National Association               443043fFMqJGBv5dJJo1967   null
acct_   2xnY   2019-01-12T18:42:35.421Z                           9900   usd      Bank of America - Consumer Credit            440066wT5GkiTe0iJWp7099   null
acct_   2xnY   2019-01-12T18:48:01.637Z                           9900   usd      National Bank of Kuwait, S.A.K.              464452YRESrKPXmPrPa8218   null
acct_   2xnY   2019-01-12T19:47:25.801Z                           9900   usd      SANTANDER BANK, NA                           532254v7uQcMLmPuPql1760   null
acct_   2xnY   2019-01-12T19:47:52.331Z                           9900   usd      Nationwide Building Society                  475139rWNSVKOD7XGOD0106   null
acct_   2xnY   2019-01-12T20:14:29.937Z                           9900   usd      Bank of America - Consumer Credit            440066KLjnaVJhPnwzr4668   null
acct_   2xnY   2019-01-12T20:20:31.028Z                           9900   usd      Comenity Capital Bank                        407529S4CT4k0tF4y1V0564   null
acct_   2xnY   2019-01-12T22:33:47.254Z                           9900   usd      null                                         601100lWMNReu8gzn3W4243   null
acct_   2xnY   2019-01-12T22:34:11.939Z                           9900   usd      NATIONAL WESTMINSTER BANK PLC                545460Gc6EjtWlx6rPR9266   null
acct_   2xnY   2019-01-12T23:55:47.519Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit             434769aTyrlLvL5UhjQ8162   null
acct_   2xnY   2019-01-13T00:53:17.75Z                            9900   usd      Wells Fargo Bank, National Association       4426442ytETOndfYTz29032   null
acct_   2xnY   2019-01-13T01:21:34.456Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit             483313jnsWE1RVySQhT4177   null
acct_   2xnY   2019-01-13T01:51:00.622Z                           9900   usd      BRYANT STATE BANK                            521044eDkQoL3X9tLt31296   null
acct_   2xnY   2019-01-13T01:54:11.924Z                           9900   usd      U.S. Bank National Association-Credit        403766UKPbUjyyggaqD6363   null
acct_   2xnY   2019-01-13T02:09:07.238Z                           9900   usd      JPMorgan Chase Bank N.A.                     426684Diosy655XI0er5456   null
acct_   2xnY   2019-01-13T02:25:29.402Z                           9900   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION 517805uhKKcu2h8yuQi5856   null
acct_   2xnY   2019-01-13T04:48:05.096Z                           9900   usd      Wells Fargo Bank, National Association       442644nAqBllm27dkzx4959   null
acct_   2xnY   2019-01-13T05:07:42.898Z                           9900   usd      SYNCHRONY BANK                               5213338Fsprdy56aLO93379   null
acct_   2xnY   2019-01-13T11:14:55.108Z                           9900   usd      The Bank of Nova Scotia                      453825EXEEjAVqEmbs94022   null
acct_   2xnY   2019-01-13T14:00:00.56Z                            9900   usd      Foreningen af Danske Kortudstedere F.M.B.A   457182swIuCDvxB713c5396   null
acct_   2xnY   2019-01-13T16:04:11.106Z                           9900   usd      BARCLAYS BANK UK PLC                         465859jWbns5FltzPxB0010   null
acct_   2xnY   2019-01-13T16:36:47.224Z                           9900   usd      FIRST BANK                                   517862FSVF2nL0AXuDu4052   null
acct_   2xnY   2019-01-13T16:52:51.866Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit             475055KVDST9isExDxO7605   null
acct_   2xnY   2019-01-13T18:12:23.191Z                           9900   usd      Wells Fargo Bank, National Association       442644DdUQPQ6qmmOf41779   null
acct_   2xnY   2019-01-13T18:28:01.08Z                            9900   usd      null                                         601100llH9tOeQxv2PW6253   null
acct_   2xnY   2019-01-13T18:34:42.427Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit             434769oZ3X4VTm9jFSl6178   null
acct_   2xnY   2019-01-13T18:51:55.242Z                           9900   usd      Citizens Bank, National Association          442790NSLdAfuL2fhfj3512   null
acct_   2xnY   2019-01-13T19:32:15.347Z                           9900   usd      JPMorgan Chase Bank N.A.                     4266846i9qg8VtULx9Y4006   null
acct_   2xnY   2019-01-13T19:37:42.531Z                           9900   usd      Bank of America, National Association        474472Tij2D62mGbQZh6840   null
acct_   2xnY   2019-01-13T20:36:22.717Z                           9900   usd      U.S. Bank National Association-Credit        418646wiiO4FVry2ZWE9624   null
acct_   2xnY   2019-01-13T21:00:34.778Z                          17800   usd      JPMorgan Chase Bank N.A.                     414740VKY3ZSCrK0SKM8902   null
acct_   2xnY   2019-01-13T21:06:32.996Z                           9900   usd      Santander UK Plc                             475714AvGSHWWJ2sTTk7142   null
acct_   2xnY   2019-01-13T21:07:15.268Z                           9900   usd      BARCLAYS BANK UK PLC                         465859PMUNDQhhB8KQw4013   null
acct_   2xnY   2019-01-13T21:39:10.86Z                            9900   usd      The National Commercial Bank                 485005INFw7dKF9cgsq1006   null
acct_   2xnY   2019-01-13T22:05:34.993Z                           9900   usd      METABANK                                     543276IWUxgcZssmI9q8862   null
acct_   2xnY   2019-01-13T22:21:19.026Z                           9900   usd      null                                         601100ZXNlbLVvvBXHL4406   null
acct_   2xnY   2019-01-13T22:58:28.473Z                           9900   usd      JPMorgan Chase Bank N.A.                     438857yTP9Rw2NbGB4F2389   null
acct_   2xnY   2019-01-13T23:31:10.715Z                          19699   usd      JPMorgan Chase Bank N.A.                     4388544dg9Z2jrJYDQf8960   null
acct_   2xnY   2019-01-13T23:50:31.527Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit             461046FmfRXm13dzL7Z7770   null
acct_   2xnY   2019-01-13T23:54:44.457Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit             483316vYJHA3G1pxyBZ8335   null
acct_   2xnY   2019-01-14T00:15:50.836Z                          17800   usd      null                                         3766569AiJgsNYWzZVL4424   null
acct_   2xnY   2019-01-14T01:16:05.299Z                           9900   usd      Citibank, N.A.- Costco                       410039cGVEsKWGgysst9982   null
acct_   2xnY   2019-01-14T01:25:18.284Z                          17800   usd      JPMorgan Chase Bank N.A. - Debit             420767FPwmNkPJdCDtg3278   null
acct_   2xnY   2019-01-14T02:08:30.232Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit             483312pSqybcJJhbiZl4854   null
acct_   2xnY   2019-01-14T02:15:54.276Z                           9900   usd      Royal Bank of Canada                         451015sOqeLCYzXanln4560   null
acct_   2xnY   2019-01-14T03:16:31.389Z                           9900   usd      Bank of America - Consumer Credit            440066kH4lRkel5rIf25262   null
acct_   2xnY   2019-01-14T06:51:15.568Z                           9900   usd      JPMorgan Chase Bank N.A.                     426684wA8MQAfH05M8t4996   null
acct_   2xnY   2019-01-14T10:42:14.803Z                           9900   usd      REVOLUT LTD                                  539123DMmzKM991MGJP9665   null
acct_   2xnY   2019-01-14T17:26:04.486Z                           9900   usd      DEUTSCHE KREDITBANK AKTIENGESELLSCHAFT       523400ZTbbvWUEu95Xf0788   null
acct_   2xnY   2019-01-14T18:06:02.924Z                           9900   usd      Regions Bank                                 427178cujAXCZQd8fvn9570   null
                                   Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 38 of 85 PageID #: 397




acct_   2xnY   2019-01-14T20:11:24.462Z                           3200   usd      NATIONAL WESTMINSTER BANK PLC                545140Q4KUWGXsv0UGY9938   null
acct_   2xnY   2019-01-14T20:20:03.633Z                          17800   usd      JPMorgan Chase Bank N.A.                     426684q6zT6YluKNQGB6613   null
acct_   2xnY   2019-01-14T20:58:59.843Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit             483312BeQhUDI7pDzI02315   null
acct_   2xnY   2019-01-14T21:48:06.687Z                           9900   usd      Citibank, N.A.- Costco                       410039Q7CmxZVJiezma6295   null
acct_   2xnY   2019-01-14T23:11:14.306Z                           9900   usd      CITIBANK N.A.                                542418QIIuxHAMbJZhJ9771   null
acct_   2xnY   2019-01-15T00:33:23.24Z                            9900   usd      Bank of America, National Association        474472OAGlSxwxAZggD2538   null
acct_   2xnY   2019-01-15T01:12:38.741Z                           9900   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION 517805Q7GJv0ZZQrp4G3424   null
acct_   2xnY   2019-01-15T03:47:21.787Z                           9900   usd      Citibank, N.A.- Costco                       410040pMO7ljg7jzspB6859   null
acct_   2xnY   2019-01-15T13:12:33.772Z                           9900   usd      HSBC BANK PLC                                543458m4rJ4dPnldvTk7543   null
acct_   2xnY   2019-01-15T16:22:57.321Z                           9900   usd      National Westminster Bank PLC                475129IAhIMiMGIEc8N8775   null
acct_   2xnY   2019-01-15T16:46:00.529Z                           9900   usd      DZ BANK AG DEUTSCHE ZENTRAL- GENOSSENSCHAFT 548699yy6lufSj9uMpN3913    null
acct_   2xnY   2019-01-15T17:12:29.259Z                           9900   usd      Royal Bank of Canada                         451015sOqeLCYzXanln4560   null
acct_   2xnY   2019-01-15T18:18:41.226Z                           9900   usd      PSCU Incorporated                            482002rKZu4KqxXD4V59850   null
acct_   2xnY   2019-01-15T23:05:23.986Z                           9900   usd      JPMorgan Chase Bank N.A.                     414740OMSwHWaOKkAWy7342   null
acct_   2xnY   2019-01-16T00:23:14.97Z                            9900   usd      Bank of America, National Association        474481blWSkTYtzA3ey3868   null
acct_   2xnY   2019-01-16T00:53:12.399Z                           9900   usd      TD Bank, National Association                483950TcUC5pyeivUyo6496   null
acct_   2xnY   2019-01-16T05:07:33.322Z                           9900   usd      Vancouver City Savings Credit Union          478901AxfxLcgc8fUs98590   null
acct_   2xnY   2019-01-16T07:06:35.71Z                            9900   usd      Wells Fargo Bank, National Association       446540ATXGLffTY56sq1109   null
acct_   2xnY   2019-01-16T11:17:53.667Z                           9900   usd      Bahrain Islamic Bank BSC                     407775l4pqAVb72PLUP4405   null
acct_   2xnY   2019-01-16T12:50:49.109Z                           9900   usd      GULF BANK K.S.C., THE                        531329p5iYT9K8NUmV41624   null
acct_   2xnY   2019-01-16T12:51:25.243Z                           9900   usd      GULF BANK K.S.C., THE                        531329p5iYT9K8NUmV41624   null
acct_   2xnY   2019-01-16T13:59:31.248Z                           9900   usd      BANCO DO BRASIL, S.A.                        546479OOxM21UdLFdjm1263   null
acct_   2xnY   2019-01-16T16:06:43.826Z                           9900   usd      BARCLAYS BANK UK PLC                         492910yE4O56JqbXBSl0005   null
acct_   2xnY   2019-01-16T16:41:13.187Z                           9900   usd      National Westminster Bank PLC                475129Nrd7gekKfZHqh0934   null
acct_   2xnY   2019-01-16T18:42:03.915Z                           9900   usd      HUNTINGTON NATIONAL BANK                     534740wRp7FBuZ9RCFE8273   null
acct_   2xnY   2019-01-16T18:56:06.957Z                           9900   usd      Bank of America - Consumer Credit            4400668kN9wCy1Vl6DD7939   null
acct_   2xnY   2019-01-16T19:00:09.086Z                           9900   usd      Bank of America - Consumer Credit            426451vZwTmRTQ3UEk27792   null
acct_   2xnY   2019-01-16T19:02:14.682Z                           9900   usd      National Bank of Kuwait, S.A.K.              455015mCXO24aSsPhpU5529   null
acct_   2xnY   2019-01-16T19:05:06.324Z                           9900   usd      CAPITAL ONE BANK (CANADA BRANCH)             516075bor61D9NA29ka6396   null
acct_   2xnY   2019-01-16T20:06:51.864Z                           9900   usd      Wells Fargo Bank, National Association       44264466q5PhUulaa932412   null
acct_   2xnY   2019-01-16T21:54:39.978Z                           9900   usd      JPMorgan Chase Bank N.A.                     426690q8cFKAillBCym7947   null
acct_   2xnY   2019-01-16T22:07:14.66Z                            9900   usd      TD Bank, National Association                483950AVBAshbira6ed1172   null
acct_   2xnY   2019-01-16T23:39:24.482Z                           9900   usd      null                                         601100OafsrlA3mlw6y9150   null
acct_   2xnY   2019-01-16T23:57:54.103Z                           9900   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION 517805uhKKcu2h8yuQi5856   null
acct_   2xnY   2019-01-17T01:07:16.856Z                           9900   usd      Bank of America - Consumer Credit            440066laHlRcEk5ez9l0670   null
acct_   2xnY   2019-01-17T08:26:51.471Z                           9900   usd      Foreningen af Danske Kortudstedere F.M.B.A   457122Qn4vESluEmBqr1594   null
acct_   2xnY   2019-01-17T12:06:56.493Z                           9900   usd      JPMorgan Chase Bank N.A.                     438857sJGyyeNMDMb2g5919   null
acct_   2xnY   2019-01-17T13:30:22.381Z                           9900   usd      CITIBANK N.A.                                542418kOov4dMFtWynq6681   null
acct_   2xnY   2019-01-17T15:14:40.824Z                           9900   usd      Bank of America, National Association        474479VzYlMCSN7NgqJ2885   null
acct_   2xnY   2019-01-17T15:53:15.729Z                           9900   usd      TSB Bank Plc                                 476367TEQtQK8WCKEq05210   null
acct_   2xnY   2019-01-17T16:55:55.23Z                            9900   usd      Lloyds Bank Plc                              492181bQJAO43K6Aepe4244   null
acct_   2xnY   2019-01-17T18:51:24.286Z                          19999   usd      PNC Bank, National Association               443040FPFIbVAqVXDnG3464   null
acct_   2xnY   2019-01-17T19:26:05.611Z                           9900   usd      Royal Bank of Canada                         451014uO654MehFFZZG2142   null
acct_   2xnY   2019-01-17T21:40:24.004Z                           9900   usd      JPMorgan Chase Bank N.A.                     414720XmHX0C6PvoLXU0256   null
acct_   2xnY   2019-01-17T22:36:41.552Z                           9900   usd      null                                         601120hemT4QNwKlawQ4390   null
acct_   2xnY   2019-01-18T02:32:58.892Z                           9900   usd      Wells Fargo Bank, National Association       446542WxSPPR8OPGbKE2401   null
acct_   2xnY   2019-01-18T04:48:08.396Z                          19999   usd      BANK OF AMERICA, NATIONAL ASSOCIATION        552433Sp1RFvyDycrPV9441   null
acct_   2xnY   2019-01-18T08:59:01.467Z                           9900   usd      Santander UK Plc                             454742CczGxPHJU9QI62042   null
acct_   2xnY   2019-01-18T09:11:38.064Z                           9900   usd      HSBC BANK PLC                                543458NaUrOsdaIlQqQ5522   null
acct_   2xnY   2019-01-18T12:08:19.509Z                           9900   usd      JPMorgan Chase Bank N.A.                     414720SxAsB6DWahcdX0375   null
acct_   2xnY   2019-01-18T18:14:05.605Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit             44274226FJzYZl3NgYe2580   null
acct_   2xnY   2019-01-18T23:05:52.789Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit             48331217PJlZLiyWieg0756   null
acct_   2xnY   2019-01-19T02:09:08.821Z                           9900   usd      TD Bank, National Association                483950jsJIV9Otnmfyh4459   null
acct_   2xnY   2019-01-19T04:08:51.665Z                           9900   usd      HSBC BANK MALAYSIA BERHAD                    549854UsM5M41MpEJpj4924   null
acct_   2xnY   2019-01-19T04:08:54.688Z                           9900   usd      HSBC BANK MALAYSIA BERHAD                    549854UsM5M41MpEJpj4924   null
acct_   2xnY   2019-01-19T14:54:47.486Z                           9900   usd      BARCLAYS BANK UK PLC                         465901Ev6hMCAcixo5z7020   null
acct_   2xnY   2019-01-19T15:19:30.728Z                           9900   usd      Barclays Bank Ireland Plc                    490638QRNAl6eau3UvV9406   null
acct_   2xnY   2019-01-19T15:48:52.504Z                           9900   usd      CAPITAL ONE BANK (CANADA BRANCH)             516075gb2KPUo5SFxIK0687   null
acct_   2xnY   2019-01-19T17:19:09.631Z                           9900   usd      BrightStar Credit Union                      401666y4tf9sOwf5JAa1492   null
acct_   2xnY   2019-01-19T17:20:12.05Z                            9900   usd      Bank of America - Consumer Credit            440066oCf8SOZ9q9iPB3016   null
acct_   2xnY   2019-01-19T17:22:04.758Z                           9900   usd      Aberdeen Federal Credit Union                412094IzN9UfPrjJ6Wt7449   null
acct_   2xnY   2019-01-19T17:29:24.641Z                           9900   usd      ROYAL BANK OF CANADA                         5526125uOF7ae7DyBsy9693   null
acct_   2xnY   2019-01-19T19:22:52.241Z                           9900   usd      Bank of Beirut SAL                           469581llg1R1u9u6Ipc3854   null
acct_   2xnY   2019-01-19T21:23:50.419Z                           9900   usd      U.S. Bank National Association-Credit        4081818urKq4f1nPqOn0358   null
acct_   2xnY   2019-01-20T00:15:25Z                               9900   usd      Wells Fargo Bank, National Association       442644HlJDpNFQAnqPk5092   null
acct_   2xnY   2019-01-20T00:31:16.477Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit             4867968YEwrgzlat3Xm7941   null
acct_   2xnY   2019-01-20T01:37:09.711Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit             478200X7MHs3d2T3LfB1725   null
acct_   2xnY   2019-01-20T01:44:33.309Z                           9900   usd      Bank of America, National Association        4744783VvGkNBXnjxoK1482   null
acct_   2xnY   2019-01-20T02:27:09.359Z                           9900   usd      Bank of America - Consumer Credit            4313070thUCDgbWSWoZ0739   null
acct_   2xnY   2019-01-20T04:13:31.836Z                           9900   usd      THE BANCORP BANK                             514377cG1sukncbFKXW8040   null
acct_   2xnY   2019-01-20T09:07:54.768Z                           9900   usd      BARCLAYS BANK UK PLC                         492913RiqqV4mashEWr0001   null
acct_   2xnY   2019-01-20T11:56:55.404Z                           9900   usd      BankMuscat (SAOG)                            483791mztoPoOj6XHNu5974   null
acct_   2xnY   2019-01-20T13:31:46.06Z                            9900   usd      SUNTRUST BANK                                546540DJLa79pOwobpT6523   null
acct_   2xnY   2019-01-20T14:46:26.929Z                           9900   usd      Bank of America - Consumer Credit            4400662b3tHbO8YxjrM4192   null
acct_   2xnY   2019-01-20T17:12:02.101Z                           3200   usd      Bank of Scotland PLC                         446291SAK0PmOoKryuT6318   null
acct_   2xnY   2019-01-20T18:09:43.201Z                           9900   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION 517805rhB82755eKtea8281   null
acct_   2xnY   2019-01-20T19:28:13.811Z                           9900   usd      Lloyds Bank Plc                              492181bQJAO43K6Aepe4244   null
acct_   2xnY   2019-01-20T19:52:23.04Z                            9900   usd      Wells Fargo Bank, National Association       414718mSwjdpemW0IZZ6569   null
acct_   2xnY   2019-01-20T19:55:18.98Z                            9900   usd      METRO BANK PLC                               5573614lUkdp7XjkgID6715   null
acct_   2xnY   2019-01-20T20:19:41.295Z                          17800   usd      JPMorgan Chase Bank N.A. - Debit             483314KZBwOCi558cdI7120   null
acct_   2xnY   2019-01-20T21:09:23.497Z                           9900   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION 517805XdV8ovnldO45r6710   null
acct_   2xnY   2019-01-21T03:31:20.712Z                           9900   usd      BANK OF MONTREAL                             55102905lvbLN4McWkO7722   null
acct_   2xnY   2019-01-21T07:32:53.771Z                           9900   usd      University of Wisconsin Credit Union         434198Nq6eDDW7WfaP33613   null
acct_   2xnY   2019-01-21T13:49:36.656Z                           9900   usd      CITIBANK N.A.                                512107wY4jGNmwT1lHz0983   null
acct_   2xnY   2019-01-21T14:38:30.075Z                           9900   usd      SANTANDER BANK, NA                           512992QngNipn1U6sVD6624   null
acct_   2xnY   2019-01-21T16:05:47.608Z                           1700   usd      Citibank, N.A.- Costco                       410039HVJu1mwhl0F202868   null
acct_   2xnY   2019-01-21T17:45:17.1Z                             9900   usd      JPMorgan Chase Bank N.A. - Debit             490070SvPjD1TF4k2Gj2130   null
acct_   2xnY   2019-01-21T20:49:28.787Z                           9900   usd      Wells Fargo Bank, National Association       434256QkLTCOU7DDVTW2188   null
acct_   2xnY   2019-01-21T21:23:15.632Z                           9900   usd      Lloyds Bank Plc                              492182ttl7wDyeDwSxe3813   null
acct_   2xnY   2019-01-21T21:29:35.079Z                          19999   usd      CITIBANK N.A.                                546616FinYA2vNkKrVC7485   null
acct_   2xnY   2019-01-22T01:21:40.509Z                           9900   usd      Canadian Imperial Bank of Commerce           450553KjOkEghJ9Ifpn9849   null
acct_   2xnY   2019-01-22T01:57:45.282Z                           9900   usd      JPMorgan Chase Bank N.A.                     405037gMxe7aNyWjSzB9560   null
acct_   2xnY   2019-01-22T02:06:32.502Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit             4833166dG4oKF3OknPn1230   null
acct_   2xnY   2019-01-22T03:38:42.967Z                           9900   usd      DUO BANK OF CANADA                           54344051UafEOeNuDVN2917   null
acct_   2xnY   2019-01-22T04:47:28.755Z                           9900   usd      BANK OF AMERICA, NATIONAL ASSOCIATION        552433oz5PxSX1pr0za3320   null
acct_   2xnY   2019-01-22T10:02:39.866Z                           9900   usd      Santander UK Plc                             476361yCFLbvWAf1jPz8566   null
acct_   2xnY   2019-01-22T13:02:59.409Z                           9900   usd      BARCLAYS BANK UK PLC                         492915ZsCoUsOitj0gO7004   null
acct_   2xnY   2019-01-22T13:48:52.2Z                             9900   usd      TD Bank, National Association                448233XZ2AlH5qJ8Ilv4483   null
                                   Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 39 of 85 PageID #: 398




acct_   2xnY   2019-01-22T15:22:53.467Z                          17800   usd      Al Rajhi Banking and Investment Corp.                405433sQ0kddrnMkox54201   null
acct_   2xnY   2019-01-22T16:11:15.623Z                           9900   usd      ADVANZIA BANK S.A.                                   540187YhgbwhZyRt7lI5218   null
acct_   2xnY   2019-01-22T17:02:33.603Z                           9900   usd      U.S. Bank National Association-Credit                403784S1jEh8gdAcxlU7255   null
acct_   2xnY   2019-01-22T18:30:27.611Z                           9900   usd      Riyad Bank                                           457927OG3HtiIHR1cHz5899   null
acct_   2xnY   2019-01-22T18:44:13.858Z                           9900   usd      HSBC BANK PLC                                        543458J4XTvCLUOqW2f0800   null
acct_   2xnY   2019-01-22T21:44:11.818Z                           9900   usd      JPMorgan Chase Bank N.A.                             414720J3nNRMB6biVE44777   null
acct_   2xnY   2019-01-22T21:51:04.926Z                           9900   usd      REVOLUT LIMITED                                      459654lMXr2vjezwJhV2902   null
acct_   2xnY   2019-01-22T23:01:30.401Z                           9900   usd      JPMorgan Chase Bank N.A.                             414720bjaxiq96rlAAy9122   null
acct_   2xnY   2019-01-22T23:11:08.93Z                            9900   usd      JPMorgan Chase Bank N.A.                             414720l6k7wM7kHM0Dm2352   null
acct_   2xnY   2019-01-23T01:02:35.455Z                           9900   usd      CITIBANK N.A.                                        54241833uRVPmQP7YZt4689   null
acct_   2xnY   2019-01-23T03:23:40.687Z                          17800   usd      CITIBANK N.A.                                        542418fUBkCRVc6NYpg0438   null
acct_   2xnY   2019-01-23T03:26:54.098Z                           9900   usd      San Diego County Credit Union                        460848hc3unooNU1YRu6655   null
acct_   2xnY   2019-01-23T04:21:26.699Z                           9900   usd      null                                                 3798033BrHh14tODkZA1009   null
acct_   2xnY   2019-01-23T05:26:45.882Z                           9900   usd      Wells Fargo Bank, National Association               434256XxoYNNZPiDbi78779   null
acct_   2xnY   2019-01-23T12:20:47.064Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit                     486796bjJyJm8KwELvf8153   null
acct_   2xnY   2019-01-23T15:59:10.206Z                           9900   usd      MONZO BANK LIMITED                                   535522Ghwqn84t31TP91544   null
acct_   2xnY   2019-01-23T18:49:43.485Z                           9900   usd      Wells Fargo Bank, National Association               434256Blspw1tfXp2aN8545   null
acct_   2xnY   2019-01-23T20:06:43.438Z                           9900   usd      WIRECARD CARD SOLUTIONS LIMITED                      537590W6YBl8wZriO3m6831   null
acct_   2xnY   2019-01-23T20:07:22.657Z                           9900   usd      WIRECARD CARD SOLUTIONS LIMITED                      537590W6YBl8wZriO3m6831   null
acct_   2xnY   2019-01-23T20:24:14.524Z                           9900   usd      HSBC BANK USA, NATIONAL ASSOCI ATION                 521332CsxGPwBXp3aq23170   null
acct_   2xnY   2019-01-24T01:21:03.103Z                           9900   usd      JPMorgan Chase Bank N.A.                             414720stlTxOEI2UaBp3890   null
acct_   2xnY   2019-01-24T01:32:53.023Z                          21499   usd      CAPITAL ONE BANK (CANADA BRANCH)                     516075xikT2lNzGxiFv2720   null
acct_   2xnY   2019-01-24T03:19:22.787Z                           9900   usd      Bank of America - Consumer Credit                    440066XaEQ2ii3BRl6G6163   null
acct_   2xnY   2019-01-24T03:49:26.265Z                           9900   usd      Citibank, N.A.- Costco                               410039qSXyKyb6CwvHv8854   null
acct_   2xnY   2019-01-24T08:41:29.445Z                           9900   usd      UBS SWITZERLAND AG                                   510197XiZBfi1ADo4Xf8849   null
acct_   2xnY   2019-01-24T13:31:25.832Z                           2500   usd      JPMorgan Chase Bank N.A. - Debit                     483316RVS8MfvjYACou6549   null
acct_   2xnY   2019-01-24T14:36:58.831Z                           9900   usd      Santander UK Plc                                     476361mIjlujpqeiM1S7658   null
acct_   2xnY   2019-01-24T15:38:10.515Z                           9900   usd      Al Rajhi Banking and Investment Corp.                405433T9hJimpX5xlA61081   null
acct_   2xnY   2019-01-24T16:54:18.706Z                           9900   usd      Kuwait Finance House                                 400601SNXwOXLqpUyXL4355   null
acct_   2xnY   2019-01-24T17:17:35.86Z                            9900   usd      Canadian Imperial Bank of Commerce                   450220T9rBJPxwCxzor4230   null
acct_   2xnY   2019-01-24T17:52:31.885Z                          19999   usd      Bank of America, National Association                474488dvr1tSOEXHalf8209   null
acct_   2xnY   2019-01-24T18:38:16.484Z                           9900   usd      BARCLAYS BANK UK PLC                                 492943bTkNOotaiKPmi2003   null
acct_   2xnY   2019-01-24T19:37:35.516Z                           9900   usd      BARCLAYS BANK UK PLC                                 492942NIt7ZG50qnDxS7000   null
acct_   2xnY   2019-01-24T19:41:16.154Z                           2500   usd      MidFirst Bank                                        452109TTSaBFUV9AL9r1184   null
acct_   2xnY   2019-01-24T20:31:08.848Z                           9900   usd      BARCLAYS BANK UK PLC                                 465859ti1gLZJefvat95029   null
acct_   2xnY   2019-01-25T00:14:33.035Z                           9900   usd      Servired, Sociedad Espanola de Medios de Pago, S.A   4940199X4kvg6IHFfKU9791   null
acct_   2xnY   2019-01-25T01:59:20.091Z                           9900   usd      Bank of America - Consumer Credit                    440066XjGxLZqtoSDiN8523   null
acct_   2xnY   2019-01-25T02:17:52.196Z                           9900   usd      Royal Bank of Canada                                 464691osaaUpr03o3P67263   null
acct_   2xnY   2019-01-25T08:24:58.33Z                            9900   usd      Bank of America, National Association                474478N1Z8kcCAxrY7c8389   null
acct_   2xnY   2019-01-25T17:23:31.726Z                          17800   usd      BANK OF AMERICA, NATIONAL ASSOCIATION                552433JVmMGaYLH7K7o6333   null
acct_   2xnY   2019-01-25T20:05:41.645Z                           9900   usd      Al Rajhi Banking and Investment Corp.                4054333RFghvmZTwzDZ0339   null
acct_   2xnY   2019-01-25T20:20:50.192Z                           9900   usd      Nationwide Building Society                          475142gOLr8bOnbYKsm5105   null
acct_   2xnY   2019-01-25T23:10:35.337Z                          19999   usd      JPMorgan Chase Bank N.A. - Debit                     406068eo3nLQTA0OoSd4637   null
acct_   2xnY   2019-01-26T02:53:54.014Z                           9900   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION         517805dneqGhT2wFZYt8646   null
acct_   2xnY   2019-01-26T03:00:22.203Z                           1700   usd      JPMorgan Chase Bank N.A. - Debit                     441104ZnQGRGebunK2i6202   null
acct_   2xnY   2019-01-26T04:00:38.187Z                           9900   usd      Bank of America - Consumer Credit                    431307DkJUQmarnGvYV8725   null
acct_   2xnY   2019-01-26T12:28:34.778Z                           9900   usd      HSBC UK Bank plc                                     4659445wdVFsDDxiVtw2041   null
acct_   2xnY   2019-01-26T12:28:34.997Z                           9900   usd      HSBC UK Bank plc                                     4659445wdVFsDDxiVtw2041   null
acct_   2xnY   2019-01-26T12:28:35.6Z                             9900   usd      HSBC UK Bank plc                                     4659445wdVFsDDxiVtw2041   null
acct_   2xnY   2019-01-26T12:28:36.229Z                           9900   usd      HSBC UK Bank plc                                     4659445wdVFsDDxiVtw2041   null
acct_   2xnY   2019-01-26T12:28:36.826Z                           9900   usd      HSBC UK Bank plc                                     4659445wdVFsDDxiVtw2041   null
acct_   2xnY   2019-01-26T12:28:37.337Z                           9900   usd      HSBC UK Bank plc                                     4659445wdVFsDDxiVtw2041   null
acct_   2xnY   2019-01-26T12:28:37.792Z                           9900   usd      HSBC UK Bank plc                                     4659445wdVFsDDxiVtw2041   null
acct_   2xnY   2019-01-26T16:06:19.172Z                           9900   usd      Ulster Bank Ireland Designated Activity Company      431932Qmr5PJRqJwerk6443   null
acct_   2xnY   2019-01-26T16:20:01.955Z                           9900   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION         517805mpKDfxwhSSgqL6546   null
acct_   2xnY   2019-01-26T17:50:05.543Z                           9900   usd      National Westminster Bank PLC                        4751299jj8RbykjSoxk8920   null
acct_   2xnY   2019-01-26T18:21:31.626Z                           9900   usd      CITIBANK N.A.                                        526219mqSi0fhBOmDGj9926   null
acct_   2xnY   2019-01-26T18:27:20.354Z                           9900   usd      Bank of America, National Association                442657N7H1jt3Ouyrjn6630   null
acct_   2xnY   2019-01-26T22:14:11.123Z                           9900   usd      JPMorgan Chase Bank N.A.                             426684Yw9Zq11UUMYMC2353   null
acct_   2xnY   2019-01-26T23:34:41.1Z                             9900   usd      JPMorgan Chase Bank N.A. - Debit                     461046hIWR67L3JBCla2092   null
acct_   2xnY   2019-01-27T01:20:12.733Z                           9900   usd      Bank of America - Consumer Credit                    440066kH4lRkel5rIf25262   null
acct_   2xnY   2019-01-27T02:29:54.552Z                           9900   usd      PNC Bank, National Association                       443047vKS5Nir2lqEah2194   null
acct_   2xnY   2019-01-27T02:42:59.748Z                           9900   usd      BANK OF AMERICA, NATIONAL ASSOCIATION                511560chDfeWr0LJ3xO9506   null
acct_   2xnY   2019-01-27T04:09:03.805Z                           9900   usd      Wells Fargo Bank, National Association               425909DD9z72Q4P1aFO3395   null
acct_   2xnY   2019-01-27T14:20:42.876Z                           9900   usd      BANK OF AMERICA, NATIONAL ASSOCIATION                527515TW3LXQw0yTp5c0148   null
acct_   2xnY   2019-01-27T15:15:03.894Z                          21499   usd      Canadian Imperial Bank of Commerce                   450553DRTsUBSj8UWqm3869   null
acct_   2xnY   2019-01-27T16:37:32.169Z                           9900   usd      Deutsche Kreditbank AG                               493000akk2VnCv8mt084925   null
acct_   2xnY   2019-01-27T17:30:09.644Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit                     434769VLEc7Pz5uYCjz2789   null
acct_   2xnY   2019-01-27T18:30:01.64Z                            9900   usd      Lloyds Bank Plc                                      492181Dk1vyOAi51V1R3042   null
acct_   2xnY   2019-01-27T19:00:54.403Z                           9900   usd      CITIBANK N.A.                                        542418SunVrLLZ8mEiJ3174   null
acct_   2xnY   2019-01-27T21:01:43.592Z                           9900   usd      JPMorgan Chase Bank N.A.                             414740pgovh882edQZZ6813   null
acct_   2xnY   2019-01-27T21:22:57.537Z                           9900   usd      BBVA USA                                             4081098uv2XD94hxUnQ1236   null
acct_   2xnY   2019-01-27T21:22:57.835Z                           9900   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION         517805P5uHiaoUarfSf4555   null
acct_   2xnY   2019-01-27T21:56:18.586Z                           9900   usd      JPMorgan Chase Bank N.A.                             403212qPQXrUdNVA2OY3081   null
acct_   2xnY   2019-01-27T22:22:55.305Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit                     478200anzhoeXCKCMjZ7420   null
acct_   2xnY   2019-01-27T22:50:08.378Z                           9900   usd      HSBC UK Bank plc                                     465950pEOcoDf54zSXR4749   null
acct_   2xnY   2019-01-27T23:43:52.718Z                          19999   usd      Bank of America - Consumer Credit                    4400669H4SYKhxGAPkd0104   null
acct_   2xnY   2019-01-28T01:18:56.911Z                           9900   usd      Bank of America - Consumer Credit                    440066tXgUHfFaAsiZf5391   null
acct_   2xnY   2019-01-28T01:18:58.739Z                           9900   usd      Bank of America - Consumer Credit                    440066tXgUHfFaAsiZf5391   null
acct_   2xnY   2019-01-28T01:19:00.606Z                           9900   usd      Bank of America - Consumer Credit                    440066tXgUHfFaAsiZf5391   null
acct_   2xnY   2019-01-28T03:13:43.556Z                           9900   usd      null                                                 601100ElRIQmijCfBEu8326   null
acct_   2xnY   2019-01-28T03:14:19.101Z                           9900   usd      Bank of America, National Association                4744767VfDjvABqGwzd6972   null
acct_   2xnY   2019-01-28T04:04:25.17Z                            9900   usd      null                                                 601100sKqzM6Icvorhx6032   null
acct_   2xnY   2019-01-28T08:28:18.35Z                            9900   usd      JPMorgan Chase Bank N.A. - Debit                     483316vYJHA3G1pxyBZ8335   null
acct_   2xnY   2019-01-28T16:38:32.297Z                           9900   usd      HSBC UK Bank plc                                     454638n8ldGE856xzol5550   null
acct_   2xnY   2019-01-28T17:20:10.665Z                           9900   usd      BARCLAYS BANK UK PLC                                 492915c6PiyXBuv2OWL6006   null
acct_   2xnY   2019-01-28T18:16:48.217Z                           9900   usd      National Westminster Bank PLC                        47512922APPdr0nE4HZ6048   null
acct_   2xnY   2019-01-28T19:58:50.712Z                           9900   usd      LLOYDS BANK PLC                                      540758Lc3Dzy888ma2U2259   null
acct_   2xnY   2019-01-28T21:55:11.061Z                           9900   usd      CANADIAN TIRE BANK                                   544614Nlav6pwJYuHn82073   null
acct_   2xnY   2019-01-28T22:07:10.873Z                           9900   usd      BARCLAYS BANK UK PLC                                 465859Cqsjok6ImO4Ez2025   null
acct_   2xnY   2019-01-28T23:55:10.449Z                           2500   usd      JPMorgan Chase Bank N.A.                             426684WKSWOcrihsQOs1092   null
acct_   2xnY   2019-01-29T00:31:28.158Z                           9900   usd      Wells Fargo Bank, National Association               446542HOtjtaFwFjJck4880   null
acct_   2xnY   2019-01-29T01:02:43.384Z                           9900   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION         517805qdRUjkfRvTflS4779   null
acct_   2xnY   2019-01-29T14:12:19.822Z                           9900   usd      BARCLAYS BANK UK PLC                                 492915ibEpLTeoPww6K7001   null
acct_   2xnY   2019-01-29T14:50:14.327Z                           9900   usd      BARCLAYS BANK UK PLC                                 465859jWbns5FltzPxB0010   null
acct_   2xnY   2019-01-29T15:12:56.272Z                           9900   usd      null                                                 601100YIB7VkuKhPiGt9791   null
acct_   2xnY   2019-01-29T15:43:19.897Z                           9900   usd      Emirates NBD Bank (P.J.S.C.)                         443913EI8NkIRikDZ2M6719   null
acct_   2xnY   2019-01-29T15:51:56.475Z                           9900   usd      BANK AUDI SAL                                        519316d0RVAadB4qRHO8836   null
                                   Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 40 of 85 PageID #: 399




acct_   2xnY   2019-01-29T16:36:29.927Z                           9900   usd      Bank of America - Consumer Credit              4400666W1JGgx3jCVWj8016   null
acct_   2xnY   2019-01-29T18:06:44.133Z                           9900   usd      Wilmington Savings Fund Society, FSB           412141L8v0LRmIP90Lr6088   null
acct_   2xnY   2019-01-29T19:53:55.736Z                           9900   usd      National Westminster Bank PLC                  454420ZnpHEIR9xfb8U3583   null
acct_   2xnY   2019-01-29T20:11:53.426Z                           9900   usd      CITY BANK                                      5507708bf32D6WMtxMC6348   null
acct_   2xnY   2019-01-29T20:36:01.534Z                           9900   usd      Wells Fargo Bank, National Association         473703Mqm1p0LrM9l6A2063   null
acct_   2xnY   2019-01-29T20:59:13.442Z                           9900   usd      CAPITAL ONE BANK (CANADA BRANCH)               545756WizMkJxgE96d34311   null
acct_   2xnY   2019-01-29T21:24:44.364Z                           9900   usd      Bank of America - Consumer Credit              440066gf5cCYQdayHHx3265   null
acct_   2xnY   2019-01-29T22:37:37.767Z                           9900   usd      Bank of America - Consumer Credit              4400666W1JGgx3jCVWj8016   null
acct_   2xnY   2019-01-30T00:19:25.251Z                           9900   usd      JPMorgan Chase Bank N.A.                       414720JJEWaOnUL7PMy7109   null
acct_   2xnY   2019-01-30T00:42:00.455Z                           9900   usd      Wells Fargo Bank, National Association         473702jsvCrqKybe5DB2496   null
acct_   2xnY   2019-01-30T01:49:15.594Z                           9900   usd      JPMorgan Chase Bank N.A.                       414740Jdq5URr6vcW0G7666   null
acct_   2xnY   2019-01-30T13:44:53.747Z                           9900   usd      CENTRAL TRUST BANK, THE                        511271MWK5lRYI6lhGv4700   null
acct_   2xnY   2019-01-30T16:02:12.182Z                          17800   usd      null                                           376772KwsANbWt9rRSU1002   null
acct_   2xnY   2019-01-30T16:18:28.06Z                           19999   usd      Bank of America, National Association          474478UAE28Ct996xBw7089   null
acct_   2xnY   2019-01-30T17:55:45.029Z                           9900   usd      HSBC UK Bank plc                               465944coopii8cIAzgg0650   null
acct_   2xnY   2019-01-30T19:20:11.018Z                           9900   usd      Lloyds Bank Plc                                446259ewS6MduE9MnCR4315   null
acct_   2xnY   2019-01-30T19:30:46.132Z                           9900   usd      Nationwide Building Society                    475139VCStH3mfQpuJA8303   null
acct_   2xnY   2019-01-30T19:48:08.722Z                           9900   usd      CITIBANK N.A.                                  542418TXkkffUv8Sabs7738   null
acct_   2xnY   2019-01-30T19:54:19.294Z                           9900   usd      Navy Federal Credit Union                      4060959ItTSHazFaOhq4261   null
acct_   2xnY   2019-01-30T20:30:51.673Z                           9900   usd      U.S. Bank National Association-Credit          403784twSl98TgvA7KZ8079   null
acct_   2xnY   2019-01-30T22:42:00.571Z                           9900   usd      BBVA USA                                       435760VTq4GBGlD2y850306   null
acct_   2xnY   2019-01-30T23:18:51.099Z                           9900   usd      ROGERS BANK                                    557914FrNHjLa6BO4y38467   null
acct_   2xnY   2019-01-31T00:12:00.241Z                          21199   usd      The Toronto-Dominion Bank                      452001i2kH5lvmIrpEY3909   null
acct_   2xnY   2019-01-31T01:37:42.547Z                           9900   usd      Bank of America, National Association          474478zrp3wvSR0rVfz9998   null
acct_   2xnY   2019-01-31T03:28:28.031Z                           2500   usd      JPMorgan Chase Bank N.A. - Debit               442742smHtCu4gADPsj1695   null
acct_   2xnY   2019-01-31T04:14:24.283Z                           9900   usd      CITIBANK N.A.                                  546616zIb7IoCsFfdJR1321   null
acct_   2xnY   2019-01-31T08:13:55.322Z                           9900   usd      Wells Fargo Bank, National Association         434257ls77jnvg8xIQK6598   null
acct_   2xnY   2019-01-31T18:13:35.618Z                           9900   usd      null                                           379234jCwcFJcqILJzI1007   null
acct_   2xnY   2019-01-31T20:16:52.904Z                           9900   usd      PNC Bank, National Association                 4430718a50kkVRtGM977157   null
acct_   2xnY   2019-01-31T20:29:05.608Z                           9900   usd      Wells Fargo Bank, National Association         4342565Bq3ZAC834ZVS5697   null
acct_   2xnY   2019-02-01T06:45:44.642Z                           9900   usd      Bank of America - Consumer Credit              440066L9kEyV2AcRG8q6176   null
acct_   2xnY   2019-02-01T06:49:49.327Z                           9900   usd      SYNCHRONY BANK                                 5218534uIqkwVcpo0cs1043   null
acct_   2xnY   2019-02-01T11:27:20.821Z                           9900   usd      NATIONAL WESTMINSTER BANK PLC                  546811VgQm1USOQ5HQ71273   null
acct_   2xnY   2019-02-01T13:21:52.559Z                           9900   usd      Synchrony Bank                                 447993mMf6SoBuJCGg08551   null
acct_   2xnY   2019-02-01T16:02:15.97Z                            9900   usd      JPMorgan Chase Bank N.A.                       438854WZjlyetaBpVWf0647   null
acct_   2xnY   2019-02-01T17:37:10.653Z                           9900   usd      BARCLAYS BANK DELAWARE                         552486WXCB1o7t5BKUc5207   null
acct_   2xnY   2019-02-01T21:00:57.4Z                             9900   usd      BANK OF AMERICA, NATIONAL ASSOCIATION          531260M4psn9IQCAc661750   null
acct_   2xnY   2019-02-02T01:44:45.907Z                           9900   usd      Bank of America - Consumer Credit              440066iqujml4TNB1fb3461   null
acct_   2xnY   2019-02-02T02:48:34.354Z                           9900   usd      Bank of America, National Association          481583CcUsgLG8qnZ4h1531   null
acct_   2xnY   2019-02-02T15:56:32.625Z                           9900   usd      Homestreet Bank                                449220ar139kjJVtNt16722   null
acct_   2xnY   2019-02-02T19:13:15.924Z                           9900   usd      CAPITAL ONE BANK (CANADA BRANCH)               522303bzgbASeAIZiI33008   null
acct_   2xnY   2019-02-02T19:35:17.57Z                            2500   usd      CHASE BANK USA, N.A.                           546626JfI342PGXvUIT0286   null
acct_   2xnY   2019-02-02T20:55:40.669Z                           2500   usd      Regions Bank                                   4355472uheODqzvC0rN4831   null
acct_   2xnY   2019-02-02T22:31:20.305Z                          19999   usd      Citibank, N.A.- Costco                         410040KnzLTKDaYChXi9412   null
acct_   2xnY   2019-02-02T23:08:29.749Z                           9900   usd      The Toronto-Dominion Bank                      452088dlFMNsOEbJl696432   null
acct_   2xnY   2019-02-03T02:05:44.502Z                           9900   usd      SYNCHRONY BANK                                 521333YlaO2ccdOcqVP6787   null
acct_   2xnY   2019-02-03T02:34:17.171Z                           9900   usd      The Toronto-Dominion Bank                      472409NEQ1f9bn7SDfC6535   null
acct_   2xnY   2019-02-03T03:43:08.308Z                           9900   usd      JPMorgan Chase Bank N.A.                       426684puSREYqTt32Vv5021   null
acct_   2xnY   2019-02-03T11:11:08.113Z                           9900   usd      Abu Dhabi Commercial Bank                      479746dwNQg0yXRmbWr8249   null
acct_   2xnY   2019-02-03T18:49:47.386Z                           9900   usd      null                                           60110086z77gmnbJaNC5923   null
acct_   2xnY   2019-02-03T20:02:49.886Z                           9900   usd      Bank of America - Consumer Credit              440066vODvH05cDmuD49711   null
acct_   2xnY   2019-02-03T20:02:50.686Z                           9900   usd      FIRST ABU DHABI BANK PJSC                      557661YuiHkGNrEKrqM5819   null
acct_   2xnY   2019-02-03T20:22:00.379Z                           9900   usd      Citibank, N.A.- Costco                         410039YNTYBlO9miDIA2497   null
acct_   2xnY   2019-02-04T00:19:48.196Z                           9900   usd      SYNCHRONY BANK                                 5466806xkneWYtEenul0379   null
acct_   2xnY   2019-02-04T02:52:11.769Z                           9900   usd      null                                           379766kOeDrpuWfO2uU1002   null
acct_   2xnY   2019-02-04T14:40:16.374Z                           9900   usd      Lloyds Bank Plc                                4921811skYDZR8jvguC6820   null
acct_   2xnY   2019-02-04T15:27:44.917Z                          17800   usd      Canadian Imperial Bank of Commerce             450003QLVrjzGIXgQod1199   null
acct_   2xnY   2019-02-04T19:00:12.04Z                            9900   usd      JPMorgan Chase Bank N.A.                       426684dznsa1LHre23f0259   null
acct_   2xnY   2019-02-04T19:45:38.229Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit               478200S2Bxg7BDMFvb13334   null
acct_   2xnY   2019-02-04T20:51:36.717Z                           9900   usd      CHASE BANK USA, N.A.                           546626JfI342PGXvUIT0286   null
acct_   2xnY   2019-02-04T23:47:11.186Z                           9900   usd      BANK OF AMERICA, NATIONAL ASSOCIATION          552433stZENQDEqavQH8377   null
acct_   2xnY   2019-02-05T01:18:10.09Z                            9900   usd      The Toronto-Dominion Bank                      452001dp2Tf8zJJlCDA6782   null
acct_   2xnY   2019-02-05T02:15:15.496Z                           9900   usd      Bank of America, National Association          4135718XjwsSuFCKgTd3386   null
acct_   2xnY   2019-02-05T08:55:54.048Z                           9900   usd      HSBC UK Bank plc                               465944Kffz04mZ7gaQV6247   null
acct_   2xnY   2019-02-05T20:36:32.019Z                           9900   usd      TESCO PERSONAL FINANCE LIMITED                 5186528ysCGq2scLrDE6227   null
acct_   2xnY   2019-02-06T05:18:06.857Z                           9900   usd      CAPITAL ONE BANK (CANADA BRANCH)               516075OXjeMRutaHnzn9686   null
acct_   2xnY   2019-02-06T08:55:30.529Z                           9900   usd      BARCLAYS BANK UK PLC                           465858S9pg6vhKAHnxD7041   null
acct_   2xnY   2019-02-06T17:54:43.812Z                           9900   usd      ROGERS BANK                                    557962FxmxSaGmSybCh5208   null
acct_   2xnY   2019-02-06T18:34:39.775Z                           9900   usd      Capital One Bank (Usa), National Association   414709aq6kXw6PMGeZT1418   null
acct_   2xnY   2019-02-06T19:59:44.224Z                          19999   usd      CITIBANK N.A.                                  5588287J3Ch1nO4mdMD0460   null
acct_   2xnY   2019-02-06T21:33:04.123Z                           9900   usd      ROYAL BANK OF CANADA                           5415907YFXEsGc7PTif9309   null
acct_   2xnY   2019-02-06T22:21:00.024Z                          17800   usd      null                                           371715C5PzPhlH6LAQ92010   null
acct_   2xnY   2019-02-07T00:52:42.382Z                           9900   usd      null                                           372719hB6UZyjFImb212009   null
acct_   2xnY   2019-02-07T01:53:13.505Z                           9900   usd      JPMorgan Chase Bank N.A.                       414720nZFVbIuSHqFoC6593   null
acct_   2xnY   2019-02-07T02:23:53.662Z                          19999   usd      JPMorgan Chase Bank N.A.                       426684vMvDqmTtUP0FP3912   null
acct_   2xnY   2019-02-07T06:24:53.127Z                           9900   usd      Le Credit Lyonnais                             497227iy0TBfYpJzOCD7596   null
acct_   2xnY   2019-02-07T19:02:33.175Z                           9900   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION   515676Yn5114vjfXG4H9618   null
acct_   2xnY   2019-02-07T19:49:15.049Z                           9900   usd      Citibank, N.A.- Costco                         410039tZ4CgUIbBfoKE4649   null
acct_   2xnY   2019-02-07T21:33:48.594Z                           9900   usd      AMALGAMATED BANK                               551469onaN1HvxgYjUv7591   null
acct_   2xnY   2019-02-07T23:44:50.726Z                           9900   usd      Bank of America, National Association          471727eiiTuGrnlv7x16542   null
acct_   2xnY   2019-02-08T01:40:04.721Z                           2500   usd      Wells Fargo Bank, National Association         473702GMMbVGzPwLR5E7302   null
acct_   2xnY   2019-02-08T09:22:52.366Z                          23999   usd      The National Commercial Bank                   430260U5iBkJVKquls45654   null
acct_   2xnY   2019-02-08T21:00:02.158Z                           9900   usd      BANK OF AMERICA, NATIONAL ASSOCIATION          549170QWFqHKubeAG116443   null
acct_   2xnY   2019-02-09T05:55:02.375Z                           9900   usd      null                                           601149Dwee5WKctEwBY5764   null
acct_   2xnY   2019-02-09T12:59:58.546Z                           9900   usd      BARCLAYS BANK UK PLC                           465859VqzTsS054RKol2014   null
acct_   2xnY   2019-02-09T14:13:32.443Z                           9900   usd      LATITUDE FINANCE AUSTRALIA                     544434pOvHyKtNDHtet7904   null
acct_   2xnY   2019-02-09T14:15:00.507Z                           9900   usd      Banco Itaucard, S.A.                           470598NuPNg86skZr5R6672   null
acct_   2xnY   2019-02-09T14:58:39.419Z                           9900   usd      CHASE BANK USA, N.A.                           546604YfVMHQ4usYnsk9864   null
acct_   2xnY   2019-02-09T15:34:44.293Z                           9900   usd      BARCLAYS BANK UK PLC                           465859IFfZYVPWrregF5011   null
acct_   2xnY   2019-02-09T15:49:59.141Z                           9900   usd      Royal Bank of Canada                           451015WL2FL0Jht3tcq7942   null
acct_   2xnY   2019-02-09T15:53:17.198Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit               442732GG7M1CXIHLsaz9647   null
acct_   2xnY   2019-02-09T17:02:59.242Z                           9900   usd      Advancial Federal Credit Union                 4316583Oau4SE6g1zSS7998   null
acct_   2xnY   2019-02-09T18:44:28.509Z                           9900   usd      JPMorgan Chase Bank N.A.                       4018678OFRstOrIoBmh3818   null
acct_   2xnY   2019-02-09T19:06:22.507Z                           9900   usd      CANADIAN TIRE BANK                             544614z7qnE4GvuISKJ3656   null
acct_   2xnY   2019-02-09T19:32:12.196Z                           9900   usd      SYNCHRONY BANK                                 524366yL7hlMIR9RTjb3010   null
acct_   2xnY   2019-02-09T21:31:41.331Z                           9900   usd      JPMorgan Chase Bank N.A.                       414720zoLxR4DvC0Ooh0053   null
acct_   2xnY   2019-02-10T00:30:04.024Z                           9900   usd      SYNCHRONY BANK                                 5243660dGOH9Bdjcn6n8360   null
acct_   2xnY   2019-02-10T02:35:40.572Z                           9900   usd      Wells Fargo Bank, National Association         473703HoCGp6BwmW6643222   null
                                   Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 41 of 85 PageID #: 400




acct_   2xnY   2019-02-10T05:59:42.744Z                           9900   usd      Bank of America - Consumer Credit                  440066uYLF6auRnUeSq9505   null
acct_   2xnY   2019-02-10T13:26:20.939Z                          23700   usd      NATIONAL WESTMINSTER BANK PLC                      545140Q4KUWGXsv0UGY9938   null
acct_   2xnY   2019-02-10T17:10:18.488Z                           9900   usd      Bank of America - Consumer Credit                  44006694mHi0hNXvpjc0655   null
acct_   2xnY   2019-02-10T17:13:44.157Z                           9900   usd      null                                               601100sKDgoXoZRcafw0748   null
acct_   2xnY   2019-02-10T19:04:24.098Z                          17800   usd      CAPITAL ONE BANK (CANADA BRANCH)                   522303vt5DTk45KI9w04807   null
acct_   2xnY   2019-02-10T20:44:33.984Z                           1700   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION       517805Fe6YR2MFzyQrf4751   null
acct_   2xnY   2019-02-10T21:25:48.467Z                           9900   usd      JPMorgan Chase Bank N.A.                           424631PrrUg85Cp0zc91989   null
acct_   2xnY   2019-02-10T22:09:45.964Z                           9900   usd      Citibank, N.A.- Costco                             410039QB0dxJlgFimgv5228   null
acct_   2xnY   2019-02-10T22:12:07.284Z                           9900   usd      COMENITY BANK                                      512711yDwiIOcJZx8ln1790   null
acct_   2xnY   2019-02-10T22:18:01.236Z                           9900   usd      Lloyds Bank Plc                                    49218192DxUAlLXapPr4421   null
acct_   2xnY   2019-02-10T22:18:06.359Z                           9900   usd      JPMorgan Chase Bank N.A.                           414720MSL3S2LspmLGf8911   null
acct_   2xnY   2019-02-11T01:05:37.894Z                           9900   usd      Bank of America - Consumer Credit                  4400663e92BEEEuXRGz2842   null
acct_   2xnY   2019-02-11T03:25:56.447Z                           9900   usd      Bank of America, National Association              474488SHzIIHb1oyvMA8386   null
acct_   2xnY   2019-02-11T16:38:40.85Z                            1700   usd      BANK OF AMERICA, NATIONAL ASSOCIATION              552433bwv1GWFbvATNt4345   null
acct_   2xnY   2019-02-11T23:58:21.441Z                           9900   usd      TD Bank, National Association                      448233WB2ouQLpyJUpe5799   null
acct_   2xnY   2019-02-12T00:18:32.239Z                           9900   usd      CAPITAL ONE BANK (CANADA BRANCH)                   516075cNoY9zzDX1R5R4640   null
acct_   2xnY   2019-02-12T15:12:02.116Z                           9900   usd      National Bank of Kuwait, S.A.K.                    455015qGrvPf3DFdI9d3567   null
acct_   2xnY   2019-02-12T15:26:26.964Z                           9900   usd      National Westminster Bank PLC                      4751276rLg37cLKFjAr4662   null
acct_   2xnY   2019-02-12T18:40:13.812Z                           9900   usd      HSBC UK Bank plc                                   465945JqTkd2JT153LJ2083   null
acct_   2xnY   2019-02-12T19:44:10.391Z                           9900   usd      Lloyds Bank Plc                                    492181PGqij8aA6TmN86210   null
acct_   2xnY   2019-02-12T20:39:37.55Z                            9900   usd      The Toronto-Dominion Bank                          452088aK0zIgA44PI5d3571   null
acct_   2xnY   2019-02-12T22:06:13.392Z                           9900   usd      CITIBANK N.A.                                      542418tWwhRuKPDbajd0786   null
acct_   2xnY   2019-02-13T00:12:17.814Z                           9900   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION       517805Ad3CiZH75he4B8121   null
acct_   2xnY   2019-02-14T00:29:32.891Z                           1700   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION       517805i18grZL9y5Mja8393   null
acct_   2xnY   2019-02-14T00:30:05.738Z                           9900   usd      BARCLAYS BANK UK PLC                               465858kOmOB3bPwNX1r3016   null
acct_   2xnY   2019-02-14T17:04:17.799Z                          26699   usd      JPMORGAN CHASE BANK, N.A.                          5405018UwJQKtqHJDyT8855   null
acct_   2xnY   2019-02-14T19:03:38.372Z                           9900   usd      HSBC UK Bank plc                                   465944nRhuSmuswHYij6199   null
acct_   2xnY   2019-02-14T19:35:15.012Z                           9900   usd      EMPOWER FEDERAL CREDIT UNION                       549636c7t4zlmMhLs6s4714   null
acct_   2xnY   2019-02-14T23:59:51.348Z                          19999   usd      Bank of America - Consumer Credit                  431305QR5TTXyuzwcyA2454   null
acct_   2xnY   2019-02-15T03:20:45.908Z                           9900   usd      JPMorgan Chase Bank N.A.                           414720aNa8zGGaMCdPk5270   null
acct_   2xnY   2019-02-15T06:35:06.261Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit                   442742uuxC4FcMTDW904925   null
acct_   2xnY   2019-02-15T20:08:58.428Z                           9900   usd      null                                               6011005VQXtTxDdXgrG3579   null
acct_   2xnY   2019-02-15T22:13:53.65Z                            9900   usd      Barclays Bank Delaware                             469596WKoh1rR2oWnra4709   null
acct_   2xnY   2019-02-15T22:33:55.832Z                           9900   usd      CHASE BANK USA, N.A.                               546604y7jerOLmBY59q0988   null
acct_   2xnY   2019-02-15T22:36:01.475Z                           9900   usd      JPMorgan Chase Bank N.A.                           414720DPi7yZoBjvRD09703   null
acct_   2xnY   2019-02-15T23:48:40.916Z                           1700   usd      Bank of America, National Association              411776aDDpCmwLL9ToU8528   null
acct_   2xnY   2019-02-16T02:09:46.412Z                           9900   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION       517805X9a0qO8MH64HI3316   null
acct_   2xnY   2019-02-16T02:17:59.644Z                           9900   usd      Wells Fargo Bank, National Association             446542OcYMHBga4a3YB8125   null
acct_   2xnY   2019-02-16T02:57:16.546Z                           9900   usd      CAPITAL ONE BANK (CANADA BRANCH)                   516075cNoY9zzDX1R5R4640   null
acct_   2xnY   2019-02-16T04:37:40.065Z                           9900   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION       517805uhKKcu2h8yuQi5856   null
acct_   2xnY   2019-02-16T15:54:56.553Z                           9900   usd      CITIBANK N.A.                                      536219BwrZhmPSfPqsp3954   null
acct_   2xnY   2019-02-16T16:10:06.384Z                           4000   usd      HSBC UK Bank plc                                   465943MjHhUYQ5R6uLK8594   null
acct_   2xnY   2019-02-16T19:17:18.142Z                           9900   usd      NATIONAL BANK OF KUWAIT (S.A.K.)                   552050NiHT0Cc6xpBpV7152   null
acct_   2xnY   2019-02-16T20:25:08.446Z                           9900   usd      JPMorgan Chase Bank N.A.                           4266841yGQQZ4HVpLd33280   null
acct_   2xnY   2019-02-16T21:53:07.311Z                           9900   usd      HSBC UK Bank plc                                   465943cRiuF1JBj6e6r6291   null
acct_   2xnY   2019-02-17T01:23:40.194Z                           9900   usd      JPMorgan Chase Bank N.A.                           414720o7kZWecFJa5Tq7942   null
acct_   2xnY   2019-02-17T08:36:24.581Z                           9900   usd      HSBC UK Bank plc                                   465942CPk76nhlNo9OD9377   null
acct_   2xnY   2019-02-17T18:12:06.315Z                           9900   usd      PNC Bank, National Association - Consumer Credit   443603uQYl5XwQZ7Ofh4179   null
acct_   2xnY   2019-02-17T18:31:39.809Z                           9900   usd      PNC Bank, National Association                     443044511UEXzbHBlGp4889   null
acct_   2xnY   2019-02-17T22:06:09.601Z                           9900   usd      Wells Fargo Bank, National Association             4741655nWPBwxj3vFan9424   null
acct_   2xnY   2019-02-18T03:41:00.333Z                          19999   usd      Bank of America, National Association              411771n7dfz46Qrrxel0081   null
acct_   2xnY   2019-02-18T04:30:43.951Z                           9900   usd      PNC Bank, National Association                     443046hhEcCL2QBZdQS2282   null
acct_   2xnY   2019-02-18T22:06:44.512Z                           9900   usd      BARCLAYS BANK DELAWARE                             552486gtxkkqTXLkjtI4048   null
acct_   2xnY   2019-02-19T01:58:22.663Z                           9900   usd      Citibank, N.A.- Costco                             410039mq24wSpx6TI4y4676   null
acct_   2xnY   2019-02-19T02:01:24.171Z                           9900   usd      Comenity Capital Bank                              407529S4CT4k0tF4y1V0564   null
acct_   2xnY   2019-02-19T03:01:59.194Z                          17800   usd      JPMorgan Chase Bank N.A.                           4266844JMf6WBju07fo9647   null
acct_   2xnY   2019-02-19T17:26:31.744Z                          34500   usd      DB Privat- und Firmenkundenbank AG                 494116ehZlagw0L059u1029   null
acct_   2xnY   2019-02-19T18:30:21.654Z                           9900   usd      DEUTSCHE BANK AG                                   523227lx9iZAEXSWQfw6137   null
acct_   2xnY   2019-02-19T19:39:37.365Z                           9900   usd      Santander UK Plc                                   47636184z8K2S2bumYL4856   null
acct_   2xnY   2019-02-20T20:29:47.154Z                           9900   usd      HSBC UK Bank plc                                   454638ru7jAQQghnynN7261   null
acct_   2xnY   2019-02-20T23:55:46.733Z                           9900   usd      JPMorgan Chase Bank N.A.                           438857AP7vHHMEbDURk6032   null
acct_   2xnY   2019-02-21T02:15:25.927Z                           9900   usd      PNC Bank, National Association                     443051sT7m4VxJjLMKn1853   null
acct_   2xnY   2019-02-21T05:16:39.881Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit                   406032FEE9SGRmM3BEm7636   null
acct_   2xnY   2019-02-21T05:24:33.106Z                           9900   usd      BANK OF THE WEST                                   540324qgLUXEWa0u70W1556   null
acct_   2xnY   2019-02-21T15:36:36.82Z                            9900   usd      FIFTH THIRD BANK, THE                              542432JsAeSnIh0L4XG0474   null
acct_   2xnY   2019-02-21T17:51:31.91Z                           17800   usd      CANADIAN TIRE BANK                                 544614Pjle8eurLgzFr0477   null
acct_   2xnY   2019-02-21T18:00:50.212Z                          34500   usd      JPMorgan Chase Bank N.A.                           414720G0plo2vNTlJby7662   null
acct_   2xnY   2019-02-21T20:07:08.036Z                          19999   usd      null                                               378750dzY4TgoiQGAI31015   null
acct_   2xnY   2019-02-22T03:38:01.675Z                           9900   usd      JPMorgan Chase Bank N.A.                           464018CApn2WcqZy97v4394   null
acct_   2xnY   2019-02-22T03:39:13.732Z                           9900   usd      BANK OF AMERICA, NATIONAL ASSOCIATION              546633u15Cz1U5espOD0310   null
acct_   2xnY   2019-02-22T06:30:35.483Z                          17800   usd      THE BANCORP BANK                                   558158jcfl2Kb85Idqc3454   null
acct_   2xnY   2019-02-22T15:25:01.211Z                           9900   usd      JPMorgan Chase Bank N.A.                           4266841AOlO13AqQ7l56320   null
acct_   2xnY   2019-02-22T18:08:02.71Z                            9900   usd      BARCLAYS BANK UK PLC                               465859ontEnwmeafRzQ4037   null
acct_   2xnY   2019-02-22T18:46:09.23Z                            9900   usd      ING BELGIUM                                        520697m4PbAzVm11Lls2453   null
acct_   2xnY   2019-02-22T18:53:16.448Z                           9900   usd      ING BELGIUM                                        5206976nP93UBNCFdV75437   null
acct_   2xnY   2019-02-22T19:03:50.579Z                           9900   usd      Lloyds Bank Plc                                    492182uAOZQAK1ELPsf2954   null
acct_   2xnY   2019-02-22T21:32:36.959Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit                   420767a2HO5CsNB1fdl3037   null
acct_   2xnY   2019-02-23T02:32:43.428Z                           9900   usd      The Toronto-Dominion Bank                          472409Iqi76foxBwMUD8963   null
acct_   2xnY   2019-02-23T08:55:40.938Z                           9900   usd      BANK OF AMERICA, NATIONAL ASSOCIATION              552433qkTGYIoYsXxf58265   null
acct_   2xnY   2019-02-23T12:50:39.104Z                           9900   usd      Branch Banking and Trust Company                   466188dMMs3iZ6uyPSG4515   null
acct_   2xnY   2019-02-23T12:51:06.837Z                           9900   usd      ING BELGIUM                                        520697m4PbAzVm11Lls2453   null
acct_   2xnY   2019-02-23T15:12:46.12Z                           34500   usd      Nationwide Building Society                        475145pqLjRmUUuI11X8203   null
acct_   2xnY   2019-02-23T15:13:53.215Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit                   420767StXdrOuP9RlJi8171   null
acct_   2xnY   2019-02-23T16:11:50.301Z                           9900   usd      PNC Bank, National Association                     443043fFMqJGBv5dJJo1967   null
acct_   2xnY   2019-02-23T16:21:01.294Z                           9900   usd      Bank of America - Consumer Credit                  440066Gq3jdLioJWSaM1708   null
acct_   2xnY   2019-02-23T18:39:14.088Z                           9900   usd      TD Bank, National Association                      448233pa5M2j83Iqpuk6870   null
acct_   2xnY   2019-02-23T21:41:14.217Z                           9900   usd      BANK OF AMERICA, NATIONAL ASSOCIATION              552433azFipsezAdtX14166   null
acct_   2xnY   2019-02-24T03:49:35.354Z                           9900   usd      JPMorgan Chase Bank N.A.                           426684uGkzSo0YwK8qA7352   null
acct_   2xnY   2019-02-24T12:49:34.824Z                           9900   usd      HSBC UK Bank plc                                   465943erCiCsw77ckWh4182   null
acct_   2xnY   2019-02-24T13:41:39.452Z                           9900   usd      JPMorgan Chase Bank N.A.                           426684tGiDdlNySqLIO1768   null
acct_   2xnY   2019-02-24T14:14:06.65Z                            9900   usd      TD Bank, National Association                      483950R2UAFpBsRKeyT0234   null
acct_   2xnY   2019-02-24T14:29:07.156Z                          17800   usd      TD Bank, National Association                      4839505glWMm6vLnkad0342   null
acct_   2xnY   2019-02-24T15:17:13.591Z                           9900   usd      CREDIT ONE BANK, NATIONAL ASSOCIATION              546645IgozY9NfLmLYK7635   null
acct_   2xnY   2019-02-24T16:25:45.91Z                            9900   usd      JPMorgan Chase Bank N.A. - Debit                   434769QqLovoYyF39JW8432   null
acct_   2xnY   2019-02-24T16:42:05.586Z                           9900   usd      LLOYDS BANK PLC                                    552157DsLiawT8NS3s87171   null
acct_   2xnY   2019-02-24T16:52:23.87Z                            9900   usd      HUNTINGTON NATIONAL BANK                           517545ERIoOgXEUglTD0353   null
acct_   2xnY   2019-02-24T17:28:44.025Z                           9900   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION       5291079Tda58J6b9Z2P0556   null
acct_   2xnY   2019-02-24T18:09:13.656Z                           9900   usd      null                                               379592spdC5nnjZ12H21011   null
                                   Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 42 of 85 PageID #: 401




acct_   2xnY   2019-02-24T20:15:10.427Z                           9900   usd      BARCLAYS BANK UK PLC                            492910Xtm4B8ywsH9DI5001   null
acct_   2xnY   2019-02-25T00:15:06.948Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit                483313u77OG1N3iZ9uN1306   null
acct_   2xnY   2019-02-25T00:19:41.371Z                          21499   usd      BANK OF NOVA SCOTIA                             530785yymiip3nDWH355829   null
acct_   2xnY   2019-02-25T00:56:11.116Z                           9900   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION 517805fyx0eNksJzxVo9589      null
acct_   2xnY   2019-02-25T12:05:27.737Z                           9900   usd      National Westminster Bank PLC                   475129RQqwGhwH3kJor6492   null
acct_   2xnY   2019-02-25T20:57:46.456Z                           9900   usd      JPMorgan Chase Bank N.A.                        4147205FwswuraZS7wO0535   null
acct_   2xnY   2019-02-26T00:29:23.925Z                           9900   usd      Bank of America, National Association           4117731nTc2XvZSNyjN8895   null
acct_   2xnY   2019-02-26T00:55:29.12Z                            9900   usd      Wells Fargo Bank, National Association          425907PMLw270yqF1Rs4311   null
acct_   2xnY   2019-02-26T01:02:26.076Z                           9900   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION 5147595LS1vNsQlOrnx5239      null
acct_   2xnY   2019-02-26T03:28:31.42Z                            9900   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION 5178050RAhXMJQwDNLd6555      null
acct_   2xnY   2019-02-26T03:34:28.066Z                          17800   usd      JPMorgan Chase Bank N.A.                        414720lmbwj5DEYtOnY9107   null
acct_   2xnY   2019-02-26T13:22:45.853Z                           9900   usd      Dubai Islamic Bank                              4578266WBlebDPHYBPu5321   null
acct_   2xnY   2019-02-26T13:54:09.131Z                           9900   usd      null                                            6011006ux9jDTqQQ9NY8680   null
acct_   2xnY   2019-02-26T15:54:53.759Z                           9900   usd      JPMorgan Chase Bank N.A.                        464018upBi0Y8o4MTnU4842   null
acct_   2xnY   2019-02-26T16:22:49.613Z                           9900   usd      BANK OF AMERICA, NATIONAL ASSOCIATION           552433wbOEAozVBzUUR8060   null
acct_   2xnY   2019-02-26T20:16:57.557Z                          23700   usd      HUNTINGTON NATIONAL BANK                        5175458Xw5d5av1ZltZ4389   null
acct_   2xnY   2019-02-26T22:19:21.618Z                           9900   usd      Capital One Bank (Usa), National Association    486236xIsOZxU4HuO211655   null
acct_   2xnY   2019-02-26T22:47:02.874Z                          34500   usd      Wells Fargo Bank, National Association          446542O0syw6i7nKkSI3286   null
acct_   2xnY   2019-02-27T00:02:03.585Z                           9900   usd      Hancock Whitney Bank                            402708yjBv3Qy99ijN16709   null
acct_   2xnY   2019-02-27T00:53:48.236Z                           9900   usd      Royal Bank of Canada                            451401EMoBHbnPqCVnS5613   null
acct_   2xnY   2019-02-27T02:27:16.356Z                           9900   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION 5147593qmoXKwNUnZTm8227      null
acct_   2xnY   2019-02-27T06:04:32.127Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit                483312KAfjAwDQkpW519747   null
acct_   2xnY   2019-02-27T13:04:59.975Z                           9900   usd      Samba Financial Group                           433988HK8dwzaxdkOLo8219   null
acct_   2xnY   2019-02-27T16:35:29.717Z                          23700   usd      Wells Fargo Bank, National Association          434256W6x2lHxH99PgO2814   null
acct_   2xnY   2019-02-27T19:48:45.506Z                           9900   usd      Wells Fargo Bank, National Association          446542IECBpwtQ5eqe77753   null
acct_   2xnY   2019-02-27T21:10:39.311Z                           9900   usd      The Governor and Company of the Bank of Ireland 4319390M1F111V2e4ae9902   null
acct_   2xnY   2019-02-28T01:02:11.011Z                           9900   usd      PEOPLES TRUST COMPANY                           517187Jzy1GrWqoailz5942   null
acct_   2xnY   2019-02-28T15:07:44.709Z                          17800   usd      Wells Fargo Bank, National Association          446542PXcHKky6yxvpB8319   null
acct_   2xnY   2019-02-28T15:09:59.89Z                           17800   usd      STARLING BANK LIMITED                           557435szZFFfY7WeS2p1353   null
acct_   2xnY   2019-02-28T15:46:02.726Z                          23700   usd      BARCLAYS BANK UK PLC                            465922fmAtjXuA8GJR92025   null
acct_   2xnY   2019-02-28T21:18:51.576Z                           9900   usd      Bank of America, National Association           474475sAk2kc7E1KSZE7907   null
acct_   2xnY   2019-02-28T22:48:12.392Z                           9600   usd      BankPlus                                        476546iaMVWJGJLxzCW7259   null
acct_   2xnY   2019-03-01T03:11:22.401Z                           9900   usd      THE BANCORP BANK                                558158vDMRuiwlJUfjR9807   null
acct_   2xnY   2019-03-01T07:44:29.664Z                           9900   usd      JPMorgan Chase Bank N.A.                        464018wCks97UyqzCgM0047   null
acct_   2xnY   2019-03-01T14:53:00.149Z                           9900   usd      JPMorgan Chase Bank N.A.                        424631PGG2QchVOt5SD6372   null
acct_   2xnY   2019-03-01T16:46:34.173Z                          34500   usd      BANK OF AMERICA, NATIONAL ASSOCIATION           531259SxnlmjLz6PRho0537   null
acct_   2xnY   2019-03-01T17:38:17.826Z                          34500   usd      LLOYDS BANK PLC                                 5407586F2mc27nnTRUg8843   null
acct_   2xnY   2019-03-01T21:50:42.073Z                           9900   usd      The Bancorp Bank                                484718ZHPyFCG0wsVaC0384   null
acct_   2xnY   2019-03-02T01:06:13.359Z                           4000   usd      The Toronto-Dominion Bank                       45208490kOqjF5b7bD42587   null
acct_   2xnY   2019-03-02T02:30:18.428Z                           9900   usd      Bank of America, National Association           474475WEtDilSpteKet3522   null
acct_   2xnY   2019-03-02T02:33:34.09Z                            9900   usd      Wells Fargo Bank, National Association          446542YGJ19DrjPlh2v1434   null
acct_   2xnY   2019-03-02T05:55:29.218Z                           9900   usd      JPMorgan Chase Bank N.A.                        4266849pil3Z38mSVRP6096   null
acct_   2xnY   2019-03-02T06:07:11.732Z                           9900   usd      PNC Bank, National Association                  443040GVNTJeseYmyR44580   null
acct_   2xnY   2019-03-02T15:15:19.981Z                           9900   usd      U.S. Bank National Association-Credit           403784a6xYIDDOslzNK1676   null
acct_   2xnY   2019-03-02T16:11:14.813Z                           9900   usd      null                                            6011001APrv6hu5EeuA3003   null
acct_   2xnY   2019-03-02T16:24:55.403Z                          21499   usd      THE GOVERNOR AND COMPANY OF THE BANK OF IRE 554544QR3qkBoDfXA1H6316       null
acct_   2xnY   2019-03-02T16:47:26.623Z                           9900   usd      HSBC UK Bank plc                                4659425Lys83RqTGoC94468   null
acct_   2xnY   2019-03-02T18:01:37.624Z                           9900   usd      FIFTH THIRD BANK, THE                           541413T7e6TP023Dzeh6577   null
acct_   2xnY   2019-03-02T19:01:40.92Z                            9900   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION 517805fHBPRjWXLxoCe1737      null
acct_   2xnY   2019-03-02T19:02:29.449Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit                4207674wjyuSHgO6zC32003   null
acct_   2xnY   2019-03-02T19:03:10.41Z                            9900   usd      Bank of America - Consumer Credit               440066qFOKzP7gQ8jd08470   null
acct_   2xnY   2019-03-02T19:06:44.823Z                           2200   usd      Wells Fargo Bank, National Association          446542j0AtKVPItSxvz1278   null
acct_   2xnY   2019-03-02T20:12:51.898Z                           9900   usd      Sparebanken Vest                                492536F4u5QGIW1JSph4889   null
acct_   2xnY   2019-03-02T20:17:30.885Z                           9900   usd      null                                            601100b6f0wQNAXtFta4651   null
acct_   2xnY   2019-03-02T20:27:34.237Z                           9900   usd      Al Rajhi Banking and Investment Corp.           405433IZxzJPOHIH23T7758   null
acct_   2xnY   2019-03-02T21:25:52.74Z                            4000   usd      HSBC UK Bank plc                                494120qW05sTm13mTRG5671   null
acct_   2xnY   2019-03-02T22:40:14.768Z                           9900   usd      BANK OF AMERICA, NATIONAL ASSOCIATION           52807117Q3PD86eTaHp5243   null
acct_   2xnY   2019-03-03T00:12:09.667Z                          17800   usd      CITIBANK N.A.                                   539681sqJZ0lNEKDQsF4496   null
acct_   2xnY   2019-03-03T08:30:24.858Z                          23700   usd      Citibank, N.A.- Costco                          410039hb1oIRBNHCiMl2251   null
acct_   2xnY   2019-03-03T13:44:56.241Z                          19999   usd      Bank of America - Consumer Credit               440066LfHAb91Jel8mI4624   null
acct_   2xnY   2019-03-03T14:02:04.278Z                          17800   usd      Landesbank Berlin AG                            4344993tbbibftdPK2J9013   null
acct_   2xnY   2019-03-03T14:44:50.548Z                          17800   usd      HSBC BANK CANADA                                519398KHlXBfSQH5Vhh3650   null
acct_   2xnY   2019-03-03T15:41:01.604Z                           9900   usd      DEUTSCHE BANK AG                                529770qDZrxkosJLYgd7553   null
acct_   2xnY   2019-03-03T16:16:23.498Z                          34500   usd      BARCLAYS BANK UK PLC                            4929156osYASTr2x8dQ6005   null
acct_   2xnY   2019-03-03T16:46:27.714Z                          17800   usd      null                                            601120JBc9MmDoM9SzF7651   null
acct_   2xnY   2019-03-03T17:40:26.781Z                          17800   usd      CHASE BANK USA, N.A.                            552475MVYWQN4X8hLhD2653   null
acct_   2xnY   2019-03-03T18:35:22.433Z                           9900   usd      null                                            601100AwI8vmSQHg8N27182   null
acct_   2xnY   2019-03-03T18:38:25.879Z                           9900   usd      null                                            6011207RXzrg5QOJBVh2199   null
acct_   2xnY   2019-03-03T18:42:05.577Z                           9900   usd      Wells Fargo Bank, National Association          434256fTfqgKNkffunH7608   null
acct_   2xnY   2019-03-03T18:56:52.85Z                            9900   usd      BANK OF AMERICA, NATIONAL ASSOCIATION           5524335zfyXHkSim0ME6771   null
acct_   2xnY   2019-03-03T19:47:34.584Z                           9900   usd      Lloyds Bank Plc                                 492182ECyRU8hmK4kqy2245   null
acct_   2xnY   2019-03-03T20:31:41.116Z                           9900   usd      Bank Al Jazira                                  42837461NEsc5AaWEB97960   null
acct_   2xnY   2019-03-03T22:57:31.458Z                          17800   usd      JPMorgan Chase Bank N.A.                        414720JcMWnEmfW478Z3649   null
acct_   2xnY   2019-03-04T01:03:04.08Z                            9900   usd      JPMorgan Chase Bank N.A.                        438857pqB64jOjekYkv2661   null
acct_   2xnY   2019-03-04T02:09:50.798Z                           9900   usd      Citibank, National Association - Consumer       4269383CScthVSvBTNc8573   null
acct_   2xnY   2019-03-04T02:50:17.033Z                           9900   usd      Pentagon Federal Credit Union                   430679ASuAldUqCjgMZ6464   null
acct_   2xnY   2019-03-04T02:52:07.591Z                           9900   usd      PNC Bank, National Association                  443057b6SkqS0l2Z7bi4128   null
acct_   2xnY   2019-03-04T03:34:31.586Z                           9900   usd      Comenity Bank                                   412777zC5B3MXgNY8OM4997   null
acct_   2xnY   2019-03-04T15:03:47.196Z                          17800   usd      The National Commercial Bank                    430260U5iBkJVKquls45654   null
acct_   2xnY   2019-03-04T15:04:45.499Z                           9900   usd      REVOLUT LTD                                     539123mjqUvzpMvTtnd0848   null
acct_   2xnY   2019-03-04T15:31:53.089Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit                490070SvPjD1TF4k2Gj2130   null
acct_   2xnY   2019-03-04T16:50:54.249Z                          34500   usd      ADVANZIA BANK S.A.                              5401876z76VH5Ft5vIM2960   null
acct_   2xnY   2019-03-04T17:02:12.826Z                           9900   usd      BBVA USA                                        4081098uv2XD94hxUnQ1236   null
acct_   2xnY   2019-03-04T17:57:45.342Z                           9900   usd      Alinma Bank                                     428671O8V1TG0VfeV9N9846   null
acct_   2xnY   2019-03-04T19:45:53.85Z                            9900   usd      Vanquis Bank Limited                            402396fANTGFYIblYTy2526   null
acct_   2xnY   2019-03-04T20:33:27.291Z                           9900   usd      CAPITAL ONE BANK (CANADA BRANCH)                516075CpO2g4pZ0BDeV4081   null
acct_   2xnY   2019-03-05T01:20:21.18Z                            9900   usd      CITIBANK N.A.                                   542418QmcgMhYIRvnBt6592   null
acct_   2xnY   2019-03-05T14:20:36.35Z                            9900   usd      Nationwide Building Society                     489396v0wKR18uiqbKk0493   null
acct_   2xnY   2019-03-05T15:04:17.567Z                           9900   usd      BARCLAYS BANK PLC.                              556677sXFGCLao7Ke4p5887   null
acct_   2xnY   2019-03-05T15:43:23.564Z                           9900   usd      The Royal Bank of Scotland PLC                  475117Zndm3vsXsh8BK0006   null
acct_   2xnY   2019-03-05T18:44:47.7Z                             9900   usd      HSBC UK Bank plc                                465950jWOBWTezptC029886   null
acct_   2xnY   2019-03-05T20:26:50.367Z                          34500   usd      Barclays Bank Ireland Plc                       490638byj3IIaYHSNMj1806   null
acct_   2xnY   2019-03-05T22:08:13.617Z                           9900   usd      National Westminster Bank PLC                   475131y6yLc21kRvUMk1226   null
acct_   2xnY   2019-03-05T23:26:54.425Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit                4060428qrZ5UhyHMefN1559   null
acct_   2xnY   2019-03-05T23:27:09.923Z                           9900   usd      Bank of America - Consumer Credit               440066wn3Q3Jja8HzME4086   null
acct_   2xnY   2019-03-06T01:35:54.092Z                           9900   usd      Bank of America - Consumer Credit               440066bH1jrWVL7qz3i1086   null
acct_   2xnY   2019-03-06T02:38:00.95Z                            9900   usd      Bank of America, National Association           474478PCJWolhoZyqgk3083   null
acct_   2xnY   2019-03-06T04:24:26.096Z                          34500   usd      Wells Fargo Bank, National Association          446540Gsq8ejPJdbG7j0380   null
                                   Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 43 of 85 PageID #: 402




acct_   2xnY   2019-03-06T04:27:44.992Z                          34500   usd      Wells Fargo Bank, National Association            446540Gsq8ejPJdbG7j0380   null
acct    2xnY   2019-03-06T07:03:25.367Z                          21499   usd      The Toronto-Dominion Bank                         452001i2iKT38iz0h9e6494   null
acct    2xnY   2019-03-06T07:12:00.732Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit                  441103rwcQZbVBP1mWE3408   null
acct    2xnY   2019-03-06T12:42:34.255Z                           9900   usd      CITIBANK N.A.                                     542418p7B8ptn8DZiOA2432   null
acct    2xnY   2019-03-06T15:07:12.857Z                           2500   usd      null                                              379585GsdzgiaAPqGRC1006   null
acct    2xnY   2019-03-06T17:36:43.996Z                           9900   usd      Wells Fargo Bank, National Association            434256Mi8bvZGyHnX5K3906   null
acct    2xnY   2019-03-06T20:27:20.877Z                           9900   usd      HSBC UK Bank plc                                  454638ODpr86HsO5FQS9217   null
acct    2xnY   2019-03-06T20:27:45.929Z                           9900   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION      517805aJt41jkVpm5fj9217   null
acct    2xnY   2019-03-06T21:32:53.73Z                            9900   usd      null                                              6011000R4XQLe92y4FY8578   null
acct    2xnY   2019-03-06T21:54:58.503Z                           9900   usd      BARCLAYS BANK UK PLC                              465859ijByy6WsnjtSt4019   null
acct    2xnY   2019-03-06T22:11:53.061Z                           9900   usd      JPMorgan Chase Bank N.A.                          426684yGNGOenCcDNTj4765   null
acct    2xnY   2019-03-07T15:00:00.855Z                           9900   usd      JPMorgan Chase Bank N.A.                          4266843nzejrOaAVTAq0873   null
acct    2xnY   2019-03-07T15:27:33.307Z                           9900   usd      U.S. Bank National Association-Credit             417903CyKcWvYImuRIM7231   null
acct    2xnY   2019-03-07T18:55:35.451Z                           9900   usd      BARCLAYS BANK UK PLC                              465858ARgH7pT9F1TJj3011   null
acct    2xnY   2019-03-07T19:01:22.219Z                           9900   usd      BANK OF AMERICA, NATIONAL ASSOCIATION             552433QDJRNr9vNJLde1071   null
acct    2xnY   2019-03-07T22:19:46.769Z                           9900   usd      SUNTRUST BANK                                     557621ejjyom2IXoU6H6832   null
acct    2xnY   2019-03-08T16:29:28.272Z                           9900   usd      University Federal Credit Union                   416883BTihHsUjHYQ510911   null
acct    2xnY   2019-03-08T21:01:12.43Z                            9900   usd      Philadelphia Federal Credit Union                 409589bMqee0GkhziC54490   null
acct    2xnY   2019-03-08T21:26:50.066Z                           9900   usd      Philadelphia Federal Credit Union                 409589bMqee0GkhziC54490   null
acct    2xnY   2019-03-08T21:49:26.273Z                           9900   usd      Branch Banking and Trust Company                  410894UkjsiD57d7c3o1900   null
acct    2xnY   2019-03-09T00:54:13.615Z                           9900   usd      Green Dot Bank DBA Bonneville Bank                485246VZKslusOQtFmn0998   null
acct    2xnY   2019-03-09T10:17:11.529Z                           9900   usd      BrightStar Credit Union                           461021x6EnDTy1RJxyV7364   null
acct    2xnY   2019-03-09T21:08:08.306Z                          34500   usd      TESCO PERSONAL FINANCE LIMITED                    518652Z8kNqb1Jts0KI9937   null
acct    2xnY   2019-03-10T01:50:43.025Z                           9900   usd      Capital One Bank (Usa), National Association      414709f855fECLp55Me8892   null
acct    2xnY   2019-03-10T11:53:38.333Z                           9900   usd      BARCLAYS BANK UK PLC                              492914kBbRF7d70Oo0J5003   null
acct    2xnY   2019-03-10T11:56:12.831Z                          34500   usd      Bank of America - Consumer Credit                 4400661kl8XM5JByzjP7521   null
acct    2xnY   2019-03-10T14:13:14.067Z                           9900   usd      Wells Fargo Bank, National Association            4342564bj0IcbqQLI4j1538   null
acct    2xnY   2019-03-10T14:35:10.941Z                           1700   usd      CREDIT ONE BANK, NATIONAL ASSOCIATION             546645IgozY9NfLmLYK7635   null
acct    2xnY   2019-03-10T15:39:18.242Z                          34500   usd      ADVANZIA BANK S.A.                                540187i1Qv60bOFkFok1009   null
acct    2xnY   2019-03-10T16:03:52.988Z                           9900   usd      U.S. Bank National Association-Credit             403784Gu8cVUmypRjh31377   null
acct    2xnY   2019-03-10T16:33:55.457Z                           9900   usd      Nationwide Building Society                       489394Kb6pzWK3XLA805576   null
acct    2xnY   2019-03-10T17:07:35.771Z                           9900   usd      The Commercial Bank of Qatar (Q.S.C.)             431360kvQTTliBmk3ss7990   null
acct    2xnY   2019-03-10T20:48:40.51Z                            9900   usd      ING BELGIUM                                       552041TdB5NEMLpU0aR6644   null
acct    2xnY   2019-03-10T20:59:39.527Z                           9900   usd      Royal Bank of Canada                              451015XjKNohRCnuGo23564   null
acct    2xnY   2019-03-10T23:49:47.669Z                          34500   usd      The Toronto-Dominion Bank                         452001KxXc50PkTAp3G3428   null
acct    2xnY   2019-03-11T00:25:01.637Z                           9900   usd      Citibank, N.A.- Costco                            410039KtWKDM97kKiY34938   null
acct    2xnY   2019-03-11T01:29:13.882Z                           9900   usd      null                                              601100xqoh54sjhH2qW3444   null
acct    2xnY   2019-03-11T11:26:46.618Z                          21499   usd      The Bank of Nova Scotia                           453825EXEEjAVqEmbs94022   null
acct    2xnY   2019-03-11T22:24:27.558Z                           9900   usd      Citibank, N.A.- Costco                            410039MzZtFAzVgb4Km6181   null
acct    2xnY   2019-03-12T01:32:45.591Z                           9900   usd      Citibank, N.A.- Costco                            410039IWvKph81xP2EH6471   null
acct    2xnY   2019-03-12T04:36:49.365Z                          23700   usd      Wells Fargo Bank, National Association            434256QP7biMzMyP5j89978   null
acct    2xnY   2019-03-12T17:00:26.255Z                           9900   usd      null                                              378002DfiBaZXPZiIgn1001   null
acct    2xnY   2019-03-12T17:19:09.025Z                           9900   usd      JPMORGAN CHASE BANK, N.A.                         5405018UwJQKtqHJDyT8855   null
acct    2xnY   2019-03-12T17:45:34.682Z                           4000   usd      La Federation des Caisses Desjardins du Quebec    453081ecAf1ql635HHm5021   null
acct    2xnY   2019-03-12T18:47:01.616Z                           9900   usd      National Bank of Kuwait, S.A.K.                   464452U7r6LkDn7V2pr2841   null
acct    2xnY   2019-03-12T18:58:35.271Z                          23700   usd      Tennessee Valley Federal Credit Union             429136Z6qpmbdTxEfhv3129   null
acct    2xnY   2019-03-12T19:12:11.243Z                           9900   usd      Bank of America, National Association             474478EcMS7W9L2dEMv8073   null
acct    2xnY   2019-03-12T19:54:23.114Z                           9900   usd      HSBC UK Bank plc                                  465944aIHPQkylHIJ078700   null
acct    2xnY   2019-03-12T22:18:03.981Z                           9900   usd      JPMorgan Chase Bank N.A.                          438857panvOd4Iuy49e0820   null
acct    2xnY   2019-03-12T23:38:10.735Z                           9900   usd      Bank of America - Consumer Credit                 4400662Maj1tfnYGAYZ6846   null
acct    2xnY   2019-03-13T03:27:09.757Z                           9900   usd      NATIONAL COMMERCIAL BANK, THE                     532448Y5UcrWrhKnvRu3004   null
acct    2xnY   2019-03-13T15:08:22.298Z                           9900   usd      HSBC UK Bank plc                                  486483A3R1SGIcBibJ53761   null
acct    2xnY   2019-03-13T17:03:48.335Z                           9900   usd      CITIBANK N.A.                                     526219nfdbgMWoZbkN58346   null
acct    2xnY   2019-03-13T17:09:53.338Z                           2500   usd      BANK OF AMERICA, NATIONAL ASSOCIATION             5275203IKyQivo0cyzf4996   null
acct    2xnY   2019-03-13T17:34:19.27Z                            9900   usd      TD Bank, National Association                     4482338TJZLjCpI5enj2061   null
acct    2xnY   2019-03-13T18:10:29.018Z                          34500   usd      JPMorgan Chase Bank N.A.                          426684zNIpA0qu6z2UO1227   null
acct    2xnY   2019-03-13T21:14:44.021Z                           9900   usd      Wells Fargo Bank, National Association            473703J56ZvcmPffK0X3408   null
acct    2xnY   2019-03-13T21:15:39.816Z                           9900   usd      TCF National Bank                                 476164qiOGqhsPXeiOL7346   null
acct    2xnY   2019-03-13T23:07:02.984Z                           4000   usd      The Toronto-Dominion Bank                         452034Peb1BHkmpLzw83805   null
acct    2xnY   2019-03-14T00:39:02.549Z                           9900   usd      Andigo Credit Union                               440494dCN52RSYuXSVX8735   null
acct    2xnY   2019-03-14T02:59:05.238Z                           9900   usd      Bank of America - Consumer Credit                 43130715KaWT8Nhd38q5547   null
acct    2xnY   2019-03-14T13:42:16.841Z                           9900   usd      FIRST MIDWEST BANK                                546356NuGZojrOiXPSc8699   null
acct    2xnY   2019-03-14T17:31:30.858Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit                  456331uuhTWCZQJpXki8870   null
acct    2xnY   2019-03-14T18:15:03.458Z                           9900   usd      Ulster Bank Ireland Designated Activity Company   431932l0Vhs7Ttuj5nW3602   null
acct    2xnY   2019-03-14T19:38:56.065Z                           9900   usd      REVOLUT LTD                                       539123DJn3u6gVnVIVw1652   null
acct    2xnY   2019-03-14T19:58:01.518Z                           9900   usd      Capital One Bank (Usa), National Association      486236gL8T4J6Qx6HCi5157   null
acct    2xnY   2019-03-14T21:15:24.491Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit                  434769BVdGybUUHkHPZ3594   null
acct    2xnY   2019-03-14T21:26:31.644Z                           9900   usd      null                                              601129LVSHJbdM8r9rd5155   null
acct    2xnY   2019-03-15T01:07:26.938Z                          19999   usd      CREDIT ONE BANK, NATIONAL ASSOCIATION             546645IgozY9NfLmLYK7635   null
acct    2xnY   2019-03-15T01:09:19.695Z                           2500   usd      Bank of America - Consumer Credit                 440066Mr6mWHIH0LQFv9989   null
acct    2xnY   2019-03-15T01:12:19.127Z                           1700   usd      BANK OF AMERICA, NATIONAL ASSOCIATION             552433JVmMGaYLH7K7o6333   null
acct    2xnY   2019-03-15T13:09:00.645Z                           9900   usd      National Westminster Bank PLC                     475129h2vwzHVuGASq06372   null
acct    2xnY   2019-03-15T15:29:39.834Z                           9900   usd      JPMorgan Chase Bank N.A.                          414740cXi7vzMcO4hb80105   null
acct    2xnY   2019-03-15T23:15:22.885Z                           9900   usd      BANK OF AMERICA, NATIONAL ASSOCIATION             547415fIFcn9RZMnXMW1099   null
acct    2xnY   2019-03-16T01:02:55.631Z                          19999   usd      MidFirst Bank                                     452109TTSaBFUV9AL9r1184   null
acct    2xnY   2019-03-16T01:42:33.931Z                           9900   usd      CANADIAN IMPERIAL BANK OF COMMERCE                541142BeEeaSRJwUo5x9730   null
acct    2xnY   2019-03-16T02:55:36.556Z                           9900   usd      U.S. Bank National Association                    431719YiAcTXOx5Elo58943   null
acct    2xnY   2019-03-16T03:09:34.199Z                          19999   usd      SYNCHRONY BANK                                    5243636Ip1XzSwplF5x9116   null
acct    2xnY   2019-03-16T06:09:11.272Z                           9900   usd      BBVA USA                                          463158AKvDuHccyK5xM2326   null
acct    2xnY   2019-03-16T11:10:05.419Z                           9900   usd      COMMERCIAL BANK INTERNATIONAL                     524222LG20gosOPsjW43723   null
acct    2xnY   2019-03-16T13:36:19.769Z                          17800   usd      The Toronto-Dominion Bank                         452002vL9hxxSVJW8e07082   null
acct    2xnY   2019-03-16T17:51:42.568Z                          34500   usd      Wells Fargo Bank, National Association            446542LhQxC15MXp48l6519   null
acct    2xnY   2019-03-16T23:55:58.639Z                           9900   usd      Bank of America, National Association             481588Ch2FEN1GHgOyk3129   null
acct    2xnY   2019-03-17T01:28:12.696Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit                  442732wiqUw5xHMuKVE5187   null
acct    2xnY   2019-03-17T07:18:15.674Z                           9900   usd      U.S. Bank National Association                    443264kyI6xwYJkV9CG7588   null
acct    2xnY   2019-03-17T09:04:59.142Z                          34500   usd      Wells Fargo Bank, National Association            446542xulRVWHDauCmg3756   null
acct    2xnY   2019-03-17T18:05:42.748Z                           9900   usd      Qatar International Islamic Bank                  458700fezZ4COxYIWdg1005   null
acct    2xnY   2019-03-17T19:24:03.91Z                            9900   usd      NATIONAL WESTMINSTER BANK PLC                     543699WXooXCwFFXXb11221   null
acct    2xnY   2019-03-17T19:25:37.941Z                          34500   usd      The Toronto-Dominion Bank                         452002Mfib941Q9hVhm8365   null
acct    2xnY   2019-03-17T21:29:55.807Z                          17800   usd      JPMorgan Chase Bank N.A.                          426684LPX08gZk8YOhi2295   null
acct    2xnY   2019-03-17T21:38:48.282Z                           2500   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION      517805rG29qOdmTwJAm7945   null
acct    2xnY   2019-03-18T12:35:36.476Z                           9900   usd      Canadian Imperial Bank of Commerce                450003Qp49zQrOBJBzj1807   null
acct    2xnY   2019-03-18T21:55:00.202Z                           9900   usd      Al Rajhi Banking and Investment Corp.             405433wn7zYCo46XXOU4017   null
acct    2xnY   2019-03-18T22:09:47.118Z                           9900   usd      Capital One Bank (Usa), National Association      400344EHqunXJmyuq3F5072   null
acct    2xnY   2019-03-19T02:07:57.405Z                           9900   usd      null                                              601120WegnltPabQWxm1011   null
acct    2xnY   2019-03-19T17:34:36.197Z                           9900   usd      Wells Fargo Bank, National Association            446542DMUTHpc6zht6T3509   null
acct    2xnY   2019-03-19T23:47:09.061Z                          17800   usd      JPMorgan Chase Bank N.A. - Debit                  4833134gESpSiz2zAPe3988   null
acct_   2xnY   2019-03-19T23:49:17.623Z                           9900   usd      Wells Fargo Bank, National Association            434258xUx8dtWAeXPsl5977   null
                                   Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 44 of 85 PageID #: 403




acct_   2xnY   2019-03-20T00:39:40.812Z                          19999   usd      JPMorgan Chase Bank N.A.                           426684wuoWftkuPqk9t6441   null
acct_   2xnY   2019-03-20T13:56:46.794Z                          21499   usd      Royal Bank of Canada                               451014UNz0cRWymC91O6959   null
acct_   2xnY   2019-03-20T20:00:13.641Z                           9900   usd      MONZO BANK LIMITED                                 5355225sBp5pgApX4bH4677   null
acct_   2xnY   2019-03-20T20:17:25.739Z                           9900   usd      CREDIT AGRICOLE S.A.                               5134143ttlQskl03dIT4821   null
acct_   2xnY   2019-03-20T20:18:52.49Z                           34500   usd      Bank of America, National Association              4256283DAEf483O2lOP0071   null
acct_   2xnY   2019-03-20T23:08:00.345Z                           9900   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION       514759Jmg8Z2mkvMFvu3165   null
acct_   2xnY   2019-03-21T01:43:51.94Z                            2500   usd      JPMorgan Chase Bank N.A. - Debit                   441104qPmVM7eGdIZdO9508   null
acct_   2xnY   2019-03-21T02:35:06.258Z                           9900   usd      Capital One Bank (Usa), National Association       414709r68HTmTdSub0u0194   null
acct_   2xnY   2019-03-21T03:03:51.951Z                           9900   usd      U.S. Bank National Association-Credit              417903gQUBrGk8Kyong4953   null
acct_   2xnY   2019-03-21T04:12:56.201Z                           9900   usd      BANK OF THE WEST                                   5480140yLg3NDYHAZtP4704   null
acct_   2xnY   2019-03-21T10:37:01.204Z                          34500   usd      BARCLAYS BANK UK PLC                               465858cdfdfYkIRA8VB6222   null
acct_   2xnY   2019-03-21T17:41:29.546Z                          21499   usd      DEUTSCHER SPARKASSEN UND GIROVERBAND               529952TNvHUktTPo7Uq1628   null
acct_   2xnY   2019-03-22T02:21:49.329Z                           9900   usd      Barclays Bank Delaware                             4868957DDc6JD5GBFH84097   null
acct_   2xnY   2019-03-22T13:06:43.691Z                           9900   usd      The Gulf Bank K.S.C.                               4421049rJapQTSi1pdK5114   null
acct_   2xnY   2019-03-22T15:58:22.166Z                           9900   usd      BARCLAYS BANK UK PLC                               465923a5LL4bM2slG1y6019   null
acct_   2xnY   2019-03-22T17:25:01.678Z                           9900   usd      Qatar Islamic Bank (S.A.Q.)                        456526DqOX4iuDJmrua6133   null
acct_   2xnY   2019-03-22T17:50:01.19Z                            9900   usd      HSBC UK Bank plc                                   4659424bpLJHG1kJ8TI9175   null
acct_   2xnY   2019-03-22T18:44:28.778Z                           2500   usd      JPMorgan Chase Bank N.A.                           426684DcJM5PHj3vLcy1764   null
acct_   2xnY   2019-03-23T03:31:41.222Z                           9900   usd      Bank of America - Consumer Credit                  431305DQBT2FJDmnGKJ9678   null
acct_   2xnY   2019-03-23T04:51:07.287Z                           2500   usd      TD Bank, National Association                      483950ZvMSYyfvb8Dot6396   null
acct_   2xnY   2019-03-23T17:24:31.861Z                           9900   usd      JPMorgan Chase Bank N.A.                           426684CxJw3XZwedYzz0097   null
acct_   2xnY   2019-03-23T18:44:47.884Z                           9900   usd      The National Commercial Bank                       485005hJBW9e8AqyxXL1213   null
acct_   2xnY   2019-03-24T00:17:57.097Z                           9900   usd      JPMorgan Chase Bank N.A.                           426684MMG5TzIwgkeNr4585   null
acct_   2xnY   2019-03-24T03:36:54.473Z                           1700   usd      Bank of America, National Association              474472Tij2D62mGbQZh6840   null
acct_   2xnY   2019-03-24T14:19:07.352Z                           9900   usd      JPMorgan Chase Bank N.A.                           4640189Mf97hjmXyH163180   null
acct_   2xnY   2019-03-24T19:44:19.643Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit                   483313nKkJipbeDaJuG2221   null
acct_   2xnY   2019-03-25T22:21:40.071Z                           9900   usd      VIBRANT CREDIT UNION                               511552XN8XTBJTRErYh4514   null
acct_   2xnY   2019-03-25T23:24:20.652Z                           9900   usd      SYNCHRONY BANK                                     521333lG65kGixEr0Qd1359   null
acct_   2xnY   2019-03-26T01:01:51.989Z                           9900   usd      The Bank of Nova Scotia                            453737EwnOJx3zkiPgQ2018   null
acct_   2xnY   2019-03-26T01:20:35.026Z                           9900   usd      GREEN DOT BANK                                     527368YjxvqQYwUl2zW1559   null
acct_   2xnY   2019-03-26T01:29:44.901Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit                   406068WwQrgqcinMeEG2981   null
acct_   2xnY   2019-03-26T02:49:06.845Z                           9900   usd      Stride Bank, National Association                  436103Laqjs6ADehdAu3035   null
acct_   2xnY   2019-03-26T11:13:03.076Z                           9900   usd      null                                               371300ESef6GED6JlNS1005   null
acct_   2xnY   2019-03-26T21:57:13.673Z                           9900   usd      Bank of America - Consumer Credit                  440066yhcVhnFesOdbR0455   null
acct_   2xnY   2019-03-26T22:56:27.711Z                          34500   usd      PNC Bank, National Association - Consumer Credit   448915gOWOM6naOR1Pz7382   null
acct_   2xnY   2019-03-27T00:14:34.411Z                           9900   usd      The Bank of Nova Scotia                            4538102sWepnd3coYPA3034   null
acct_   2xnY   2019-03-27T01:35:36.882Z                          34500   usd      MECHANICS BANK                                     558170WMFaPfqTBugr35785   null
acct_   2xnY   2019-03-27T02:23:30.651Z                           9900   usd      BANK OF AMERICA, NATIONAL ASSOCIATION              552433dpVJx7d1kYDuK6430   null
acct_   2xnY   2019-03-27T03:24:23.245Z                           9900   usd      BANK OF MISSOURI, THE                              5427845ORvNzWRnDYH88674   null
acct_   2xnY   2019-03-27T03:43:15.395Z                           9900   usd      Bank of America, National Association              411774FGegLkDYRcyO33409   null
acct_   2xnY   2019-03-27T03:57:28.458Z                           9900   usd      The Toronto-Dominion Bank                          452088RjCeIeSNTMZ9g2621   null
acct_   2xnY   2019-03-27T09:27:04.891Z                           9900   usd      Al Bilad Bank                                      428335CB6Iod36aXbJ25989   null
acct_   2xnY   2019-03-27T14:00:23.861Z                           9900   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION       5178051sYL3nihwwDPM6516   null
acct_   2xnY   2019-03-27T14:23:11.05Z                            9900   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION       546325CX5LRAjy85lI74440   null
acct_   2xnY   2019-03-27T17:59:11.144Z                           9900   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION       517805Zoz2dU02ogsPA3620   null
acct_   2xnY   2019-03-27T18:14:05.383Z                           9900   usd      BMO HARRIS BANK N.A.                               545958N8Ntgf4O8RBDN4529   null
acct_   2xnY   2019-03-27T18:36:39.646Z                           9900   usd      PNC Bank, National Association - Consumer Credit   448900bOFyAOCmHef7U1897   null
acct_   2xnY   2019-03-27T18:49:10.868Z                           9900   usd      DB Privat- und Firmenkundenbank AG                 490744hhzWqMzlvGT2T2015   null
acct_   2xnY   2019-03-27T19:34:00.946Z                           9900   usd      CAPITAL ONE, NATIONAL ASSOCIATION                  520602OEhBahgOftH984270   null
acct_   2xnY   2019-03-27T19:46:01.742Z                          17800   usd      U.S. Bank National Association-Credit              403784rFDAViEdEsqrv3544   null
acct_   2xnY   2019-03-27T20:37:55.55Z                           17800   usd      Bank of America, National Association              494340FQaH0EprOzw8M5354   null
acct_   2xnY   2019-03-27T20:46:31.083Z                           9900   usd      Bank of America - Consumer Credit                  440066yaulT3a5TPazi2319   null
acct_   2xnY   2019-03-27T21:08:22.58Z                            9900   usd      Credit One Bank, National Association              444796nc89o4F4hK93e5096   null
acct_   2xnY   2019-03-27T21:09:20.405Z                           9900   usd      BARCLAYS BANK UK PLC                               46585938TvEQwAbhopH7020   null
acct_   2xnY   2019-03-27T23:27:44.734Z                           9900   usd      BANK OF AMERICA, NATIONAL ASSOCIATION              531260M4psn9IQCAc661750   null
acct_   2xnY   2019-03-27T23:32:25.233Z                          17800   usd      DUO BANK OF CANADA                                 543440eHiOKsahzgwT36029   null
acct_   2xnY   2019-03-28T02:34:12.259Z                          17800   usd      null                                               601149wf6qWc8cn58ZT1572   null
acct_   2xnY   2019-03-28T13:06:39.673Z                           9900   usd      Bank of America - Consumer Credit                  440066luuFLq0Dx2jSJ8956   null
acct_   2xnY   2019-03-28T14:30:21.383Z                          17800   usd      Bank of Scotland PLC                               446291MPaNBw6330b1z0822   null
acct_   2xnY   2019-03-28T17:33:50.397Z                           3200   usd      null                                               371788t4y0CqWhqmDCu1008   null
acct_   2xnY   2019-03-28T20:43:20.241Z                           9900   usd      Royal Bank of Canada                               451015yDJHKOtLpCHRd8700   null
acct_   2xnY   2019-03-28T23:19:51.341Z                           9900   usd      Hancock Whitney Bank                               462547KM1clfuIP4rU34768   null
acct_   2xnY   2019-03-28T23:52:42.164Z                           9900   usd      Capital One Bank (Usa), National Association       4003448QoEP6EDZ5i3c2201   null
acct_   2xnY   2019-03-29T00:37:19.216Z                           9900   usd      CITIBANK N.A.                                      526219363pyVB8sP3ab2380   null
acct_   2xnY   2019-03-29T00:53:48.396Z                           9900   usd      CAPITAL ONE BANK (CANADA BRANCH)                   5457562dhftfcQRXxPP1358   null
acct_   2xnY   2019-03-29T01:07:26.258Z                          34500   usd      null                                               6011002gdzKeD214Vul6486   null
acct_   2xnY   2019-03-29T01:09:57.236Z                          34500   usd      BANK OF AMERICA, NATIONAL ASSOCIATION              552433HG54rkNdhSsIl6921   null
acct_   2xnY   2019-03-29T01:50:55.98Z                            9900   usd      Bank of America - Consumer Credit                  440066xPtbjY53n96VH5884   null
acct_   2xnY   2019-03-29T05:22:54.282Z                           9900   usd      HSBC BANK CANADA                                   519396NzoOdgI4E8xLf7352   null
acct_   2xnY   2019-03-29T10:00:09.885Z                           9900   usd      Alinma Bank                                        428672cNez530nmO83E5721   null
acct_   2xnY   2019-03-29T14:38:11.142Z                          34500   usd      Abu Dhabi Islamic Bank                             4333675LwRZjZlZcqgD7000   null
acct_   2xnY   2019-03-29T16:24:33.173Z                           9900   usd      Oldenburgische Landesbank AG                       402037JAQimrYS00Oji0543   null
acct_   2xnY   2019-03-29T18:45:51.911Z                           9900   usd      National Westminster Bank PLC                      475129zWRaM5FFW23M20504   null
acct_   2xnY   2019-03-29T19:38:35.904Z                           9900   usd      SWEDBANK AB                                        516815TPWqCyjYPcveJ3812   null
acct_   2xnY   2019-03-29T22:15:49.414Z                           9900   usd      Lloyds Bank Plc                                    492182XScbJCDnWmwdV9573   null
acct_   2xnY   2019-03-29T22:31:56.038Z                          34500   usd      UBS Switzerland AG                                 490117iQaSyLBmA0ZPy4612   null
acct_   2xnY   2019-03-29T23:01:14.919Z                           9900   usd      BARCLAYS BANK UK PLC                               492910fbNzu2IixcxKU0003   null
acct_   2xnY   2019-03-29T23:33:38.304Z                           9900   usd      Regions Bank                                       4355450VHyBplZCWY4V1658   null
acct_   2xnY   2019-03-29T23:55:17.159Z                           9900   usd      TD Bank, National Association                      402944G97Ed2XVUhelO6726   null
acct_   2xnY   2019-03-30T14:53:40.963Z                           9900   usd      DB Privat- und Firmenkundenbank AG                 494116exwJz8DbOp0er4026   null
acct_   2xnY   2019-03-30T15:38:41.803Z                          17800   usd      The Toronto-Dominion Bank                          455121xUjR7JhDQJydu4609   null
acct_   2xnY   2019-03-30T16:05:54.418Z                           9900   usd      Firefly Federal Credit Union                       410985guqFAA9SHfO2c0395   null
acct_   2xnY   2019-03-30T19:48:17.765Z                          34500   usd      The Toronto-Dominion Bank                          4520852zBHq3yoP2AUT4181   null
acct_   2xnY   2019-03-30T20:48:32.449Z                           9900   usd      JPMorgan Chase Bank N.A.                           414720eii5P16VULuwp6820   null
acct_   2xnY   2019-03-30T22:20:07.762Z                           9900   usd      Barclays Bank Delaware                             469596ovKQi8VhisLDd8293   null
acct_   2xnY   2019-03-30T23:11:14.863Z                          17800   usd      Bank of America - Consumer Credit                  4400664SSrXv0NuvtkF0781   null
acct_   2xnY   2019-03-30T23:24:09.833Z                          34500   usd      Bank of America, National Association              474479W4VA9T0Rbrqg58780   null
acct_   2xnY   2019-03-30T23:31:01.345Z                           9900   usd      Citibank, N.A.- Costco                             410039Hydh5EezcYEUI4554   null
acct_   2xnY   2019-03-30T23:58:14.236Z                          34500   usd      HUNTINGTON NATIONAL BANK                           5175461j4YTWumhgXwQ0258   null
acct_   2xnY   2019-03-31T01:18:10.688Z                           9900   usd      Abu Dhabi Islamic Bank                             4713645L8P0fyCnFUUn6694   null
acct_   2xnY   2019-03-31T15:48:54.032Z                           9900   usd      Bank of America, National Association              474477iQV2y3nRQldIL9487   null
acct_   2xnY   2019-03-31T16:03:29.822Z                           9900   usd      Lloyds Bank Plc                                    4921816maoYEbWvs1tN9275   null
acct_   2xnY   2019-03-31T18:11:58.514Z                           9900   usd      PNC Bank, National Association                     443040vuIh6pUgRWGPp8755   null
acct_   2xnY   2019-03-31T18:33:41.633Z                           9900   usd      JPMorgan Chase Bank N.A.                           438854pdlpNl5rrXRwh8704   null
acct_   2xnY   2019-03-31T18:37:50.492Z                           2500   usd      JPMorgan Chase Bank N.A.                           414740c1T01xpdWbJeN2226   null
acct_   2xnY   2019-03-31T19:49:34.576Z                          34500   usd      Bank of America - Consumer Credit                  440066OYBOpCSWKbL7l1536   null
acct_   2xnY   2019-03-31T22:14:53.531Z                          17800   usd      null                                               371734HJHsDLJO1Mjjh1001   null
acct_   2xnY   2019-03-31T23:17:17.854Z                           9900   usd      Wells Fargo Bank, National Association             44654091XsQWa2gNziz4042   null
                                   Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 45 of 85 PageID #: 404




acct_   2xnY   2019-04-01T03:19:13.091Z                           9900   usd      BANK OF AMERICA, NATIONAL ASSOCIATION           531278SRiDKHhgJDrmQ2221   null
acct_   2xnY   2019-04-01T05:02:27.356Z                           9900   usd      SUNTRUST BANK                                   546540Io4CizzBxFybo2387   null
acct_   2xnY   2019-04-01T16:40:34.295Z                           9900   usd      JPMorgan Chase Bank N.A.                        4266844jMl8zBL8RJSY7193   null
acct_   2xnY   2019-04-01T16:52:23.762Z                           9900   usd      Qatar Islamic Bank (S.A.Q.)                     489329nnbfgj12ticjw5386   null
acct_   2xnY   2019-04-01T18:37:04.07Z                           21199   usd      The Toronto-Dominion Bank                       452034dviRhWELB7LRp5719   null
acct_   2xnY   2019-04-01T21:19:32.091Z                          19999   usd      JPMorgan Chase Bank N.A.                        414720dIutW2zqROD2S1309   null
acct_   2xnY   2019-04-01T21:27:15.074Z                           9900   usd      Capital One Bank (Usa), National Association    41541711hNrCSPeHCKI9056   null
acct_   2xnY   2019-04-01T21:47:11.744Z                           9900   usd      TD Bank, National Association                   448233yikzNXUclLkLn6002   null
acct_   2xnY   2019-04-01T23:47:14.536Z                           9900   usd      null                                            375343JLnSvgiSI10cx4006   null
acct_   2xnY   2019-04-02T03:13:48.986Z                           9900   usd      JPMorgan Chase Bank N.A.                        438857pqB64jOjekYkv2661   null
acct_   2xnY   2019-04-02T16:34:16.297Z                           9900   usd      MONZO BANK LIMITED                              535522jtiJt7uLmIzLZ8966   null
acct_   2xnY   2019-04-02T19:25:40.185Z                          17800   usd      BARCLAYS BANK DELAWARE                          514891OxCpG7DdrNaXn8091   null
acct_   2xnY   2019-04-02T20:47:10.565Z                           9900   usd      COOPERATIEVE RABOBANK U.A.                      520953uD5Kfc8KcmxG70040   null
acct_   2xnY   2019-04-02T22:12:55.09Z                            9900   usd      null                                            6011004QSLLsrARwTcW6029   null
acct_   2xnY   2019-04-02T22:39:16.05Z                            9900   usd      JPMorgan Chase Bank N.A. - Debit                434769fXJBjEi6j0q5f2972   null
acct_   2xnY   2019-04-03T00:34:28.849Z                           9900   usd      Citibank, N.A.- Costco                          410039uVEV6UKcYuogz7252   null
acct_   2xnY   2019-04-03T14:49:17.557Z                           9900   usd      THE BANCORP BANK                                55815882E5yc8IL9w8u3144   null
acct_   2xnY   2019-04-03T17:03:08.418Z                           9900   usd      HSBC UK Bank plc                                465944kd1UJm1aCb5dy6718   null
acct_   2xnY   2019-04-03T18:20:03.206Z                          34500   usd      Wells Fargo Bank, National Association          434256nFofW26jDYB2s7929   null
acct_   2xnY   2019-04-04T00:44:46.772Z                           9900   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION    545800pw0yt3E3Op1gM9197   null
acct_   2xnY   2019-04-04T03:44:54.304Z                           9900   usd      Wells Fargo Bank, National Association          434258PBZGSuWAU5w5D3999   null
acct_   2xnY   2019-04-04T15:32:18.399Z                           6200   usd      Lloyds Bank Plc                                 492181kg4TOhwzU64BG1348   null
acct_   2xnY   2019-04-04T17:43:23.434Z                           9900   usd      Wells Fargo Bank, National Association          4342566yMWpnG1h9QaJ3408   null
acct_   2xnY   2019-04-04T19:04:37.324Z                          19999   usd      MidFirst Bank                                   452109TTSaBFUV9AL9r1184   null
acct_   2xnY   2019-04-04T23:25:26.788Z                           9900   usd      First National Bank of Omaha                    441297BReUlNPI0Jzse7885   null
acct_   2xnY   2019-04-05T01:18:15.443Z                           9900   usd      Bank of America - Consumer Credit               440066u5oKmJKo5Td7K5061   null
acct_   2xnY   2019-04-05T06:24:07.751Z                           9900   usd      BARCLAYS BANK UK PLC                            465901wql9vymAbHP1X8016   null
acct_   2xnY   2019-04-05T10:52:06.86Z                            9900   usd      Bank of Scotland PLC                            446291MPaNBw6330b1z0822   null
acct_   2xnY   2019-04-05T13:06:33.338Z                           9900   usd      Lloyds Bank Plc                                 492181vpCdvcW7YDftX8412   null
acct_   2xnY   2019-04-05T14:11:47.458Z                           9900   usd      Bank of Scotland PLC                            476223n6VYn4ApCDOW11110   null
acct_   2xnY   2019-04-05T15:54:24.053Z                           9900   usd      Bank of America - Consumer Credit               488893cU19JDUECwdQk1728   null
acct_   2xnY   2019-04-05T18:28:29.107Z                           9900   usd      Samba Financial Group                           496649jv6cxvtrdT9Hh5015   null
acct_   2xnY   2019-04-05T20:32:50.071Z                           9900   usd      JPMorgan Chase Bank N.A.                        426684CYF3mmlpTIni55276   null
acct_   2xnY   2019-04-05T23:38:48.807Z                           9900   usd      Bank of America - Consumer Credit               440066kQCbeMCz2aFxd6612   null
acct_   2xnY   2019-04-05T23:40:39.428Z                           9900   usd      Bank of America - Consumer Credit               4400668mtRkivgDCjQO8105   null
acct_   2xnY   2019-04-06T01:42:18.269Z                           9900   usd      JPMorgan Chase Bank N.A.                        414720MZLTWzYnMHIek2576   null
acct_   2xnY   2019-04-06T02:57:13.059Z                           9900   usd      CITIBANK N.A.                                   546616LqZxwcLuhMgPH4449   null
acct_   2xnY   2019-04-06T03:08:39.73Z                            9900   usd      CITIBANK N.A.                                   5189412vPxhT78TCqdq7899   null
acct_   2xnY   2019-04-06T13:08:38.386Z                           9900   usd      Wells Fargo Bank, National Association          446542TGtoau4IC8ClJ1036   null
acct_   2xnY   2019-04-06T14:33:22.569Z                           9900   usd      CITIBANK N.A.                                   542418kN6kYsxndPBiZ5545   null
acct_   2xnY   2019-04-06T19:08:07.832Z                           9900   usd      TANDEM BANK LIMITED                             5164288ZH79qgm5ia6i4631   null
acct_   2xnY   2019-04-06T20:36:43.586Z                           9900   usd      DEUTSCHER SPARKASSEN UND GIROVERBAND            523253A5r00hmmbiG5Q8063   null
acct_   2xnY   2019-04-06T21:47:00.354Z                          17800   usd      JPMorgan Chase Bank N.A. - Debit                483316ZzzaO9VKryu4o7502   null
acct_   2xnY   2019-04-07T03:42:45.174Z                           9900   usd      Wells Fargo Bank, National Association          44654237rOgLK5Fuvgk0889   null
acct_   2xnY   2019-04-07T05:03:14.416Z                          34500   usd      Citibank, N.A.- Costco                          4100395MevLNWVOyLCu4313   null
acct_   2xnY   2019-04-07T12:45:39.843Z                          17800   usd      DEUTSCHER SPARKASSEN UND GIROVERBAND            523256aTBUWx1Yl9L0u7616   null
acct_   2xnY   2019-04-07T15:13:10.743Z                           9900   usd      ROYAL BANK OF CANADA                            541590a2lmWtWnmBwp65448   null
acct_   2xnY   2019-04-07T16:30:39.121Z                           9900   usd      Citibank, N.A.- Costco                          41003938SZa4uP0t7hc1837   null
acct_   2xnY   2019-04-07T19:59:17.806Z                           9900   usd      JPMorgan Chase Bank N.A.                        414720NdXFfw72ofbNt0002   null
acct_   2xnY   2019-04-07T23:15:24.636Z                           9900   usd      Wells Fargo Bank, National Association          474166uQVQDgcwpnDWN5212   null
acct_   2xnY   2019-04-08T01:52:47.379Z                           9900   usd      Barclays Bank Delaware                          439707gRKwocyU65cJp6236   null
acct_   2xnY   2019-04-08T22:09:25.922Z                           9900   usd      BARCLAYS BANK UK PLC                            465901xAKv8ARoRBhS35010   null
acct_   2xnY   2019-04-08T23:11:30.155Z                          17800   usd      null                                            601100aXH1tOhf5u3ej0493   null
acct_   2xnY   2019-04-09T00:01:55.94Z                            9900   usd      CAPITAL ONE BANK (USA), NATION AL ASSOCIATION   510805fPYougZ1Lwwoz1231   null
acct_   2xnY   2019-04-09T14:04:12.481Z                           9900   usd      BANK OF AMERICA, NATIONAL ASSOCIATION           5275203IKyQivo0cyzf4996   null
acct_   2xnY   2019-04-09T14:41:22.044Z                          19699   usd      Bank of America - Consumer Credit               440066bPh6cYxZ1Aytq3651   null
acct_   2xnY   2019-04-09T16:46:01.153Z                           9900   usd      JPMorgan Chase Bank N.A.                        426684XlwDqJ8yCGSrv8419   null
acct_   2xnY   2019-04-09T18:18:48.906Z                           9900   usd      MONZO BANK LIMITED                              535522kK1DjgxtQxk8V6494   null
acct_   2xnY   2019-04-09T19:29:17.75Z                            9900   usd      JPMorgan Chase Bank N.A.                        464018oXEeIBnAw0Off9700   null
acct_   2xnY   2019-04-09T19:58:10.205Z                           9900   usd      HSBC BANK PLC                                   543458m9K8WloriMG301898   null
acct_   2xnY   2019-04-09T20:48:32.377Z                           9900   usd      BANK OF AMERICA, NATIONAL ASSOCIATION           546632RGQUNx6PoGHq87623   null
acct_   2xnY   2019-04-10T12:30:01.118Z                           9900   usd      NATIONAL COMMERCIAL BANK, THE                   518694ylq7F5LdPjNcp2069   null
acct_   2xnY   2019-04-10T17:31:36.836Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit                483316xtjqM4dtz3G9w4982   null
acct_   2xnY   2019-04-10T18:23:11.315Z                           9900   usd      JPMorgan Chase Bank N.A.                        464018iH2Aj51mZkcpB9880   null
acct_   2xnY   2019-04-10T21:15:45.647Z                           9900   usd      Capital One Bank (Usa), National Association    400344Ko0UPeT3Gj6a17312   null
acct_   2xnY   2019-04-10T21:50:39.075Z                           9900   usd      Bank of America, National Association           481588qn2Z3IPbTf34q8587   null
acct_   2xnY   2019-04-11T07:33:10.461Z                           9900   usd      HSBC UK Bank plc                                46594483Qq6qnYgSyuO7150   null
acct_   2xnY   2019-04-11T07:46:39.037Z                           3200   usd      HSBC BANK MIDDLE EAST                           552102gPv44eve5uo825427   null
acct_   2xnY   2019-04-11T16:09:52.503Z                           4000   usd      Lloyds Bank Plc                                 492181Sr3nrgU0vyR8o3228   null
acct_   2xnY   2019-04-11T18:52:10.252Z                           9900   usd      JPMorgan Chase Bank N.A.                        426684SPngCVsh8OhTa7477   null
acct_   2xnY   2019-04-12T00:40:04.789Z                          17800   usd      Wells Fargo Bank, National Association          446540hSKjDQOFiPK1a7520   null
acct_   2xnY   2019-04-12T14:47:39.651Z                           9900   usd      MONZO BANK LIMITED                              535522tTqAOegDQXa7S1908   null
acct_   2xnY   2019-04-12T20:05:17.653Z                           9900   usd      HSBC UK Bank plc                                465944nRDGdZhzYwKL08251   null
acct_   2xnY   2019-04-12T22:11:00.738Z                           1700   usd      CAPITAL ONE BANK (USA), NATION AL ASSOCIATION   510805fPYougZ1Lwwoz1231   null
acct_   2xnY   2019-04-13T00:51:09.938Z                           1700   usd      null                                            372546ppZmFVmBeK2F51000   null
acct_   2xnY   2019-04-13T01:11:45.491Z                          19999   usd      JPMorgan Chase Bank N.A.                        414720h1ZzZRBQ11Wp32012   null
acct_   2xnY   2019-04-13T02:10:46.212Z                           9900   usd      Bank of America - Consumer Credit               440066Kds5fZCyER6qg3674   null
acct_   2xnY   2019-04-13T16:29:42.043Z                           9900   usd      SANTANDER BANK, NA                              5129928MkDor37t3T531605   null
acct_   2xnY   2019-04-13T16:58:56.137Z                           9900   usd      Synchrony Bank                                  447995Yxd2JpF4dRMjh1213   null
acct_   2xnY   2019-04-13T17:26:35.953Z                           9900   usd      QATAR NATIONAL BANK                             559310dsbCJkrtgZSqp0027   null
acct_   2xnY   2019-04-13T19:02:45.903Z                          17800   usd      VERBAND DER SPARDA BANKEN E.V.                  525615NXImYTYEvjTaI3970   null
acct_   2xnY   2019-04-13T19:15:24.176Z                           9900   usd      Bank of America, National Association           481582uo5UoNeAqK7BE0684   null
acct_   2xnY   2019-04-14T14:49:37.246Z                           9900   usd      BANK OF SCOTLAND PLC                            525303LWK8bfqLyz7wL3355   null
acct_   2xnY   2019-04-14T15:34:09.824Z                           9900   usd      Bank of America, National Association           413575G6EVyzkXbwKG39470   null
acct_   2xnY   2019-04-14T18:30:17.678Z                           9900   usd      CANADIAN TIRE BANK                              544614gSFopOpd6npiO6489   null
acct_   2xnY   2019-04-14T19:08:58.465Z                           3200   usd      NEWDAY LTD                                      519345V6YWw8j8jl3fs4779   null
acct_   2xnY   2019-04-14T19:38:09.788Z                          19999   usd      null                                            379753AOcShUSHOKYPT1004   null
acct_   2xnY   2019-04-14T23:49:46.412Z                           1700   usd      Wells Fargo Bank, National Association          47370373c9E9lyz7eER4150   null
acct_   2xnY   2019-04-15T00:10:34.029Z                          34500   usd      Bank of America, National Association           4744780214HyU3t3VNu6326   null
acct_   2xnY   2019-04-15T15:35:12.634Z                           9900   usd      Capital One Bank (Usa), National Association    400344eCYhHL7l3VEGQ6596   null
acct_   2xnY   2019-04-15T15:35:13.211Z                           9900   usd      Capital One Bank (Usa), National Association    400344eCYhHL7l3VEGQ6596   null
acct_   2xnY   2019-04-15T19:10:44.461Z                           9900   usd      National Westminster Bank PLC                   475129y7iY0n1z6ca4U0460   null
acct_   2xnY   2019-04-16T13:25:16.983Z                           9900   usd      ROYAL BANK OF CANADA                            541590tPb9D7ukT1qUN3690   null
acct_   2xnY   2019-04-16T17:24:58.027Z                           9900   usd      FIFTH THIRD BANK, THE                           54243257wrAxPu0XZkF0101   null
acct_   2xnY   2019-04-16T18:17:36.102Z                           2500   usd      Wells Fargo Bank, National Association          446542j0AtKVPItSxvz1278   null
acct_   2xnY   2019-04-16T18:27:25.352Z                           9900   usd      Citibank, N.A.- Costco                          410039kQaWCqScgXk2a1038   null
acct_   2xnY   2019-04-16T18:40:46.917Z                           9900   usd      Bank of Scotland PLC                            476223aOi5nzoVYq23v3510   null
acct_   2xnY   2019-04-16T20:11:11.958Z                           9900   usd      Wells Fargo Bank, National Association          434257VDsKJSfgYE7A80218   null
                                   Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 46 of 85 PageID #: 405




acct_   2xnY   2019-04-17T15:31:33.199Z                           9900   usd      Bank of America - Consumer Credit                  440066GwSYE5xOrCqCs8362   null
acct_   2xnY   2019-04-17T18:54:50.778Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit                   434769gky8oDv4SViBH5799   null
acct_   2xnY   2019-04-18T00:09:28.989Z                           9900   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION       517805ppO0yIWxex8Zj5084   null
acct_   2xnY   2019-04-18T01:36:18.74Z                           17800   usd      Wells Fargo Bank, National Association             442644OTTM46DsC1miM4501   null
acct_   2xnY   2019-04-18T01:43:27.644Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit                   483312SJ56P5VGU2jUu6064   null
acct_   2xnY   2019-04-18T03:51:01.278Z                          19999   usd      Al Rajhi Banking and Investment Corp.              405433ZsZNicnGP5Yki5320   null
acct_   2xnY   2019-04-18T18:30:15.897Z                           9900   usd      TD Bank, National Association                      402944vgcazWYfUwAtI1402   null
acct_   2xnY   2019-04-18T19:10:56.927Z                           3200   usd      HSBC BANK PLC                                      543458NaUrOsdaIlQqQ5522   null
acct_   2xnY   2019-04-18T23:17:06.82Z                           34500   usd      JPMorgan Chase Bank N.A. - Debit                   442732kkFGCr2L33qMg6031   null
acct_   2xnY   2019-04-19T00:49:31.213Z                           9900   usd      null                                               601100mtWq6cRym8v0Q6806   null
acct_   2xnY   2019-04-19T04:15:40.506Z                           9900   usd      U.S. Bank National Association-Credit              403784Ow2jffBSD3oJj7455   null
acct_   2xnY   2019-04-19T19:29:34.601Z                           9900   usd      Bank of America - Consumer Credit                  4400664xpw4iQL9wB2N8150   null
acct_   2xnY   2019-04-20T09:14:25.533Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit                   420767UHokx63byL5Mw3398   null
acct_   2xnY   2019-04-20T18:11:52.126Z                           9900   usd      BNP Paribas                                        497414iBE2Br1j9SyXb6843   null
acct_   2xnY   2019-04-20T18:11:52.779Z                           9900   usd      BNP Paribas                                        497414iBE2Br1j9SyXb6843   null
acct_   2xnY   2019-04-20T18:11:53.571Z                           9900   usd      BNP Paribas                                        497414iBE2Br1j9SyXb6843   null
acct_   2xnY   2019-04-20T19:10:05.741Z                           9900   usd      National Bank of Kuwait, S.A.K.                    426083Bkwu99NZS0Mh71171   null
acct_   2xnY   2019-04-20T20:33:20.613Z                          15999   usd      CITIBANK N.A.                                      5424187Z0e7SU7sNGS36468   null
acct_   2xnY   2019-04-20T22:43:51.659Z                           9900   usd      FIRST RATE EXCHANGE SERVICES L                     5501293lY9EkCh8A6R59584   null
acct_   2xnY   2019-04-21T20:29:19.92Z                            9900   usd      The Bank of Nova Scotia                            453737HIXogZ6JyAaXr3010   null
acct_   2xnY   2019-04-21T22:43:20.521Z                           9900   usd      Bank of America - Consumer Credit                  440066uINNaQKiVkRe31402   null
acct_   2xnY   2019-04-23T00:22:55.998Z                          18960   usd      null                                               377939fJoLdjCndmbrI1017   null
acct_   2xnY   2019-04-23T02:44:13.289Z                           9900   usd      Royal Bank of Canada                               451409YPZp6d9eNZ7X02658   null
acct_   2xnY   2019-04-23T06:31:31.269Z                          33498   usd      The Bank of Nova Scotia                            453733h1NwLhQwrTK9Y9021   null
acct_   2xnY   2019-04-23T21:32:19.529Z                          34500   usd      Dubai Islamic Bank                                 410521Q3kBLVLeF07zu4329   null
acct_   2xnY   2019-04-23T22:28:30.754Z                           9900   usd      HUNTINGTON NATIONAL BANK                           534740wRp7FBuZ9RCFE8273   null
acct_   2xnY   2019-04-24T01:39:45.29Z                            9900   usd      BANK OF AMERICA, NATIONAL ASSOCIATION              534870rqCsMgTGb9qDC3860   null
acct_   2xnY   2019-04-24T02:30:31.466Z                          15999   usd      JPMorgan Chase Bank N.A. - Debit                   420767UUTofBXKwhHco3438   null
acct_   2xnY   2019-04-24T16:48:37.567Z                          19999   usd      LOGIX FEDERAL CREDIT UNION                         519880cRCVjltDeDPKq7647   null
acct_   2xnY   2019-04-24T17:19:27.414Z                          15999   usd      null                                               379253s2OJBCQKEX6Vp1005   null
acct_   2xnY   2019-04-25T00:09:12.267Z                          15999   usd      State Farm Bank, F.S.B.                            470788XqS3LqXZMJOUz5590   null
acct_   2xnY   2019-04-25T03:00:11.928Z                           9900   usd      BMO HARRIS BANK N.A.                               545958ISE3F3Bq7z7a85865   null
acct_   2xnY   2019-04-25T10:06:12.279Z                          17800   usd      THINK MONEY LIMITED                                557357PfSN3QAiR3QdD1227   null
acct_   2xnY   2019-04-25T20:15:16.148Z                           9900   usd      CAPITAL ONE BANK (CANADA BRANC H)                  524337134iFeYzNXoYY6507   null
acct_   2xnY   2019-04-25T22:20:34.806Z                           9900   usd      null                                               371244wiIJo1SwcYphH4000   null
acct_   2xnY   2019-04-25T23:04:13.247Z                          34500   usd      U.S. Bank National Association-Credit              403784iqbMeQ2DXNTKD9949   null
acct_   2xnY   2019-04-25T23:41:05.897Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit                   483313w00GcxFHarxk14623   null
acct_   2xnY   2019-04-26T03:35:37.011Z                           9900   usd      Wells Fargo Bank, National Association             414718Tbkz1SkYvsAGW2947   null
acct_   2xnY   2019-04-26T13:52:40.473Z                          17499   usd      INTERNATIONAL CARD SERVICES BV                     522078rJDheI9LU2zbm1208   null
acct_   2xnY   2019-04-26T19:14:18.866Z                           9900   usd      null                                               601120liKcX54ct1maJ5722   null
acct_   2xnY   2019-04-26T20:21:12.524Z                           9900   usd      UBS SWITZERLAND AG                                 510197gjdDnZ666ab7T9532   null
acct_   2xnY   2019-04-27T07:04:21.725Z                           9900   usd      JPMorgan Chase Bank N.A.                           426684ItBjH4WPo9mEk5105   null
acct_   2xnY   2019-04-27T17:14:52.655Z                           9900   usd      HUNTINGTON NATIONAL BANK                           517546Kw1vTg5pW00o50270   null
acct_   2xnY   2019-04-27T22:08:31.238Z                          15999   usd      Citibank, N.A.- Costco                             4100392ePDaNQ1tYItH3106   null
acct_   2xnY   2019-04-28T00:03:00.959Z                           9900   usd      CITIBANK N.A.                                      546616VdWvmBVdLP6hq4311   null
acct_   2xnY   2019-04-28T03:21:19.581Z                           3360   usd      Branch Banking and Trust Company                   466188vAeJWTcM0tmQ21146   null
acct_   2xnY   2019-04-28T04:20:42.7Z                             9900   usd      U.S. Bank National Association-Credit              403784ToTQACPMnrfzz1880   null
acct_   2xnY   2019-04-28T12:43:07.221Z                           9900   usd      Abu Dhabi Islamic Bank                             414822nPYQwpJDgLzJ07897   null
acct_   2xnY   2019-04-28T13:30:48.565Z                           9900   usd      The Toronto-Dominion Bank                          4520342tcX6OzUH8NC86920   null
acct_   2xnY   2019-04-28T13:55:40.591Z                           9900   usd      Lloyds Bank Plc                                    492181vpCdvcW7YDftX8412   null
acct_   2xnY   2019-04-29T01:33:38.632Z                          15999   usd      JPMorgan Chase Bank N.A.                           426684p82ssjjfjpCdl5608   null
acct_   2xnY   2019-04-29T01:42:08.245Z                          15999   usd      JPMorgan Chase Bank N.A.                           426684p82ssjjfjpCdl5608   null
acct_   2xnY   2019-04-29T02:28:08.314Z                          15999   usd      SYNCHRONY BANK                                     521333DPDIwYHmUaRPi1423   null
acct_   2xnY   2019-04-29T20:42:59.644Z                          17999   usd      Bank of America - Consumer Credit                  440066dbL7p7OodlvuQ5079   null
acct_   2xnY   2019-04-29T21:18:09.347Z                          17999   usd      Bank of America, National Association              474488dvDhpCBmj60rC4278   null
acct_   2xnY   2019-04-30T01:40:37.492Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit                   420767EImW6uYpyYHUI7633   null
acct_   2xnY   2019-04-30T03:18:26.892Z                          17800   usd      CITIBANK N.A.                                      512107QpflP2ZjMKHCU1703   null
acct_   2xnY   2019-04-30T18:57:06.116Z                           9900   usd      Wells Fargo Bank, National Association             442644bMk3dfJCdtr3U4671   null
acct_   2xnY   2019-04-30T19:44:33.107Z                           9900   usd      National Bank of Kuwait, S.A.K.                    455015lQmh6eCKISaZH5567   null
acct_   2xnY   2019-05-01T00:49:24.905Z                           9900   usd      PROVIDENT BANK                                     522535HHAHWJLYTN15E8540   null
acct_   2xnY   2019-05-01T00:53:37.441Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit                   434769h6XU1EgFi8pm13094   null
acct_   2xnY   2019-05-01T02:09:23.754Z                           9900   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION       517805JqmzzVaKIem9p6921   null
acct_   2xnY   2019-05-01T04:44:14.776Z                           9900   usd      JPMorgan Chase Bank N.A.                           426684B0uzW3CzPuNz16103   null
acct_   2xnY   2019-05-01T12:25:07.159Z                           9900   usd      First Abu Dhabi Bank (PJSC)                        458860hOfiVEcTvXQSk7164   null
acct_   2xnY   2019-05-01T18:27:16.909Z                           9900   usd      COMMERZBANK AG                                     523224DYOQMKfF8MuUu1522   null
acct_   2xnY   2019-05-01T18:44:01.146Z                           9900   usd      BANK OF AMERICA, NATIONAL ASSOCIATION              527520UjxaVIhnVzZov0319   null
acct_   2xnY   2019-05-01T20:10:42.15Z                            9900   usd      Branch Banking and Trust Company                   415978BpRm6nhksgnUe6649   null
acct_   2xnY   2019-05-01T20:12:36.314Z                           9900   usd      The Toronto-Dominion Bank                          452034NGGEVIEIaq3Xb9075   null
acct_   2xnY   2019-05-01T20:46:53.525Z                           9900   usd      SANTANDER UK PLC                                   528689rBVM1dGT9fQqY9951   null
acct_   2xnY   2019-05-01T21:30:35.143Z                           9900   usd      BANK OF AMERICA, NATIONAL ASSOCIATION              55243319cZpiLzpLLQ97964   null
acct_   2xnY   2019-05-01T22:49:08.062Z                          34500   usd      National Westminster Bank PLC                      475130LWlCFfc2lo0UP9693   null
acct_   2xnY   2019-05-02T02:12:00.52Z                           15999   usd      Capital One Bank (Usa), National Association       480213t2N6yBGHFtPWW6997   null
acct_   2xnY   2019-05-02T04:09:11.035Z                           9900   usd      PRESIDENT'S CHOICE BANK                            522879v5JRRPCr3dn8u2387   null
acct_   2xnY   2019-05-02T13:18:55.864Z                           9900   usd      Al Rajhi Banking and Investment Corp.              4054330v4bqX5dzUgc45767   null
acct_   2xnY   2019-05-02T21:44:27.636Z                          15999   usd      Citibank, N.A.- Costco                             410039dTRSBf25WIFIi2138   null
acct_   2xnY   2019-05-03T01:17:51.557Z                          21499   usd      CAPITAL ONE BANK (CANADA BRANCH)                   5160754vWKPVVGfhssy3385   null
acct_   2xnY   2019-05-03T16:09:36.786Z                           9900   usd      Deutsche Kreditbank AG                             499898cFqMJUZbQehcS5729   null
acct_   2xnY   2019-05-04T00:56:32.739Z                           9900   usd      FIFTH THIRD BANK, THE                              548009nD9zLYHvkUTUT5480   null
acct_   2xnY   2019-05-04T13:22:16.697Z                           9900   usd      BANK OF AMERICA, NATIONAL ASSOCIATION              527515xqOOlN5jGajID9507   null
acct_   2xnY   2019-05-04T16:59:32.865Z                           9900   usd      PNC Bank, National Association - Consumer Credit   432522CrLnAbelMWqiA8008   null
acct_   2xnY   2019-05-04T17:58:38.523Z                           9900   usd      ADVANZIA BANK S.A.                                 540187DpToGcGUxPmkA7023   null
acct_   2xnY   2019-05-04T22:39:35.273Z                           9900   usd      LLOYDS BANK PLC                                    552157CQk5GPTVP7VcE0298   null
acct_   2xnY   2019-05-05T01:03:37.442Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit                   483313j4YGXNw2zcGex7617   null
acct_   2xnY   2019-05-05T02:16:16.207Z                           9900   usd      Bank of America, National Association              411771pryWPZd76biKc3901   null
acct_   2xnY   2019-05-05T03:25:54.059Z                           1700   usd      Bank of America - Consumer Credit                  440066WqYonGPbqNMSO5661   null
acct_   2xnY   2019-05-05T11:34:06.862Z                           9900   usd      HSBC UK Bank plc                                   465943L5dWkAzhLHSAH4414   null
acct_   2xnY   2019-05-05T16:04:00.089Z                          34500   usd      HSBC UK Bank plc                                   45463857AXEMhL1lS9g8798   null
acct_   2xnY   2019-05-05T16:52:44.174Z                          15999   usd      Branch Banking and Trust Company                   403623SSe6dsjOVEcwG2146   null
acct_   2xnY   2019-05-05T17:12:16.754Z                           9900   usd      Wells Fargo Bank, National Association             446542OXRJfjo2wR58z0463   null
acct_   2xnY   2019-05-05T17:12:17.509Z                           9900   usd      Wells Fargo Bank, National Association             446542OXRJfjo2wR58z0463   null
acct_   2xnY   2019-05-05T17:43:56.837Z                           9900   usd      BARCLAYS BANK DELAWARE                             5378026B5EumtIMlcKG8371   null
acct_   2xnY   2019-05-05T18:47:13.631Z                           9900   usd      null                                               601100yEMPQsUTKytCw3784   null
acct_   2xnY   2019-05-05T19:19:40.761Z                           9900   usd      Royal Bank of Canada                               451014Wjh4DYTP2yvik2236   null
acct_   2xnY   2019-05-05T19:33:03.013Z                          19999   usd      Wells Fargo Bank, National Association             414718FbpW1xImYmPaK0998   null
acct_   2xnY   2019-05-05T19:51:38.478Z                           9900   usd      Capital One Bank (Usa), National Association       400344KU9wPAI3P686a1327   null
acct_   2xnY   2019-05-05T20:34:38.362Z                           9900   usd      Al Bilad Bank                                      428335esKfzRu2ahpIk1019   null
acct_   2xnY   2019-05-05T22:26:45.252Z                           9900   usd      JPMorgan Chase Bank N.A.                           426684P87JVEmjNLVgz9413   null
acct_   2xnY   2019-05-05T23:00:09.806Z                           9900   usd      NATIONAL WESTMINSTER BANK PLC                      545140HfPTWJnZSX1wL4594   null
                                   Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 47 of 85 PageID #: 406




acct_   2xnY   2019-05-05T23:01:20.863Z                           9900   usd      BARCLAYS BANK UK PLC                         492914kE08HoSGlqTfq4005   null
acct_   2xnY   2019-05-05T23:22:29.629Z                           9900   usd      HSBC UK Bank plc                             465943RO4hL58wIIJnh5324   null
acct_   2xnY   2019-05-06T00:36:36.613Z                           9900   usd      Wells Fargo Bank, National Association       473702UjU3x8BP44CEf0156   null
acct_   2xnY   2019-05-06T01:08:30.003Z                           9900   usd      ROYAL BANK OF CANADA                         5524905VS7FVyY6pqG72528   null
acct_   2xnY   2019-05-06T02:12:33.115Z                           9900   usd      Wells Fargo Bank, National Association       434256v1nxvNvkEmfu84774   null
acct_   2xnY   2019-05-06T02:15:37.564Z                           9900   usd      Citibank, N.A.- Costco                       410039MQbx6tIbT0sDS9473   null
acct_   2xnY   2019-05-06T02:25:37.492Z                           9900   usd      BARCLAYS BANK UK PLC                         4929497i8gIVOiMJTiq6006   null
acct_   2xnY   2019-05-06T05:45:36.253Z                           9900   usd      U.S. Bank National Association-Credit        4037846UnuZAOMf5Dm27690   null
acct_   2xnY   2019-05-06T06:10:03.234Z                           9900   usd      LLOYDS BANK PLC                              5186753ZL70CwGt29G02852   null
acct_   2xnY   2019-05-06T06:10:11.603Z                           9900   usd      THE BANCORP BANK                             514377H8Ta6Iy7Phqo22519   null
acct_   2xnY   2019-05-06T08:48:00.435Z                           9900   usd      HSBC BANK PLC                                543458tih4mWuHapARX4166   null
acct_   2xnY   2019-05-06T12:15:41.571Z                           9900   usd      NEWDAY LTD                                   536839IjG0jf9S3wgrG6206   null
acct_   2xnY   2019-05-06T12:43:31.786Z                           9900   usd      La Banque Postale                            497040L9FNGlasvfMWq3361   null
acct_   2xnY   2019-05-06T13:30:35.586Z                           9900   usd      BARCLAYS BANK UK PLC                         465902rZkcMD4ocPJ2X8026   null
acct_   2xnY   2019-05-06T14:39:57.301Z                           9900   usd      DEUTSCHER SPARKASSEN UND GIROVERBAND         549710LwTdpqZ4UNbQN7472   null
acct_   2xnY   2019-05-06T15:38:37.468Z                           9900   usd      The National Commercial Bank                 485042x2nSikW5zmNyP5009   null
acct_   2xnY   2019-05-06T15:49:40.946Z                           9900   usd      HSBC UK Bank plc                             465943E7hyuvywVCb5f7936   null
acct_   2xnY   2019-05-06T16:07:26.907Z                           9600   usd      null                                         372719hB6UZyjFImb212009   null
acct_   2xnY   2019-05-06T18:12:37.961Z                           9900   usd      BARCLAYS BANK UK PLC                         465858PRu3vqwxu0b019025   null
acct_   2xnY   2019-05-06T18:33:32.763Z                           9900   usd      REVOLUT LIMITED                              459654R0BTn1h0G1maW9494   null
acct_   2xnY   2019-05-06T18:53:41.144Z                           9900   usd      NATIONAL COMMERCIAL BANK, THE                5324488agJ0co1JdBug4002   null
acct_   2xnY   2019-05-06T21:29:38.68Z                            9900   usd      HSBC UK Bank plc                             465944VqCmuWGwyrOZI1118   null
acct_   2xnY   2019-05-06T23:02:41.161Z                          65000   usd      JPMorgan Chase Bank N.A.                     426684PO5oVCTnefaMH3616   null
acct_   2xnY   2019-05-06T23:21:49.51Z                            9900   usd      BANK OF AMERICA, NATIONAL ASSOCIATION        552433jEpuMB4MpOe2x3186   null
acct_   2xnY   2019-05-06T23:30:38.886Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit             456331XcHZBrK8HMUdi0396   null
acct_   2xnY   2019-05-07T00:49:14.748Z                           9900   usd      USAA Federal Savings Bank                    456367AUtnkK7j0c1G27049   null
acct_   2xnY   2019-05-07T00:55:54.925Z                           9900   usd      The Toronto-Dominion Bank                    452088OTT1IyzmrIbNC0190   null
acct_   2xnY   2019-05-07T01:09:54.082Z                           9900   usd      The Toronto-Dominion Bank                    4520347HdmUVD0MWvC18388   null
acct_   2xnY   2019-05-07T01:34:19.181Z                           9900   usd      Wells Fargo Bank, National Association       473702FHfyzOyPd200Y0654   null
acct_   2xnY   2019-05-07T02:34:24.724Z                           9900   usd      Capital One Bank (Usa), National Association 414709sMohgvcF4oi9X2057   null
acct_   2xnY   2019-05-07T17:06:16.126Z                           9900   usd      BANK AUDI SAL                                526909S9IAaShckfX4E4977   null
acct_   2xnY   2019-05-07T18:46:36.909Z                           9900   usd      Lloyds Bank Plc                              492181U8PAortwH5vCw9823   null
acct_   2xnY   2019-05-07T22:01:21.152Z                           9900   usd      Allied Irish Banks, p.l.c.                   431946sblKqmGOY8vbf3713   null
acct_   2xnY   2019-05-07T22:50:13.193Z                           2200   usd      TD Bank, National Association                4839509xsaVcZYlZzb24971   null
acct_   2xnY   2019-05-08T02:12:59.144Z                           1700   usd      TD Bank, National Association                402944iRLcqb6k8vS0z8809   null
acct_   2xnY   2019-05-08T04:20:17.177Z                           9900   usd      BANK OF MONTREAL                             5583469y79KwXpiwNEE6876   null
acct_   2xnY   2019-05-08T08:32:52.605Z                           3500   usd      National Westminster Bank PLC                475130PkpozJjOsBel40261   null
acct_   2xnY   2019-05-08T13:46:15.505Z                           9900   usd      SUNTRUST BANK                                54654038KwgjpJDIf1Q2185   null
acct_   2xnY   2019-05-08T22:13:03.661Z                           9900   usd      KEYBANK NATIONAL ASSOCIATION                 544927VrQI8c4q9PdX72772   null
acct_   2xnY   2019-05-08T22:38:30.761Z                           2500   usd      Bank of America - Consumer Credit            440066ygyNaYMaqpVUu4895   null
acct_   2xnY   2019-05-08T23:53:20.713Z                           9900   usd      Bank of America - Consumer Credit            440066JQPQvs5yzKlTi0639   null
acct_   2xnY   2019-05-09T05:19:36.421Z                          15999   usd      null                                         3712983PRamLfCu2REx1000   null
acct_   2xnY   2019-05-09T05:58:11.734Z                          20000   usd      JPMorgan Chase Bank N.A.                     426684PO5oVCTnefaMH3616   null
acct_   2xnY   2019-05-09T14:46:07.097Z                           9900   usd      CITIBANK N.A.                                512107yO9VBZQeVx5gn3247   null
acct_   2xnY   2019-05-09T15:37:06.36Z                            9900   usd      POSTFINANCE AG                               5308260SEcWXVMc4Qpp8713   null
acct_   2xnY   2019-05-09T17:00:22.536Z                           9900   usd      Samba Financial Group                        4966497Vz2MWPu2cGVA2719   null
acct_   2xnY   2019-05-09T17:55:18.326Z                           9900   usd      DZ BANK AG DEUTSCHE ZENTRAL- GENOSSENSCHAFT 548696ioAeyAvrseA4C5482    null
acct_   2xnY   2019-05-09T18:53:53.721Z                           9900   usd      CITIBANK N.A.                                542418081JxnpLQTZIm2617   null
acct_   2xnY   2019-05-09T19:51:29.574Z                          17800   usd      National Westminster Bank PLC                475129Fjbk8zabhxyAd8497   null
acct_   2xnY   2019-05-09T21:41:33.991Z                          61497   usd      SAMBA FINANCIAL GROUP                        552089NwjrQzaO4egH14998   null
acct_   2xnY   2019-05-10T02:54:40.851Z                          34500   usd      Wells Fargo Bank, National Association       434256VexHOjSf2mlJv3186   null
acct_   2xnY   2019-05-10T16:35:33.492Z                           9900   usd      Bank of America, National Association        411770CX5A8L8Yl3Jik4764   null
acct_   2xnY   2019-05-11T00:38:18.834Z                           9900   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION 517805GRhFhwHb4LTh07607   null
acct_   2xnY   2019-05-11T11:04:40.727Z                           9900   usd      EURO KARTENSYSTEME GMBH                      5587592qqYMfO7P0Pzv1122   null
acct_   2xnY   2019-05-11T15:32:25.254Z                           9900   usd      The Toronto-Dominion Bank                    452088kHO2n2J9k2rcZ9158   null
acct_   2xnY   2019-05-11T16:56:36.232Z                           9900   usd      BARCLAYS BANK UK PLC                         492915s8Htjue7LQfHm6002   null
acct_   2xnY   2019-05-11T19:06:47.445Z                          34500   usd      GREENSTATE CREDIT UNION                      551263nK0T0dzKMwvl57247   null
acct_   2xnY   2019-05-11T19:11:41.399Z                           9900   usd      Bank of Scotland PLC                         446291Rl02dQu7BRhqJ2155   null
acct_   2xnY   2019-05-12T00:48:20.637Z                           9900   usd      Bank of America, National Association        474478ITL4mRbJk0rWZ4561   null
acct_   2xnY   2019-05-12T02:17:12.083Z                           9900   usd      The Toronto-Dominion Bank                    452088F0VcZ94YoOW3P2226   null
acct_   2xnY   2019-05-12T03:44:13.796Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit             478200S2Bxg7BDMFvb13334   null
acct_   2xnY   2019-05-12T06:33:31.457Z                           9900   usd      CITIBANK N.A.                                542418hxapzvmU68pUm5008   null
acct_   2xnY   2019-05-12T14:17:49.155Z                           9900   usd      null                                         375239mFlSSzWb1tcXv1008   null
acct_   2xnY   2019-05-12T15:46:35.454Z                           9900   usd      JPMorgan Chase Bank N.A.                     4147204LrheKZaUtpxP1265   null
acct_   2xnY   2019-05-12T16:04:25.16Z                           15999   usd      null                                         379234kgl1aQdjRR3B62004   null
acct_   2xnY   2019-05-12T17:57:01.416Z                           9900   usd      Synchrony Bank                               412123lEHlFGWYQZlXR2845   null
acct_   2xnY   2019-05-12T18:04:10.639Z                           9900   usd      Bank of America, National Association        474483sozviDojz8qrF4541   null
acct_   2xnY   2019-05-12T18:55:32.247Z                           9900   usd      NATIONAL COMMERCIAL BANK, THE                524130cnKqK1gTQWSKB8516   null
acct_   2xnY   2019-05-12T20:51:26.072Z                          15999   usd      Bank of America - Consumer Credit            440066YZWYAP9bOkXJz7252   null
acct_   2xnY   2019-05-13T01:55:40.944Z                          39998   usd      SUNTRUST BANK                                557621udxN4yXKpuC7r0452   null
acct_   2xnY   2019-05-13T06:42:55.497Z                          23999   usd      Royal Bank of Canada                         451015Obm4A3evfwrTw9016   null
acct_   2xnY   2019-05-13T14:43:06.268Z                           9900   usd      JPMorgan Chase Bank N.A.                     414720W8w1sf37BNHa15014   null
acct_   2xnY   2019-05-13T14:50:11.167Z                           9900   usd      CITIBANK N.A.                                546616FinYA2vNkKrVC7485   null
acct_   2xnY   2019-05-13T15:05:48.446Z                           9900   usd      BARCLAYS BANK UK PLC                         465901znaRDmp1I5YlN3021   null
acct_   2xnY   2019-05-13T21:50:34.015Z                           9900   usd      HSBC UK Bank plc                             465942d9QyX5w5RLjFn3133   null
acct_   2xnY   2019-05-14T00:17:29.372Z                           2200   usd      Bank of America - Consumer Credit            4400666PEas67cIb0Yp9691   null
acct_   2xnY   2019-05-14T16:17:03.778Z                          68700   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION 517805k5iSp5s0qgTYM4051   null
acct_   2xnY   2019-05-14T20:33:04.207Z                          34500   usd      Banco Santander S.A.                         422061hd9oHumBqK7ei1680   null
acct_   2xnY   2019-05-15T00:03:41.58Z                           99000   usd      Wells Fargo Bank, National Association       4259077YFC6YOlaDCXK9930   null
acct_   2xnY   2019-05-15T09:06:37.03Z                            9900   usd      Lloyds Bank Plc                              492181A0HU337t3ldlz0028   null
acct_   2xnY   2019-05-15T21:40:23.05Z                            9900   usd      CLYDESDALE BANK PLC.                         557349Tpzaw2oo0k28i3728   null
acct_   2xnY   2019-05-16T00:58:43.006Z                           9900   usd      U.S. Bank National Association-Credit        403784kNDkNYyDATCwQ3627   null
acct_   2xnY   2019-05-16T16:42:23.072Z                          23700   usd      BARCLAYS BANK UK PLC                         4929453cKrz4Hu6FeHx9000   null
acct_   2xnY   2019-05-18T02:21:10.39Z                            2500   usd      CARTER BANK AND TRUST                        510659Q3MfeisoOG3rQ1308   null
acct_   2xnY   2019-05-18T19:56:02.077Z                           9900   usd      LLOYDS BANK PLC                              518791Y5I3fViIwHnT64925   null
acct_   2xnY   2019-05-19T03:53:45.99Z                            9900   usd      Wells Fargo Bank, National Association       442644BjI8Jgt97huvp5561   null
acct_   2xnY   2019-05-19T03:56:16.291Z                           9900   usd      Wells Fargo Bank, National Association       446540zkk5MMjL5ycWX6495   null
acct_   2xnY   2019-05-19T04:01:59.748Z                          15699   usd      JPMorgan Chase Bank N.A.                     4388544dg9Z2jrJYDQf8960   null
acct_   2xnY   2019-05-19T04:04:29.217Z                          15699   usd      JPMorgan Chase Bank N.A.                     4388544dg9Z2jrJYDQf8960   null
acct_   2xnY   2019-05-19T15:56:56.795Z                           9900   usd      Citibank, N.A.- Costco                       410039YyZjHNhZZXvdW3462   null
acct_   2xnY   2019-05-19T19:37:37.723Z                           9900   usd      Santander UK Plc                             4763611TsdRLWU8lu1h6384   null
acct_   2xnY   2019-05-20T03:25:36.704Z                           1700   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION 517805X9a0qO8MH64HI3316   null
acct_   2xnY   2019-05-20T16:24:30.146Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit             420767pM9JxvYYVoYt94591   null
acct_   2xnY   2019-05-20T16:48:58.207Z                           2500   usd      null                                         372527rSldW41H3Vcvi4009   null
acct_   2xnY   2019-05-20T18:52:40.74Z                            9900   usd      MONZO BANK LIMITED                           535522ALgYnTJJV9AUA8003   null
acct_   2xnY   2019-05-20T19:47:29.22Z                            9900   usd      The Bank of Nova Scotia                      4537371JNhmykRmnGYO9017   null
acct_   2xnY   2019-05-21T05:37:00.369Z                          19999   usd      Bank of America - Consumer Credit            488893rMaMI7lOCP61J0262   null
acct_   2xnY   2019-05-22T01:30:54.2Z                             9900   usd      JPMorgan Chase Bank N.A.                     426684mFKu5RgXHPAwc8251   null
                                   Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 48 of 85 PageID #: 407




acct_   2xnY   2019-05-22T08:05:57.856Z                           2500   usd      null                                             601100ZXNlbLVvvBXHL4406   null
acct_   2xnY   2019-05-22T10:08:25.605Z                           9900   usd      Credit du Nord                                   456225EgULgCYzu8WS35257   null
acct_   2xnY   2019-05-23T20:51:09.557Z                           9900   usd      THE BANCORP BANK                                 558158b9U2QZfaPziST6104   null
acct_   2xnY   2019-05-24T04:02:36.94Z                            2500   usd      null                                             601100YEayi3XIc1VbU3407   null
acct_   2xnY   2019-05-24T08:05:33.141Z                           9900   usd      SHAZAM, INC.                                     5196823Disy4IX9LHzq1529   null
acct_   2xnY   2019-05-24T14:39:04.205Z                           4000   usd      HSBC UK Bank plc                                 465950sX0h99u7R9ska6263   null
acct_   2xnY   2019-05-24T21:31:05.892Z                           9900   usd      Bank of America, National Association            474481fFPUmbNJ6ztbU4059   null
acct_   2xnY   2019-05-26T02:45:00.107Z                           2000   usd      First National Bank of Omaha                     429819QZg3kWFhc5nlZ8358   null
acct_   2xnY   2019-05-26T13:03:42.966Z                           9900   usd      SANTANDER UK PLC                                 5286893PJlgRsZpGVgA9859   null
acct_   2xnY   2019-05-27T09:53:43.873Z                          19699   usd      Bank of America, National Association            4117769k2r0SlF5Tb3f3473   null
acct_   2xnY   2019-05-27T17:01:26.07Z                            9900   usd      HSBC UK Bank plc                                 465943TMJpeQPYH6X1e8427   null
acct_   2xnY   2019-05-27T19:02:46.339Z                           9900   usd      Bank of Scotland PLC                             476224xiIDooPZrL4cO8712   null
acct_   2xnY   2019-05-28T02:55:06.41Z                           34500   usd      U.S. Bank National Association-Credit            403784d97kEWB8oqoHi1774   null
acct_   2xnY   2019-05-28T12:07:19.156Z                           9900   usd      null                                             601100L4nyl8CNdKB2P7401   null
acct_   2xnY   2019-05-28T19:12:27.888Z                           9900   usd      Wells Fargo Bank, National Association           446542PbMIBjUTsusVY3316   null
acct_   2xnY   2019-05-29T12:40:15.772Z                           9900   usd      MONZO BANK LIMITED                               535522YomzQP6LWAEsg0813   null
acct_   2xnY   2019-05-29T16:15:33.012Z                           9900   usd      The Commercial Bank of Qatar (Q.S.C.)            431360kvQTTliBmk3ss7990   null
acct_   2xnY   2019-05-29T21:19:26.597Z                           9900   usd      Citibank, N.A.- Costco                           410039wxI2oFh4fubqu8948   null
acct_   2xnY   2019-05-31T14:20:22.715Z                           4000   usd      BARCLAYS BANK UK PLC                             4929133RDTtID1reL4L5002   null
acct_   2xnY   2019-05-31T20:02:25.211Z                           9900   usd      Wells Fargo Bank, National Association           442644WUsUFgqtosea39076   null
acct_   2xnY   2019-06-01T16:35:47.629Z                           9900   usd      HSBC UK Bank plc                                 465945lOb4YSg7ZgCkx2583   null
acct_   2xnY   2019-06-01T18:55:24.308Z                           9900   usd      Bank of America - Consumer Credit                440066jXIkp1IF1w0tz2601   null
acct_   2xnY   2019-06-02T08:40:11.807Z                           9900   usd      COMMERCIAL INTERNATIONAL BANK (EGYPT) S.A.E.     526717Ck8NLXMD9ChVY2018   null
acct_   2xnY   2019-06-02T13:47:13.581Z                           9900   usd      SYNCHRONY BANK                                   521333X1E4GrzKLNEo05609   null
acct_   2xnY   2019-06-03T15:10:58.243Z                           9900   usd      National Westminster Bank PLC                    475130pY3pivZqno3rn5999   null
acct_   2xnY   2019-06-04T00:19:33.673Z                           9900   usd      null                                             377273W7cTx5WjtwvtN1009   null
acct_   2xnY   2019-06-04T03:49:40.756Z                          15999   usd      Capital One Bank (Usa), National Association     414709vKmLENbMaM0GW1423   null
acct_   2xnY   2019-06-04T20:34:13.494Z                           9900   usd      U.S. Bank National Association-Credit            4037661KeQvxq4EuilO9957   null
acct_   2xnY   2019-06-04T23:59:26.178Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit                 473622CF5wCuLrdCK9w6923   null
acct_   2xnY   2019-06-05T00:31:31.38Z                            9900   usd      La Federation des Caisses Desjardins du Quebec   453091pH1SZ0wslVWiI2012   null
acct_   2xnY   2019-06-05T15:27:26.311Z                           9900   usd      Hills Bank and Trust Company                     442719TT2S55ndbBLOq7207   null
acct_   2xnY   2019-06-05T17:18:49.223Z                           4000   usd      null                                             371788b1IBSIEwKQtjl1003   null
acct_   2xnY   2019-06-05T19:30:55.102Z                           9900   usd      State Employees' Credit Union                    404657kcxvMszilmgrM8570   null
acct_   2xnY   2019-06-05T19:35:37.045Z                           9900   usd      TBK BANK, SSB                                    52027110HG9F1DnWscY2573   null
acct_   2xnY   2019-06-05T23:33:56.264Z                           9900   usd      NATIONAL BANK OF KUWAIT (S.A.K.)                 552277uP6O7RAQIbyo85436   null
acct_   2xnY   2019-06-05T23:48:18.93Z                            9900   usd      U.S. Bank National Association-Credit            403784d97kEWB8oqoHi1774   null
acct_   2xnY   2019-06-06T01:22:09.757Z                           2500   usd      Bank of America - Consumer Credit                426428DjVRHDqTLDAEG7808   null
acct_   2xnY   2019-06-06T02:36:47.267Z                          17800   usd      BARCLAYS BANK DELAWARE                           519955fvenDmOVF5WDG5319   null
acct_   2xnY   2019-06-07T02:40:02.12Z                           21499   usd      Royal Bank of Canada                             451014rGlnvgmvp0ckE3107   null
acct_   2xnY   2019-06-07T05:16:44.167Z                           9900   usd      JPMorgan Chase Bank N.A.                         426684jwhtY5TNjBuAN0955   null
acct_   2xnY   2019-06-07T20:58:45.524Z                           9600   usd      HSBC UK Bank plc                                 465942KBM6NuRQvGMau9400   null
acct_   2xnY   2019-06-07T22:56:30.518Z                           9900   usd      null                                             6011003XB91TgDuW6400479   null
acct_   2xnY   2019-06-07T23:00:27.327Z                           9900   usd      Wells Fargo Bank, National Association           434257ZWXE9nX2nntP06473   null
acct_   2xnY   2019-06-07T23:52:29.157Z                           9900   usd      MONZO BANK LIMITED                               5355227GPZEpIf0Phg44534   null
acct_   2xnY   2019-06-08T11:39:06.805Z                           9900   usd      HSBC BANK PLC                                    543458NaUrOsdaIlQqQ5522   null
acct_   2xnY   2019-06-08T15:47:57.011Z                           9900   usd      null                                             601100LQHUilux3QTJk5910   null
acct_   2xnY   2019-06-08T20:00:07.08Z                            9900   usd      SAMBA FINANCIAL GROUP                            552089NwjrQzaO4egH14998   null
acct_   2xnY   2019-06-09T01:34:37.942Z                           9900   usd      Capital One Bank (Usa), National Association     415417aB1S4Io6Ff9w76291   null
acct_   2xnY   2019-06-09T15:25:31.385Z                           9900   usd      BANK OF AMERICA, NATIONAL ASSOCIATION            534875Hi1XUz27WowD15266   null
acct_   2xnY   2019-06-10T03:42:46.647Z                           9900   usd      JPMorgan Chase Bank N.A.                         426684b8zTJadZDuP723285   null
acct_   2xnY   2019-06-11T23:25:59.982Z                           9900   usd      JPMorgan Chase Bank N.A.                         414720UWdMajrA7s1Qd9078   null
acct_   2xnY   2019-06-13T01:54:17.923Z                          19999   usd      SUNTRUST BANK                                    546540k9hDQqpSeo7h80583   null
acct_   2xnY   2019-06-13T06:04:57.281Z                          15000   usd      Synchrony Bank                                   447994zAJZDMiKcXY0k1020   null
acct_   2xnY   2019-06-13T16:48:35.652Z                           3200   usd      null                                             374207kgMln7rUPJW5J1009   null
acct_   2xnY   2019-06-13T17:59:00.548Z                           9900   usd      LLOYDS BANK PLC                                  5186753ZL70CwGt29G02852   null
acct_   2xnY   2019-06-13T19:19:32.359Z                          17800   usd      HSBC UK Bank plc                                 454638CLDx0MMEL5YQk7907   null
acct_   2xnY   2019-06-13T19:58:42.213Z                           1700   usd      U.S. Bank National Association-Credit            437862qUoXnrboOw48C5696   null
acct_   2xnY   2019-06-14T10:38:12.864Z                           1700   usd      Wells Fargo Bank, National Association           473702ly8LoUsOebIen8403   null
acct_   2xnY   2019-06-14T12:36:04.311Z                           9900   usd      Lloyds Bank Plc                                  4921815QdTd0yv3pM7b3539   null
acct_   2xnY   2019-06-14T19:19:24.454Z                          19999   usd      null                                             601100i5zYqzznZMwMe0652   null
acct_   2xnY   2019-06-14T19:31:09.808Z                           9900   usd      The Royal Bank of Scotland PLC                   4751172JmVCpcfovrMw9954   null
acct_   2xnY   2019-06-14T22:38:59.989Z                           2500   usd      JPMorgan Chase Bank N.A. - Debit                 483314amkKTjxyRFOPg8770   null
acct_   2xnY   2019-06-15T19:21:45.119Z                           9900   usd      Citibank, National Association - Consumer        4492282JCMspmF1PNH08155   null
acct_   2xnY   2019-06-16T09:37:15.827Z                          21499   usd      EMIRATES NBD BANK                                540978I5OB3kcMOp6jW0179   null
acct_   2xnY   2019-06-16T14:47:22.234Z                           9900   usd      BARCLAYS BANK UK PLC                             492913HJGHPYf1NhX5W6005   null
acct_   2xnY   2019-06-16T14:47:22.812Z                           9900   usd      BARCLAYS BANK UK PLC                             492913HJGHPYf1NhX5W6005   null
acct_   2xnY   2019-06-16T16:09:19.348Z                           2500   usd      BANK OF AMERICA, NATIONAL ASSOCIATION            5275203IKyQivo0cyzf4996   null
acct_   2xnY   2019-06-17T03:50:01.468Z                           9900   usd      Wells Fargo Bank, National Association           446542udIcFKv2yArbN1186   null
acct_   2xnY   2019-06-17T06:42:35.432Z                           9900   usd      BANK OF AMERICA, NATIONAL ASSOCIATION            527515ytqMjfEj0M6jX0578   null
acct_   2xnY   2019-06-17T15:46:07.651Z                          34500   usd      National Westminster Bank PLC                    475129VezL6lZ6m4oi06348   null
acct_   2xnY   2019-06-17T17:22:28.023Z                          19999   usd      null                                             371305gcZNzGevWHmPE2005   null
acct_   2xnY   2019-06-17T22:56:35.503Z                           9900   usd      BANK OF AMERICA, NATIONAL ASSOCIATION            55243379q64Rs51Y98T9016   null
acct_   2xnY   2019-06-18T01:31:17.745Z                           9900   usd      Bank of America, National Association            474479UHpsY3b0AsDr20085   null
acct_   2xnY   2019-06-20T16:40:47.905Z                           9900   usd      TSB Bank Plc                                     476367VKqugFu9YuUHN8146   null
acct_   2xnY   2019-06-20T17:51:25.087Z                           9900   usd      TSB Bank Plc                                     476367VKqugFu9YuUHN8146   null
acct_   2xnY   2019-06-20T20:14:29.46Z                            9900   usd      Ahli United Bank (UK) PLC                        456740AoM9s3MpbFXx24940   null
acct_   2xnY   2019-06-20T20:21:40.794Z                           9900   usd      Ahli United Bank (UK) PLC                        456740AoM9s3MpbFXx24940   null
acct_   2xnY   2019-06-21T00:06:33.81Z                           19999   usd      Capital One Bank (Usa), National Association     414709492jBk3XPcX6D6296   null
acct_   2xnY   2019-06-21T10:06:31.816Z                          19999   usd      JPMorgan Chase Bank N.A.                         424631KFwV8QUQZLXAM0213   null
acct_   2xnY   2019-06-21T14:14:19.261Z                           4000   usd      BARCLAYS BANK UK PLC                             465859RjM4VwADQETgX3010   null
acct_   2xnY   2019-06-21T14:53:20.554Z                          19999   usd      JPMorgan Chase Bank N.A.                         438857AaBECx3fMFfpF4211   null
acct_   2xnY   2019-06-23T17:47:38.989Z                           9900   usd      National Bank of Kuwait, S.A.K.                  455015qGrvPf3DFdI9d3567   null
acct_   2xnY   2019-06-23T17:52:26.41Z                            9900   usd      null                                             601100Re8tcfAHDNFVz2832   null
acct_   2xnY   2019-06-23T19:48:03.811Z                           1700   usd      JPMorgan Chase Bank N.A.                         426684MecpL9cxI3i865376   null
acct_   2xnY   2019-06-23T20:04:19.674Z                           1700   usd      Homestreet Bank                                  449220ar139kjJVtNt16722   null
acct_   2xnY   2019-06-23T22:21:49.327Z                           7900   usd      JPMorgan Chase Bank N.A. - Debit                 420767vKBvaT0sgGKUv8427   null
acct_   2xnY   2019-06-24T01:30:20.321Z                           9900   usd      The Toronto-Dominion Bank                        472409tfRF4B5nETQR40358   null
acct_   2xnY   2019-06-24T03:31:05.87Z                            9900   usd      JPMorgan Chase Bank N.A.                         426684YKZdEADXqJ9BU8468   null
acct_   2xnY   2019-06-25T02:22:31.354Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit                 461046ABNgDZaPWg0zX0847   null
acct_   2xnY   2019-06-25T12:29:42.368Z                           9900   usd      COMMERZBANK AG                                   512625zaBOFKOBAnKHn4484   null
acct_   2xnY   2019-06-25T17:18:01.22Z                            9900   usd      TD Bank, National Association                    483950I8BQH36JAVBoL8870   null
acct_   2xnY   2019-06-25T21:48:56.967Z                           1700   usd      JPMorgan Chase Bank N.A.                         426684YKZdEADXqJ9BU8468   null
acct_   2xnY   2019-06-26T20:41:43.406Z                           9900   usd      JPMorgan Chase Bank N.A.                         426684qDflHWxqPATuM8010   null
acct_   2xnY   2019-06-27T02:51:53.172Z                           9900   usd      Wells Fargo Bank, National Association           473702r1HFQOWMMcII15616   null
acct_   2xnY   2019-06-27T18:05:03.66Z                            3200   usd      HSBC BANK PLC                                    543458m4rJ4dPnldvTk7543   null
acct_   2xnY   2019-06-28T04:04:40.746Z                          19999   usd      null                                             371240hFCROgbugitSm2008   null
acct_   2xnY   2019-06-28T19:01:12.149Z                           9900   usd      U.S. Bank National Association                   419002Xu58bNcJWRhiE0233   null
acct_   2xnY   2019-06-28T21:12:12.292Z                           9900   usd      The Bank of Nova Scotia                          453801801VLnCxOB9Kj1035   null
                                   Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 49 of 85 PageID #: 408




acct_   2xnY   2019-07-01T15:40:10.968Z                           9900   usd      BARCLAYS BANK UK PLC                             465901znaRDmp1I5YlN3021   null
acct_   2xnY   2019-07-01T19:16:44.899Z                           9900   usd      Lloyds Bank Plc                                  446272CfN5JWrHrjAN69513   null
acct_   2xnY   2019-07-01T20:15:43.296Z                           1700   usd      JPMorgan Chase Bank N.A.                         426690msgwWjk3GRgTU3425   null
acct_   2xnY   2019-07-02T20:32:02.203Z                           9900   usd      REVOLUT LTD                                      539123XJULTQa9VuBUk0010   null
acct_   2xnY   2019-07-03T22:37:07.042Z                           9900   usd      Wells Fargo Bank, National Association           446542saxesKTWUIGNd7501   null
acct_   2xnY   2019-07-05T00:45:56.783Z                           1700   usd      U.S. Bank National Association-Credit            403784Ow2jffBSD3oJj7455   null
acct_   2xnY   2019-07-05T20:41:07.406Z                           9900   usd      GREENSTATE CREDIT UNION                          551263kwhnLsc0VkyXk1692   null
acct_   2xnY   2019-07-06T18:49:42.232Z                           9900   usd      SANTANDER BANK, NA                               512992tKp30Q7TJaDDc5857   null
acct_   2xnY   2019-07-06T18:56:09.931Z                           9900   usd      Bank of Scotland PLC                             446279ptspRCWFleHv03622   null
acct_   2xnY   2019-07-06T22:46:23.939Z                           9900   usd      null                                             371346gfvlUYQ8Jd5Gt3006   null
acct_   2xnY   2019-07-07T23:25:55.484Z                           9900   usd      Wells Fargo Bank, National Association           446542K8LsU2c7SlMSL3894   null
acct_   2xnY   2019-07-08T03:54:00.263Z                           9900   usd      Credit One Bank, National Association            444796wMcrvjjk9qIRN7131   null
acct_   2xnY   2019-07-08T13:26:02.964Z                           2500   usd      THE BANCORP BANK                                 558158rDDHxqjRcKfSM9656   null
acct_   2xnY   2019-07-09T02:38:58.661Z                           2500   usd      Bank of America - Consumer Credit                440066q9G3Khj04MlbB7279   null
acct_   2xnY   2019-07-09T15:00:24.248Z                          17999   usd      Barclays Bank Delaware                           469596ToCBjGemZuvT81595   null
acct_   2xnY   2019-07-10T00:22:49.445Z                           9900   usd      Wells Fargo Bank, National Association           474165gHAYIqb8KdsLV3268   null
acct_   2xnY   2019-07-10T17:17:17.488Z                          34500   usd      WEBSTER FIRST FEDERAL CREDIT UNION               546377CcrmKvTk1viuK6509   null
acct_   2xnY   2019-07-11T02:51:34.05Z                            9900   usd      Wells Fargo Bank, National Association           473702sHxmNXTY2S7AH8783   null
acct_   2xnY   2019-07-11T11:53:07.116Z                           9900   usd      BANK OF AMERICA, NATIONAL ASSOCIATION            527522MKpmVENjnwDRU4063   null
acct_   2xnY   2019-07-11T18:07:21.634Z                           4000   usd      HSBC UK Bank plc                                 46594298cCy8WLXRHfh9648   null
acct_   2xnY   2019-07-11T21:12:17.318Z                          34500   usd      POSTFINANCE AG                                   53082643G3j1Oikg4mq5595   null
acct_   2xnY   2019-07-11T22:27:39.797Z                           9900   usd      null                                             601120D1W014Ek9T4H89944   null
acct_   2xnY   2019-07-12T18:09:59.965Z                           9900   usd      Bank of America, National Association            481583Oz2X1dOYaSCNn7521   null
acct_   2xnY   2019-07-13T19:44:13.691Z                           4000   usd      POSTFINANCE AG                                   53082643G3j1Oikg4mq5595   null
acct_   2xnY   2019-07-14T08:45:14.915Z                          19499   usd      METRO BANK PLC                                   557360sOzuZE09bkz871277   null
acct_   2xnY   2019-07-14T18:03:54.929Z                           1700   usd      THE BANCORP BANK                                 558158rDDHxqjRcKfSM9656   null
acct_   2xnY   2019-07-15T00:47:36.259Z                          17800   usd      Wells Fargo Bank, National Association           446542n4G4XdydW4RjF8984   null
acct_   2xnY   2019-07-15T10:58:41.638Z                           3200   usd      Visalux S.C.                                     494025MihS7UXohmF195659   null
acct_   2xnY   2019-07-16T17:39:52.55Z                            9900   usd      NATIONAL COMMERCIAL BANK, THE                    5324469LpsaNWsYCiwE2331   null
acct_   2xnY   2019-07-18T16:18:55.158Z                          17800   usd      Bank of America - Consumer Credit                4400664uQuLWabFAbDf9533   null
acct_   2xnY   2019-07-18T20:57:24.808Z                           9900   usd      null                                             601149cASAO7LKx3LkQ2204   null
acct_   2xnY   2019-07-18T22:43:13.129Z                           9900   usd      BARCLAYS BANK DELAWARE                           55232189QAwm79oouaV9927   null
acct_   2xnY   2019-07-19T03:17:38.177Z                           2500   usd      Homestreet Bank                                  449220ar139kjJVtNt16722   null
acct_   2xnY   2019-07-19T17:09:32.011Z                           9900   usd      Bank of America, National Association            481583UWulftdo8V2LO0844   null
acct_   2xnY   2019-07-19T17:12:07.225Z                          34500   usd      Bank of America, National Association            4815887CVQjfrl7OSfO8477   null
acct_   2xnY   2019-07-20T23:42:30.737Z                           9900   usd      null                                             601100mXPIxsRQaPivG8313   null
acct_   2xnY   2019-07-21T00:57:08.215Z                           2500   usd      Bank of America - Consumer Credit                431307htymUEjxkMVPM8511   null
acct_   2xnY   2019-07-23T02:49:44.901Z                           9900   usd      Wells Fargo Bank, National Association           434256Blspw1tfXp2aN8545   null
acct_   2xnY   2019-07-23T17:37:01.886Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit                 483312kGq8Za9plP1Fv5351   null
acct_   2xnY   2019-07-23T21:35:01.671Z                           9900   usd      TD Bank, National Association                    483950SgzzUxXp1Jz5j5444   null
acct_   2xnY   2019-07-24T07:00:03.375Z                          23700   usd      The Bank of Nova Scotia                          453737Q2K6iXgVNyluY4011   null
acct_   2xnY   2019-07-24T14:07:50.277Z                           9900   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION 5156765d9hvmUsZ7QjZ9228       null
acct_   2xnY   2019-07-26T06:42:19.087Z                           9900   usd      Boubyan Bank K.S.C.                              4221143y3J4TFnTAQME3442   null
acct_   2xnY   2019-07-26T12:59:18.338Z                           9900   usd      SAUDI BRITISH BANK, THE                          512060pwHeGebq5R70Q0019   null
acct_   2xnY   2019-07-26T21:29:49.877Z                           9900   usd      Bank of America - Consumer Credit                440066mu1BJexhzbi5m8584   null
acct_   2xnY   2019-07-27T08:11:02.604Z                          17800   usd      Santander UK Plc                                 454742VB2vmzgBsRDd64696   null
acct_   2xnY   2019-07-29T19:51:33.815Z                           2500   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION 514759jbJnKVsVRDBX61905       null
acct_   2xnY   2019-07-29T20:14:21.258Z                          17999   usd      null                                             379187zPxIL3bT6MlZS3104   null
acct_   2xnY   2019-07-30T03:04:54.939Z                           9900   usd      null                                             601100AXVuypNznWbTa4272   null
acct_   2xnY   2019-07-30T21:03:53.978Z                           9900   usd      HUNTINGTON NATIONAL BANK                         517546CBo4KDh2sLT9d5089   null
acct_   2xnY   2019-07-31T21:46:49.371Z                           9900   usd      JPMorgan Chase Bank N.A.                         414720sgoFtwqIKboMR5928   null
acct_   2xnY   2019-08-01T07:50:17.34Z                            3200   usd      BARCLAYS BANK UK PLC                             465859zFqRjfICsmC1D0013   null
acct_   2xnY   2019-08-01T16:28:28.976Z                           9900   usd      Bank of America - Consumer Credit                431307XuliC3ZstPc3j9569   null
acct_   2xnY   2019-08-01T18:55:03.772Z                           9900   usd      Hills Bank and Trust Company                     434026Q9Fv3jgFQ5SYT1052   null
acct_   2xnY   2019-08-02T00:23:09.713Z                           9900   usd      Bank of America - Consumer Credit                440066U1y0WICZkHi4G0021   null
acct_   2xnY   2019-08-02T17:59:10.946Z                           9900   usd      Bank of America, National Association            481582qVnzDnl5C0WJl4897   null
acct_   2xnY   2019-08-02T18:24:20.225Z                           9900   usd      Synchrony Bank                                   4479945vd44ZtUtrogQ6651   null
acct_   2xnY   2019-08-02T19:04:44.604Z                           9900   usd      RIYAD BANK                                       517531QLi4jvTiUnS8I0123   null
acct_   2xnY   2019-08-03T22:37:08.343Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit                 42076792X9LVOl7aI4J1415   null
acct_   2xnY   2019-08-04T06:24:04.575Z                           9900   usd      Bank of America - Consumer Credit                440066n7S0ZGN7gjrIb4549   null
acct_   2xnY   2019-08-04T19:42:49.957Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit                 483316VGYAoJmqQwuRz8227   null
acct_   2xnY   2019-08-04T20:54:14.74Z                            9900   usd      null                                             601100vfEsfIOThxyXW5338   null
acct_   2xnY   2019-08-04T23:52:11.228Z                          17999   usd      BANK OF AMERICA, NATIONAL ASSOCIATION            552433t1FvtXSJMWX2q0788   null
acct_   2xnY   2019-08-05T13:05:04.209Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit                 441104ykDhTa2cRIzW26389   null
acct_   2xnY   2019-08-05T19:59:40.729Z                           2500   usd      Bank of America, National Association            474481blWSkTYtzA3ey3868   null
acct_   2xnY   2019-08-06T00:37:10.339Z                           9900   usd      null                                             6011007l9d2X4LXufCr3437   null
acct_   2xnY   2019-08-06T03:41:31.138Z                           9900   usd      The Toronto-Dominion Bank                        472409pMTe7hO7tdQ2S1856   null
acct_   2xnY   2019-08-06T12:02:14.819Z                           9900   usd      NATIONAL COMMERCIAL BANK, THE                    518694JItiTfNqslOM29037   null
acct_   2xnY   2019-08-07T11:20:44.602Z                           6500   usd      DZ BANK AG DEUTSCHE ZENTRAL -GENOSSENSCHAFT 548602YW01sX7vUD9yE0156        null
acct_   2xnY   2019-08-07T17:59:45.487Z                           9900   usd      NATIONAL WESTMINSTER BANK PLC                    5409641q0VuG6tU7UON9687   null
acct_   2xnY   2019-08-07T20:19:57.227Z                           9900   usd      METRO BANK PLC                                   557361a6WWjxo4vVKKp3195   null
acct_   2xnY   2019-08-07T21:44:45.189Z                           9900   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION 517805YIPqLBBcdI02y5217       null
acct_   2xnY   2019-08-07T22:03:03.859Z                           9900   usd      PNC Bank, National Association - Consumer Credit 43119663UsQebHnqkDw0586   null
acct_   2xnY   2019-08-08T00:29:26.879Z                           2500   usd      JPMorgan Chase Bank N.A. - Debit                 486796sC5ymOAG00IfF9409   null
acct_   2xnY   2019-08-08T01:30:56.143Z                           2500   usd      JPMorgan Chase Bank N.A.                         426684qDflHWxqPATuM8010   null
acct_   2xnY   2019-08-09T15:31:26.024Z                          21499   usd      NATIONAL COMMERCIAL BANK, THE                    518694ttjoMZ7jvqd9G4064   null
acct_   2xnY   2019-08-09T18:49:33.469Z                           9900   usd      HSBC UK Bank plc                                 465944OkLGA7Nt2oMbp5916   null
acct_   2xnY   2019-08-09T20:15:04.178Z                           9900   usd      Nationwide Building Society                      489396rY4kfZsighDwz9964   null
acct_   2xnY   2019-08-09T23:56:18.066Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit                 442742dmxttAvxVCdyJ7682   null
acct_   2xnY   2019-08-10T04:29:26.012Z                           2500   usd      Central Bank & Trust Co.                         427569Hjqiq2K3f9Pg86744   null
acct_   2xnY   2019-08-10T15:35:17.594Z                           9900   usd      Synchrony Bank                                   412123lEHlFGWYQZlXR2845   null
acct_   2xnY   2019-08-10T23:44:14.646Z                           4000   usd      CANADIAN TIRE BANK                               544612aHkhv2IgXY2DE4740   null
acct_   2xnY   2019-08-11T15:32:52.496Z                           9900   usd      COMERICA BANK                                    542179ayvt5IpkANMKL6119   null
acct_   2xnY   2019-08-11T18:20:49.357Z                          17999   usd      Bank of America - Consumer Credit                440066Ly1Q52NiGD2DH3893   null
acct_   2xnY   2019-08-11T18:24:16.539Z                          17999   usd      Bank of America - Consumer Credit                4400666wDgrYpyKbNvN4769   null
acct_   2xnY   2019-08-11T18:32:07.42Z                           17999   usd      Citizens Bank, National Association              442791kRE2YmY1dQlju9477   null
acct_   2xnY   2019-08-11T19:26:24.793Z                           9900   usd      PNC Bank, National Association                   400123IylTVE5mo7oRc7583   null
acct_   2xnY   2019-08-11T19:40:37.772Z                           9900   usd      Bank of America, National Association            4744728XkcDm4WRRDx67916   null
acct_   2xnY   2019-08-11T21:50:55.779Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit                 434769KF3hj1JZP6JvC2519   null
acct_   2xnY   2019-08-12T03:26:22.686Z                           2500   usd      JPMorgan Chase Bank N.A. - Debit                 483314CqHX9QSDfi3WS0790   null
acct_   2xnY   2019-08-12T22:39:28.509Z                           9900   usd      TD Bank, National Association                    44823375QdwD1g8P9qQ7768   null
acct_   2xnY   2019-08-13T03:22:22.111Z                           9900   usd      Citibank, N.A.- Costco                           410039fXlwvAYpYJW8o0391   null
acct_   2xnY   2019-08-13T16:33:06.159Z                           1700   usd      null                                             371715C5PzPhlH6LAQ92010   null
acct_   2xnY   2019-08-13T20:21:43.247Z                           9900   usd      WIRECARD CARD SOLUTIONS LIMITED                  544006vev1etD4CSrsu1596   null
acct_   2xnY   2019-08-14T00:11:11.606Z                           9900   usd      Wells Fargo Bank, National Association           473703G6lcG947psb4Q7038   null
acct_   2xnY   2019-08-15T01:23:13.224Z                           9900   usd      JPMorgan Chase Bank N.A.                         405037A81fkeauWwpLN9678   null
acct_   2xnY   2019-08-15T16:17:54.831Z                           9900   usd      JPMorgan Chase Bank N.A.                         414720qlK6AxSBG6dsB6252   null
acct_   2xnY   2019-08-16T01:08:18.523Z                           9900   usd      BARCLAYS BANK DELAWARE                           528891fWdw9X8JG3WZk9730   null
                                   Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 50 of 85 PageID #: 409




acct_   2xnY   2019-08-16T01:40:13.723Z                          34500   usd      ROYAL BANK OF CANADA                           552490rnRdKfjtgu0Xx9982   null
acct_   2xnY   2019-08-16T08:44:06.378Z                          17999   usd      null                                           379187utDGbJMkAEubU3108   null
acct_   2xnY   2019-08-16T14:31:03.5Z                             9900   usd      Navy Federal Credit Union                      400022NYJ1oOFxqLLn21778   null
acct_   2xnY   2019-08-16T18:14:58.186Z                           9900   usd      Bank of America, National Association          474476bFz4N7QXG9kwd4527   null
acct_   2xnY   2019-08-17T06:00:06.383Z                           9900   usd      MISSION FEDERAL CREDIT UNION                   557619MivK8Fl0rcVfz4469   null
acct_   2xnY   2019-08-18T00:25:46.757Z                           9900   usd      CITIBANK N.A.                                  526225A6hOP0oad1J8p6186   null
acct_   2xnY   2019-08-18T12:10:07.066Z                          17800   usd      NATIONAL WESTMINSTER BANK PLC                  545140ovWS9s219GYTV6520   null
acct_   2xnY   2019-08-19T07:54:47.225Z                           4000   usd      DEUTSCHE KREDITBANK AKTIENGESELLSCHAFT         523400ZTbbvWUEu95Xf0788   null
acct_   2xnY   2019-08-19T23:04:48.743Z                          19999   usd      Bank of America, National Association          411773JCDIvmY9X2Uc33641   null
acct_   2xnY   2019-08-21T17:19:55.912Z                          17999   usd      SUNTRUST BANK                                  558966mMIAfQiqF1tcn5766   null
acct_   2xnY   2019-08-21T21:22:57.623Z                           9900   usd      Citibank, N.A.- Costco                         410039i2bsxSyUbjxEZ4471   null
acct_   2xnY   2019-08-22T23:10:16.496Z                           9900   usd      JPMorgan Chase Bank N.A.                       426684WtEYKHInlxTqA1721   null
acct_   2xnY   2019-08-24T00:46:48.004Z                           9900   usd      Hills Bank and Trust Company                   442719HrHKKCNsyB1IT1545   null
acct_   2xnY   2019-08-24T16:33:32.144Z                           9900   usd      Royal Bank of Canada                           451015Ytm0LxYnyDw390694   null
acct_   2xnY   2019-08-24T18:14:34.834Z                           9900   usd      Banque Saudi Fransi                            425871Nq0bBKKLjUdeb1952   null
acct_   2xnY   2019-08-24T18:27:37.251Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit               442732kkFGCr2L33qMg6031   null
acct_   2xnY   2019-08-25T00:15:47.781Z                           9900   usd      Wells Fargo Bank, National Association         434256XOzejRBWYngmz5276   null
acct_   2xnY   2019-08-26T18:40:40.8Z                             9900   usd      SWEDBANK AB                                    516815ZIyOmQUshJgZd0196   null
acct_   2xnY   2019-08-26T23:29:27.478Z                           9900   usd      BARCLAYS BANK DELAWARE                         552321Q9RnSiLSVkFI36890   null
acct_   2xnY   2019-08-26T23:42:45.759Z                           9900   usd      HUNTINGTON NATIONAL BANK                       534740wRp7FBuZ9RCFE8273   null
acct_   2xnY   2019-08-27T14:18:48.94Z                            9900   usd      First National Bank                            423980UUcMQFkNF9YfI7741   null
acct_   2xnY   2019-08-27T18:13:41.78Z                            9900   usd      BANK OF MONTREAL                               519123OKScIQnA7MMfP8387   null
acct_   2xnY   2019-08-27T23:44:23.589Z                           9900   usd      Bank of America - Consumer Credit              440066BnozI9PpvJFKN8894   null
acct_   2xnY   2019-08-28T02:49:22.921Z                           9900   usd      COMENITY CAPITAL BANK                          536817HvDpOpKAtRPTS4160   null
acct_   2xnY   2019-08-28T22:13:49.045Z                           9900   usd      null                                           601100drnLlEnOyku3x3371   null
acct_   2xnY   2019-08-30T18:28:33.529Z                           9900   usd      Bank of America, National Association          481582VSeg8tNZBAFVa4158   null
acct_   2xnY   2019-08-31T02:10:20.323Z                          34500   usd      JPMorgan Chase Bank N.A.                       414720oZtUbkiJv7xAf0656   null
acct_   2xnY   2019-08-31T03:37:41.703Z                          17999   usd      JPMorgan Chase Bank N.A. - Debit               434769Xo6xlpDY3CGnj5301   null
acct_   2xnY   2019-08-31T17:30:06.744Z                          17800   usd      JPMorgan Chase Bank N.A.                       414740D7sYk2JzSRQFT9236   null
acct_   2xnY   2019-08-31T19:57:41.463Z                          17800   usd      HSBC UK Bank plc                               465950GoFqiQSGEkv4r5304   null
acct_   2xnY   2019-09-01T01:14:52.385Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit               478200GUJDcF08fXl9L4408   null
acct_   2xnY   2019-09-01T10:23:55.834Z                          21499   usd      BARCLAYS BANK UK PLC                           453978lXdhilkbjz2D42438   null
acct_   2xnY   2019-09-01T14:07:28.735Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit               490070zGSnPGgk1doIl2918   null
acct_   2xnY   2019-09-01T14:57:51.57Z                           20199   usd      JPMorgan Chase Bank N.A.                       4388572mnFXWsgi8UiO7434   null
acct_   2xnY   2019-09-01T16:27:42.122Z                          61497   usd      Al Rajhi Banking and Investment Corp.          445522lEHEoFtwDEI1L0154   null
acct_   2xnY   2019-09-01T17:56:22.888Z                           9900   usd      Al Bilad Bank                                  428334u5TqCOVBTijOR9865   null
acct_   2xnY   2019-09-02T15:55:10.05Z                            9900   usd      JPMorgan Chase Bank N.A.                       426684csE72p0LKFTO54300   null
acct_   2xnY   2019-09-02T17:01:51.822Z                           9900   usd      Bank of America - Consumer Credit              440066iKH5ygtrKN7bE1473   null
acct_   2xnY   2019-09-03T06:58:18.705Z                          23700   usd      Canadian Imperial Bank of Commerce             450060T9t6DhzPelmgd8266   null
acct_   2xnY   2019-09-03T08:36:02.648Z                          34500   usd      JPMorgan Chase Bank N.A.                       426684zKvUUh1qi3A4t6031   null
acct_   2xnY   2019-09-03T14:53:42.101Z                           9900   usd      ING BELGIUM                                    520697qR1JggsSuYWxv5650   null
acct_   2xnY   2019-09-03T16:27:54.718Z                           9900   usd      Wells Fargo Bank, National Association         425909LN2zECKMQNnhU5693   null
acct_   2xnY   2019-09-03T23:28:49.282Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit               420767vKBvaT0sgGKUv8427   null
acct_   2xnY   2019-09-04T16:49:48.247Z                           9900   usd      Capital One Bank (Usa), National Association   486236s0l7d7BCyOx7O0432   null
acct_   2xnY   2019-09-04T18:37:31.653Z                           9900   usd      Royal Bank of Canada                           451409ai9eeZl6yfWnJ5058   null
acct_   2xnY   2019-09-04T22:14:50.819Z                           9900   usd      Capital One Bank (Usa), National Association   4003444pCVo0J0sKWg42600   null
acct_   2xnY   2019-09-05T19:05:39.836Z                          17999   usd      Citibank, N.A.- Costco                         410039B6ym8nJTPm3en1115   null
acct_   2xnY   2019-09-06T01:07:33.526Z                          17999   usd      Citibank, N.A.- Costco                         410039F2lvExsgcY9667537   null
acct_   2xnY   2019-09-06T11:30:10.111Z                           9900   usd      Member One Federal Credit Union                473139kDBUUSOK5L9US3420   null
acct_   2xnY   2019-09-06T20:25:03.861Z                           1700   usd      Wells Fargo Bank, National Association         434256XOzejRBWYngmz5276   null
acct_   2xnY   2019-09-06T21:23:19.836Z                          34500   usd      CITIBANK N.A.                                  5403855sMg617dCKqDW1066   null
acct_   2xnY   2019-09-07T04:07:13.218Z                           9900   usd      MidFirst Bank                                  452109TTSaBFUV9AL9r1184   null
acct_   2xnY   2019-09-08T17:09:30.762Z                          34500   usd      Wells Fargo Bank, National Association         446542cuPgLZ0ou96Th8984   null
acct_   2xnY   2019-09-08T20:51:06.554Z                          19999   usd      BANK OF AMERICA, NATIONAL ASSOCIATION          5524335zfyXHkSim0ME6771   null
acct_   2xnY   2019-09-09T00:57:22.938Z                           9900   usd      HSBC BANK CANADA                               519398cs0fvxIKTzGgy7445   null
acct_   2xnY   2019-09-09T21:41:42.536Z                           9900   usd      HSBC UK Bank plc                               454638Es9rYApQ4moRg2073   null
acct_   2xnY   2019-09-09T23:15:47.908Z                          17999   usd      Bank of America, National Association          474488WbDvYJLV7oR210807   null
acct_   2xnY   2019-09-10T04:51:44.796Z                           9900   usd      Wells Fargo Bank, National Association         434256xjDf86cUTWLKk0770   null
acct_   2xnY   2019-09-10T06:00:10.644Z                           9900   usd      SYNCHRONY BANK                                 524366R6BdD9NNb32Jh2898   null
acct_   2xnY   2019-09-10T20:09:12.673Z                           2500   usd      Bank of America - Consumer Credit              440066igbdWDTrX2T1f7567   null
acct_   2xnY   2019-09-11T00:15:46.267Z                          34500   usd      null                                           601100kyNgum6QljmbA2160   null
acct_   2xnY   2019-09-11T17:38:03.741Z                           9900   usd      SUNTRUST BANK                                  546540SwVXFpfatrlY35332   null
acct_   2xnY   2019-09-13T22:11:48.511Z                          19999   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION   517805EFIQXXTVKuyiy7908   null
acct_   2xnY   2019-09-14T03:44:48.168Z                           9900   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION   51780590JOK7X5hfDGu7637   null
acct_   2xnY   2019-09-14T14:54:18.833Z                           9900   usd      SANTANDER UK PLC                               522948XTIypmVRCwCna5729   null
acct_   2xnY   2019-09-14T15:58:39.565Z                           9900   usd      Wells Fargo Bank, National Association         425907ODVj6TCTD0z3l9494   null
acct_   2xnY   2019-09-15T20:31:14.848Z                          19999   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION   517805eATQp9c6FzNso8570   null
acct_   2xnY   2019-09-16T18:52:37.853Z                           9900   usd      FIRST ABU DHABI BANK PJSC                      557661vE2MoUYvFS1fR8928   null
acct_   2xnY   2019-09-17T01:36:02.613Z                           9900   usd      The Saudi British Bank                         427222v8bTzXCTvLAeB7018   null
acct_   2xnY   2019-09-17T10:48:07.853Z                           4000   usd      UAE EXCHANGE CENTRE LLC                        537207NLLyQcQetBWtq4267   null
acct_   2xnY   2019-09-17T16:02:21.834Z                          19999   usd      Wells Fargo Bank, National Association         473702SBxyEAKskEsZA7714   null
acct_   2xnY   2019-09-17T19:00:17.701Z                           9900   usd      Citibank, N.A.- Costco                         410039J8I29Lj7Tum8J0148   null
acct_   2xnY   2019-09-18T00:21:50.96Z                            9900   usd      JPMorgan Chase Bank N.A.                       426684c2AXvNtqCq8Yj7407   null
acct_   2xnY   2019-09-18T21:29:43.626Z                           9900   usd      JPMorgan Chase Bank N.A.                       414720EwF9563yYk8IJ7331   null
acct_   2xnY   2019-09-19T01:11:04.824Z                           9900   usd      Wells Fargo Bank, National Association         446542X5z7Cl8k4L9rm3936   null
acct_   2xnY   2019-09-19T22:48:18.447Z                           9900   usd      Oceanfirst Bank                                413916PXzb0ZUHFla1R5594   null
acct_   2xnY   2019-09-20T00:43:08.876Z                           9900   usd      CITIBANK N.A.                                  541065tNcbNZnjc7tmn7112   null
acct_   2xnY   2019-09-20T12:35:32.025Z                           9900   usd      Wells Fargo Bank, National Association         446542JbyXhTtz01sl43825   null
acct_   2xnY   2019-09-20T17:02:33.017Z                          17800   usd      Bank of America - Consumer Credit              440066Lxt57dzUvnZhc0143   null
acct_   2xnY   2019-09-20T17:22:18.064Z                           9900   usd      MONZO BANK LIMITED                             535522MbGXLaWdJx0Pl0065   null
acct_   2xnY   2019-09-21T01:43:36.245Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit               406032rMGQNWI8hYBtB4113   null
acct_   2xnY   2019-09-21T01:47:56.162Z                           9900   usd      Merrick Bank                                   4493113ZlPqH9mrG1A59387   null
acct_   2xnY   2019-09-21T01:57:28.114Z                           1700   usd      JPMorgan Chase Bank N.A.                       426684RX9KBV0uxV8wp9926   null
acct_   2xnY   2019-09-21T13:24:06.167Z                           9900   usd      Bank of America - Consumer Credit              440066s28aQSkABeoq50496   null
acct_   2xnY   2019-09-22T14:08:44.892Z                           9900   usd      BrightStar Credit Union                        401666y4tf9sOwf5JAa1492   null
acct_   2xnY   2019-09-22T15:44:27.279Z                           9900   usd      JPMorgan Chase Bank N.A.                       414740WKuEXLs8yjHvt0767   null
acct_   2xnY   2019-09-22T16:08:34.617Z                           9900   usd      Bank of America - Consumer Credit              431307htymUEjxkMVPM8511   null
acct_   2xnY   2019-09-23T20:40:15.852Z                           9900   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION   517805NpLsDhHn9yb552755   null
acct_   2xnY   2019-09-24T05:07:26.563Z                           9900   usd      Bank of America - Commercial Credit            433993VFFCQEX3OwUx57937   null
acct_   2xnY   2019-09-24T21:08:07.934Z                           9900   usd      Bank of America - Consumer Credit              4400667wQ3TVJgURzAa7896   null
acct_   2xnY   2019-09-25T11:25:28.963Z                           9900   usd      SANTANDER BANK, NA                             512992brUNEDEJUSgGM7989   null
acct_   2xnY   2019-09-25T13:15:06.495Z                           9900   usd      Lloyds Bank Plc                                446261qpbMF0gvxRi1M2835   null
acct_   2xnY   2019-09-25T17:59:57.395Z                           9900   usd      TD Bank, National Association                  402944gX8ZnEgLcslVo9801   null
acct_   2xnY   2019-09-25T19:23:12.792Z                           9900   usd      null                                           601149XGgojRlWGdDhv3908   null
acct_   2xnY   2019-09-26T11:29:17.156Z                           9900   usd      NATIONAL WESTMINSTER BANK PLC                  55221356D50eDkv72NI2455   null
acct_   2xnY   2019-09-26T17:04:09.994Z                           9900   usd      Capital One Bank (Usa), National Association   414709wUEhcOd1zdFTg7969   null
acct_   2xnY   2019-09-27T09:32:19.998Z                           9900   usd      Lloyds Bank Plc                                492181yQLPEf1Jqg8Dr7238   null
acct_   2xnY   2019-09-27T15:14:25.95Z                            9900   usd      null                                           6011007NktNFIEHfZJy6332   null
                                   Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 51 of 85 PageID #: 410




acct_   2xnY   2019-09-27T19:46:33.557Z                           9900   usd      Bank of America - Consumer Credit                440066JQbRwu1Zfo3vL1038   null
acct_   2xnY   2019-09-28T00:10:36.687Z                           9900   usd      TD BANK USA, N.A.                                511786FTBo13yIzGSl38123   null
acct_   2xnY   2019-09-28T15:57:10.252Z                           9900   usd      HSBC UK Bank plc                                 465942UaF0P1YNUtwqs0419   null
acct_   2xnY   2019-09-28T16:44:43.681Z                           9900   usd      BANK OF AMERICA, NATIONAL ASSOCIATION            547415u4llGByu1K30T6305   null
acct_   2xnY   2019-09-28T22:14:11.537Z                           9900   usd      BANK OF AMERICA, NATIONAL ASSOCIATION            5491707UR8e17YoeUDN3836   null
acct_   2xnY   2019-09-29T13:32:09.562Z                           9900   usd      Bank of America - Consumer Credit                440066XdrxcERjkFHRq8454   null
acct_   2xnY   2019-09-29T17:57:33.967Z                           9900   usd      JPMorgan Chase Bank N.A.                         4266845bbOF2y5iTInR0885   null
acct_   2xnY   2019-09-29T18:55:41.097Z                          34500   usd      Citibank, N.A.- Costco                           4100398TVovG9mDBHHl9836   null
acct_   2xnY   2019-09-29T23:43:00.16Z                            9900   usd      JPMorgan Chase Bank N.A. - Debit                 434769MXAWJgUbpvGyE6249   null
acct_   2xnY   2019-09-30T09:29:36.665Z                           9900   usd      National Westminster Bank PLC                    475130PkpozJjOsBel40261   null
acct_   2xnY   2019-10-01T19:26:58.91Z                            9900   usd      Capital One Bank (Usa), National Association     480213mGTDe1fBqv6c05565   null
acct_   2xnY   2019-10-02T02:13:22.018Z                           9900   usd      null                                             601120pHKxDDwY9F37h0709   null
acct_   2xnY   2019-10-02T17:34:37.627Z                           9900   usd      JPMorgan Chase Bank N.A.                         4366131u2g18C5iAfM82051   null
acct_   2xnY   2019-10-03T04:21:00.152Z                          34500   usd      Wells Fargo Bank, National Association           425907ekyOQHopYTZAs2807   null
acct_   2xnY   2019-10-04T01:31:59.311Z                           9900   usd      TD Bank, National Association                    448233wP2YXb3foOHr72832   null
acct_   2xnY   2019-10-04T22:18:39.788Z                          17800   usd      BANK OF AMERICA, NATIONAL ASSOCIATION            552433py98OTnsQh3mV7286   null
acct_   2xnY   2019-10-04T23:41:30.614Z                           9900   usd      BANK OF AMERICA, NATIONAL ASSOCIATION            527519EOR8NYrES6vlP1014   null
acct_   2xnY   2019-10-05T13:14:50.305Z                           9900   usd      NEXI PAYMENTS SPA                                525500os5CL76l33Z5F8080   null
acct_   2xnY   2019-10-05T14:58:45.866Z                           9900   usd      PNC Bank, National Association                   443057UVoEqmCp9SSuE4758   null
acct_   2xnY   2019-10-05T16:02:44.382Z                          17800   usd      Capital One Bank (Usa), National Association     414709LBxZN2uQ1FTKI7308   null
acct_   2xnY   2019-10-05T19:28:53.159Z                           9900   usd      Hills Bank and Trust Company                     4427199Sjn2ZG5aiHus5453   null
acct_   2xnY   2019-10-06T01:27:08.717Z                           9900   usd      Citibank, N.A.- Costco                           4100397M6YAu6Oeoqqb7987   null
acct_   2xnY   2019-10-06T11:25:39.205Z                           9900   usd      PNC Bank, National Association - Consumer Credit 448900SkScwqry9GE630220   null
acct_   2xnY   2019-10-06T12:48:29.562Z                           9900   usd      Royal Bank of Canada                             451015mRNZBjiTwzbln0924   null
acct_   2xnY   2019-10-07T00:23:12.879Z                           9900   usd      The Bancorp Bank                                 484718G63e2JJ5mDefD4098   null
acct_   2xnY   2019-10-07T01:22:49.166Z                          17800   usd      BANK OF AMERICA, NATIONAL ASSOCIATION            552433py98OTnsQh3mV7286   null
acct_   2xnY   2019-10-09T14:41:35.365Z                          17800   usd      CITIBANK N.A.                                    5262244q4AdGx5mJP0T2659   null
acct_   2xnY   2019-10-10T14:59:24.622Z                           9900   usd      BANK OF AMERICA, NATIONAL ASSOCIATION            552433osD1ahTbfU0ma7702   null
acct_   2xnY   2019-10-10T23:04:00.989Z                           9900   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION 517805EIEbxBE61NlnL2719       null
acct_   2xnY   2019-10-13T18:18:48.128Z                           9900   usd      Bank of America, National Association            474488sgJpqv4h2WrAy9811   null
acct_   2xnY   2019-10-16T00:46:04.447Z                           9900   usd      BMO HARRIS BANK N.A.                             521730Yix7K1ax7YjZx8170   null
acct_   2xnY   2019-10-16T03:04:42.95Z                            9900   usd      JPMorgan Chase Bank N.A.                         426684qb46kdJCCyF9z4494   null
acct_   2xnY   2019-10-17T21:06:26.8Z                             9900   usd      JPMorgan Chase Bank N.A.                         426684fntnmDyHhQT0a9694   null
acct_   2xnY   2019-10-18T00:07:09.954Z                           9900   usd      Wells Fargo Bank, National Association           473703LA86fr6T3Wjyr0523   null
acct_   2xnY   2019-10-18T18:28:57.497Z                           9900   usd      CAPITAL ONE, NATIONAL ASSOCIATION                523914MXZgo0qhS60R61886   null
acct_   2xnY   2019-10-19T11:38:54.095Z                           9900   usd      The Saudi British Bank                           422819ruWTTRWet8RCb8728   null
acct_   2xnY   2019-10-20T01:04:06.344Z                           9900   usd      Navy Federal Credit Union                        4000233ZrQm1oTk4uiE3587   null
acct_   2xnY   2019-10-20T02:29:28.735Z                           9900   usd      Wells Fargo Bank, National Association           4342583FNntODpPOAcn9622   null
acct_   2xnY   2019-10-20T13:47:44.425Z                          17800   usd      DZ BANK AG DEUTSCHE ZENTRAL -GENOSSENSCHAFT 548622xE1yk4sf9pCOj8980        null
acct_   2xnY   2019-10-20T20:28:24.3Z                             9900   usd      Santander UK Plc                                 476361KbRYyUeC44QAL7625   null
acct_   2xnY   2019-10-21T03:40:04.834Z                           9900   usd      Hills Bank and Trust Company                     442719cqDgaypFpift87621   null
acct_   2xnY   2019-10-21T23:00:51.286Z                           9900   usd      JPMorgan Chase Bank N.A.                         438854cjcwovOMb6Bxq4052   null
acct_   2xnY   2019-10-22T18:28:02.186Z                           9900   usd      National Westminster Bank PLC                    475129bCkDg0Hjw1xXy5969   null
acct_   2xnY   2019-10-23T10:24:39.203Z                           9900   usd      Lloyds Bank Plc                                  492181AFoYbpG7z6Ux80255   null
acct_   2xnY   2019-10-23T23:50:19.134Z                           9900   usd      CAPITAL ONE BANK (CANADA BRANCH)                 516075NoPcuLySTNJgu6125   null
acct_   2xnY   2019-10-24T10:41:22.344Z                           9900   usd      REVOLUT LTD                                      5273469J2XSMenGm5hz3539   null
acct_   2xnY   2019-10-24T19:05:51.444Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit                 4563310Suy46tSuDLgB9344   null
acct_   2xnY   2019-10-25T19:31:37.614Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit                 406042a987KVHjZEarn8800   null
acct_   2xnY   2019-10-26T14:05:38.302Z                           9900   usd      BARCLAYS BANK UK PLC                             492915y8h28IlpzVRXd0003   null
acct_   2xnY   2019-10-26T15:25:11.075Z                           9900   usd      Al Bilad Bank                                    424260cXh4T8fKCwhuI8113   null
acct_   2xnY   2019-10-28T00:55:34.663Z                           9900   usd      The Bancorp Bank                                 4941607WsIyWQNNdw8O8258   null
acct_   2xnY   2019-11-01T04:50:19.93Z                            9900   usd      CITIBANK N.A.                                    542418p79n88PM9v6sp6181   null
acct_   2xnY   2019-11-02T16:05:28.941Z                          17800   usd      null                                             601120pbaUOCtzqPIqN5936   null
acct_   2xnY   2019-11-02T20:21:27.703Z                           9900   usd      null                                             601100j7JXOqdTouQze9144   null
acct_   2xnY   2019-11-03T03:32:35.706Z                           9900   usd      Citibank, N.A.- Costco                           410040z0TgspbXXiwPb6012   null
acct_   2xnY   2019-11-03T13:48:41.943Z                           9900   usd      Branch Banking and Trust Company                 403623bfqHa8lVFQfMp7249   null
acct_   2xnY   2019-11-04T18:29:34.017Z                           9900   usd      Citibank, N.A.- Costco                           410039zWf8hvQ39PuSP2218   null
acct_   2xnY   2019-11-05T01:24:45.352Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit                 483312QcMYtX8IBWria1742   null
acct_   2xnY   2019-11-05T18:30:01.223Z                           9900   usd      DZ BANK AG DEUTSCHE ZENTRAL- GENOSSENSCHAFT 548690HQSmWj2cqrLQ82223        null
acct_   2xnY   2019-11-05T21:24:39.539Z                           9900   usd      null                                             6011003JXtHLy6bYn2s5474   null
acct_   2xnY   2019-11-06T16:22:15.371Z                           9900   usd      JPMorgan Chase Bank N.A.                         426684dxtlRc3RKf7tk2521   null
acct_   2xnY   2019-11-06T21:20:49.04Z                            9900   usd      Wells Fargo Bank, National Association           442644cQBO8YIVMPJDi2248   null
acct_   2xnY   2019-11-07T01:27:45.802Z                           9900   usd      JPMorgan Chase Bank N.A.                         414720stXVp0C7PFV5f6098   null
acct_   2xnY   2019-11-09T22:37:18.55Z                            9900   usd      Wells Fargo Bank, National Association           473703tq3y3S8gqaA0p9653   null
acct_   2xnY   2019-11-10T19:01:26.226Z                           9900   usd      JPMorgan Chase Bank N.A.                         426684yzWNURfxihMMD1166   null
acct_   2xnY   2019-11-11T18:28:37.653Z                           9900   usd      Wells Fargo Bank, National Association           425909LN2zECKMQNnhU5693   null
acct_   2xnY   2019-11-11T18:37:26.296Z                           9900   usd      Wells Fargo Bank, National Association           425909LN2zECKMQNnhU5693   null
acct_   2xnY   2019-11-11T23:49:25.758Z                           9900   usd      Bank of America - Consumer Credit                440066OGD7QKEERy0451703   null
acct_   2xnY   2019-11-12T23:41:29.841Z                           9900   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION 517805DKiKNTjXxE8yK3744       null
acct_   2xnY   2019-11-13T16:12:37.48Z                            9900   usd      PNC Bank, National Association - Consumer Credit 431196w3at7wL5MK9Az1452   null
acct_   2xnY   2019-11-15T16:34:55.738Z                           9900   usd      BANK OF AMERICA, NATIONAL ASSOCIATION            527515liObVQ9U9jbKP0112   null
acct_   2xnY   2019-11-16T21:18:41.429Z                           9900   usd      JPMorgan Chase Bank N.A.                         424631bPS7nlH2vVDV10052   null
acct_   2xnY   2019-11-17T14:28:29.249Z                           9900   usd      The Toronto-Dominion Bank                        452001pc6GFr0fefOan2067   null
acct_   2xnY   2019-11-17T16:12:18.22Z                            9900   usd      null                                             601100RcHYPMLtrACBO3865   null
acct_   2xnY   2019-11-19T05:37:49.611Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit                 431231sBnNUHY8KKfhH2988   null
acct_   2xnY   2019-11-21T16:23:02.493Z                           9900   usd      Bank of Scotland PLC                             446291mCJOLdRPTmKEx8149   null
acct_   2xnY   2019-11-22T23:57:37.659Z                          34500   usd      ALLY BANK                                        529099OubZ3yBoJcSDN1496   null
acct_   2xnY   2019-11-23T18:24:46.848Z                           9900   usd      National Westminster Bank PLC                    4751294f2khjIBK54VR7265   null
acct_   2xnY   2019-11-23T22:08:54.538Z                           9900   usd      Al Rajhi Banking and Investment Corp.            405433fqVnf47Be3kvU6163   null
acct_   2xnY   2019-11-26T19:08:44.054Z                           9900   usd      JPMorgan Chase Bank N.A.                         414720qZjI3PaLNNkdw6785   null
acct_   2xnY   2019-11-27T19:22:54.259Z                           9900   usd      The Toronto-Dominion Bank                        452034uNc8EcoyQqY0C9125   null
acct_   2xnY   2019-11-27T19:56:18.843Z                           9900   usd      CITIBANK N.A.                                    512106pTrt6W9j0lye65989   null
acct_   2xnY   2019-11-27T21:18:50.772Z                           9900   usd      JPMorgan Chase Bank N.A. - Debit                 486796uGUmrtalVSVP01503   null
acct_   2xnY   2019-11-27T21:36:37.213Z                           9900   usd      CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION 517805X9a0qO8MH64HI3316       null
acct_   2xnY   2019-11-28T17:48:57.921Z                           9900   usd      Bank of America - Consumer Credit                440066uyOvipVX04ZPJ6979   null
acct_   2xnY   2019-11-28T22:49:20.193Z                           9900   usd      BARCLAYS BANK UK PLC                             465859Z2sQg0qLMFD7o0057   null
acct_   2xnY   2019-12-01T18:52:20.713Z                           9900   usd      null                                             601100Ynn2FMbr44Emc4967   null
acct_   2xnY   2019-12-02T15:55:27.289Z                          34500   usd      First Commonwealth Federal Credit Union          447979zirk4Ilp9y67F4949   null
Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 52 of 85 PageID #: 411




         EXHIBIT 5
          Case 1:19-cv-01262-RGA Document
                                     Gmail ­ 43-1    Filed
                                             Your EAST     05/20/20
                                                       MEDIA receipt [# Page
                                                                           ] 53 of 85 PageID #: 412



                                                                                                                                                      @gmail.com>



  Your EAST MEDIA receipt [#                                     ]
  1 message

  EAST MEDIA <receipts+                       @stripe.com>                                                                              Fri,      , 2016 at
  Reply­To: EAST MEDIA <customerservice@eastmedia.co>
  To:          @gmail.com
                                                                     Th a n k s o
                                                                                f yr o u $
                                                                                         r 1 9 9 9
                                                                                                 . 9 p a y me n o
                                                                                                                t E A S T ME D A
                                                                                                                               I .




                                               $199.99 at EAST MEDIA



                           December 16, 2016                                                                                         #1456­8955

                           Description                                                                                                  Amount


                           EAST MEDIA                                                                                                 $199.99

                                                      Total                                                                           $199.99



                             Have a question or need help? Send us an email or give us a call at
                                                      (888) 999­1519.




                                       Something wrong with the email? View it in your browser.
                             You are receiving this email because you made a purchase at EAST MEDIA.




https://mail.google.com/mail/u/2/?ui=2&ik=37f77446cb&view=pt&search=inbox&th=159088d0bf357f35&siml=159088d0bf357f35                                             1/1
Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 54 of 85 PageID #: 413




         EXHIBIT 6
Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 55 of 85 PageID #: 414
         Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 56 of 85 PageID #: 415




P.O. Box 15284
Wilmington, DE 19850
                                                                                   Customer service information


                                                                                   Customer service: 1.800.432.1000
                                                                                   TDD/TTY users only: 1.800.288.4408
  AHMAD AL-SHAHMAN                                                                 En Español: 1.800.688.6086
  345 E OHIO ST APT 4504
  CHICAGO, IL 60611-4572                                                           bankofamerica.com
                                                                                   Bank of America, N.A.
                                                                                   P.O. Box 25118
                                                                                   Tampa, FL 33622-5118




Your BofA Core Checking
for April 29, 2017 to May 31, 2017                                             Account number:                  5828
AHMAD AL-SHAHMAN

Account summary
Beginning balance on April 29, 2017                              $671,305.36
Deposits and other additions                                        3,486.62
ATM and debit card subtractions                                        -0.00
Other subtractions                                               -674,791.98
Checks                                                                 -0.00
Service fees                                                           -0.00

Ending balance on May 31, 2017                                        $0.00




PULL: B CYCLE: 20 SPEC: 0 DELIVERY: P TYPE:   IMAGE: I BC: CA4                                             Page 1 of 4
Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 57 of 85 PageID #: 416




         EXHIBIT 7
Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 58 of 85 PageID #: 417
Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 59 of 85 PageID #: 418
Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 60 of 85 PageID #: 419




         EXHIBIT 8
FIT Page - PayPal Administrative Tools
                Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 61 of 85 PageID #: 420




 Account Info for Ahmad Al-shahman

 User Info                                                          Account Info
               First Name: Ahmad                                                 Account Status: Warning
             Middle Name:
                                                                                      Account #: 2                    7782
               Last Name: Al-shahman
                                                                                   Account Type: Premier - Emirati Verified by Card
                      SSN:                                                                       (United Arab Emirates)
                      TIN:                                                         Time Created: Aug 21, 2009 14:28:26 GMT+04:00
                     DOB:
                                                                    Financials
     Credit Card Statement HOSTSTORE                                            Account Balance:             $596.58 USD (Primary)
                    Name:
                     Email: billing@hoststore.com                                                              P84.84 PHP
                                                                                                            $598.18 USD *
 Business Info
                    Name:                                             Total Amount Sent (USD $297,606.47 USD
                                                                                      Equiv):
                      URL:
                                                                          Total Amount Received: $653,454.74 USD
   Customer Service Phone:
                                                                               Amount Received:       Current Month: $133,196.63 USD
                                                                          (A month is determined
                                                                                                      Last 3 Months: $5,948.25 USD
                                                                            by user's signup date,
                                                                                                                     $9,673.80 USD
                                                                               NOT by a calendar
                                                                                                                     $9,781.05 USD
                                                                                           month)
                                                                           Pending Balance To Be
                                                                                       Released:
                                                                               Minimum Reserve $0.00 USD* (0 % - $0.00 USD)
                                                                                      Balance: [Details]
                                                                      Rolling Reserve Balance: $0.00 USD* (0 % - 0 days) [Details]
                                                                                Release Amount: $0.00 USD* (0 % - 0 days)            [Details]

 E-mail
  E-mail                                                        Primary                   Confirmed                         Active
  billing@hoststore.com
  ahmad@hoststore.com
  billing@themepure.com
  info@dataname.com
  payments@themepure.com
  tracy@coxmax.com
  w.developing@gmail.com

 Aliases
  Name                          Login Alias                                       Privileges                                     Active

 Phone numbers
  Phone Number                           Type                                                        Confirmation Status
  +971 42277985                          Home                                                        Unconfirmed
  +971 97142277985                       Home                                                        Unconfirmed
  +971 42277985                          Work                                                        Unconfirmed
  +971 8887777590                        Customer Service - Deleted                                  Unconfirmed
  +971 6196775019                        Customer Service - Deleted                                  Unconfirmed

 Addresses
  Date Entered               Address                                                                       Use



https://admin.paypal.com/cgi-bin/admin[10/24/2019 9:51:38 AM]
FIT Page - PayPal Administrative Tools
               Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 62 of 85 PageID #: 421
  12/31/2014                Ahmad Al-shahman                                    (CC 0668 Confirmed)
                            Clock Tower, Emaar Tower
                            Flat No.1105
                            Dubai
                            Dubai
                            02210
                            United Arab Emirates
  6/22/2011                 Ahmad Al-shahman
                            Clock Tower, Emaar Tower,
                            Flat No. 1105
                            Dubai
                            185713
                            United Arab Emirates
  8/21/2009                 Ahmad Al-shahman                                    (Home)
                            Clock Tower, Emaar Tower                            (CC 6222 Confirmed)
                            Flat No.1105
                            Dubai
                            Dubai
                            P.O.BOX 185713
                            United Arab Emirates
  11/14/2017                Infortelecom Andrés Iniesta                         (Gift Address)
                            Ronda de Narciso Monturiol y Estarriol 17 B, 1-1,   (Hidden)
                            Edificio AS Center III. Parque Tecnológico
                            Valencia, Paterna
                            46980
                            Spain
  3/29/2018                 Infortelecom Andres                                 (Gift Address)
                            Ronda de Narciso Monturiol y Estarriol 17 B, 1-1,   (Hidden)
                            Edificio AS Center III, Parque Tecnologico
                            Valencia Comunidad Valenciana
                            46980
                            Spain
  5/13/2019                 Ahmad Al-shahman                                    (Gift Address)
                            GSP, Unit 3 Dove CL, Fradley Pk                     (Hidden)
                            LICHFIELD
                            Staffordshire
                            WS13 8UR
                            United Kingdom
  3/29/2018                 Infortelecom Andres                                 (Gift Address)
                            Ronda de Narciso Monturiol y Estarriol 17 B, 1-1,   (Hidden)
                            Edificio AS Center III, Parque Tecnologico
                            Valencia, Paterna Comunidad Valenciana
                            46980
                            Spain
  7/22/2014                 *Ahmad Al-shahman*                                  (Gift Address)
                            Clock Tower, Emaar Tower                            (Hidden)
                            Flat No.1105
                            Dubai
                            Dubai
                            P.O.BOX 185713
                            United Arab Emirates
  6/4/2012                  CoreXchange c/o HostStore, Inc I                    (Gift Address)
                            8600 Harry Hines Blvd                               (Hidden)
                            Ste 200
                            Dallas, TX 75235-3015
                            United States
  6/4/2012                  CoreXchange c/o HostStore, Inc I                    (Gift Address)
                            8600 Harry Hines Blvd                               (Hidden)
                            Ste 200
                            Dallas, TX 75235-3015
                            United States
  6/4/2012                  CoreXchange c/o HostStore, Inc I                    (Gift Address)
                            8600 Harry Hines Blvd                               (Hidden)
                            Ste 200
                            Dallas, TX 75235-3015
                            United States
  1/14/2018                 Jennifer Porter                                     (Gift Address)
                            5104 26th Ave S                                     (Hidden)



https://admin.paypal.com/cgi-bin/admin[10/24/2019 9:51:38 AM]
FIT Page - PayPal Administrative Tools
                 Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 63 of 85 PageID #: 422
                            Minneapolis, MN 55417-1317
                            United States
  9/6/2011                  Hashim Hussain                                             (Gift Address)
                            5042 Wilshire Blvd                                         (Hidden)
                            # 17963
                            Los Angeles, CA 90036-4305
                            United States
  4/2/2014                  Mike Cerrone                                               (Gift Address)
                            330 W. Broadway                                            (Hidden)
                            San Diego, CA 92101
                            United States
  10/14/2011                Ahmad Al Shahman                                           (Gift Address)
                            2885 Sanford Ave SW                                        (Hidden)
                            # 17963
                            Grandville, MI 49418-1342
                            United States
  2/13/2017                 Tommy Hatt                                                 (Gift Address)
                            280 SUMMER STREET                                          (Hidden)
                            BOSTON, MA 02210
                            United States
  5/14/2018                 Ahmad Al                                                   (Gift Address)
                            280 SUMMER STREET                                          (Hidden)
                            BOSTON, MA 02210
                            United States
  7/23/2014                 Ahmad Al Shahman                                           (Gift Address)
                            22088 York House                                           (Hidden)
                            Green Lane West
                            Green Lane West
                            Lanarkshire
                            PR3 1PR
                            United Kingdom
  7/24/2017                 Ahmad Al Shahman                                           (Gift Address)
                            22088 York House, Green Lane West                          (Hidden)
                            Preston
                            PR3 1PR
                            United Kingdom
  7/21/2014                 Ahmad Al Shahman                                           (Gift Address)
                            22088 York House Green Lane West                           (Hidden)
                            Preston
                            PR3 1PR
                            United Kingdom
  1/23/2019                 Clock Tower, Emaar Tower                                   (Third Party Added)
                            Flat No.1105                                               (Hidden)
                            Dubai
                            Dubai
                            02210
                            United Arab Emirates

 IP Summary
  IPs                             Logins       First Used                        Last Used                         Status
  88.80.20.29                     26           Sep 12, 2019 21:38:07 GMT+04:00   Oct 20, 2019 21:56:58 GMT+04:00
  63.146.102.30                   6            Mar 24, 2019 14:19:59 GMT+04:00   Sep 15, 2019 18:19:03 GMT+04:00
  64.4.245.245                    5            Mar 30, 2019 14:33:24 GMT+04:00   Sep 15, 2019 00:21:14 GMT+04:00
  159.65.176.219                  246          Mar 30, 2018 20:19:33 GMT+04:00   Sep 8, 2019 23:42:46 GMT+04:00
  66.135.202.74                   4            Nov 22, 2018 01:57:11 GMT+04:00   Sep 4, 2019 18:55:45 GMT+04:00
  66.135.202.173                  1            Jul 27, 2019 14:02:18 GMT+04:00   Jul 27, 2019 14:02:18 GMT+04:00
  62.140.137.19                   1            Jul 21, 2019 19:24:42 GMT+04:00   Jul 21, 2019 19:24:42 GMT+04:00
  64.4.245.253                    2            Jun 22, 2019 02:24:22 GMT+04:00   Jul 7, 2019 19:09:12 GMT+04:00
  84.81.2.237                     1            Jun 16, 2019 03:24:59 GMT+04:00   Jun 16, 2019 03:24:59 GMT+04:00
  66.135.202.75                   5            May 4, 2018 20:31:56 GMT+04:00    Jun 2, 2019 22:34:22 GMT+04:00
  66.135.202.43                   1            May 13, 2019 16:49:10 GMT+04:00   May 13, 2019 16:49:10 GMT+04:00
  205.219.64.30                   1            May 9, 2019 14:52:01 GMT+04:00    May 9, 2019 14:52:01 GMT+04:00




https://admin.paypal.com/cgi-bin/admin[10/24/2019 9:51:38 AM]
FIT Page - PayPal Administrative Tools
                 Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 64 of 85 PageID #: 423
  66.135.202.73                   2          Feb 1, 2019 18:38:17 GMT+04:00    Apr 30, 2019 03:15:58 GMT+04:00
  66.135.202.45                   4          Sep 8, 2018 17:42:24 GMT+04:00    Apr 5, 2019 23:17:06 GMT+04:00
  66.135.202.42                   1          Mar 26, 2019 04:30:57 GMT+04:00   Mar 26, 2019 04:30:57 GMT+04:00
  104.36.196.58                   3          Feb 5, 2019 17:49:09 GMT+04:00    Mar 15, 2019 17:30:34 GMT+04:00
  104.36.196.56                   2          Mar 8, 2019 17:17:24 GMT+04:00    Mar 15, 2019 17:06:39 GMT+04:00
  104.36.196.39                   1          Mar 14, 2019 19:35:13 GMT+04:00   Mar 14, 2019 19:35:13 GMT+04:00
  104.36.194.109                  1          Mar 14, 2019 19:11:19 GMT+04:00   Mar 14, 2019 19:11:19 GMT+04:00
  104.36.196.57                   2          Dec 23, 2018 19:18:49 GMT+04:00   Mar 8, 2019 17:39:35 GMT+04:00
  66.135.202.41                   1          Mar 1, 2019 22:20:03 GMT+04:00    Mar 1, 2019 22:20:03 GMT+04:00
  104.36.196.65                   2          Feb 23, 2019 17:45:51 GMT+04:00   Feb 23, 2019 23:57:53 GMT+04:00
  104.36.196.60                   1          Feb 23, 2019 23:23:11 GMT+04:00   Feb 23, 2019 23:23:11 GMT+04:00
  104.36.196.68                   1          Feb 23, 2019 17:13:29 GMT+04:00   Feb 23, 2019 17:13:29 GMT+04:00
  104.36.196.38                   2          Feb 3, 2019 01:35:23 GMT+04:00    Feb 23, 2019 17:06:59 GMT+04:00
  104.36.196.71                   1          Feb 22, 2019 17:23:12 GMT+04:00   Feb 22, 2019 17:23:12 GMT+04:00
  66.135.202.72                   1          Feb 13, 2019 17:45:56 GMT+04:00   Feb 13, 2019 17:45:56 GMT+04:00
  104.36.196.63                   1          Feb 7, 2019 18:34:22 GMT+04:00    Feb 7, 2019 18:34:22 GMT+04:00
  104.36.196.70                   2          Feb 5, 2019 18:54:09 GMT+04:00    Feb 7, 2019 18:10:42 GMT+04:00
  104.36.193.70                   12         May 21, 2018 15:52:26 GMT+04:00   Feb 7, 2019 17:42:12 GMT+04:00
  104.36.193.67                   6          May 31, 2018 15:17:47 GMT+04:00   Feb 5, 2019 18:24:19 GMT+04:00
  104.36.193.65                   13         Jun 6, 2018 16:22:12 GMT+04:00    Feb 5, 2019 17:24:49 GMT+04:00
  104.36.196.64                   1          Feb 5, 2019 16:56:29 GMT+04:00    Feb 5, 2019 16:56:29 GMT+04:00
  66.135.202.71                   1          Feb 3, 2019 17:17:39 GMT+04:00    Feb 3, 2019 17:17:39 GMT+04:00
  104.36.193.71                   10         May 21, 2018 18:24:59 GMT+04:00   Feb 3, 2019 01:07:46 GMT+04:00
  104.36.196.34                   1          Feb 2, 2019 22:29:19 GMT+04:00    Feb 2, 2019 22:29:19 GMT+04:00
  104.36.196.37                   1          Jan 28, 2019 18:04:33 GMT+04:00   Jan 28, 2019 18:04:33 GMT+04:00
  104.36.196.94                   1          Jan 28, 2019 16:42:59 GMT+04:00   Jan 28, 2019 16:42:59 GMT+04:00
  104.36.193.69                   3          May 27, 2018 04:30:25 GMT+04:00   Jan 28, 2019 16:16:21 GMT+04:00
  104.36.196.32                   1          Dec 30, 2018 14:22:22 GMT+04:00   Dec 30, 2018 14:22:22 GMT+04:00
  104.36.193.66                   11         Jun 6, 2018 16:44:31 GMT+04:00    Dec 16, 2018 20:58:00 GMT+04:00
  104.36.192.81                   3          Aug 25, 2018 14:03:01 GMT+04:00   Dec 2, 2018 01:38:41 GMT+04:00
  104.36.193.68                   10         May 21, 2018 18:04:49 GMT+04:00   Dec 1, 2018 22:16:46 GMT+04:00
  104.36.192.84                   5          May 21, 2018 17:01:03 GMT+04:00   Nov 20, 2018 13:58:14 GMT+04:00
  104.36.192.87                   6          May 21, 2018 17:00:29 GMT+04:00   Nov 20, 2018 13:29:16 GMT+04:00
  77.73.65.64                     1          Nov 6, 2018 22:18:00 GMT+04:00    Nov 6, 2018 22:18:00 GMT+04:00
  104.167.0.4                     1          Oct 9, 2018 02:03:08 GMT+04:00    Oct 9, 2018 02:03:08 GMT+04:00
  104.36.192.82                   12         May 21, 2018 17:18:59 GMT+04:00   Oct 3, 2018 16:25:43 GMT+04:00
  104.36.194.72                   2          May 22, 2018 13:44:53 GMT+04:00   Oct 2, 2018 18:23:25 GMT+04:00
  104.36.192.86                   9          May 22, 2018 12:01:02 GMT+04:00   Oct 2, 2018 15:55:12 GMT+04:00
  104.36.193.64                   6          May 21, 2018 15:52:13 GMT+04:00   Oct 2, 2018 15:04:14 GMT+04:00
  104.36.192.85                   9          May 21, 2018 15:51:55 GMT+04:00   Sep 28, 2018 16:11:41 GMT+04:00
  104.36.192.83                   9          May 31, 2018 16:16:54 GMT+04:00   Sep 28, 2018 15:02:56 GMT+04:00
  104.36.194.76                   2          May 22, 2018 13:19:39 GMT+04:00   Sep 24, 2018 01:20:07 GMT+04:00
  104.36.194.77                   2          May 22, 2018 14:01:09 GMT+04:00   Sep 22, 2018 17:14:31 GMT+04:00
  104.36.194.74                   3          May 22, 2018 12:54:05 GMT+04:00   Sep 18, 2018 09:57:37 GMT+04:00
  104.36.192.80                   5          May 22, 2018 11:38:10 GMT+04:00   Sep 6, 2018 13:19:50 GMT+04:00
  104.36.194.78                   1          Aug 17, 2018 16:32:07 GMT+04:00   Aug 17, 2018 16:32:07 GMT+04:00
  104.36.194.73                   2          May 22, 2018 13:44:37 GMT+04:00   Aug 17, 2018 16:29:10 GMT+04:00
  159.89.204.6                    1          Aug 6, 2018 00:29:09 GMT+04:00    Aug 6, 2018 00:29:09 GMT+04:00
  66.135.202.172                  1          May 31, 2018 12:15:59 GMT+04:00   May 31, 2018 12:15:59 GMT+04:00


https://admin.paypal.com/cgi-bin/admin[10/24/2019 9:51:38 AM]
FIT Page - PayPal Administrative Tools
                 Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 65 of 85 PageID #: 424
  66.135.202.44                   1          May 31, 2018 03:48:31 GMT+04:00   May 31, 2018 03:48:31 GMT+04:00
  104.36.194.79                   1          May 22, 2018 13:45:31 GMT+04:00   May 22, 2018 13:45:31 GMT+04:00
  66.135.215.148                  7          Nov 24, 2017 11:47:30 GMT+04:00   Apr 28, 2018 02:01:01 GMT+04:00
  185.169.254.15                  1          Apr 15, 2018 12:11:19 GMT+04:00   Apr 15, 2018 12:11:19 GMT+04:00
  64.91.240.202                   30         Feb 27, 2018 16:13:33 GMT+04:00   Apr 2, 2018 19:58:32 GMT+04:00
  207.89.22.86                    2          Mar 28, 2018 23:11:48 GMT+04:00   Mar 29, 2018 16:03:41 GMT+04:00
  188.172.255.121                 1          Mar 21, 2018 01:14:24 GMT+04:00   Mar 21, 2018 01:14:24 GMT+04:00
  88.202.231.134                  4          Feb 16, 2018 22:10:58 GMT+04:00   Feb 25, 2018 01:39:05 GMT+04:00
  45.56.148.196                   1          Feb 13, 2018 16:43:44 GMT+04:00   Feb 13, 2018 16:43:44 GMT+04:00
  24.14.65.17                     151        May 18, 2017 04:06:04 GMT+04:00   Feb 11, 2018 00:47:39 GMT+04:00
  66.135.209.204                  4          Dec 21, 2017 05:32:21 GMT+04:00   Feb 1, 2018 03:21:43 GMT+04:00
  45.56.148.202                   1          Dec 5, 2017 05:46:33 GMT+04:00    Dec 5, 2017 05:46:33 GMT+04:00
  45.56.149.146                   1          Nov 29, 2017 10:11:58 GMT+04:00   Nov 29, 2017 10:11:58 GMT+04:00
  174.68.70.192                   10         Aug 16, 2017 23:59:41 GMT+04:00   Sep 4, 2017 23:05:53 GMT+04:00
  46.246.61.80                    1          Jun 15, 2017 22:15:34 GMT+04:00   Jun 15, 2017 22:15:34 GMT+04:00
  185.76.9.153                    1          Jun 14, 2017 23:33:41 GMT+04:00   Jun 14, 2017 23:33:41 GMT+04:00
  88.150.157.76                   2          Jun 10, 2017 23:39:52 GMT+04:00   Jun 11, 2017 00:24:52 GMT+04:00
  46.246.35.200                   1          Jun 9, 2017 00:40:06 GMT+04:00    Jun 9, 2017 00:40:06 GMT+04:00
  46.246.34.166                   1          Jun 7, 2017 16:30:29 GMT+04:00    Jun 7, 2017 16:30:29 GMT+04:00
  46.246.42.222                   1          Jun 7, 2017 12:42:10 GMT+04:00    Jun 7, 2017 12:42:10 GMT+04:00
  46.246.42.16                    1          Jun 5, 2017 21:55:21 GMT+04:00    Jun 5, 2017 21:55:21 GMT+04:00
  46.246.39.26                    1          Jun 2, 2017 12:12:18 GMT+04:00    Jun 2, 2017 12:12:18 GMT+04:00
  46.246.37.217                   1          Jun 1, 2017 20:11:51 GMT+04:00    Jun 1, 2017 20:11:51 GMT+04:00
  46.246.44.53                    1          Jun 1, 2017 12:37:31 GMT+04:00    Jun 1, 2017 12:37:31 GMT+04:00
  46.246.39.140                   1          May 31, 2017 21:49:00 GMT+04:00   May 31, 2017 21:49:00 GMT+04:00
  46.246.40.161                   1          May 31, 2017 15:06:48 GMT+04:00   May 31, 2017 15:06:48 GMT+04:00
  46.246.62.199                   2          May 30, 2017 13:55:01 GMT+04:00   May 30, 2017 19:09:41 GMT+04:00
  88.150.157.132                  1          May 30, 2017 12:46:08 GMT+04:00   May 30, 2017 12:46:08 GMT+04:00
  87.117.202.43                   1          May 30, 2017 11:11:35 GMT+04:00   May 30, 2017 11:11:35 GMT+04:00
  76.29.114.244                   35         Feb 22, 2017 11:19:26 GMT+04:00   May 16, 2017 08:34:18 GMT+04:00
  45.56.148.178                   1          Feb 14, 2017 02:33:24 GMT+04:00   Feb 14, 2017 02:33:24 GMT+04:00
  50.140.175.9                    83         Sep 25, 2016 02:02:29 GMT+04:00   Feb 8, 2017 00:51:09 GMT+04:00
  172.110.128.128                 3          Feb 2, 2017 03:45:48 GMT+04:00    Feb 2, 2017 07:23:18 GMT+04:00
  138.128.147.6                   16         Sep 12, 2014 10:30:04 GMT+04:00   Jan 31, 2017 08:41:42 GMT+04:00
  212.170.92.218                  3          Dec 19, 2016 14:23:05 GMT+04:00   Dec 19, 2016 15:36:27 GMT+04:00
  178.162.199.116                 1          Sep 20, 2016 21:41:23 GMT+04:00   Sep 20, 2016 21:41:23 GMT+04:00
  95.154.201.129                  1          Sep 15, 2016 15:59:38 GMT+04:00   Sep 15, 2016 15:59:38 GMT+04:00
  78.129.243.119                  1          Sep 14, 2016 12:43:57 GMT+04:00   Sep 14, 2016 12:43:57 GMT+04:00
  178.162.200.49                  1          Sep 1, 2016 00:20:54 GMT+04:00    Sep 1, 2016 00:20:54 GMT+04:00
  178.162.199.240                 1          Aug 30, 2016 00:19:00 GMT+04:00   Aug 30, 2016 00:19:00 GMT+04:00
  88.150.157.118                  1          Aug 29, 2016 12:38:03 GMT+04:00   Aug 29, 2016 12:38:03 GMT+04:00
  84.253.142.213                  4          Aug 21, 2016 23:29:52 GMT+04:00   Aug 22, 2016 01:17:37 GMT+04:00
  104.222.149.43                  2          Aug 15, 2016 01:47:09 GMT+04:00   Aug 15, 2016 01:56:19 GMT+04:00
  73.36.109.188                   122        Apr 11, 2016 22:20:19 GMT+04:00   Jul 30, 2016 21:02:23 GMT+04:00
  73.110.34.131                   1          Jul 6, 2016 00:06:38 GMT+04:00    Jul 6, 2016 00:06:38 GMT+04:00
  50.153.155.15                   1          Apr 11, 2016 09:01:27 GMT+04:00   Apr 11, 2016 09:01:27 GMT+04:00
  50.153.152.197                  1          Apr 8, 2016 21:41:56 GMT+04:00    Apr 8, 2016 21:41:56 GMT+04:00
  50.153.152.242                  5          Apr 8, 2016 11:53:04 GMT+04:00    Apr 8, 2016 12:43:24 GMT+04:00




https://admin.paypal.com/cgi-bin/admin[10/24/2019 9:51:38 AM]
FIT Page - PayPal Administrative Tools
                  Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 66 of 85 PageID #: 425
  50.165.31.11                       452           Sep 30, 2014 11:07:52 GMT+04:00                 Apr 8, 2016 08:57:26 GMT+04:00
  64.150.184.252                     9             Jul 3, 2014 08:38:59 GMT+04:00                  Jan 20, 2016 22:44:43 GMT+04:00
  72.197.85.27                       3             Dec 16, 2015 00:50:42 GMT+04:00                 Dec 21, 2015 04:24:12 GMT+04:00
  73.36.109.237                      3             Sep 5, 2015 01:13:02 GMT+04:00                  Oct 17, 2015 00:36:21 GMT+04:00
  32.163.159.239                     3             May 16, 2015 02:32:52 GMT+04:00                 May 16, 2015 03:00:21 GMT+04:00
  46.21.100.6                        1             Jan 17, 2015 16:11:30 GMT+04:00                 Jan 17, 2015 16:11:30 GMT+04:00
  73.50.88.128                       255           Feb 15, 2014 11:26:42 GMT+04:00                 Sep 25, 2014 07:38:25 GMT+04:00
  68.105.92.196                      5             Aug 7, 2014 03:21:21 GMT+04:00                  Aug 10, 2014 06:56:06 GMT+04:00
  50.28.39.169                       37            Feb 5, 2013 06:19:03 GMT+04:00                  May 30, 2014 09:24:37 GMT+04:00
  81.17.30.90                        29            Nov 13, 2013 12:21:04 GMT+04:00                 Apr 16, 2014 00:35:46 GMT+04:00
  32.143.32.175                      2             Feb 14, 2014 10:10:25 GMT+04:00                 Feb 14, 2014 10:12:40 GMT+04:00
  76.88.93.240                       37            Jan 29, 2014 13:07:24 GMT+04:00                 Feb 13, 2014 20:36:36 GMT+04:00
  76.88.95.73                        9             Jan 10, 2014 13:03:00 GMT+04:00                 Jan 29, 2014 01:29:46 GMT+04:00
  76.88.94.255                       12            Nov 13, 2013 12:21:40 GMT+04:00                 Jan 8, 2014 15:59:01 GMT+04:00
  24.94.21.21                        151           Apr 26, 2013 03:54:29 GMT+04:00                 Oct 26, 2013 04:12:25 GMT+04:00
  184.82.92.12                       2             Oct 8, 2013 00:14:47 GMT+04:00                  Oct 16, 2013 02:58:54 GMT+04:00
  76.88.94.17                        67            Apr 4, 2013 05:13:16 GMT+04:00                  Apr 23, 2013 23:26:27 GMT+04:00
  76.88.95.30                        58            Mar 10, 2013 20:06:59 GMT+04:00                 Apr 3, 2013 12:49:36 GMT+04:00
  74.115.1.238                       1             Apr 1, 2013 22:37:13 GMT+04:00                  Apr 1, 2013 22:37:13 GMT+04:00
  24.94.23.128                       5             Mar 9, 2013 11:29:56 GMT+04:00                  Mar 9, 2013 15:53:36 GMT+04:00
  24.94.22.190                       177           Dec 29, 2012 02:57:49 GMT+04:00                 Mar 8, 2013 11:28:52 GMT+04:00
  208.115.125.2                      5             Dec 3, 2012 07:14:27 GMT+04:00                  Jan 21, 2013 19:48:58 GMT+04:00
  76.196.238.156                     6             Dec 23, 2012 20:14:20 GMT+04:00                 Dec 26, 2012 21:51:06 GMT+04:00
  76.88.95.145                       237           Oct 2, 2012 10:15:51 GMT+04:00                  Dec 21, 2012 08:56:57 GMT+04:00
  98.176.34.150                      74            Aug 23, 2012 05:05:52 GMT+04:00                 Sep 30, 2012 21:28:20 GMT+04:00
  68.7.107.59                        85            Jul 20, 2012 08:44:33 GMT+04:00                 Aug 23, 2012 02:24:58 GMT+04:00
  98.176.35.223                      71            May 12, 2012 09:40:27 GMT+04:00                 Jul 19, 2012 02:09:20 GMT+04:00
  72.52.210.187 (Signup)             1676          Aug 21, 2009 14:28:28 GMT+04:00                 Jun 20, 2012 20:01:57 GMT+04:00
  96.17.70.160                       1             Apr 22, 2012 11:51:44 GMT+04:00                 Apr 22, 2012 11:51:44 GMT+04:00
  79.173.196.222                     1             Aug 7, 2011 12:26:36 GMT+04:00                  Aug 7, 2011 12:26:36 GMT+04:00
  92.253.13.17                       1             Jul 27, 2011 23:51:47 GMT+04:00                 Jul 27, 2011 23:51:47 GMT+04:00
  94.249.31.75                       2             Jun 24, 2011 12:54:32 GMT+04:00                 Jun 24, 2011 12:55:14 GMT+04:00
  94.249.74.230                      1             Jun 13, 2011 00:55:04 GMT+04:00                 Jun 13, 2011 00:55:04 GMT+04:00
  92.253.9.142                       2             May 16, 2011 17:15:58 GMT+04:00                 May 16, 2011 17:37:34 GMT+04:00
  94.249.3.13                        1             Apr 27, 2011 21:16:48 GMT+04:00                 Apr 27, 2011 21:16:48 GMT+04:00
  92.253.32.86                       1             Apr 4, 2011 02:04:29 GMT+04:00                  Apr 4, 2011 02:04:29 GMT+04:00
  86.108.108.174                     1             Mar 15, 2011 19:29:36 GMT+04:00                 Mar 15, 2011 19:29:36 GMT+04:00
  184.82.131.138                     2             Mar 7, 2011 12:07:17 GMT+04:00                  Mar 7, 2011 12:09:06 GMT+04:00
  94.249.49.226                      1             Jan 20, 2011 18:26:44 GMT+04:00                 Jan 20, 2011 18:26:44 GMT+04:00
  79.141.29.6                        1             Nov 3, 2010 23:40:02 GMT+04:00                  Nov 3, 2010 23:40:02 GMT+04:00

                             IP Protection Disabled                   [Toggle]

 Restrictions
  Restriction                                              Attack Case ID        Time Restricted                          Time Lifted
  Global KYC Verification(Warning/Low/High)  
                                   Sep 7, 2019 15:13:09 GMT+04:00

 Banks
  Type          Status     Confirmed                                  Bank Name        Name                  Routing #     Bank Acct #
  Checking      Inactive   Unconfirmed (rand dep not yet initiated)   Citibank         Ahmad Al-shahman      322271724               7731




https://admin.paypal.com/cgi-bin/admin[10/24/2019 9:51:38 AM]
FIT Page - PayPal Administrative Tools
                 Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 67 of 85 PageID #: 426
  Checking     Inactive       Unconfirmed (rand dep not yet initiated)      JPMorgan Chase    Hashim Hussain        322271627         0036

 Credit cards
  Type          Status            Confirmed                      Name                   CC Number                Exp.      Currency    Issuer

       Debit    Active            CVV2                           Ahmad Al-shahman                       -6222              SEK

                Active            CVV2                           Ahmad Al-shahman                       -0668              USD
  Credit

                Inactive  
       CVV2 RdChg                     Hasan Alhaydery                        -7236              USD
                Visa-RC           (Refunded)

       Debit    Inactive          CVV2                           Ahmad Al-shahman                       -5516              USD

       Debit    Inactive                                         Ahmad Al-shahman                       -2172              USD

                Inactive  
       CVV2 RdChg                     Hasan Alhaydery                        -3200              AED
  Credit        Visa-RC           (Refunded)

                Inactive          CVV2                           Ahmad Al-shahman                       -8459              USD
  Credit

                Inactive          CVV2                           Ahmad Al-shahman                       -5444              USD
  Credit

       Debit    Inactive          CVV2                           Ahmad Al-shahman                       -4552              USD

                Removed           CVV2                           Ahmad Al-shahman                       -2916              GBP


                Removed           CVV2                           Ahmad Al-shahman                       -7680              USD
  Credit

       Debit    Inactive          CVV2                           Ahmad Al-shahman                       -2996              USD

                Removed           CVV2                           Ahmad Al-shahman                       -4782              GBP


                Removed           CVV2                           Ahmad Al-shahman                       -7219              USD
  Credit

       Debit    Inactive          CVV2                           Ahmad Al-shahman                       -8042              USD

       Debit    Inactive          CVV2                           AHMAD AL                               -9145              USD
                                                                 SHAHMAN

                Inactive          CVV2                           Ahmad Al-shahman                       -5802              USD
  Credit

 Debit cards
  Type         DC Number                 Status        Req Date             Act Date         Exp Date          ATM Limit        POS Limit
 No Debit cards on file

 Secure Card Attributes
                                                       Billing Address:
                                              Secure Card Numbers: N/A
                                                                                                                                   [View all card numbers]
                                             Backup Funding Source: N/A
                                                  Daily Spending Limit    $500
                                                                          $500


 PayPal Cards

 PayPal Cards Account Details
                               PayPal Cards Account Number:
                                              Expiration Date:
                                              Account Status:
                                  Funding Source Availability: Disabled
                                            Authorized Users: Not Available




https://admin.paypal.com/cgi-bin/admin[10/24/2019 9:51:38 AM]
FIT Page - PayPal Administrative Tools
                 Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 68 of 85 PageID #: 427
 Auctions
  Auction User ID                                               Auction Manager
                                                                User ID
 No Auctions on file

                                                                                                                                Go to top

 Mobile payments
  Phone Number           Status     Pending Payment         Notification Preferences     Date Added        Signup Method
 No Mobile payments on file



 The information is intended only for the person or entity to which it is addressed and may contain confidential and/or
 privileged material. Any review, retransmission, dissemination or other use of, or taking of any action in reliance upon,
 this information by persons or entities other than the intended recipient is prohibited. If you received this information in
 error, please contact the sender or delete the material from any computer.




https://admin.paypal.com/cgi-bin/admin[10/24/2019 9:51:38 AM]
Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 69 of 85 PageID #: 428




         EXHIBIT 9
       Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 70 of 85 PageID #: 429
2016 FLORIDA PROFIT CORPORATION ANNUAL REPORT                          FILED
DOCUMENT# P14000101913                                              Apr 09, 2016
Entity Name: SERVERLOGY CORPORATION                              Secretary  of State
                                                                  CC4172267133
Current Principal Place of Business:
ARTILLERIGATAN 6
STOCKHOLM, STOCKHOLM 114 51


Current Mailing Address:
ARTILLERIGATAN 6
STOCKHOLM, STOCKHOLM 114 51 SE

FEI Number: NOT APPLICABLE                                                                                                   Certificate of Status Desired: No
Name and Address of Current Registered Agent:
CORPORATION SERVICE COMPANY
1201 HAYS STREET
TALLAHASSEE, FL 32301 US

The above named entity submits this statement for the purpose of changing its registered office or registered agent, or both, in the State of Florida.

SIGNATURE:
                           Electronic Signature of Registered Agent                                                                                                                Date

Officer/Director Detail :
Title                  D
Name                   ALLISON, AARON
Address                ARTILLERIGATAN 6
City-State-Zip:        STOCKHOLM STOCKHOLM 114 51




I hereby certify that the information indicated on this report or supplemental report is true and accurate and that my electronic signature shall have the same legal effect as if made under
oath; that I am an officer or director of the corporation or the receiver or trustee empowered to execute this report as required by Chapter 607, Florida Statutes; and that my name appears
above, or on an attachment with all other like empowered.

SIGNATURE: AARON ALLISON                                                                                                CEO                                                 04/09/2016
                        Electronic Signature of Signing Officer/Director Detail                                                                                                   Date
Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 71 of 85 PageID #: 430




      EXHIBIT 10
Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 72 of 85 PageID #: 431
Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 73 of 85 PageID #: 432




      EXHIBIT 11
Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 74 of 85 PageID #: 433
Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 75 of 85 PageID #: 434
Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 76 of 85 PageID #: 435




      EXHIBIT 12
Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 77 of 85 PageID #: 436




                               AFFIDAVIT OF IRFAN FAROOQ

                      United States District Court for the District of Delaware

 DISH Network L.L.C.

        Plaintiff,

 vs.

 SERVERLOGY CORPORATION,
 AHMAD AL SHAHMAN and DOES 2-5,
 individually and together d/b/a East IPTV,
 Defendants.

 Case Number: 1:19-cv-01262-RGA

 I Irfan Farooq, swear and affirm as follows: I Irfan Farooq am a resident of the United Arab
 Emirates. I am over age of twenty not a party nor an attorney for any party in this action and I
 performed the following.


 On March 4, 2020, I received a copy of the Summons in a Civil Action issued as to Ahmad Al
 Shahman and the First Amended Complaint with Exhibits 1-2 to be served on behalf of Plaintiff
 DISH Network L.L.C. on Ahmad Al Shahman at Clock Tower, Emaar Tower, Flat No. 1105,
 Dubai 02210 United Arab Emirates.

 On March 12, 2020 at 1:35pm, I did the following:
 I attended the address Clock Tower, Emaar Tower, Flat No. 1105, Dubai 02210 United Arab
 Emirates, to serve the Summons in a Civil Action issued as to Ahmad Al Shahman and, First
 Amended Complaint with Exhibits 1-2 upon Ahmad Al Shahman. I attempted to serve the subject
 at his residence but was stopped by a security guard, I left the documents in one envelope with Mr.
 Krishna, security guard at the residency reception area. Mr. Krishna would not confirm that Ahmad
 Al Shahman was a resident.

 On May 4, 2020 at 2:35pm, I did the following:
 With permission of Clock Towers security I attended the address Clock Tower A, Emaar Tower,
 Flat No. 1105, Dubai 02210 United Arab Emirates to serve documents on Ahmad Al Shahman. I
 knocked on the subject’s door three times, and nobody answered the door. Thereafter I attempted
 service at Tower B at Emaar Tower, Flat No. 1105. Door was answered by two women from the
 Philippines who did not know of Ahmad Al Shahman. Further I conferred with security officer
 Ms. Tristalia, and she confirmed that she is not aware of Ahmad Al Shahman being a resident.

 I declare under penalty of perjury under the laws of the United States of America that the
 foregoing information contained in this Affidavit is true and correct and that I am over the age of
 18 and have no interest in the above legal matter.
Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 78 of 85 PageID #: 437




                         Signature   ______________________________
                     Printed name:   Irfan Farooq,
                          Address:   Al Karama Dubai - UAE
Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 79 of 85 PageID #: 438




      EXHIBIT 13
Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 80 of 85 PageID #: 439
Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 81 of 85 PageID #: 440




      EXHIBIT 14
Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 82 of 85 PageID #: 441
Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 83 of 85 PageID #: 442
Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 84 of 85 PageID #: 443




      EXHIBIT 15
Case 1:19-cv-01262-RGA Document 43-1 Filed 05/20/20 Page 85 of 85 PageID #: 444
